EXECUTION VERSION
07/27/2011
SECOND AMENDED AND RESTATED
MASTER CREDIT FACILITY AGREEMENT
BY AND AMONG
SUN SECURED FINANCING LLC, a Michigan limited liability company,
ASPEN-FT. COLLINS LIMITED PARTNERSHIP, a Michigan limited partnership,
SUN SECURED FINANCING HOUSTON LIMITED PARTNERSHIP,
a Michigan limited partnership,
SUN COMMUNITIES FINANCE, LLC, a Michigan limited liability company,
SUN HOLLY FOREST LLC, a Michigan limited liability company,
SUN SADDLE OAK LLC, a Michigan limited liability company
AND
PNC BANK, NATIONAL ASSOCIATION
AND
FANNIE MAE
dated as of
July 27, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1 THE COMMITMENT
    3  
Section 1.01. The Commitment
    3  
Section 1.02. Requests for Advances
    3  
Section 1.03. Maturity Date of Advances; Amortization; Prepayment
    3  
Section 1.04. Interest on Advances
    5  
Section 1.05. [Intentionally Deleted]
    5  
Section 1.06. Notes
    5  
Section 1.07. Extension of Maturing Fixed Advances
    6  
Section 1.08. Conversion from Variable Advance to Fixed Advance
    7  
Section 1.09. Limitations on Right to Convert
    8  
Section 1.10. Conditions to Conversion
    8  
Section 1.11. Limitations on Executions
    8  
Section 1.12. Restriction on Requests
    9  
Section 1.13. Re-Underwriting Conditions
    10  
Section 1.14. Reimbursement of Variable Facility Fee
    10  
ARTICLE 2 THE ADVANCES
    10  
Section 2.01. Rate Setting for an Advance
    10  
Section 2.02. [Intentionally Deleted]
    11  
Section 2.03. Breakage and other Costs
    11  
Section 2.04. Advances
    11  
Section 2.05. Determination of Allocable Facility Amount and Valuations
    12  
Section 2.06. Right to Advances Based on Increased Collateral Value
    12  
ARTICLE 3 COLLATERAL CHANGES
    13  
Section 3.01. Right to Add Collateral
    13  
Section 3.02. Procedure for Adding Collateral
    13  
Section 3.03. Right to Obtain Releases of Collateral
    14  
Section 3.04. Procedure for Obtaining Releases of Collateral
    14  
Section 3.05. Right to Substitute Collateral
    17  
Section 3.06. Procedure for Substituting Collateral
    17  
ARTICLE 4 EXPANSION OF CREDIT FACILITY
    19  
Section 4.01. Right to Increase Commitment
    19  
Section 4.02. Procedure for Obtaining Increases in Commitment
    19  
ARTICLE 5 TERMINATION OF FACILITIES
    20  
Section 5.01. Right to Complete or Partial Termination of Facilities
    20  
Section 5.02. Procedure for Complete or Partial Termination of Facilities
    20  
Section 5.03. Right to Terminate Credit Facility
    20  
Section 5.04. Procedure for Terminating Credit Facility
    21  
ARTICLE 6 CONDITIONS PRECEDENT TO ALL REQUESTS
    21  
Section 6.01. Conditions Applicable to All Requests
    21  
Section 6.02. Conditions Precedent to Closing on the Effective Date
    23  
Section 6.03. Conditions Precedent to Future Advances
    24  
Section 6.04. Conditions Precedent to Extension
    25  

i



--------------------------------------------------------------------------------



 



              Page
Section 6.05. Conditions Precedent to Addition of an Additional Mortgaged
Property to the Collateral Pool
    26  
Section 6.06. Conditions Precedent to Release of Property from the Collateral
Pool
    27  
Section 6.07. Conditions Precedent to Substitution of a Substitute Mortgaged
Property into the Collateral Pool
    29  
Section 6.08. Conditions Precedent to Increase in Commitment
    30  
Section 6.09. Conditions Precedent to Conversion
    30  
Section 6.10. Conditions Precedent to Complete or Partial Termination of
Facilities
    31  
Section 6.11. Conditions Precedent to Termination of Credit Facility
    31  
Section 6.12. Conditions Precedent to Letters of Credit
    31  
Section 6.13. Delivery of Closing Documents Relating to Advance Request,
Addition Request, Expansion Request, Conversion Request or Extension Request
    33  
Section 6.14. Delivery of Property-Related Documents
    33  
ARTICLE 7 REPRESENTATIONS AND WARRANTIES
    34  
Section 7.01. Representations and Warranties of Borrower
    34  
Section 7.02. Representations and Warranties of Lender
    34  
ARTICLE 8 AFFIRMATIVE COVENANTS OF BORROWER
    35  
Section 8.01. Compliance with Agreements
    35  
Section 8.02. Maintenance of Existence
    35  
Section 8.03. Financial Statements; Accountants’ Reports; Other Information
    35  
Section 8.04. Access to Records; Discussions With Officers and Accountants
    37  
Section 8.05. Certificate of Compliance
    38  
Section 8.06. Maintain Licenses
    38  
Section 8.07. Inform Lender of Material Events
    38  
Section 8.08. Compliance with Applicable Laws
    39  
Section 8.09. Alterations to the Mortgaged Properties
    39  
Section 8.10. Loan Document Taxes
    40  
Section 8.11. Further Assurances
    40  
Section 8.12. Transfer of Ownership Interest of Borrower and Sun
    40  
Section 8.13. Transfer of Ownership of Mortgaged Property
    42  
Section 8.14. Change in Senior Management
    43  
Section 8.15. Intentionally Omitted
    43  
Section 8.16. Ownership of Mortgaged Properties
    43  
Section 8.17. Compliance with Net Worth Test
    43  
Section 8.18. Compliance with Liquidity Test
    43  
Section 8.19. Compliance with Borrower’s Consolidated EBITDA to Interest Ratio
    44  
Section 8.20. Special Covenants Regarding King’s Court
    44  
ARTICLE 9 NEGATIVE COVENANTS OF BORROWER
    44  
Section 9.01. Other Activities
    44  
Section 9.02. Liens
    45  
Section 9.03. Indebtedness
    45  
Section 9.04. Principal Place of Business
    45  

ii



--------------------------------------------------------------------------------



 



              Page
Section 9.05. Condominiums
    45  
Section 9.06. Restrictions on Distributions
    45  
ARTICLE 10 FEES
    45  
Section 10.01. Standby Fee
    45  
Section 10.02. Origination Fee
    46  
Section 10.03. Due Diligence Fees
    46  
Section 10.04. Legal Fees and Expenses
    46  
Section 10.05. Failure to Close any Request
    47  
ARTICLE 11 EVENTS OF DEFAULT
    47  
Section 11.01. Events of Default
    47  
ARTICLE 12 REMEDIES
    49  
Section 12.01. Remedies; Waivers
    49  
Section 12.02. Waivers; Rescission of Declaration
    50  
Section 12.03. Lender’s Right to Protect Collateral and Perform Covenants and
Other Obligations
    50  
Section 12.04. No Remedy Exclusive
    50  
Section 12.05. No Waiver
    50  
Section 12.06. No Notice
    51  
ARTICLE 13 RIGHTS OF FANNIE MAE
    51  
Section 13.01. [INTENTIONALLY DELETED]
    51  
Section 13.02. Assignment of Rights
    51  
Section 13.03. Release of Collateral
    51  
Section 13.04. Replacement of Lender
    51  
Section 13.05. Fannie Mae and Lender Fees and Expenses
    51  
Section 13.06. Fannie Mae as Beneficiary
    52  
ARTICLE 14 INSURANCE, REAL ESTATE TAXES AND REPLACEMENT RESERVES
    52  
Section 14.01. Insurance and Real Estate Taxes
    52  
Section 14.02. Replacement Reserves
    52  
ARTICLE 15 PERSONAL LIABILITY OF BORROWER
    52  
Section 15.01. Personal Liability of Borrower
    52  
ARTICLE 16 INTEREST RATE PROTECTION
    53  
Section 16.01. Interest Rate Protection
    53  
Section 16.02. Cap Terms
    54  
Section 16.03. Cap Security Agreement; Delivery of Cap Payments
    54  
Section 16.04. Termination
    55  
Section 16.05. Performance Under Cap Documents; Rights and Remedies
    55  
Section 16.06. Escrow Provisions
    55  
Section 16.07. Cap Escrow Fund
    56  
ARTICLE 17 MISCELLANEOUS PROVISIONS
    56  
Section 17.01. Counterparts
    56  
Section 17.02. Amendments, Changes and Modifications
    56  
Section 17.03. Payment of Costs, Fees and Expenses
    57  
Section 17.04. Payment Procedure
    58  
Section 17.05. Payments on Business Days
    58  

iii



--------------------------------------------------------------------------------



 



              Page
Section 17.06. Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial
    58  
Section 17.07. Severability; Entire Agreement
    59  
Section 17.08. Notices
    60  
Section 17.09. Further Assurances and Corrective Instruments
    61  
Section 17.10. Term of this Agreement
    62  
Section 17.11. Assignments; Third-Party Rights
    62  
Section 17.12. Headings
    62  
Section 17.13. General Interpretive Principles
    62  
Section 17.14. Interpretation
    62  
Section 17.15. Standards for Decisions, Etc
    63  
Section 17.16. Decisions in Writing
    63  
Section 17.17. Requests
    63  
Section 17.18. Tax Service Contracts
    63  
Section 17.19. Special Provisions Regarding Boulder Ridge
    63  
Section 17.20. Recitals
    64  

iv



--------------------------------------------------------------------------------



 



EXHIBITS

     
EXHIBIT A
  Schedule of Mortgaged Properties and Initial Valuations
EXHIBIT B
  Fixed Facility Note
EXHIBIT C
  Variable Facility Note
EXHIBIT D
  Certificate of Borrower
EXHIBIT E
  Guaranty
EXHIBIT F
  Compliance Certificate
EXHIBIT G-1
  Organizational Certificate (Sun Secured Financing LLC, Sun Communities, LLC,
Sun Holly Forest LLC, and Sun Saddle Oak LLC)
EXHIBIT G-2
  Organizational Certificate (Aspen-Ft. Collins Limited Partnership)
EXHIBIT G-3
  Organizational Certificate (Sun Secured Financing Houston Limited Partnership)
EXHIBIT G-4
  Organizational Certificate (Guarantor-Sun)
EXHIBIT H
  Conversion Request
EXHIBIT I
  Master Credit Facility Agreement Conversion Amendment
EXHIBIT J
  Rate Form
EXHIBIT K
  [INTENTIONALLY DELETED]
EXHIBIT L
  Advance Request
EXHIBIT M
  Request
EXHIBIT N
  Confirmation of Obligations
EXHIBIT O
  Expansion Request
EXHIBIT P
  Facility Termination Request
EXHIBIT Q
  Amendment to Master Credit Facility Agreement
EXHIBIT R
  Credit Facility Termination Request
EXHIBIT S
  Interest Rate Cap Security, Pledge and Assignment Agreement
 
   
APPENDIX I
  Definitions

v



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
     THIS SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT is made
as of July 27, 2011, and shall be effective as of the Effective Date (except for
Section 1.12, Section 6.01 (as applicable), Section 6.02 and Section 10.04,
which shall be effective as of July 27, 2011) by and among (a) (i) SUN SECURED
FINANCING LLC, a Michigan limited liability company (“SSF”), (ii) ASPEN-FT.
COLLINS LIMITED PARTNERSHIP, a Michigan limited partnership (“Aspen”), (iii) SUN
SECURED FINANCING HOUSTON LIMITED PARTNERSHIP, a Michigan limited partnership
(“Houston”; individually and collectively, SSF, Aspen and Houston, the “Original
Borrower”), (iv) SUN COMMUNITIES FINANCE, LLC, a Michigan limited liability
company (“SCF”), (v) SUN HOLLY FOREST LLC, a Michigan limited liability company
(“Forest”), and (iv) SUN SADDLE OAK LLC, a Michigan limited liability company
(“Saddle Oak”) (individually and collectively, Original Borrower, SCF, Forest
and Saddle Oak, “Borrower”); (b) PNC BANK, NATIONAL ASSOCIATION, a national
banking association (“Lender”); and (c) FANNIE MAE, the corporation duly
organized under the Federal National Mortgage Association Charter Act, as
amended, 12 U.S.C. §1716 et seq. (“Fannie Mae”).
RECITALS
     A. Original Borrower and ARCS COMMERCIAL MORTGAGE CO., L.P., a California
limited partnership (“Original Lender”) entered into that certain Master Credit
Facility Agreement dated as of May 29, 2002 (as amended, modified, restated or
supplemented from time to time, the “Original Agreement”) pursuant to which
Original Lender agreed to make credit available to Original Borrower under the
terms and conditions set forth in the Original Agreement.
     B. The Original Agreement was amended and restated in its entirety pursuant
to that certain Amended and Restated Master Credit Facility Agreement dated as
of April 28, 2004 (as amended, modified, restated or supplemented from time to
time, the “First Restated Agreement”) entered into by Borrower and Original
Lender.
     C. All of Original Lender’s right, title and interest in the Original
Agreement, the First Restated Agreement and the Loan Documents were assigned to
Fannie Mae pursuant to various Assignments of Collateral Agreements and other
Loan Documents. Fannie Mae has not assumed (i) any of the obligations of
Original Lender under the Original Agreement or First Restated Agreement to make
Future Advances or (ii) any of the obligations of Original Lender which are
servicing obligations delegated to Original Lender as servicer of the Advances
contemplated by the Original Agreement or First Restated Agreement. Lender is
the successor to Original Lender. Lender is entering into this Agreement in its
capacity as the originator of any Future Advances made hereunder and as the
servicer of the Advances. Fannie Mae has designated Lender as the servicer of
the Advances contemplated by the Original Agreement.
     D. Pursuant to the Original Agreement and First Restated Agreement,
Original Lender established a $390,000,000.00 Credit Facility in favor of
Borrower, comprised of a Fixed Facility and a Variable Facility.

1



--------------------------------------------------------------------------------



 



     E. Borrower and Lender desire to amend and restate the First Restated
Agreement in its entirety to, among other things, provide for (i) the terms by
which certain Variable Advances may be converted to Fixed Advances, (ii) the
extension of the maturity date of the Variable Advances Outstanding as of the
date of this Agreement, (iii) the terms by which the Fixed Advances Outstanding
as of the date of this Agreement may be extended upon their maturity, and
(iv) the modification of certain other terms of the First Restated Agreement as
set forth hereinafter.
     F. Borrower owns one or more Manufactured Housing Communities as more
particularly described in Exhibit A to this Agreement. As of the Second Restated
Agreement Closing Date, the Collateral Pool shall consist of the Mortgaged
Properties listed on Exhibit A, and the Credit Facility shall be secured by
(i) Security Instruments on the Manufactured Housing Communities listed on
Exhibit A and (ii) any other Security Documents executed by Borrower pursuant to
this Agreement or any other Loan Documents.
     G. Each Note and Security Document related to the Mortgaged Properties
comprising the Collateral Pool is and shall be cross-defaulted (i.e., a default
under any Note, Security Document relating to the Collateral Pool and under this
Agreement, constitutes a default under each Note, Security Document and this
Agreement related to the Mortgaged Properties comprising the Collateral Pool)
and cross-collateralized (i.e., each Security Instrument related to the
Mortgaged Properties within the Collateral Pool secures all of Borrower’s
obligations under this Agreement and the other Loan Documents) and it is the
intent of the parties to this Agreement that, after an Event of Default, Lender
may accelerate any Note without the obligation, but with the right to accelerate
any other Note and that in the exercise of its rights and remedies under the
Loan Documents, Lender may, except as provided in this Agreement, exercise and
perfect any and all of its rights and remedies in and under the Loan Documents
with regard to any Mortgaged Property without the obligation, but with the right
to exercise and perfect its rights and remedies with respect to any other
Mortgaged Property and that any such exercise shall be without regard to the
Allocable Facility Amount assigned to such Mortgaged Property and that Lender
may recover an amount equal to the full amount Outstanding in respect of any of
the Notes in connection with such exercise and any such amount shall be applied
as determined by Lender.
     H. BINDING NATURE OF THIS AGREEMENT: The parties hereto intend that this
Agreement be binding upon, and the terms of Sections 1.12, 6.01, 6.02 and 10.04
shall be effective on the Second Restated Agreement Closing Date, and otherwise
this Agreement shall be effective on the Effective Date, subject to the
provisions and as more fully described in this Agreement.
     NOW, THEREFORE, Borrower, Lender and Fannie Mae, in consideration of the
mutual promises and agreements contained in this Agreement, hereby agree to
amend and restate the First Restated Agreement in its entirety as follows:

2



--------------------------------------------------------------------------------



 



ARTICLE 1
THE COMMITMENT
     Section 1.01. The Commitment.
     Subject to the terms, conditions and limitations of this Agreement:
     (a) Variable Facility Commitment. Lender agrees to make Variable Advances
to Borrower from time to time during the Variable Facility Availability Period,
subject to requirements of this Agreement. The aggregate principal balance of
the Variable Advances Outstanding at any time shall not exceed the Variable
Facility Commitment. Except as provided in Section 2.06 of this Agreement, no
Variable Advance shall be made as a result of increases in the Valuation of any
Mortgaged Property; provided, however, Borrower shall not be precluded from
obtaining a release of a Mortgaged Property as otherwise provided herein.
Subject to the terms of this Agreement, including Section 10.01, Borrower may
re-borrow any part of the Variable Advances which it has previously borrowed and
repaid, except any repayment made in connection with regularly scheduled
amortization of principal under any Note.
     (b) Fixed Facility Commitment. Lender agrees to make Fixed Advances to
Borrower from time to time during the Fixed Facility Availability Period,
subject to requirements of this Agreement. The aggregate original principal of
the Fixed Advances shall not exceed the Fixed Facility Commitment. Except as
provided in Section 2.06 of this Agreement, no Fixed Advance shall be made as a
result of increases in the Valuation of any Mortgaged Property; provided,
however, Borrower shall not be precluded from obtaining a release of a Mortgaged
Property as otherwise provided herein. Subject to the terms of this Agreement,
including Section 1.07 and Section 10.01, Borrower may re-borrow as a Variable
Advance (but not as a Fixed Advance) any part of a Fixed Advance which it has
previously borrowed and repaid, except any repayment made in connection with
regularly scheduled amortization of principal under any Note
     Section 1.02. Requests for Advances.
     Borrower shall request an Advance by giving Lender an Advance Request in
accordance with Section 2.04. The Advance Request shall indicate whether the
Request is for a Fixed Advance, a Variable Advance or both.
     Section 1.03. Maturity Date of Advances; Amortization; Prepayment.
     (a) Variable Advances.
     (i) Maturity Date of Variable Advances. The maturity date of each Variable
Advance made on or after the Effective Date shall be May 1, 2023.
     (ii) Amortization of Variable Advances. Any Variable Advance made under
this Agreement shall be payable interest only and shall not require amortization
until May 1, 2014, after which time such Advance shall require amortization
based on the Amortization Period.

3



--------------------------------------------------------------------------------



 



     (iii) Prepayment of Variable Advances. Subject to the terms and conditions
of Section 3.04 (Procedure for Obtaining Releases of Collateral), Borrower may
prepay all or a portion of any Variable Advance pursuant to the prepayment
provisions of the applicable Variable Facility Note. Unless Borrower elects to
pay the Standby Fee on any prepaid Variable Advance, any prepayment of a
Variable Advance shall automatically result in a permanent reduction of the
Variable Facility Commitment. No prepayment premium due under a Variable
Facility Note shall be deferred as a result of payment of the Standby Fee, and
the Variable Facility Fee for Future Advances shall remain subject to
determination by Fannie Mae using Fannie Mae’s standard terms in place at the
time of such Future Advance taking into account the type of assets in the
Collateral Pool, the Aggregate Debt Service Coverage Ratio and Aggregate Loan to
Value Ratio at the time.
     (iv) Adjustable Rate LIBOR Options for Variable Advance. With respect to
any Variable Advance, Borrower shall elect an Adjustable Rate based on either
(A) One-Month LIBOR, as more specifically set forth in the applicable Variable
Facility Note, or (B) Three-Month LIBOR, as more specifically set forth in the
Variable Facility Note.
     (v) Minimum Amount of Variable Advance. No individual Variable Advance
shall be made, or permitted to remain Outstanding in an original principal
amount of less than $25,000,000 (excluding any paydowns made as a result of
amortization). If Borrower elects to repay a portion of a Variable Advance such
that the remaining Outstanding principal amount of such Variable Advance is less
than $25,000,000, Borrower shall convert such Variable Advance to a Fixed
Advance on the date on which the aggregate principal balance of such Variable
Advance is paid down below $25,000,000 (excluding any paydowns made as a result
of amortization) pursuant to the terms of Section 1.08, Section 1.09 and
Section 1.10 of this Agreement. Notwithstanding the foregoing, Lender may
consider a request by Borrower to waive the $25,000,000 minimum set forth above
based on conditions including: the number of years remaining between the date of
such request and the maturity date of the Variable Advance; and/or whether such
request is being made in connection with a plan of liquidation and a plan to
terminate the Credit Facility.
     (b) Fixed Advances.
     (i) Maturity Date of Fixed Advances. The maturity date of each Fixed
Advance Outstanding as of the Second Restated Agreement Closing Date shall be
set forth in the applicable Fixed Facility Note. The maturity date of each Fixed
Advance made on or after the Effective Date shall be May 1, 2023.
     (ii) Amortization of Fixed Advances. Any Fixed Advance Outstanding as of
the Second Restated Agreement Closing Date shall require amortization of
principal as set forth in the applicable Fixed Facility Note for such Fixed
Advance. Any Fixed Advance made on or after the Effective Date shall be payable
interest only and shall not require amortization until May 1, 2014, after which
time such Advance shall require amortization based on the Amortization Period
and the then Outstanding principal balance.

4



--------------------------------------------------------------------------------



 



     (iii) Prepayment of Fixed Advances. Subject to the terms and conditions of
Section 3.04 (Procedure for Obtaining Releases of Collateral), Borrower may
prepay all or a portion of any Fixed Advance pursuant to the prepayment
provisions of the Fixed Facility Note. Any repaid Fixed Advances shall
automatically result in a permanent reduction of the Fixed Facility Commitment
equal to the amount repaid. In the event that Borrower elects to pay the Standby
Fee with respect to prepaid Fixed Advances, the Variable Facility Commitment
shall be increased by such amount.
     Section 1.04. Interest on Advances.
     (a) Partial Month Interest. Notwithstanding anything to the contrary in
this Section 1.04, if an Advance is not made on the first day of a calendar
month, Borrower shall pay interest on the original stated principal amount of
the Advance for the partial month period commencing on the Closing Date for the
Advance and ending on the last day of the calendar month in which the Closing
Date occurs, (i) for a Variable Advance at a rate per annum equal to the greater
of (A) the initial Adjustable Rate and (B) a rate determined by Lender, based on
Lender’s cost of funds and approved in advance, by Borrower, pursuant to the
procedures mutually agreed upon by Borrower and Lender, and (ii) for a Fixed
Advance at a rate, per annum equal to the greater of (A) the Interest Rate and
(B) a rate determined by Lender, based on Lender’s cost of funds, and approved
in advance, by Borrower, pursuant to procedures mutually agreed upon by Borrower
and Lender.
     (b) Variable Advances. Interest shall accrue on the unpaid balance of a
Variable Advance from the date such Advance is made at the Adjustable Rate.
Interest accrued through the end of each month shall be payable two (2) Business
Days before the first day of the following month as more particularly set forth
in the applicable Variable Facility Note. The Adjustable Rate shall change on
each Rate Change Date until the Advance is repaid in accordance with the
applicable Variable Facility Note. Interest payments for Variable Advances shall
be calculated on an actual/360 basis. The Adjustable Rate shall include the
Variable Facility Fee.
     (c) Fixed Advances. Each Fixed Advance shall bear interest at the Interest
Rate set forth in the applicable Fixed Facility Note.
     Section 1.05. [Intentionally Deleted]
     Section 1.06. Notes.
     (a) Variable Advances. The obligation of Borrower to repay each Variable
Advance shall be evidenced by a single Variable Facility Note. Each Variable
Facility Note shall be payable to the order of Lender and shall be made in the
original principal amount of such Variable Advance.
     (b) Fixed Advances. The obligation of Borrower to repay each Fixed Advance
shall be evidenced by a single Fixed Facility Note. Each Fixed Facility Note
shall be payable to the order of Lender and shall be made in the original
principal amount of each Fixed Advance.

5



--------------------------------------------------------------------------------



 



     Section 1.07. Extension of Maturing Fixed Advances.
     Upon the maturity of the Fixed Advances Outstanding as of the Second
Restated Agreement Closing Date, Borrower may elect to extend any or all of the
maturing Fixed Advances as either a Fixed Advance or a Variable Advance, in each
case on the following terms and conditions:
     (a) Request; Election of Advances. Borrower shall provide written notice to
Lender requesting the extension (“Extension Request”) of the Fixed Advances
Outstanding as of the Second Restated Agreement Closing Date prior to
December 1, 2012. The Extension Request shall set forth Borrower’s election to
extend the Fixed Advances maturing on May 1, 2013 and January 1, 2014.
With respect to the Fixed Advances maturing on May 1, 2013:
     (i) after receipt of the Extension Request, on or before February 1, 2013,
Lender shall provide Borrower with the indicative market quotes for the Variable
Facility Fee and Fixed Facility Fee in effect at the time such quotes are
obtained; and
     (ii) on or before March 1, 2013, Borrower shall notify Lender in writing of
its election to proceed with the extension of such maturing Fixed Advances,
which writing shall indicate whether such maturing Fixed Advances shall be
extended as a Fixed Advance or Variable Advance. In the event Borrower elects to
proceed with the extension, final pricing shall be determined pursuant to
Section 1.07(d). In the event that Borrower does not elect to proceed with the
extension by March 1, 2013, Borrower shall be deemed to have with withdrawn the
Extension Request with respect to such maturing Fixed Advances.
With respect to the Fixed Advance maturing on January 1, 2014:
     (iii) after receipt of the Extension Request, on or before October 1, 2013,
Lender shall provide Borrower with the indicative market quotes for the Variable
Facility Fee and Fixed Facility Fee in effect at the time such quotes are
obtained; and
     (iv) on or before November 1, 2013, Borrower shall notify Lender in writing
of its election to proceed with the extension of such maturing Fixed Advance,
which writing shall indicate whether such maturing Fixed Advance shall be
extended as a Fixed Advance or Variable Advance. In the event Borrower elects to
proceed with the extension, final pricing shall be determined pursuant to
Section 1.07(d). In the event that Borrower does not elect to proceed with the
extension by November 1, 2013, Borrower shall be deemed to have with withdrawn
the Extension Request with respect to such maturing Fixed Advance.
     (b) Closing. If all of the conditions contained in this Section 1.07 and
Section 6.04 (Conditions Precedent to Extension) are satisfied, Lender shall
permit the requested extension, at a Closing to be held at offices designated by
Lender on the maturity date of the Fixed Advance to

6



--------------------------------------------------------------------------------



 



be extended (each an “Extension Closing Date”), by executing and delivering, at
the sole cost and expense of Borrower, the Extension Documents.
     (c) Minimum Request. Each Request for an extension shall be in the minimum
amount of $5,000,000 with respect to a Fixed Advance and in the minimum amount
of $25,000,000 with respect to a Variable Advance.
     (d) Fixed Facility Fee or Variable Facility Fee. The Fixed Facility Fee or
Variable Facility Fee applicable to the extended Advance shall be determined by
Lender using Fannie Mae’s standard terms in place at the time of the extended
Advance taking into account the type of assets in the Collateral Pool, the
Aggregate Debt Service Coverage Ratio and Aggregate Loan to Value Ratio at the
time.
     (e) Application of Payments. Any prepayments made pursuant to Section 1.13
shall be applied against the Advances Outstanding in accordance with the terms
of Section 3.04(d).
     Section 1.08. Conversion from Variable Advance to Fixed Advance.
     With respect to each Variable Advance, except as provided in Section 1.09
and subject to the limitations of Section 1.03(a)(v), Borrower shall have the
right during the Conversion Availability Period, to convert all or a portion of
any Variable Advance to a Fixed Advance. The Variable Facility Commitment shall
be reduced by, and the Fixed Facility Commitment shall be increased by, the
amount of each conversion.
     (a) Request. To convert all or a portion of any Variable Advance to a Fixed
Advance, Borrower shall deliver a Conversion Request to Lender. Each Conversion
Request shall designate (i) the amount to be converted and (ii) any portion of
such Variable Advance which will be prepaid on or before the Closing Date for
the conversion as required by Section 1.09(c). If, after Lender determines the
interest rate to be applicable to the Fixed Advance after conversion, Borrower
elects not to proceed with the conversion, it shall so notify Lender in writing.
If Borrower revokes any Conversion Request pursuant to the preceding sentence,
the Variable Advance shall remain Outstanding as a Variable Advance and Borrower
shall be responsible for the reasonable costs and expenses incurred by Lender in
connection with such Conversion Request.
     (b) Determination of Interest Rate for Conversion. Pursuant to the terms of
Article 2, the determination of the interest rate applicable for any Fixed
Advance relating to the conversion of all or a portion of any Variable Advance
to a Fixed Advance shall be made not later than the Business Day following the
date on which Borrower requests such determination be made, provided that
(i) the Conversion Request has been approved by Lender and (ii) Borrower
requests that the interest rate determination be made not later than 10:00 a.m.
Eastern time on the Business Day prior to the day on which Borrower desires the
interest rate determination to be made.
     (c) Closing. Subject to Section 1.09 and provided that all conditions
contained in Section 1.10 are satisfied, Lender shall permit the requested
conversion to close at offices

7



--------------------------------------------------------------------------------



 



designated by Lender on a Closing Date selected by Lender, and occurring within
thirty (30) Business Days after Lender’s receipt of the Conversion Request (or
on such other date as Borrower and Lender may agree). At the closing, Lender and
Borrower shall execute and deliver, at the sole cost and expense of Borrower, in
form and substance satisfactory to Lender, the Conversion Documents.
     Section 1.09. Limitations on Right to Convert.
     Borrower’s right to convert all or a portion of any Variable Advance to a
Fixed Advance is subject to the following limitations:
     (a) Closing Date. The Closing Date shall occur during the Conversion
Availability Period.
     (b) Minimum Request. Each Conversion Request shall be in the minimum amount
of $5,000,000.
     (c) Obligation to Prepay Variable Advances. If, at the time of the proposed
conversion, the Collateral Pool does not satisfy the Coverage and LTV Tests
taking into account the proposed conversion, Borrower may elect to repay an
amount of the Variable Advance being converted (including any prepayment
premiums or yield maintenance) required to cause the Coverage and LTV Tests to
be satisfied. No prepayment premium shall be required in connection with a
conversion of a Variable Advance to a Fixed Advance except in connection with
prepayments made pursuant to the preceding sentence.
     (d) Conversion in Connection with Advance. The amount of the Variable
Facility Commitment converted to a Fixed Facility Commitment shall be equal to
the amount of a Fixed Advance made simultaneously with such conversion.
     Section 1.10. Conditions to Conversion.
     The conversion of all or a portion of any Variable Advance to a Fixed
Advance is subject to the satisfaction, on or before the Closing Date, of
(a) the conditions precedent contained in Section 1.08, Section 1.09 and
Section 6.09 and (b) all applicable General Conditions contained in
Section 6.01.
     Section 1.11. Limitations on Executions.
     Notwithstanding anything in this Agreement or any other Loan Document to
the contrary, (a) any Future Advance, whether a Variable Advance or a Fixed
Advance, (b) the type of execution offered in connection with an extension of
the Maturity Date of any Advances, and (c) any conversion of an Advance shall be
subject to the precondition that Lender must confirm with Fannie Mae that Fannie
Mae is generally offering to purchase in the marketplace advances of the
execution type requested by Borrower at the time of the request and at the time
of the Rate Setting Date for the requested Advance. In the event Fannie Mae is
not purchasing advances of the type requested by Borrower, Lender agrees to
offer, to the extent available from Fannie Mae, alternative advance executions
based on the types of executions Fannie Mae is generally offering

8



--------------------------------------------------------------------------------



 



to purchase in the marketplace at that time. Any alternative execution offered
would be subject to mutually agreeable documentation necessary to implement the
terms and conditions of such alternative execution. This Section 1.11 does not
affect Borrower’s right to exercise the extension set forth in Section 1.07 of
this Agreement.
     Section 1.12. Restriction on Requests; Settlement Agreement
     (a) Notwithstanding the provisions of this Agreement and the First Restated
Agreement, Borrower acknowledges that it shall not be permitted to exercise any
rights or requests, including any Requests (provided that Lender acknowledges
receipt of the pending Expansion Request for $10,000,000 (the “Pending Request”)
and agrees to process such Pending Request pursuant to the terms of the First
Restated Agreement), under the First Restated Agreement for so long as any
discount mortgage backed security is outstanding under the First Restated
Agreement; provided however that (i) Borrower may request Lender’s consent to
the exercise of any rights or requests, including any Request, under the First
Restated Agreement, which Request shall be granted or denied at Lender’s sole
and absolute discretion regardless of whether Lender’s consent to the exercise
of such right or request is required under the First Restated Agreement, and
(ii) the foregoing shall not prohibit or impact the normal day-to-day
administration and servicing of the Credit Facility or requests made by Borrower
relating to such day-to-day administration. If the Pending Request is approved,
the amount approved for the Expansion, and the amount, if any, of any future
remaining Advance permitted hereunder, shall be reflected in an amendment to
this Agreement, as contemplated in Article 4 hereof, and the sum of the approved
Expansion shall be added to the principal balance of the Variable Facility Note
to be delivered pursuant to Section 6.02 hereof.
     (b) On or before August 1, 2011, Borrower, Sun, Lender and Fannie Mae shall
cooperate to submit a joint status report, and, if required, a joint request, to
the United States District Court for the District of Columbia (the “Court”) to
extend that certain stay of litigation entered on April 11, 2011 and extended on
July 1, 2011 with respect to the action (the “Complaint”) described in Recital 4
of the Agreement and Release dated as of March 31, 2011 (Case No. 1:09-cv-02162)
(the “Settlement Agreement”) until October 14, 2011. The parties agree that
Section 2 of the Settlement Agreement is hereby modified by this
Section 1.12(b). Further, within five (5) Business Days after the Effective
Date, Borrower and Sun shall take all steps necessary to effect the dismissal in
its entirety, with prejudice, the Complaint.
     (c) If the Effective Date does not occur by October 3, 2011 for any reason,
this Agreement shall terminate and shall be of no further force and effect and
the Settlement Agreement (other than Section 1(b) and Section 4 thereof which
shall survive), shall be null and void. In such event, the First Restated
Agreement shall continue to apply to the then Outstanding Advances. The parties
hereto agree and confirm that the mutual releases set forth in the Settlement
Agreement shall not be effective unless and until this Agreement becomes
effective on the Effective Date.
     (d) Although only the terms of Sections 1.12, 6.01, 6.02 and 10.04 are
effective on the Second Restated Agreement Closing Date, and this Agreement
shall become effective on the

9



--------------------------------------------------------------------------------



 



Effective Date as more fully described herein, on the Second Restated Agreement
Closing Date this Agreement shall be binding on the parties hereto.
     Section 1.13. Re-Underwriting Conditions.
     Borrower acknowledges that Lender will, at Borrower’s expense, complete a
full re-underwriting of the Credit Facility prior to March 1, 2013 pursuant to
the Underwriting Requirements (provided that an exit analysis shall not be
required). Borrower shall provide any information necessary for Lender to
complete the re-underwriting. If upon the completion of such re-underwriting,
the Collateral Pool fails to meet the Coverage and LTV Tests, then, within sixty
(60) days of Lender’s notice to Borrower of such failure, Borrower shall, at its
option, either (i) add Additional Mortgaged Properties to the Collateral Pool in
accordance with Article 3 so that after such Addition the Coverage and LTV Tests
are met, or (ii) prepay Advances Outstanding in an amount sufficient to cause
Borrower to be in compliance with the Coverage and LTV Tests. Lender has the
right, but not the obligation, to extend such sixty (60) day requirement to cure
such failure for a period not to exceed one hundred twenty (120) days. In making
the determination to extend the period for compliance, or in making its
determination to allow additions or advances while the Coverage and LTV Tests
are out of compliance as set forth in the preceding sentence, Lender shall
consider the extent to which the Coverage and LTV Tests are out of compliance,
the aggregate amount of Advances Outstanding, whether any Advances are Fixed
Advances, the remaining term of the Credit Facility, the financial condition of
Borrower, the conditions of the markets in which the Mortgaged Properties are
located, and whether there have been any Events of Default. Such full
re-underwriting shall be required regardless of whether the Extension is elected
or requested and all provisions of this Section 1.13 shall apply regardless of
whether the Extension is elected or requested.
     Section 1.14. Reimbursement of Variable Facility Fee.
     On the Effective Date and concurrent with the satisfaction of the
conditions precedent in Section 6.02, Lender and Fannie Mae shall reimburse
Borrower $1,256,990.97 (the “Fee Reimbursement”).
ARTICLE 2
THE ADVANCES
     Section 2.01. Rate Setting for an Advance.
     To the extent not rate locked or spread locked pursuant to an early rate
lock certificate, rates for an Advance shall be set in accordance with the
following procedures:
     (a) Preliminary, Nonbinding Quote. At Borrower’s request Lender shall quote
an estimate of the Pass-Through Rate (for a proposed Fixed Advance), which
Pass-Through Rate shall not include the Fixed Facility Fee, or the Current Index
(for a proposed Variable Advance). Lender’s quote shall be based on (i) a
solicitation of bids from institutional investors selected by Lender and
(ii) the proposed terms and amount of the Advance selected by Borrower. The
quote shall not be binding upon Lender.

10



--------------------------------------------------------------------------------



 



     (b) Rate Setting. If Borrower satisfies all of the conditions to Lender’s
obligation to make an Advance or permit the extension of any Advance pursuant to
Section 1.07, then Borrower may request that Lender submit to Borrower a
completed draft Rate Form. The draft Rate Form shall specify the proposed
maximum interest rate for such Advance (“Maximum Annual Interest Rate”) and
other terms set forth therein. If the draft Rate Form is approved by Borrower,
Borrower shall execute and return the approved Rate Form to Lender before 4:00
p.m. Eastern Standard Time or Eastern Daylight Savings Time on the Rate Setting
Date.
     (c) Rate Confirmation. Within one (1) Business Day after receipt of the
Rate Form and upon satisfaction of all of the conditions to Lender’s obligation
to make such Advance (or for conversion, as applicable), Lender shall solicit
bids from institutional investors selected by Lender based on the information in
the Rate Form. If Lender obtains a commitment (“MBS Commitment”) on terms
equivalent (or better than) the terms in the Rate Form, Lender shall then
complete and countersign the Rate Form thereby confirming the terms set forth
therein, and shall immediately deliver the confirmed Rate Form to Borrower.
     Section 2.02. [Intentionally Deleted]
     Section 2.03. Breakage and other Costs.
     If Lender obtains, and then fails to fulfill an MBS Commitment because the
Advance is not made (or the conversion does not occur, as applicable) (for a
reason other than Lender’s default), Borrower shall pay all reasonable
out-of-pocket costs payable to the potential investor and other reasonable
costs, fees and damages incurred by Lender in connection with its failure to
fulfill an MBS Commitment. Lender reserves the right to require Borrower to post
a deposit at the time such MBS Commitment is obtained. Such deposit shall be
placed in a non-interest bearing account and shall be refunded to Borrower upon
the settlement of the related MBS or purchase of the Note by Fannie Mae, as
applicable, or if the failure to fulfill the MBS Commitment is due to Lender
default.
     Section 2.04. Advances.
     Borrower may deliver an Advance Request to Lender.
     (a) [Intentionally Deleted]
     (b) Subject to Section 1.03(a)(v), if the Advance Request is to obtain a
Future Advance, such Advance Request shall be in the minimum amount of
$3,000,000. Except with respect to any Variable Advance, Borrower may have one
or more Advances of not less than $3,000,000 even though such Advances are made
on the same day and mature on the same date. If all conditions precedent
contained in Section 6.03 and the General Conditions contained in Section 6.01
are satisfied, Lender shall make the requested Future Advance, at a closing to
be held at offices designated by Lender on a Closing Date selected by Lender,
which date shall be not more than three (3) Business Days after Borrower’s
receipt from Lender of the confirmed Rate Form (or on such other date as
Borrower and Lender may agree).

11



--------------------------------------------------------------------------------



 



     (c) Upon the making of an Advance, in no event shall the aggregate of all
Advances Outstanding exceed the lesser of (i) the Commitment Amount in effect at
the time the Advance is requested, and (ii) $365,353,718.25, plus any increase
in the Commitment in accordance with Article 4.
     Section 2.05. Determination of Allocable Facility Amount and Valuations.
     (a) [Intentionally Deleted]
     (b) Monitoring Determinations. (i) Once each calendar quarter, within
twenty (20) Business Days after Borrower has delivered to Lender the reports
required in Section 8.03, Lender shall determine the Aggregate Debt Service
Coverage Ratio and the Aggregate Loan to Value Ratio and calculations required
in connection with the other covenants set forth in the Loan Documents, and
whether Borrower is in compliance, (ii) on an annual basis, and if Lender
reasonably decides that changed market or property conditions warrant, Lender
shall determine Allocable Facility Amounts and Valuations, (iii) Lender shall
also redetermine Allocable Facility Amounts to take account of any addition,
release or substitution of Collateral or other event which invalidates the
outstanding determinations. In determining Valuations, Lender shall use the then
current Cap Rates. Until redetermined, the Outstanding Allocable Facility
Amounts and Valuations shall remain in effect. During the first year a Mortgaged
Property is in the Collateral Pool, all calculations of Aggregate Debt Service
Coverage and Aggregate Loan to Value Ratios including such Mortgaged Property
shall be based on actual operations of such Mortgaged Property during the period
the Mortgaged Property was in the Collateral Pool and underwriting proforma
results for the remainder of such year.
     Section 2.06. Right to Advances Based on Increased Collateral Value.
     At any time prior to May 1, 2018, Borrower shall have a one-time right to a
Future Advance based on the increased value of the Mortgaged Properties.
Borrower’s right to a Future Advance pursuant to this Section 2.06 shall be
subject to the following conditions:
     (a) Request. Borrower shall deliver an Advance Request to Lender. The
Advance Request shall include the following:
     (i) The amount of the proposed Future Advance; and
     (ii) If applicable, a request that Lender inform Borrower of the Variable
Facility Fee or Fixed Facility Fee applicable to the requested Future Advance.
     (b) Determination of Amount of Advance. The maximum amount of a proposed
Future Advance requested pursuant to this Section 2.06 shall be the amount that
when added to the then current total of Advances Outstanding equals the maximum
amount of Advances that could be outstanding and the Coverage and LTV Tests be
satisfied. For purposes of calculating compliance with the Coverage and LTV
Tests for purposes of this Section 2.06, Lender shall evaluate the Collateral
Pool in accordance with the Underwriting Requirements. In no event shall the
Future Advance requested pursuant to this Section 2.06, together with the then
current Advances Outstanding, exceed the lesser of (i) the Commitment Amount in
effect at the time the

12



--------------------------------------------------------------------------------



 



Future Advance is requested, and (ii) $365,353,718.25, plus any increase in the
Commitment in accordance with Article 4.
     (c) Fixed Facility Fee or Variable Facility Fee. The Fixed Facility Fee or
Variable Facility Fee applicable to any Future Advance made pursuant to this
Section 2.06 shall be determined by Fannie Mae using Fannie Mae’s standard terms
in place at the time of such Advance as the Fixed Facility Fee or Variable
Facility Fee, as applicable, for such Advance taking into account the type of
assets in the Collateral Pool, the Aggregate Debt Service Coverage Ratio and
Aggregate Loan to Value Ratio at the time.
     (d) Origination Fee. Borrower shall pay, on the Closing Date of the Future
Advance made pursuant to this Section 2.06, the Expansion Origination Fee to the
extent provided in Section 10.02(b).
     (e) Closing. If all conditions precedent contained in Section 6.03 of this
Agreement and all applicable General Conditions contained in Section 6.01 of
this Agreement are satisfied, Lender shall make a Future Advance, at a closing
to be held at offices designated by Lender on a Closing Date selected by Lender,
and occurring within thirty (30) calendar days after Lender’s approval of the
Future Advance (or on such other date as Borrower and Lender may agree).
ARTICLE 3
COLLATERAL CHANGES
     Section 3.01. Right to Add Collateral.
     Subject to the terms and conditions of this Article 3, Borrower shall have
the right, from time to time during the Term of this Agreement, to add
Manufactured Housing Communities to the Collateral Pool.
     Section 3.02. Procedure for Adding Collateral.
     The procedure for adding Collateral contained in this Section 3.02 shall
apply to all additions of Collateral including, but not limited to, additions of
Collateral in connection with substitutions of Collateral, expansion of the
Credit Facility, or Advances made from Unused Capacity.
     (a) Request. Borrower may deliver to Lender an Addition Request to add one
or more Manufactured Housing Communities to the Collateral Pool. Each Addition
Request shall be accompanied by the following: (i) the information required by
Lender’s Underwriting Requirements and any additional information Lender may
reasonably request; and (ii) the payment of all Additional Collateral Due
Diligence Fees.
     (b) Underwriting. Lender shall evaluate the proposed Additional Mortgaged
Property in accordance with Lender’s Underwriting Requirements, and shall make
underwriting determinations as to the Aggregate Debt Service Coverage Ratio and
the Aggregate Loan to Value Ratio applicable to the Collateral Pool on the basis
of the lesser of (i) the acquisition price of the proposed Additional Mortgaged
Property if purchased as a single acquisition or a

13



--------------------------------------------------------------------------------



 



reasonable allocation of total purchase price if purchased as part of a
portfolio purchase by Borrower within twelve (12) months of the related Addition
Request, and (ii) a Valuation made with respect to the proposed Additional
Mortgaged Property. Within thirty (30) Business Days (provided that Lender shall
use reasonable efforts to respond sooner) after receipt of (A) the Addition
Request and (B) all reports, certificates and documents required by Lender’s
Underwriting Requirements, Lender shall notify Borrower whether it shall consent
to the Addition Request. If Lender consents it shall set forth the Aggregate
Debt Service Coverage Ratio and the Aggregate Loan to Value Ratio which it
estimates shall result from the addition of the proposed Additional Mortgaged
Property. Within thirty (30) Business Days after receipt of Lender’s consent to
the Addition Request, Borrower shall notify Lender whether it elects to add the
proposed Additional Mortgaged Property to the Collateral Pool. If Borrower fails
to respond within the period of thirty (30) Business Days, it shall be
conclusively deemed to have elected not to add the proposed Additional Mortgaged
Property to the Collateral Pool.
     (c) Closing. If Lender consents to the Addition Request, Borrower timely
elects to add the proposed Additional Mortgaged Property to the Collateral Pool
and all conditions precedent contained in Section 6.04 and all General
Conditions contained in Section 6.01 are satisfied, Lender shall permit the
addition of the proposed Additional Mortgaged Property to the Collateral Pool,
at a closing to be held at offices designated by Lender on a Closing Date
selected by Lender, occurring within twenty (20) Business Days after Lender’s
receipt of Borrower’s election (or on such other date as Borrower and Lender may
agree).
     Section 3.03. Right to Obtain Releases of Collateral.
     Subject to the terms and conditions of this Article 3, Borrower shall have
the right to obtain a release of Collateral from the Collateral Pool.
     Section 3.04. Procedure for Obtaining Releases of Collateral.
     (a) Request. To obtain a release of Collateral from the Collateral Pool,
Borrower may deliver a Release Request to Lender. The Release Request shall not
result in a termination of all or any part of the Credit Facility.
     (b) Closing. If all conditions precedent contained in Section 6.05 and all
General Conditions contained in Section 6.01 are satisfied, Lender shall cause
the Release Property to be released, at a closing to be held at offices
designated by Lender on a Closing Date selected by Lender, and occurring not
less than fifteen (15) days after Lender’s receipt of the Release Request (or on
such other date as Borrower and Lender may agree), by executing and delivering,
and causing all applicable parties to execute and deliver, all at the sole cost
and expense of Borrower, the Release Documents. Borrower shall prepare the
Release Documents and submit them to Lender for its review.
     (c) Release Price. The Release Price for each Mortgaged Property shall be
(i) the greater of (A) one hundred ten percent (110%) of the Allocable Facility
Amount for the Release Property and (B) the amount of any Advances Outstanding
which are required to be repaid by Borrower to Lender so that, immediately after
the release, the Aggregate Debt Service Coverage

14



--------------------------------------------------------------------------------



 



Ratio immediately prior to the release is not reduced and the Aggregate Loan to
Value Ratio immediately prior to the release is not increased, (ii) if after the
release of the Release Property (regardless of the Aggregate Loan to Value Ratio
or the Aggregate Debt Service Coverage Ratio prior to the release), the
Aggregate Loan to Value Ratio is sixty-five (65%) or less and the Aggregate Debt
Service Coverage is 1.35:1.0 or greater, then the Release Price shall be the
Allocable Facility Amount for the Release Property, or (iii) if after the
release of the Release Property (regardless of the Aggregate Loan to Value Ratio
or the Aggregate Debt Service Coverage Ratio prior to the release), the
Aggregate Loan to Value Ratio is sixty percent (60%) or less and the Aggregate
Debt Service Coverage Ratio is 1.55:1.0 or greater, then the Release Price, if
any, shall be the amount of any Advances Outstanding which are required to be
repaid by Borrower to Lender so that, immediately after the release, the
Aggregate Debt Service Coverage Ratio is no less than 1.55:1.0 and the Aggregate
Loan to Value Ratio is no more than sixty percent (60%). In addition, Borrower
shall pay to Lender all other amounts due under the Notes evidencing the
Advances being repaid. Notwithstanding the provisions of this Section 3.04(c)
but subject to the provisions of Section 1.07, upon the maturity of any Fixed
Advance and the repayment in full of all amounts owing in connection with such
Fixed Advance, the Release Price for any Mortgaged Property to be released from
the collateral pool in conjunction with such repayment shall be equal to the
Outstanding Allocated Facility Amount for such Released Property.
     Notwithstanding the foregoing, Lender may, but shall have no obligation to,
consent to a Release Price less than the amount determined as set forth above if
the Release improves the Collateral Pool based on factors that are consistent
with Lender’s Underwriting Requirements and result in improvement in one or both
of the following areas: the then current Aggregate Debt Service Coverage Ratio
or the then current Aggregate Loan to Value Ratio.
     (d) Application of Release Price.
     (i) The Release Price for the Release Mortgaged Property shall be applied
in the order selected by Borrower, provided that (A) any Outstanding Advance
which Borrower elects to repay must be repaid in full, or if the Release Price
is not sufficient to do so, the Outstanding Advance that Borrower elects to
repay shall be the only Advance to be partially repaid; (B) if applicable, any
prepayment is permitted under the applicable Note; (C) any prepayment premium
due and owing is paid; and (D) interest must be paid through the end of the
month. If Borrower does not give Lender direction with respect to the
application of the Release Price or if such direction does not comply with the
provisions of (A) above, then the Release Price shall be applied:
     (1) first against any Variable Advance Outstanding so long as the
prepayment is permitted under the Variable Facility Note (and any prepayment
premium due and owing is paid), until any Variable Advance is no longer
Outstanding (provided that, in the event there are multiple Variable Advances
Outstanding, Lender shall determine the order of application of the Release
Price taking into account factors including the unpaid principal balances of the
Variable Facility Notes, and which

15



--------------------------------------------------------------------------------



 



Variable Facility Note Outstanding has the lowest prepayment costs or highest
interest rate);
     (2) then against any Fixed Advance Outstanding so long as the prepayment is
permitted under the applicable Fixed Facility Note (and any prepayment premium
due and owing is paid) (provided that, in the event there are multiple Fixed
Advances Outstanding, Lender shall determine the order of application of the
Release Price taking into account factors including the unpaid principal
balances of the Fixed Facility Notes, and which Fixed Facility Note Outstanding
has the lowest prepayment costs or the highest interest rate).
     (ii) In the event Borrower desires to release a Release Mortgaged Property
on a date other than the last Business Day of the month, the Release Price or
the remainder of the Release Price, if any, shall be held by Lender (or its
appointed collateral agent) in a non-interest bearing account as substitute cash
Collateral, in accordance with a security agreement (if required by Lender) and
other documents in form and substance acceptable to Lender. Any such substitute
cash Collateral shall be applied on the last Business Day of the month in order
provided in Section 3.04(d)(i) above.
     (e) Special Provisions Regarding Expansion Property. The Parties
acknowledge that certain portions of the Mortgaged Properties commonly known as
Boulder Ridge, and Windham Hills are currently undeveloped and vacant (such
undeveloped and vacant portions, individually and collectively, the “Expansion
Property”). Notwithstanding any provisions in this Agreement to the contrary,
Borrower shall be permitted to release an Expansion Property from the Collateral
Pool without the payment of a Release Price upon the satisfaction of each of the
following conditions:
     (i) Lender shall have approved the legal description of the relevant
Mortgaged Property remaining in the Collateral Pool after the release of the
Expansion Property;
     (ii) Borrower shall have transferred the Expansion Property into a separate
tax parcel and the Mortgaged Property remaining in the Collateral Pool shall
have a separate tax identification number;
     (iii) If necessary, Borrower shall have subdivided or replatted the
Mortgaged Property, as required by the jurisdiction in which the Mortgaged
Property is located, such that the Mortgaged Property remaining in the
Collateral Pool after the release of the Expansion Property shall be a separate
parcel, on which Lender can exercise all rights and remedies afforded in this
Agreement and the Security Instrument, including conveying the Mortgaged
Property upon foreclosure;
     (iv) Borrower shall have recorded any easements, in a form and substance
required by Lender, benefiting the Mortgaged Property after the release of the
Expansion Property including, but not limited to, easements granting use and/or
access to amenities

16



--------------------------------------------------------------------------------



 



on the Expansion Property, utility easements for utilities located or to be
located on the Expansion Property benefiting the remaining Mortgaged Property,
and parking or access easements;
     (v) The Expansion Property shall be deeded to an entity, that is not a
Borrower under this Agreement, at the time of such release;
     (vi) Borrower shall amend the existing Security Instrument for such
Mortgaged Property to reflect the new legal description of the Mortgaged
Property, which legal description shall include any beneficial easements;
     (vii) Borrower shall cause the existing title policy for such Mortgaged
Property to be amended to reflect the new legal description of the Mortgaged
Property, which legal description shall include any beneficial easements as
insured parcels;
     (viii) Borrower covenants that the Expansion Property shall be developed
and operated in a manner compatible with the use of the remaining Mortgaged
Property as a manufactured housing community; and
     (ix) Borrower shall pay all of Lender’s reasonable costs and expenses,
including legal fees and expenses, in connection with the release of any
Expansion Property.
     Section 3.05. Right to Substitute Collateral.
     Subject to the terms, conditions and limitations of this Section 3.05,
Borrower shall have the right to add one or more Manufactured Housing
Communities to the Collateral Pool in substitution of one or more Mortgaged
Properties then in the Collateral Pool (“Substitute Mortgaged Property”).
     Section 3.06. Procedure for Substituting Collateral.
     (a) Request. Borrower may deliver to Lender a Substitution Request to add
one or more Manufactured Housing Communities in substitution of one or more
Mortgaged Properties then in the Collateral Pool. Each Substitution Request
shall be accompanied by (i) the information required by Lender’s Underwriting
Requirements and any additional information Lender may reasonably request; and
(ii) a statement whether the addition of the Substitute Mortgaged Property will
occur simultaneously with the release of the Release Property and, if not, the
proposed date on which the Substitute Mortgaged Property will be added to the
Collateral Pool which, in no event, shall be a date which is more than ninety
(90) days after the proposed date of the release of the Release Property.
     (b) Underwriting. Lender shall make underwriting determinations as to
(i) the Aggregate Debt Service Coverage Ratio and the Aggregate Loan to Value
Ratio immediately prior to and immediately after giving effect to the proposed
substitution, and (ii) the Valuation and the Net Operating Income for both the
Substitute Mortgaged Property and the Release Property. Notwithstanding anything
to the contrary contained herein, underwriting

17



--------------------------------------------------------------------------------



 



determinations with respect to the proposed Substitute Mortgaged Property shall
be made on the basis of a Valuation and otherwise in accordance with Lender’s
Underwriting Requirements. Within thirty (30) days after receipt of (A) the
Substitution Request and (B) all reports, certificates and documents required by
Lender’s Underwriting Requirements, Lender shall notify Borrower whether Lender
shall consent to Substitution Request. If Lender consents, it shall set forth
the Aggregate Debt Service Coverage Ratio and the Aggregate Loan to Value Ratio
which it estimates shall result from the substitution of the Substitute
Mortgaged Property into the Collateral Pool. Within thirty (30) days after
receipt of Lender’s consent notice, Borrower shall notify Lender whether it
elects to cause such substitution to occur. If Borrower fails to respond within
the period of thirty (30) days, it shall be conclusively deemed to have elected
not to cause the proposed substitution to occur.
     (c) Closing. If Lender consents to the Substitution Request, Borrower
timely elects to cause such substitution to occur and all conditions precedent
contained in Section 6.06 and all General Conditions contained in Section 6.01
are satisfied, Lender shall permit the Substitute Mortgaged Property to be
substituted into the Collateral Pool in replacement of the Release Property, at
a closing to be held at offices designated by Lender on a Closing Date selected
by Lender and approved by Borrower, and occurring:
     (i) if the addition of the Substitute Mortgaged Property and the release of
the Release Property are to occur simultaneously, within thirty (30) days after
Lender’s receipt of Borrower’s election (or on such other date as Borrower and
Lender may agree); or
     (ii) if the addition of the Substitute Mortgaged Property is to occur
subsequent to the release of the Release Property, within ninety (90) days after
the release of the Release Property.
     (iii) If, in the case of clause (ii) of this paragraph, the addition of the
Substitute Mortgaged Property to the Collateral Pool does not occur within
ninety (90) days or such longer period as approved by Lender after the release
of the Release Property, then Borrower shall have waived its right to substitute
such Release Property with the Substitute Mortgaged Property, the Release Price
shall be determined pursuant to Section 3.04(c) and Borrower shall comply with
the requirement contained in Section 3.04(d). Such Release Price, or the
applicable portion thereof, shall be immediately due and payable by Borrower to
Lender to reduce the Advances Outstanding as required by, and in the manner
contained in, Section 3.04(d).
     (d) Restriction on Borrowings. If the addition of the Substitute Mortgaged
Property and the release of the Release Property does not occur simultaneously
then, until the addition of the Substitute Mortgaged Property, the aggregate
unpaid principal balance of Advances Outstanding shall not exceed the amount of
the then-existing Commitment minus the Allocable Facility Amount of the Release
Property, unless Borrower has delivered additional Collateral reasonably
acceptable to Lender in an amount at least equal to such Allocable Facility
Amount. If the aggregate unpaid principal balance of Advances Outstanding
exceeds such amount (and satisfactory additional Collateral has not been
delivered by Borrower to Lender), Borrower shall

18



--------------------------------------------------------------------------------



 



pay such excess as a condition precedent to the addition of a Substitute
Mortgaged Property. Notwithstanding the foregoing, in no event shall the value
of the additional Collateral exceed fifteen percent (15%) of the principal
balance of the Advances Outstanding. Any payment received by Lender under this
Section 3.06 shall be applied against Advances Outstanding in the manner
prescribed for Release Prices pursuant to Section 3.04(d). The additional
Collateral shall be released to Borrower upon the addition of the applicable
Substitute Mortgaged Property to the Collateral Pool.
ARTICLE 4
EXPANSION OF CREDIT FACILITY
     Section 4.01. Right to Increase Commitment.
     Subject to the terms, conditions and limitations of this Article 4, in
connection with the drawing of a Future Advance Borrower shall have the right,
prior to May 1, 2018, to increase the Fixed Facility Commitment or Variable
Facility Commitment. Borrower’s right to increase the Commitment is subject to
the following limitations:
     (a) Maximum Amount of Increase in Commitment. As of the Effective Date, the
amount of the Commitment is $365,353,718.25. The maximum amount by which the
Commitment may be increased is $10,000,000.
     (b) Minimum Request. A Request for an increase in the Commitment shall be
in the minimum amount of $5,000,000 provided any increase in the Variable
Commitment shall result in compliance with the provisions of Section 1.03(a)(v).
     (c) Terms and Conditions. The Fixed Facility Fee or Variable Facility Fee
applicable to any Future Advance made pursuant to this Section 4.01 shall be
determined by Fannie Mae using Fannie Mae’s standard terms in place at the time
of such Advance as the Fixed Facility Fee or Variable Facility Fee, as
applicable, for such Advance taking into account the type of assets in the
Collateral Pool, the Aggregate Debt Service Coverage Ratio and Aggregate Loan to
Value Ratio at the time.
     Section 4.02. Procedure for Obtaining Increases in Commitment.
     (a) Request. To obtain an increase in the Commitment, Borrower shall
deliver an Expansion Request to Lender. Each Expansion Request shall include the
following:
     (i) The total amount of the proposed increase; and
     (ii) A designation of the increase as being part of the Fixed Facility
Commitment and/or the Variable Facility Commitment.
     (b) Closing. If all conditions precedent contained in Section 6.08 and all
General Conditions contained in Section 6.01 are satisfied, Lender shall permit
the Expansion Request to occur, at a closing to be held at offices designated by
Lender on a Closing Date selected by Lender and approved by Borrower, and
occurring not less than fifteen (15) Business Days after

19



--------------------------------------------------------------------------------



 



Lender’s receipt of the Expansion Request (or on such other date as Borrower and
Lender may agree).
ARTICLE 5
TERMINATION OF FACILITIES
     Section 5.01. Right to Complete or Partial Termination of Facilities.
     Subject to the terms and conditions of this Article 5, Borrower shall have
the right to permanently reduce the Variable Facility Commitment and/or the
Fixed Facility Commitment.
     Section 5.02. Procedure for Complete or Partial Termination of Facilities.
     (a) Request. To permanently reduce the Variable Facility Commitment or the
Fixed Facility Commitment, Borrower shall deliver a Facility Termination Request
to Lender. A permanent reduction of the Variable Facility Commitment to $0 shall
be referred to as a “Complete Variable Facility Termination.” A permanent
reduction of the Fixed Facility Commitment to $0 shall be referred to as a
“Complete Fixed Facility Termination.” The Facility Termination Request shall
include the following:
     (i) The proposed amount of the reduction in the Variable Facility
Commitment and/or Fixed Facility Commitment; and
     (ii) Unless there is a Complete Variable Facility Termination or a Complete
Fixed Facility Termination, a designation by Borrower of any Variable Advances
and/or Fixed Advances which will be prepaid.
     (iii) Any release of Collateral, whether or not made in connection with a
Facility Termination Request, must comply with all conditions to a release which
are contained in Article 6.
     (b) Closing. If all conditions precedent contained in Section 6.09 and all
General Conditions contained in Section 6.01 are satisfied, Lender shall reduce
the Variable Facility Commitment or Fixed Facility Commitment, as the case may
be, to the amount designated by Borrower, at a closing to be held at offices
designated by Lender on a Closing Date selected by Lender, within thirty
(30) Business Days after Lender’s receipt of the Facility Termination Request
(or on such other date as Borrower and Lender may agree), by executing and
delivering the Facility Termination Document evidencing the reduction in the
Facility Commitment.
     (c) Unused Capacity. Notwithstanding the foregoing, in the event Borrower
elects not to pay the Standby Fee in connection with any Unused Capacity, the
Commitment shall be permanently terminated with respect to such Unused Capacity.
     Section 5.03. Right to Terminate Credit Facility.
     Subject to the terms and conditions of this Article 5, Borrower shall have
the right to terminate this Agreement and the Credit Facility and receive a
release of all of the Collateral.

20



--------------------------------------------------------------------------------



 



     Section 5.04. Procedure for Terminating Credit Facility.
     (a) Request. To terminate this Agreement and the Credit Facility, Borrower
shall deliver a Credit Facility Termination Request to Lender.
     (b) Closing. If all conditions precedent contained in Section 6.10 are
satisfied, this Agreement shall terminate, and Lender shall cause all of the
Collateral to be released, at a closing to be held at offices designated by
Lender on a Closing Date selected by Lender, within twenty (20) Business Days
after Lender’s receipt of the Credit Facility Termination Request (or on such
other date as Borrower and Lender may agree), by executing and delivering, and
causing all applicable parties to execute and deliver, all at the sole cost and
expense of Borrower, the Credit Facility Termination Documents.
ARTICLE 6
CONDITIONS PRECEDENT TO ALL REQUESTS
     Section 6.01. Conditions Applicable to All Requests.
     The (1) binding nature of this Agreement on the Second Restated Agreement
Closing Date and (2) obligation of Lender to close the transaction requested in
a Request shall be subject to the following general conditions precedent
(“General Conditions”) in addition to any other conditions precedent contained
in this Agreement (provided that, except as specifically set forth in Section
6.02, this Section 6.01 shall not apply to the Conversion of the DMBS Variable
Advance to a SARM Variable Advance on the Effective Date):
     (a) Compliance with Debt Service Coverage Ratio. Except in connection with
a Credit Facility Termination Request or the execution of this Agreement on the
Second Restated Agreement Closing Date, the Aggregate Debt Service Coverage
Ratio shall be not less than 1.30:1.0.
     (b) Compliance with Loan to Value Ratio. Except in connection with a Credit
Facility Termination Request, or the execution of this Agreement on the Second
Restated Agreement Closing Date, the Aggregate Loan to Value Ratio shall not be
greater than seventy-five percent (75%).
     (c) [Intentionally Deleted.]
     (d) Payment of Expenses. The payment by Borrower of Lender’s and Fannie
Mae’s reasonable fees and expenses payable in accordance with this Agreement,
including, but not limited to, the legal fees and expenses contained in
Section 10.04.
     (e) No Material Adverse Change. Except in connection with a Credit Facility
Termination Request, there has been no material adverse change in the financial
condition, business or prospects of Borrower or Sun or in the physical
condition, operating performance or value of any of the Mortgaged Properties
since the date of the most recent Compliance Certificate.

21



--------------------------------------------------------------------------------



 



     (f) No Default. Except in connection with a Credit Facility Termination
Request, there shall exist no Event of Default or Potential Event of Default
immediately prior to the Closing Date for the Request and, after giving effect
to the transaction requested in the Request, no Event of Default or Potential
Event of Default shall have occurred other than an Event of Default or Potential
Event of Default that would be cured as a result of the consummation of such
Request.
     (g) No Insolvency. Neither Borrower nor Sun is insolvent (within the
meaning of any applicable federal or state laws relating to bankruptcy or
fraudulent transfers) or will be rendered insolvent by the transactions
contemplated by the Loan Documents, including the making of a Future Advance,
or, after giving effect to such transactions, will be left with an unreasonably
small capital with which to engage in its business or undertakings, or will have
intended to incur, or believe that it has incurred, debts beyond its ability to
pay such debts as they mature or will have intended to hinder, delay or defraud
any existing or future creditor.
     (h) No Untrue Statements. The Loan Documents shall not contain any untrue
or misleading statement of a material fact and shall not fail to state a
material fact necessary to make the information contained therein not misleading
if such statement or failure has a Material Adverse Effect.
     (i) Representations and Warranties. Except in connection with a Credit
Facility Termination Request, all representations and warranties made by
Borrower and Sun in the Loan Documents shall be true and correct in all material
respects on the Closing Date for the Request with the same force and effect as
if such representations and warranties had been made on and as of the Closing
Date for the Request, other than those representations and warranties which, if
not materially true and correct, do not have a Material Adverse Effect.
     (j) No Condemnation or Casualty. Except in connection with a Credit
Facility Termination Request, there shall not be pending or threatened any
condemnation or other taking, whether direct or indirect, against any Mortgaged
Property (other than a Mortgaged Property subject to a Release Request) and
there shall not have occurred any casualty to any improvements located on any
Mortgaged Property (other than a Mortgaged Property subject to a Release
Request), which condemnation or casualty would have a Material Adverse Effect.
     (k) Delivery of Closing Documents. Except in connection with the execution
of this Agreement on the Second Restated Agreement Closing Date, the receipt by
Lender of the following, each dated as of the Closing Date for the Request, in
form and substance satisfactory to Lender in all respects:
     (i) The Loan Documents required for consummation of such Request, if any;
     (ii) A Compliance Certificate;
     (iii) An Organizational Certificate; and

22



--------------------------------------------------------------------------------



 



     (iv) Such other documents, instruments, approvals (and, if requested by
Lender, certified duplicates of executed copies thereof) and opinions as Lender
may reasonably request.
     (l) Covenants. Except in connection with a Credit Facility Termination
Request, Borrower is in full compliance with each of the covenants contained in
Article 8 and Article 9 of this Agreement, without giving effect to any notice
and cure rights of Borrower, to the extent that any such non-compliance will not
have a Material Adverse Effect on Borrower.
     Section 6.02. Conditions Precedent to the Binding Nature of this Agreement
on the Second Restated Agreement Closing Date and to the Closing on the
Effective Date.
     (a) The binding nature of this Agreement on the Second Restated Agreement
Closing Date is subject to the satisfaction of the following conditions:
     (i) Receipt by Lender on or before the Second Restated Agreement Closing
Date the following:
     (A) This Agreement executed by Borrower;
     (B) the Certificate of Borrower executed by Borrower; and
     (C) favorable opinions of counsel to Borrower and Sun, as to the due
organization and qualification of Borrower and Sun, the due authorization,
execution and delivery of this Agreement and the Certificate of Borrower
executed as of the Second Restated Agreement Closing Date.
     (ii) Receipt by Borrower on or before the Second Restated Agreement Closing
Date of this Agreement executed by Lender and Fannie Mae.
     (b) The effectiveness of this Agreement on the Effective Date is subject to
the satisfaction of the following conditions precedent:
     (i) Receipt by Lender on or before the Effective Date of the following
documents in the form agreed to as of the Second Restated Agreement Closing
Date:
     (A) the Guaranty executed by Sun;
     (B) those certain Confirmations of reserve agreements executed by Borrower;
     (C) an amendment to Security Instrument for each Mortgaged Property
executed by Borrower and notarized;
     (D) a Compliance Certificate;
     (E) an Organizational Certificate from each Borrower and Sun;

23



--------------------------------------------------------------------------------



 



     (F) a Variable Facility Note evidencing the SARM Variable Advance;
     (G) favorable opinions of local counsels for the District of Columbia, Ohio
and Florida to Borrower as to the enforceability of each amendment to the
Security Instruments for such state executed in connection with the closing on
the Effective Date, each dated as of the Effective Date in the form approved as
of the Second Restated Agreement Closing Date;
     (H) favorable opinions of counsel to Borrower and Sun, as to the due
organization and qualification of Borrower and Sun, the due authorization,
execution and delivery of each Loan Document to be signed as of the Effective
Date.
     (ii) Not more than thirty (30) days prior to the Effective Date delivery to
the Title Company, with fully executed instructions directing the Title Company
to file and/or record in all jurisdictions on the Effective Date, all above
referenced amendments to the Security Instruments, and the payment of all taxes,
fees and other charges payable in connection with such execution, delivery,
recording and filing;
     (iii) Not more than thirty (30) days prior to the Effective Date receipt by
Lender of a proforma endorsement to each Title Insurance Policy (other than
policies insuring the Texas Security Instruments) insuring the amendments to
each Security Instrument, amending the effective date of the Title Insurance
Policy to the Effective Date in the form approved as of the Second Restated
Agreement Closing Date, and showing no additional exceptions to coverage other
than the exceptions shown on the Second Restated Agreement Closing Date and
other exceptions approved by Lender;
     (iv) Not more than thirty (30) days prior to the Effective Date receipt by
Lender of UCC search results showing no additional items other than the items
shown on the Second Restated Agreement Closing Date and other items approved by
Lender;
     (v) Not more than thirty (30) days prior to the Effective Date receipt by
Lender of and certificates of good standing for each Borrower issued by such
Borrower’s state of organization in the form approved as of the Second Restated
Agreement Closing Date;
     (vi) Satisfaction of the conditions precedent set forth in Section 6.01(d)
and Section 6.01(f) as of the Effective Date;
     (vii) Concurrent with the satisfaction of Section 6.02(b)(i) through (vi)
above, Lender and Fannie Mae shall pay the Fee Reimbursement pursuant to the
terms of Section 1.14.
     Section 6.03. Conditions Precedent to Future Advances.
     The obligation of Lender to make a requested Future Advance is subject to
the following conditions precedent:

24



--------------------------------------------------------------------------------



 



     (a) Receipt by Lender of the fully executed Advance Request;
     (b) Delivery by Lender to Borrower of the Rate Form for the Future Advance;
     (c) After giving effect to the requested Future Advance, the Coverage and
LTV Tests will be satisfied;
     (d) If the Advance is a Fixed Advance, delivery of a Fixed Facility Note,
duly executed by Borrower, in the amount and reflecting all of the terms of the
Fixed Advance;
     (e) If the Advance is a Variable Advance, delivery of a Variable Facility
Note, duly executed by Borrower, in the amount and reflecting all of the terms
of the Variable Advance;
     (f) If the Advance is made in connection with the addition of a Mortgaged
Property to the Collateral Pool, for any Title Insurance Policy not containing a
Revolving Credit Endorsement, the receipt by Lender of an endorsement to the
Title Insurance Policy, amending the effective date of the Title Insurance
Policy to the Closing Date increasing the limits of liability by the amount of
the Future Advance and showing no additional exceptions to coverage other than
the exceptions shown on the Closing Date of the addition of such Mortgaged
Property and other exceptions approved by Lender;
     (g) [Intentionally Deleted];
     (h) No material adverse change in the financial condition of Borrower or
Sun has occurred between the respective dates of the financial statements which
were most recently furnished to Lender relating to such entities;
     (i) No Governmental Approval not already obtained or made is required for
the execution and delivery of the documents to be delivered in connection with
the Future Advance;
     (j) Borrower is not under any cease or desist order or other orders of a
similar nature, temporary or permanent of any Governmental Authority which would
have the effect of preventing or hindering performance of the terms and
provisions of the Agreement or any other Loan Documents, nor are there any
proceedings presently in progress or, to its knowledge, contemplated which, if
successful, would lead to the issuance of any such order; and
     (k) Receipt by Lender of the Expansion Origination Fee, if applicable.
     Section 6.04. Conditions Precedent to Extension.
     The extension of all or a portion of a maturing Fixed Advance is subject to
the satisfaction of the following conditions precedent:
     (a) To the extent not rate locked or spread locked prior to closing
pursuant to an early rate lock certificate, delivery by Lender to Borrower of
the Rate Form for the extended Advance;

25



--------------------------------------------------------------------------------



 



     (b) No Event of Default or Potential Event of Default exists on either the
date the Extension Request is given or on the applicable maturity date of such
maturing Fixed Advance;
     (c) All of the representations and warranties of Borrower contained in
Article 7 of this Agreement and the other Loan Documents are true and correct in
all material respects on the date the Extension Request is given and on the
applicable maturity date of such maturing Fixed Advance, or any such changes to
the truth and accuracy of such representations and warranties shall not have had
a Material Adverse Effect on Borrower or any of the Mortgaged Properties;
     (d) Borrower is in compliance in all material respects with all of the
covenants contained in Article 8 and Article 9 on the date the Extension Request
is given and on the applicable maturity date of such maturing Fixed Advance;
     (e) The re-underwriting as set forth in Section 1.13 shall have been
completed and after giving effect to the requested extension, the Coverage and
LTV Tests will be satisfied as determined pursuant to Section 1.13; provided
that if the Collateral Pool does not satisfy the Coverage and LTV Tests,
Borrower may elect to add Mortgaged Properties in accordance with the terms of
this Agreement or repay an amount of the maturing Fixed Advance required to
cause the Coverage and LTV Tests to be satisfied;
     (f) If required by Lender, the receipt by Lender of an endorsement to each
Title Insurance Policy, amending the effective date of the Title Insurance
Policy to the Closing Date of the extension and showing no additional exceptions
to coverage other than the exceptions shown on the last Closing Date with
respect to which the Title Insurance Policy was endorsed, Permitted Liens and
other exceptions approved by Lender;
     (g) Receipt by Lender of one (1) or more counterparts of each Extension
Document, dated as of the Closing Date, signed by each of the parties (other
than Lender) who is a party to such Extension Document; and
     (h) The satisfaction of all conditions set forth in Section 1.07 and all
applicable General Conditions set forth in Section 6.01.
     Section 6.05. Conditions Precedent to Addition of an Additional Mortgaged
Property to the Collateral Pool.
     The addition of an Additional Mortgaged Property to the Collateral Pool on
the applicable Closing Date is subject to the satisfaction of the following
conditions precedent:
     (a) [Intentionally Deleted]
     (b) (i) the Additional Mortgaged Property has a Debt Service Coverage Ratio
of at least one hundred thirty percent (130%) and a Loan-to-Value Ratio of not
more than seventy-five percent (75%), in each case based on the underwriting
performed pursuant to Section 3.02(b), and (ii) satisfaction of the Coverage and
LTV Tests after giving effect to the addition of the Additional Mortgaged
Property;

26



--------------------------------------------------------------------------------



 



     (c) the Mortgaged Properties in the Collateral Pool after the completion of
the addition shall comply with the Geographical Diversification Requirements;
     (d) Receipt by Lender of all legal fees and expenses payable by Borrower in
connection with the Collateral Additional Request pursuant to Section 10.03(b);
     (e) Delivery to the Title Company, with fully executed instructions
directing the Title Company to file and/or record in all applicable
jurisdictions, all applicable Addition Loan Documents required by Lender,
including duly executed and delivered original copies of any Security
Instruments and UCC-1 Financing Statements covering the portion of the
Additional Mortgaged Property comprised of personal property, and other
appropriate documents, in form and substance reasonably satisfactory to Lender
and in form proper for recordation, as may be necessary in opinion of Lender to
perfect the Lien created by the applicable additional Security Instrument, and
any other addition Loan Document creating a Lien in favor of Lender, and the
payment of all taxes, fees and other charges payable in connection with such
execution, delivery, recording and filing;
     (f) If required by Lender, amendments to the Notes and the Security
Instruments, reflecting the addition of any Additional Borrower and/or the
Additional Mortgaged Property to the Collateral Pool and, as to any Security
Instrument so amended, the receipt by Lender of an endorsement to the Title
Insurance Policy insuring the Security Instrument, amending the effective date
of the Title Insurance Policy to the Closing Date and showing no additional
exceptions to coverage other than the exceptions shown on the Initial Closing
Date and other exceptions approved by Lender; and
     (g) If the Title Insurance Policy for the Additional Mortgaged Property
contains a tie-in Endorsement, an endorsement to each other Title Insurance
Policy containing a tie-in Endorsement, adding a reference to the Additional
Mortgaged Property.
     Notwithstanding the foregoing, if any of the tests set forth in clauses (b)
and (c) of this Section 6.05 are not satisfied after the addition of a proposed
Additional Mortgaged Property, Lender may, without any obligation, permit such
addition if the addition improves the Collateral Pool based on factors that are
consistent with Lender’s Underwriting Requirements and result in improvement in
one or both of the following areas: the then current Aggregate Debt Service
Coverage Ratio or the then current Aggregate Loan to Value Ratio.
Notwithstanding the foregoing, under no circumstances shall Lender approve a
request that results in the Aggregate Loan to Value Ratio exceeding ninety
percent (90%).
     Section 6.06. Conditions Precedent to Release of Property from the
Collateral Pool.
     The obligation of Lender to release a Property from the Collateral Pool by
executing and delivering the Release Documents on the Closing Date is subject to
the satisfaction of the following conditions precedent on or before the Closing
Date:

27



--------------------------------------------------------------------------------



 



     (a) Immediately after giving effect to the requested release, the Coverage
and LTV Tests will be satisfied or if the provisions of Section 3.04(c)(ii) are
applicable, immediately after such release the Aggregate Debt Service Coverage
Ratio is 1.35:1.0 or greater and the Aggregate Loan to Value Ratio is sixty-five
(65%) or less or if the provisions of Section 3.04(c)(iii) are applicable,
immediately after such release the Aggregate Debt Service Coverage Ratio is
1.55:1.0 or greater and the Aggregate Loan to Value Ratio is sixty percent (60%)
or less;
     (b) Receipt by Lender of the Release Price, if due;
     (c) Receipt by Lender on the Closing Date of one or more counterparts of
each Release Document, dated as of the Closing Date, signed by each of the
parties (other than Lender) who is a party to such Release Document;
     (d) If required by Lender, amendments to the Notes and the Security
Instruments, reflecting the release of the Release Property from the Collateral
Pool;
     (e) If Lender determines the Release Property to be one phase of a project,
and one or more other phases of the project are Mortgaged Properties which will
remain in the Collateral Pool (“Remaining Mortgaged Properties”), Lender must
determine that the Remaining Mortgaged Properties can be operated separately
from the Release Property and any other phases of the project which are not
Mortgaged Properties and whether any cross use agreements or easements are
necessary. In making this determination, Lender shall evaluate whether the
Remaining Mortgaged Properties comply with the terms of Lender’s Underwriting
Requirements;
     (f) Receipt by Lender of endorsements to the tie-in endorsements of the
Title Insurance Policies, if deemed necessary by Lender, to reflect the release;
     (g) Receipt by Lender on the Closing Date of a Confirmation of Obligations,
dated as of the Closing Date, signed by Borrower and Sun, pursuant to which
Borrower and Sun confirm their obligations under the Loan Documents;
     (h) The remaining Mortgaged Properties in the Collateral Pool shall satisfy
the Geographical Diversification Requirements; and
     (i) Notwithstanding the other provisions of this Section 6.05, no release
of any of the Mortgaged Properties shall be made unless Borrower has provided
title insurance, taking into account tie-in endorsements, to Lender in respect
of each of the remaining Mortgaged Properties in the Collateral Pool in an
amount equal to the lesser of (i) one hundred fifteen percent (115%) of the
Initial Value of the highest valued Mortgaged Property remaining in the
Collateral Pool and (ii) the aggregate amount of Advances Outstanding.
     Notwithstanding the foregoing, if any of the tests set forth in clauses (a)
and (h) of this Section 6.06 are not satisfied after the release of a Mortgaged
Property, Lender may, without any obligation, permit such release if the release
improves the Collateral Pool based on factors that are consistent with Lender’s
Underwriting Requirements and results in improvement in one or

28



--------------------------------------------------------------------------------



 



both of the following areas: the then current Aggregate Debt Service Coverage
Ratio or the then current Aggregate Loan to Value Ratio.
     Section 6.07. Conditions Precedent to Substitution of a Substitute
Mortgaged Property into the Collateral Pool.
     The substitution of a Substitute Mortgaged Property into the Collateral
Pool is subject to the satisfaction of the following conditions precedent:
     (a) (i) The Substituted Mortgaged Property has a Debt Service Coverage
Ratio of at least 1.30:1.0 and a Loan-to-Value Ratio of not more than
seventy-five percent (75%), in each case based on the underwriting performed
pursuant to Section 3.02(b), and (ii) the Collateral Pool satisfies the Coverage
and LTV Tests after giving effect to the addition of the Substituted Mortgaged
Property;
     (b) The Aggregate Loan to Value Ratio of the Collateral Pool, taking into
account the Substituted Mortgaged Property, is equal to or less than the
Aggregate Loan to Value Ratio of the Collateral Pool immediately prior to the
substitution of the Substituted Mortgaged Property;
     (c) The Aggregate Debt Service Coverage Ratio of the Collateral Pool,
taking into account the Substituted Mortgaged Property, is equal to or greater
than the Aggregate Debt Service Coverage Ratio of the Collateral Pool
immediately prior to the substitution of the Substituted Mortgaged Property;
     (d) the Mortgaged Properties in the Collateral Pool after the completion of
the substitution shall comply with the Geographical Diversification
Requirements;
     (e) Receipt by Lender of all legal fees and expenses payable by Borrower in
connection with the Substitution Request pursuant to Section 10.03(b);
     (f) Receipt by Lender of the Substitution Fee;
     (g) Delivery to the Title Company, with fully executed instructions
directing the Title Company to file and/or record in all applicable
jurisdictions, all applicable Substitution Loan Documents required by Lender,
including duly executed and delivered original copies of any Security
Instruments and UCC-1 Financing Statements covering the portion of the
Substitute Mortgaged Property comprised of personal property, and other
appropriate documents, in form and substance satisfactory to Lender and in form
proper for recordation, as may be necessary in opinion of Lender to perfect the
Lien created by the applicable additional Security Instrument, and any other
Substitution Loan Document creating a Lien in favor of Lender, and the payment
of all taxes, fees and other charges payable in connection with such execution,
delivery, recording and filing;
     (h) If required by Lender, amendments to the Notes and the Security
Instruments, reflecting the addition of the Substitute Mortgaged Property to the
Collateral Pool;

29



--------------------------------------------------------------------------------



 



     (i) If the Title Insurance Policy for the Substitute Mortgaged Property
contains a tie-in endorsement, and endorsement to each other Title Insurance
Policy containing a tie-in endorsement, adding a reference to the Substitute
Mortgaged Property; and
     (j) Delivery to Lender of additional Collateral or the repayment of
Advances Outstanding to the extent required pursuant to Section 3.04(d).
     Notwithstanding the foregoing, if any of the tests set forth in clauses
(a), (b), (c) or (d) of this Section 6.07 are not satisfied, Lender may, without
any obligation, permit such substitution if the substitution improves the
Collateral Pool based on factors that are consistent with Lender’s Underwriting
Requirements and result in improvement in one or more of the following areas:
the then current Valuation of the Mortgaged Properties, the then current
Aggregate Debt Service Coverage Ratio, or the then current Aggregate Loan to
Value Ratio.
     Section 6.08. Conditions Precedent to Increase in Commitment.
     The right of Borrower to increase the Commitment is subject to the
satisfaction of the following conditions precedent on or before the Closing
Date:
     (a) The Coverage and LTV Tests will be satisfied;
     (b) Receipt by Lender of fully executed original copies of all Expansion
Loan Documents, each of which shall be in full force and effect, and in form and
substance satisfactory to Lender in all respects; and
     (c) If determined necessary by Lender, Borrower’s agreement to such
Geographical Diversification Requirements as Lender may determine.
     Section 6.09. Conditions Precedent to Conversion.
     The conversion of all or a portion of any Variable Advance to a Fixed
Advance is subject to the satisfaction of the following conditions precedent on
or before the Closing Date:
     (a) After giving effect to the requested conversion, the Coverage and LTV
Tests will be satisfied;
     (b) To the extent not rate locked or spread locked prior to closing
pursuant to an early rate lock certificate, delivery by Lender to Borrower of
the Rate Form for the extended Advance;
     (c) Prepayment by Borrower in full of any Variable Advances Outstanding
which Borrower has designated for payment, together with other amounts due with
respect to the prepayment of such Variable Advances; and
     (d) Receipt by Lender of one or more counterparts of each Conversion
Document, dated as of the Closing Date, signed by each of the parties (other
than Lender) to such Conversion Document.

30



--------------------------------------------------------------------------------



 



     Section 6.10. Conditions Precedent to Complete or Partial Termination of
Facilities.
     The right of Borrower to terminate the Variable Facility Commitment and/or
the Fixed Facility Commitment and the obligation of Lender to execute the
Facility Termination Document, are subject to the satisfaction of the following
conditions precedent on or before the Closing Date:
     (a) Payment by Borrower in full of all of the Variable Advances Outstanding
and Fixed Advances Outstanding, as the case may be, required to reduce the
aggregate unpaid principal balance of all Variable Advances Outstanding and
Fixed Advances Outstanding, as the case may be, to not greater than the reduced
Variable Facility Commitment and Fixed Facility Commitment, as the case may be,
including any associated prepayment premiums or other amounts due under the
Notes (but if Borrower is not required to prepay all of the Variable Advances or
Fixed Advances Outstanding, as the case may be, Borrower shall have the right to
select which of the Variable Advances or Fixed Advances, as the case may be,
shall be repaid);
     (b) [Intentionally Deleted]; and
     (c) Receipt by Lender on the Closing Date of one or more counterparts of
the Facility Termination Document, dated as of the Closing Date, signed by each
of the parties (other than Lender) who is a party to such Facility Termination
Document.
     Section 6.11. Conditions Precedent to Termination of Credit Facility.
     The right of Borrower to terminate this Agreement and the Credit Facility
and to receive a release of all of the Collateral from the Collateral Pool and
Lender’s obligation to execute and deliver the Credit Facility Termination
Documents on the Closing Date are subject to the following condition precedent:
     (a) Payment by Borrower in full of all of the Notes Outstanding on the
Closing Date, including any associated prepayment premiums or other amounts due
under the Notes and all other amounts owing by Borrower to Lender under this
Agreement.
     Section 6.12. Conditions Precedent to Letters of Credit.
     The right or requirement of Borrower to provide a Letter of Credit in
connection with this Agreement is subject to Lender’s determination that each of
the following conditions precedent has been satisfied:
     (a) Letter of Credit Requirements. Any Letter of Credit shall be issued by
a financial institution satisfactory to Fannie Mae (the “Issuer”). If Borrower
provides Lender with a Letter of Credit pursuant to this Agreement, the Letter
of Credit shall be in form and substance satisfactory to Lender and Lender shall
be entitled, upon occurrence of circumstances in Section 6.12(b), to draw under
such Letter of Credit solely upon presentation of a sight draft to the Issuer
and a certification that Lender has the right to draw pursuant to this
Section 6.12. Any Letter of Credit shall be for a term of at least three hundred
sixty-four (364) days.

31



--------------------------------------------------------------------------------



 



     (b) Draws Under Letter of Credit. Lender shall have the right to draw
monies under the Letter of Credit:
     (i) upon the occurrence of an Event of Default of which Borrower has
knowledge has occurred and continued for two (2) Business Days;
     (ii) if thirty (30) days prior to the expiration of the Letter of Credit,
either the Letter of Credit has not been extended for a term of at least three
hundred sixty four (364) days or Borrower has not replaced the Letter of Credit
with substitute cash collateral in the amount required by Lender; or
     (iii) upon the downgrading of the ratings of the long-term or short-term
debt obligations of the Issuer below a level satisfactory to Fannie Mae;
provided that Borrower shall have ten (10) Business Days after notice of such
downgrading to deliver to Lender either (A) an acceptable replacement Letter of
Credit or (B) substitute cash collateral in the amount required by Lender.
     (c) Deposit to Cash Collateral Account. If Lender draws under the Letter of
Credit pursuant to Section 6.12(b)(ii) or Section 6.12(b)(iii) above, Lender
shall deposit such draw monies into a Cash Collateral Account established
pursuant to a Cash Collateral Agreement entered into the first time Lender draws
any such monies. Lender shall hold the Letter of Credit drawn monies in the Cash
Collateral Account until the earliest of the following events occurs:
     (i) Borrower presents an acceptable replacement Letter of Credit and Lender
agrees to accept such Letter of Credit (provided that any agreement by Lender to
accept a replacement Letter of Credit will be conditioned upon Borrower’s
payment of all administrative and legal costs incurred by Lender and Fannie Mae
in connection with the replacement of the Letter of Credit.)
     (ii) the applicable provisions of this Agreement pursuant to which the
Letter of Credit was provided are satisfied;
     (iii) Borrower pays all amounts due and payable under the Loan Documents
and Lender releases the liens of all Security Instruments;
     (iv) Lender, in its sole discretion, consents to Borrower’s request to
apply the funds to the principal balance of a Note specified by Borrower and any
prepayment premium due in connection with such application; or
     (v) an Event of Default occurs and Lender elects to apply the proceeds as
described below in Section 6.12(d);
     During any period that Lender holds the cash proceeds resulting from a draw
on any Letter of Credit, Lender will not pay interest to, or on behalf of,
Borrower in connection with such funds.

32



--------------------------------------------------------------------------------



 



     (d) Default Draws. If Lender draws under the Letter of Credit pursuant to
Section 6.12(b)(i) above, Lender shall have the right to use monies drawn under
the Letter of Credit for any of the following purposes:
     (i) to pay any amounts required to be paid by Borrower under the Loan
Documents (including, without limitation, any amounts required to be paid to
Lender under this Agreement);
     (ii) to (on Borrower’s behalf, or on its own behalf if Lender becomes the
owner of the Mortgaged Property) pre-pay any Note in whole or in part, including
any prepayment premium or yield maintenance;
     (iii) to make improvements or repairs to any Mortgaged Property; or
     (iv) deposit monies into the Cash Collateral Account.
     (e) Legal Opinion. Prior to or simultaneous with the delivery of any new
Letter of Credit (but not the extension of any existing Letter of Credit from
the original Issuer of such Letter of Credit), such Borrower shall cause the
Issuer’s counsel to deliver a legal opinion satisfactory in form and substance
as approved by Lender.
     Section 6.13. Delivery of Closing Documents Relating to Advance Request,
Addition Request, Expansion Request, Conversion Request or Extension Request.
     With respect to the closing of an Advance Request, an Addition Request, an
Expansion Request, a Conversion Request or Extension Request it shall be a
condition precedent that Lender receives each of the following, each dated as of
the Closing Date for the Request, in form and substance satisfactory to Lender
in all respects:
     (a) Loan Documents. Fully executed original copies of each Loan Document
required to be executed in connection with the Request, duly executed and
delivered by the parties thereto (other than Lender), each of which shall be in
full force and effect.
     (b) Opinion. Favorable opinions of counsel to Borrower and Sun, as to the
due organization and qualification of Borrower and Sun, the due authorization,
execution, delivery and enforceability of each Loan Document executed in
connection with the Request and such other matters as Lender may reasonably
require.
     Section 6.14. Delivery of Property-Related Documents.
     With respect to any Additional Mortgaged Property, including any Substitute
Mortgaged Property, it shall be a condition precedent that Lender receive each
of the following, each dated as of the Closing Date for the Additional Mortgaged
Property, as the case may be, in form and substance satisfactory to Lender in
all respects:

33



--------------------------------------------------------------------------------



 



     (a) A favorable opinion of local counsel to Borrower or Lender as to the
enforceability of the Security Instrument, and any other Loan Documents,
executed in connection with the Request.
     (b) A commitment for the Title Insurance Policy applicable to the Mortgaged
Property and a pro forma Title Insurance Policy based on the Commitment.
     (c) The Insurance Policy (or a certified copy of the Insurance Policy)
applicable to the Mortgaged Property.
     (d) The Survey applicable to the Mortgaged Property.
     (e) Evidence satisfactory to Lender of compliance of the Mortgaged Property
with property laws as required by Lender’s Underwriting Requirements.
     (f) An Appraisal of the Mortgaged Property.
     (g) A Replacement Reserve Agreement, providing for the establishment of a
replacement reserve account, to be pledged to Lender, in which the owner shall
(unless waived by Lender) periodically deposit amounts for replacements for
improvements at the Mortgaged Property and as additional security for Borrower’s
obligations under the Loan Documents.
     (h) A Completion/Repair and Security Agreement, together with required
escrows, on the standard form required by Lender.
     (i) An Assignment of Management Agreement, on the standard form required by
Lender.
     (j) An Assignment of Leases and Rents, if Lender determines one to be
necessary or desirable, provided that the provisions of any such assignment
shall be substantively identical to those in the Security Instrument covering
the Collateral, with such modifications as may be necessitated by applicable
state or local law.
ARTICLE 7
REPRESENTATIONS AND WARRANTIES
     Section 7.01. Representations and Warranties of Borrower.
     The representations and warranties of Borrower are contained in the
Certificate of Borrower, the form of which is attached to this Agreement as
Exhibit D.
     Section 7.02. Representations and Warranties of Lender.
     Lender hereby represents and warrants to Borrower as follows:
     (a) Due Organization. Lender is a national banking association duly
organized, validly existing and in good standing under the laws of the Unites
States.

34



--------------------------------------------------------------------------------



 



     (b) Power and Authority. Lender has the requisite power and authority to
execute and deliver this Agreement and to perform its obligations under this
Agreement.
     (c) Due Authorization. The execution and delivery by Lender of this
Agreement, and the consummation by it of the transactions contemplated thereby,
and the performance by it of its obligations thereunder, have been duly and
validly authorized by all necessary action and proceedings by it or on its
behalf.
ARTICLE 8
AFFIRMATIVE COVENANTS OF BORROWER
     Borrower agrees and covenants with Lender that, at all times during the
Term of this Agreement:
     Section 8.01. Compliance with Agreements.
     Borrower shall comply with all the terms and conditions of each Loan
Document to which it is a party or by which it is bound; provided, however, that
Borrower’s failure to comply with such terms and conditions shall not be an
Event of Default until the expiration of the applicable notice and cure periods,
if any, specified in the applicable Loan Document.
     Section 8.02. Maintenance of Existence.
     Borrower shall maintain its existence and continue to be duly organized
under the laws of the state of its organization. Borrower shall continue to be
duly qualified to do business in each jurisdiction in which such qualification
is necessary to the conduct of its business and where the failure to be so
qualified would adversely affect the validity of, the enforceability of, or the
ability to perform, its obligations under this Agreement or any other Loan
Document.
     Section 8.03. Financial Statements; Accountants’ Reports; Other
Information.
     Borrower shall keep and maintain at all times complete and accurate books
of accounts and records in sufficient detail to correctly reflect (a) all of
Borrower’s financial transactions and assets and (b) the results of operation of
each Mortgaged Property and copies of all written contracts, Leases and other
instruments which affect each Mortgaged Property (including all bills, invoices
and contracts for electrical service, gas service, water and sewer service,
waste management service, telephone service and management services). In
addition, Borrower shall furnish, or cause to be furnished, to Lender:
     (c) Annual Financial Statements. As soon as available, and in any event
within one hundred (100) days after the close of its fiscal year during the Term
of this Agreement, the audited balance sheet of Sun as of the end of such fiscal
year, the audited statement of income, equity and retained earnings of Sun for
such fiscal year and the audited statement of cash flows of Sun for such fiscal
year, all in a form substantially similar to the financial statements of Sun
delivered to Lender prior to the Second Restated Agreement Closing Date,
prepared in accordance with GAAP, consistently applied, and accompanied by a
certificate of Sun’s independent certified public accountants to the effect that
such financial statements have been

35



--------------------------------------------------------------------------------



 



prepared in accordance with GAAP, consistently applied, and that such financial
statements fairly present the results of its operations and financial condition
for the periods and dates indicated, with such certification to be free of
material exceptions and qualifications as to the scope of the audit or as to the
going concern nature of the business. As soon as available, and in any event
within one hundred (100) days after the close of its fiscal year during the Term
of this Agreement, the unaudited (which may be internally prepared by Sun)
balance sheet of Borrower as of the end of such fiscal year, the unaudited
(which may be internally prepared by Sun) statement of income, equity and
retained earnings of Borrower for such fiscal year and the unaudited (which may
be internally prepared by Sun) statement of cash flows for Borrower for such
fiscal year, accompanied by a certificate of the Chief Financial Officer of Sun
stating that such financial statements have been prepared in accordance with
GAAP, consistently applied, and fairly present, in all material respects, the
results of its operations and financial condition for the periods and dates
indicated subject to year end adjustments in accordance with GAAP.
     (d) Quarterly Financial Statements. As soon as available, and in any event
within fifty-five (55) days after each of the first three fiscal quarters of
each fiscal year during the Term of this Agreement, the unaudited (which may be
internally prepared by Sun) balance sheet of Borrower and Sun as of the end of
such fiscal quarter, the unaudited (which may be internally prepared by Sun)
statement of income and retained earnings of Borrower and Sun and the unaudited
(which may be internally prepared by Sun) statement of cash flows of Borrower
and Sun for the portion of the fiscal year ended with the last day of such
quarter, all in reasonable detail and stating in comparative form the respective
figures for the corresponding date and period in the previous fiscal year,
accompanied by a certificate of the Chief Financial Officer of Sun stating that
such financial statements have been prepared in accordance with GAAP,
consistently applied (subject to customary year end adjustments), and fairly
present, in all material respects, the results of its operations and financial
condition for the periods and dates indicated subject to year end adjustments in
accordance with GAAP.
     (e) Quarterly Property Statements. As soon as available, and in any event
within fifty-five (55) days after each Calendar Quarter, a statement of income
and expenses of each Mortgaged Property accompanied by a certificate of the
Chief Financial Officer of Sun to the effect that each such statement of income
and expenses fairly, accurately and completely presents, in all material
respects, operations of each such Mortgaged Property for the period indicated.
     (f) Annual Property Statements. On an annual basis within fifty-five
(55) days after the close of its fiscal year, an annual statement of income and
expenses of each Mortgaged Property accompanied by a certificate of the Chief
Financial Officer of Sun to the effect that each such statement of income and
expenses fairly, accurately and completely presents, in all material respects,
operations of each such Mortgaged Property for the period indicated.
     (g) Updated Rent Rolls. Upon Lender’s request (but not more frequently than
quarterly), a current Rent Roll for each Mortgaged Property, showing the name of
each tenant, and for each tenant, the space occupied, the lease expiration date,
the rent payable, the rent paid and any other information requested by Lender
and accompanied by a certificate of the Chief

36



--------------------------------------------------------------------------------



 



Financial Officer of Sun to the effect that each such Rent Roll fairly,
accurately and completely presents, in all material respects, the information
required therein.
     (h) Security Deposit Information. Upon Lender’s request, an accounting of
all security deposits held in connection with any Lease of any part of any
Mortgaged Property, and if segregation of security deposits is required by
Applicable Law or if Borrower otherwise segregates security deposits, including
the name and identification number of the accounts in which such security
deposits are held, the name and address of the financial institutions in which
such security deposits are held and the name and telephone number of the person
to contact at such financial institution, along with any authority or release
necessary for Lender to access information regarding such accounts.
     (i) Accountants’ Reports; Other Reports. Promptly upon receipt thereof:
(i) copies of any reports or management letters submitted to Sun by its
independent certified public accountants in connection with the examination of
its financial statements made by such accountants (except for reports otherwise
provided pursuant to Section 8.03(c) above); provided, however, that Borrower
shall only be required to deliver such reports and management letters to the
extent that they relate to Borrower or any Mortgaged Property; and (ii) all
schedules, financial statements or other similar reports delivered by Borrower
pursuant to the Loan Documents or requested by Lender with respect to Borrower’s
business affairs or condition (financial or otherwise) or any of the Mortgaged
Properties.
     (j) Annual Budgets. Prior to the start of its fiscal year, an annual budget
for each Mortgaged Property for such fiscal year, setting forth an estimate of
all of the costs and expenses, including capital expenses, of maintaining and
operating each Mortgaged Property.
     Section 8.04. Access to Records; Discussions With Officers and Accountants.
     To the extent permitted by law and in addition to the applicable
requirements of the Security Instruments, Borrower shall permit Lender to:
     (a) inspect, make copies and abstracts of such of Borrower’s books and
records as may relate to the Obligations or any Mortgaged Property;
     (b) after providing reasonable advance notice to Sun, discuss Borrower’s
affairs, finances and accounts with Sun’s Senior Management and senior
accounting staff and discuss matters relating to the conditions, operations or
maintenance of the Mortgaged Properties with such personnel and the Regional
manager responsible for such Mortgaged Properties; and
     (c) receive any other information that Lender deems reasonably necessary or
relevant in connection with any Advance, any Loan Document or the Obligations.
Notwithstanding the foregoing, prior to an Event of Default or Potential Event
of Default and in the absence of an emergency, all inspections shall be
conducted at reasonable times during normal business hours upon reasonable
notice to Borrower.

37



--------------------------------------------------------------------------------



 



     Section 8.05. Certificate of Compliance.
     Borrower shall deliver to Lender concurrently with the delivery of the
financial statements and/or reports required by Section 8.03(c) and
Section 8.03(d) a certificate signed by, and in his capacity as, the Chief
Financial Officer of Sun (a) setting forth in reasonable detail the calculations
required to establish whether Sun was in compliance with the requirements of
Section 8.17, Section 8.18 and Section 8.19 of this Agreement on the date of
such financial statements, and (b) stating that, to the best knowledge of such
individual following reasonable inquiry, no Event of Default or Potential Event
of Default has occurred, or if an Event of Default or Potential Event of Default
has occurred, specifying the nature thereof in reasonable detail and the action
Borrower is taking or proposes to take. Any certificate required by this
Section 8.05 shall run directly to and be for the benefit of Lender and Fannie
Mae.
     Section 8.06. Maintain Licenses.
     Borrower shall procure and maintain in full force and effect all licenses,
Permits, charters and registrations which are material to the conduct of its
business and shall abide by and satisfy all terms and conditions of all such
licenses, Permits, charters and registrations.
     Section 8.07. Inform Lender of Material Events.
     Borrower shall promptly inform Lender in writing of any of the following
(and shall deliver to Lender copies of any related written communications,
complaints, orders, judgments and other documents relating to the following) of
which Borrower has actual knowledge:
     (a) Defaults. The occurrence of any Event of Default or any Potential Event
of Default under this Agreement or any other Loan Document;
     (b) Regulatory Proceedings. The commencement of any rulemaking or
disciplinary proceeding or the promulgation of any proposed or final rule which
would have, or may reasonably be expected to have, a Material Adverse Effect on
Sun or Borrower; the receipt of notice from any Governmental Authority having
jurisdiction over Borrower, Sun or OP that (i) any license, Permit, charter,
membership or registration material to the conduct of Borrower’s , Sun’s or OP’s
business or the Mortgaged Properties has been suspended or revoked or
(ii) Borrower, Sun or OP has been required to cease and desist any practice,
procedure or policy employed by Borrower, Sun or OP in the conduct of its
business, and such cessation would have, or may reasonably be expected to have,
a Material Adverse Effect;
     (c) Bankruptcy Proceedings. The commencement of any proceedings by or
against Borrower, Sun or OP under any applicable bankruptcy, reorganization,
liquidation, insolvency or other similar law now or hereafter in effect or of
any proceeding in which a receiver, liquidator, trustee or other similar
official is sought to be appointed for it;
     (d) Environmental Claim. The receipt from any Governmental Authority or
other Person of any notice of violation, claim, demand, abatement, order or
other order or direction (conditional or otherwise) for any damage, including
personal injury (including sickness, disease or death), tangible or intangible
property damage, contribution, indemnity, indirect or

38



--------------------------------------------------------------------------------



 



consequential damages, damage to the environment, pollution, contamination or
other adverse effects on the environment, removal, cleanup or remedial action or
for fines, penalties or restrictions, resulting from or based upon (i) the
existence or occurrence, or the alleged existence or occurrence, of a Hazardous
Substance Activity or (ii) the violation, or alleged violation, of any Hazardous
Materials Laws in connection with any Mortgaged Property or any of the other
assets of Borrower;
     (e) Material Adverse Effects. The occurrence of any act, omission, change
or event (including the commencement or threat of any proceedings by or against
Borrower or Sun in any Federal, state or local court, or before any Governmental
Authority, or before any arbitrator), which has, or would have, a Material
Adverse Effect, subsequent to the date of the most recent audited financial
statements of Sun delivered to Lender pursuant to Section 8.03;
     (f) Accounting Changes. Any material change in Borrower’s or Sun’s
accounting policies or financial reporting practices; and
     (g) Legal and Regulatory Status. The occurrence of any act, omission,
change or event, including any Governmental Approval, the result of which is to
change or alter in any way the legal or regulatory status of Borrower.
     Section 8.08. Compliance with Applicable Laws.
     Borrower shall comply in all material respects with all Applicable Laws now
or hereafter affecting any Mortgaged Property or any part of any Mortgaged
Property or requiring any alterations, repairs or improvements to any Mortgaged
Property. Borrower shall procure and continuously maintain in full force and
effect, and shall abide by and satisfy all material terms and conditions of all
Permits.
     Section 8.09. Alterations to the Mortgaged Properties.
     Except as otherwise provided in the Loan Documents, Borrower shall have the
right to undertake any alteration, improvement, demolition, removal or
construction (collectively, “Alterations”) to the Mortgaged Property which it
owns without the prior consent of Lender; provided, however, that in any case,
no such Alteration shall be made to any Mortgaged Property without the prior
written consent of Lender if (a) such Alteration could reasonably be expected to
adversely affect the value of such Mortgaged Property or its operation as a
manufactured housing community in substantially the same manner in which it is
being operated on the date such Mortgaged Property became Collateral, (b) the
construction of such Alteration could reasonably be expected to result in
material interference to the occupancy of tenants of such Mortgaged Property
such that tenants in occupancy with respect to five percent (5%) or more of the
Leases would be permitted to terminate their Leases or to abate the payment of
all or any portion of their rent due to such Alterations, or (c) such Alteration
will be completed in more than twelve (12) months from the date of commencement.
Notwithstanding the foregoing, Borrower must obtain Lender’s prior written
consent to construct a single or related series of Alterations with respect to
any Mortgaged Property (i) costing in the aggregate in excess of $500,000 or
(ii) having a material adverse effect on the use or operation of such Mortgaged
Property and Borrower must

39



--------------------------------------------------------------------------------



 



give prior notice to Lender of its intent to commence the Alterations with
respect to such Mortgaged Property costing in excess of $250,000; provided,
however, that the preceding requirements shall not be applicable to Alterations
made, conducted or undertaken by Borrower as part of Borrower’s routine
maintenance, repair, replacement, renovation or restoration of the Mortgaged
Properties as required by the Loan Documents or, if such Alterations are
emergency in nature, in which case Borrower shall give notice to Lender as
promptly as reasonably practical.
     Section 8.10. Loan Document Taxes.
     If any tax, assessment or Imposition (other than a franchise tax, excise
tax or income tax imposed on or measured by, the net income or capital
(including branch profits tax) of Lender (or any transferee or assignee thereof,
including a participation holder)) (“Loan Document Taxes”) is levied, assessed
or charged by the United States, or any State in the United States, or any
political subdivision or taxing authority thereof or therein upon any of the
Loan Documents or the obligations secured thereby, the interest of Lender in the
Mortgaged Properties, or Lender by reason of or as holder of the Loan Documents
arising in connection with the Credit Facility, Borrower shall pay all such Loan
Document Taxes to, for, or on account of Lender (or provide funds to Lender for
such payment, as the case may be) as they become due and payable and shall
promptly furnish proof of such payment to Lender, as applicable. In the event of
passage of any law or regulation permitting, authorizing or requiring such Loan
Document Taxes to be levied, assessed or charged, which law or regulation in
opinion of counsel to Lender may prohibit Borrower from paying the Loan Document
Taxes to or for Lender, Borrower shall enter into such further instruments as
may be permitted by law to obligate Borrower to pay such Loan Document Taxes to
the extent provided herein.
     Section 8.11. Further Assurances.
     Borrower, at the request of Lender, shall execute and deliver and, if
necessary, file or record such statements, documents, agreements, UCC financing
and continuation statements and such other instruments and take such further
action as Lender from time to time may request as reasonably necessary,
desirable or proper to carry out more effectively the purposes of this Agreement
or any of the other Loan Documents or to subject the Collateral to the lien and
security interests of the Loan Documents or to evidence, perfect or otherwise
implement, to assure the lien and security interests intended by the terms of
the Loan Documents or in order to exercise or enforce its rights under the Loan
Documents, provided the foregoing does not materially increase Borrower’s
obligations or materially decrease its rights hereunder.
     Section 8.12. Transfer of Ownership Interest of Borrower and Sun.
     (a) Prohibition on Transfers. Subject to paragraph (b) of this Section
8.12, neither of Borrower or Sun shall cause or permit a Transfer or a Change of
Control.
     (b) Permitted Transfers. Notwithstanding the provisions of paragraph (a) of
this Section 8.12, the following Transfers are permitted without the consent of
Lender:

40



--------------------------------------------------------------------------------



 



     (i) A Transfer that occurs by inheritance, devise, or bequest or by
operation of law upon the death of a natural person who is the owner of a direct
or indirect ownership interest in Borrower or Sun.
     (ii) A Transfer to trusts established for the benefit of the transferor
and/or immediate family members for estate planning purposes.
     (iii) A Transfer of member interests by the members or limited partners of
Borrower or stock of Sun; provided, however, that no Change in Control occurs as
the result of such Transfer.
     (iv) The issuance by Borrower or Sun of additional member interests or
stock, as the case may be, and the subsequent Transfer of such interest;
provided, however, that no Change in Control occurs as the result of such
Transfer.
     (v) A merger with or acquisition of another entity by Borrower or Sun,
provided that (A) Borrower or Sun, as the case may be, is the surviving entity
after such merger or acquisition, (B) no Change in Control occurs, and (C) such
merger or acquisition does not result in an Event of Default, as such terms are
defined in this Agreement.
     (vi) A Transfer of a Mortgaged Property to one or more, direct or indirect,
wholly owned Affiliate of Sun or OP, so long as such entity meets the
requirements of a “Borrower” under this Agreement, makes the representations and
warranties made by Borrower under this Agreement, and executes such documents as
Lender may reasonably require to evidence such entity’s obligations under the
Loan Documents.
     (vii) A Transfer to an Approved Acquiring Person, so long as Lender
receives a fee equal to one percent (1%) of the then Outstanding principal
balance of the Advances then in effect.
     (viii) A Transfer of interests in Sun on public stock exchanges, provided
no Change of Control occurs.
     (ix) In connection with any permitted Transfer submitted to Lender for
review, Borrower shall reimburse Lender for all of Lender’s reasonable
out-of-pocket costs (including reasonable attorneys’ fees) incurred in reviewing
and documenting the Transfer request.
     (c) Consent to Prohibited Transfers. Lender may, in its sole and absolute
discretion, consent to a Transfer that would otherwise violate this Section 8.12
if, prior to the Transfer, Borrower, Sun or OP, as the case may be, has
satisfied each of the following requirements:
     (i) the submission to Lender of all information required by Lender to make
the determination required by this Section 8.12;
     (ii) the absence of any Event of Default;

41



--------------------------------------------------------------------------------



 



     (iii) the transferee meets all of the eligibility, credit, management and
other standards (including any standards with respect to previous relationships
between Lender and the transferee and the organization of the transferee)
customarily applied by Lender at the time of the proposed Transfer to the
approval of Borrower, Sun or OP, as the case may be, in connection with the
origination or purchase of similar mortgages, deeds of trust or deeds to secure
debt on multifamily properties;
     (iv) in the case of a Transfer of direct or indirect ownership interests in
Borrower, Sun or OP, as the case may be, if transferor or any other person has
obligations under any Loan Documents, the execution by the transferee of one or
more individuals or entities acceptable to Lender of an assumption agreement
that is acceptable to Lender and that, among other things, requires the
transferee to perform all obligations of transferor or such person set forth in
such Loan Document, and may require that the transferee comply with any
provisions of this Instrument or any other Loan Document which previously may
have been waived by Lender;
     (v) Lender’s receipt of all of the following:
     (A) a transfer fee equal to one percent (1%) of the Outstanding principal
balance of the Advances immediately prior to the transfer;
     (B) In addition, Borrower shall be required to reimburse Lender for all of
Lender’s reasonable out-of-pocket costs (including reasonable attorneys’ fees)
incurred in reviewing and documenting the Transfer request;
     (vi) if any MBS is Outstanding, the Transfer shall not result in a
“significant modification”, as defined under applicable Treasury Regulations, of
any Advance that has been securitized in an MBS.
     Section 8.13. Transfer of Ownership of Mortgaged Property.
     (a) Prohibition on Transfers. Subject to paragraph (b) of this Section
8.13, none of Borrower, Sun or OP shall cause or permit a Transfer of a
Mortgaged Property.
     (b) Permitted Transfers. Notwithstanding provision (a) of this Section
8.13, the following Transfers of a Mortgaged Property by Borrower are permitted
without the consent of Lender:
     (i) The grant of a leasehold interest in home sites or commercial spaces in
accordance with the Security Instrument.
     (ii) A sale or other disposition of obsolete or worn out personal property
having a value of less than $50,000 in any Calendar Year per Mortgaged Property
or having a value of $50,000 or more if it is contemporaneously replaced by
comparable personal property of equal or greater value which is free and clear
of liens, encumbrances and security interests other than those created by the
Loan Documents.

42



--------------------------------------------------------------------------------



 



     (iii) The creation of a mechanic’s or materialmen’s liens or judgment liens
against a Mortgaged Property for equipment and vehicles in an aggregate amount
not in excess of $100,000, or mechanic’s or materialmen’s liens or judgment
liens against a Mortgaged Property which are released of record, bonded to the
reasonable satisfaction of Lender, or otherwise remedied to Lender’s
satisfaction within thirty (30) days of the date of creation.
     (iv) The grant of an easement, right of way, license or similar real
property interest if, prior to the granting of the easement, right of way,
license or similar real property interest, Borrower causes to be submitted to
Lender all information required by Lender to evaluate the easement, and if
Lender consents to such easement based upon Lender’s determination that the
easement will not materially and adversely affect operation of the Mortgaged
Property or Lender’s interest in the Mortgaged Property and Borrower pays to
Lender, within fifteen (15) days of demand, all reasonable costs and expenses
incurred by Lender in connection with reviewing Borrower’s request. Lender shall
not unreasonably withhold its consent to or withhold its agreement to
subordinate the lien of a Security Instrument to (A) the grant of a utility
easement serving a Mortgaged Property to a publicly operated utility, (B) the
grant of an easement related to expansion or widening of roadways, or
(C) easements for cable and internet services, and the installation and use of
cable and internet equipment, provided that any such easement is in form and
substance reasonably acceptable to Lender and does not materially and adversely
affect the access, use or marketability of a Mortgaged Property.
     Section 8.14. Change in Senior Management.
     Borrower shall give Lender notice of any change in the identity of any
member of Senior Management.
     Section 8.15. Intentionally Omitted.
     Section 8.16. Ownership of Mortgaged Properties.
     Borrower shall be the sole owner of each of the Mortgaged Properties free
and clear of any Liens other than Permitted Liens.
     Section 8.17. Compliance with Net Worth Test.
     Sun shall at all times maintain its Net Worth so that it is not less than
$350,000,000.
     Section 8.18. Compliance with Liquidity Test.
     Sun shall not permit at any time its Liquidity to be less than $3,000,000.

43



--------------------------------------------------------------------------------



 



     Section 8.19. Compliance with Borrower’s Consolidated EBITDA to Interest
Ratio.
     Borrower shall not permit the Consolidated EBITDA to Interest Ratio
computed for any fiscal quarter or year to be less than one hundred twenty-five
percent (125%).
     Section 8.20. Special Covenants Regarding King’s Court.
     The parties are aware that certain phases of the Additional Mortgaged
Property commonly known as King’s Court in Traverse City, Michigan are not
connected to the municipal water system. Borrower hereby covenants that in the
event that the water supplied to these phases is not in compliance with the
requirements of any Governmental Authority having jurisdiction over water, and
such non-compliance is not cured by Borrower within thirty (30) days, Borrower
will at its sole cost and expense hook up and connect all phases to the
municipal water system within ninety (90) days of receiving notice from Lender
of such requirement.
ARTICLE 9
NEGATIVE COVENANTS OF BORROWER
     Borrower agrees and covenants with Lender that, at all times during the
Term of this Agreement:
     Section 9.01. Other Activities.
     Borrower shall not:
     (a) amend its Organizational Documents in any material respect without the
prior written consent of Lender;
     (b) dissolve or liquidate in whole or in part;
     (c) except as otherwise provided in this Agreement, without the prior
written consent of Lender, merge or consolidate with any Person; or
     (d) use, or permit to be used, any Mortgaged Property for any uses or
purposes other than as a Manufactured Housing Community and ancillary uses
consistent with Manufactured Housing Communities, including providing goods and
services to residents of the Mortgaged Property (other than the sale of or
financing of manufactured homes). Notwithstanding the foregoing, Borrower shall
be permitted to improve any Expansion Property provided that (i) such
development is in a manner consistent with operation and development of the
existing developed property, and (ii) if the improvement is for any purpose
other than infrastructure, additional home sites and amenities to be used by the
Mortgaged Property, in Lender’s sole judgment such other improvement will not
decrease the value of the Mortgaged Property on which the Expansion Property is
located.

44



--------------------------------------------------------------------------------



 



     Section 9.02. Liens.
     Borrower shall not create, incur, assume or suffer to exist any Lien on any
Mortgaged Property or any part of any Mortgaged Property, except the Permitted
Liens.
     Section 9.03. Indebtedness.
     Borrower shall not incur or be obligated at any time with respect to any
Indebtedness in connection with any of the Mortgaged Properties, provided
Borrower may incur or be obligated for Indebtedness in an amount not to exceed
$100,000 with respect to each Mortgaged Property for the purchase or lease of
equipment or vehicles used in connection with operation or maintenance of such
Mortgaged Property.
     Section 9.04. Principal Place of Business.
     Borrower shall not change its principal place of business or the location
of its books and records, each as set forth in Borrower’s Certificate, without
first giving fifteen (15) days’ prior written notice to Lender.
     Section 9.05. Condominiums.
     Borrower shall not submit any Mortgaged Property to a condominium regime
during the Term of this Agreement.
     Section 9.06. Restrictions on Distributions.
     Borrower shall not make any distributions of any nature or kind whatsoever
to the owners of its Ownership Interests in respect of such Ownership Interests
as such if, at the time of such distribution, a Potential Event of Default or an
Event of Default has occurred and remains uncured.
ARTICLE 10
FEES
     Section 10.01. Standby Fee.
     In connection with any Advances that are repaid prior to May 1, 2018,
Borrower may elect to preserve the related Commitment for future reborrowing.
Any such preserved Commitment shall be Unused Capacity. In order to preserve
such Unused Capacity and Borrower’s right to request Future Advances from such
Unused Capacity, Borrower shall pay the Standby Fee to Lender. The Standby Fee
shall be payable monthly in arrears, on the first Business Day following the end
of the month until the earliest of (a) the date such Unused Capacity is redrawn,
(b) the date Borrower elects to terminate the Unused Capacity, and (c) May 1,
2018. After May 1, 2018, no Future Advances are available and no Unused Capacity
may be preserved. Failure to pay the Standby Fee shall result in an automatic
permanent termination of that portion of the Unused Capacity and Commitment for
which the Standby Fee is not paid. Borrower and Lender acknowledge that the
Unused Capacity is currently zero (0). The Standby

45



--------------------------------------------------------------------------------



 



Fee is only payable when there is Unused Capacity. As of the Second Restated
Agreement Closing Date, no Standby Fee is due and payable by Borrower hereunder.
     Section 10.02. Origination Fee.
     (a) [Intentionally Deleted]
     (b) Expansion Origination Fee. Upon the making of any Advance in excess of
$365,353,718.25 of which an origination fee or an Expansion Origination Fee has
not been paid, Borrower shall pay to Lender an origination fee (“Expansion
Origination Fee”) equal to the product obtained by multiplying (i) the amount of
such Advance by (ii) three-tenths of one percent (.30%). No origination fee
shall be due in connection with the conversion of the Outstanding Variable
Advance to a SARM Variable Advance on the Effective Date, the extension pursuant
to Section 1.07, or re-borrowing of an Advance from Unused Capacity.
     Section 10.03. Due Diligence Fees.
     (a) [Intentionally Deleted]
     (b) Additional Due Diligence Fees for Additional Collateral. Borrower shall
pay to Lender additional due diligence fees (the “Additional Collateral Due
Diligence Fees”) with respect to each Additional Mortgaged Property in an amount
equal to $14,750. The Additional Collateral Due Diligence Fees shall be paid
together with any Addition Request or Substitution Request. Any portion of the
Additional Collateral Due Diligence Fees paid to Lender but not actually used by
Lender to cover due diligence expenses shall be promptly refunded to Borrower.
If the actual cost of due diligence expenses exceeds the Additional Collateral
Due Diligence Fees, Borrower shall promptly pay such excess cost.
     Section 10.04. Legal Fees and Expenses.
     (a) Initial Legal Fees. Borrower shall pay, or reimburse Lender for, all
out-of-pocket legal fees and expenses incurred by Lender and by Fannie Mae in
connection with matters relating to the Mortgaged Properties, including review
of title, survey, environmental and other property level due diligence and the
preparation and recordation of the amendments to the Security Instruments and
other security instruments covering the property of Borrower. Lender shall be
responsible for all of its other legal fees, including, without limitation, the
preparation and negotiation of this Agreement.
     (b) Fees and Expenses Associated with Requests. Borrower shall pay, or
reimburse Lender for, all reasonable costs and expenses incurred by Lender,
including the out-of-pocket legal fees and expenses incurred by Lender in
connection with the preparation, review and negotiation of all documents,
instruments and certificates to be executed and delivered in connection with
each Request, the performance by Lender of any of its obligations with respect
to the Request, the satisfaction of all conditions precedent to Borrower’s
rights or Lender’s obligations with respect to the Request, and all transactions
related to any of the foregoing, including the cost of title insurance premiums
and applicable recordation and transfer taxes and charges and all other
reasonable costs and expenses in connection with a Request. The

46



--------------------------------------------------------------------------------



 



obligations of Borrower under this Section 10.04(b) shall be absolute and
unconditional, regardless of whether the transaction requested in the Request
actually occurs. Borrower shall pay such costs and expenses to Lender on the
Closing Date for the Request, or, as the case may be, after demand by Lender
when Lender determines that such Request will not close.
     Section 10.05. Failure to Close any Request.
     If Borrower makes a Request, such Request is approved by Lender and
thereafter Borrower fails to close on the Request for any reason other than the
default by Lender, then Borrower shall pay to Lender and Fannie Mae all actual
damages incurred by Lender and Fannie Mae in connection with the failure to
close.
ARTICLE 11
EVENTS OF DEFAULT
     Section 11.01. Events of Default.
     Each of the following events shall constitute an “Event of Default” under
this Agreement, whatever the reason for such event and whether it shall be
voluntary or involuntary, or within or without the control of Borrower or be
effected by operation of law or pursuant to any judgment or order of any court
or any order, rule or regulation of any Governmental Authority:
     (a) the occurrence of a default under any Loan Document beyond the cure
period, if any, set forth therein; or
     (b) the failure by Borrower to pay when due any amount payable by Borrower
under any Note, any Mortgage, this Agreement or any other Loan Document,
including any fees, costs or expenses; or
     (c) the failure by Borrower to perform or observe any covenant contained in
Section 8.01 through Section 8.20 or Section 9.01 through Section 9.06 for
thirty (30) days after receipt of notice of such failure by Borrower from
Lender, provided that such period shall be extended for up to thirty
(30) additional days if Borrower, in the reasonable discretion of Lender, is
diligently pursuing a cure of such default within thirty (30) days after receipt
of notice from Lender; or
     (d) any warranty, representation or other written statement made by or on
behalf of Borrower or Sun contained in this Agreement, any other Loan Document
or in any instrument furnished in compliance with or in reference to any of the
foregoing, is false or misleading in any material respect on any date when made
or deemed made; or
     (e) (i) Borrower, Sun or OP shall (A) commence a voluntary case under the
Federal bankruptcy laws (as now or hereafter in effect), (B) file a petition
seeking to take advantage of any other laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, debt adjustment, winding up or
composition or adjustment of debts, (C) consent to or fail to contest in a
timely and appropriate manner any petition filed against it in an involuntary
case under such bankruptcy laws or other laws, (D) apply for or consent to, or
fail to contest in a timely and

47



--------------------------------------------------------------------------------



 



appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of itself or of a substantial part of
its property, domestic or foreign, (E) admit in writing its inability to pay, or
generally not be paying, its debts as they become due, (F) make a general
assignment for the benefit of creditors, (G) assert that Borrower, Sun or OP has
no liability or obligations under this Agreement or any other Loan Document to
which it is a party; or (H) take any action for the purpose of effecting any of
the foregoing; or (ii) a case or other proceeding shall be commenced against
Borrower, Sun or OP in any court of competent jurisdiction seeking (A) relief
under the Federal bankruptcy laws (as now or hereafter in effect) or under any
other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding upon or composition or adjustment of debts, or (B) the
appointment of a trustee, receiver, custodian, liquidator or the like of
Borrower, Sun or OP , or of all or a substantial part of the property, domestic
or foreign, of Borrower, Sun or OP and any such case or proceeding shall
continue undismissed or unstayed for a period of sixty (60) consecutive calendar
days, or any order granting the relief requested in any such case or proceeding
against Borrower, Sun or OP (including an order for relief under such Federal
bankruptcy laws) shall be entered; or
     (f) if any provision of this Agreement or any other Loan Document or the
lien and security interest purported to be created hereunder or under any Loan
Document shall at any time for any reason cease to be valid and binding in
accordance with its terms on Borrower or Sun, or shall be declared to be null
and void, or the validity or enforceability hereof or thereof or the validity or
priority of the lien and security interest created hereunder or under any other
Loan Document shall be contested by Borrower or Sun seeking to establish the
invalidity or unenforceability hereof or thereof, or Borrower or Sun (only with
respect to the Guaranty) shall deny that it has any further liability or
obligation hereunder or thereunder; or
     (g) (i) the execution by Borrower of a chattel mortgage or other security
agreement on any materials, fixtures or articles used in the construction or
operation of the improvements located on any Mortgaged Property or on articles
of personal property located therein, provided Borrower shall be permitted to
execute a security agreement in connection with the financing of up to, in the
aggregate, $100,000 in connection with each Mortgaged Property for the purchase
or lease of equipment or vehicles used in connection with operation or
maintenance of such Mortgaged Property, or (A) if any such materials, fixtures
or articles are purchased pursuant to any conditional sales contract or other
security agreement or otherwise so that the Ownership thereof will not vest
unconditionally in Borrower free from encumbrances, or (B) if Borrower does not
furnish to Lender upon request the contracts, bills of sale, statements,
receipted vouchers and agreements, or any of them, under which Borrower claim
title to such materials, fixtures, or articles; or
     (h) the failure by Borrower to comply with any requirement of any
Governmental Authority within thirty (30) days after written notice of such
requirement shall have been given to Borrower by such Governmental Authority if
such noncompliance has a Material Effect on Borrower; provided that, if action
is commenced and diligently pursued by Borrower within such thirty (30) days,
then Borrower shall have an additional thirty (30) days or, if longer, the time
permitted by the Governmental Authority to comply with such requirement; or

48



--------------------------------------------------------------------------------



 



     (i) a dissolution or liquidation for any reason (whether voluntary or
involuntary) of Borrower or Sun; or
     (j) any judgment against Borrower or Sun, any attachment or other levy
against any portion of Borrower’s or Sun’s assets with respect to a claim or
claims in an amount in excess of $500,000 in the aggregate with respect to
Borrower, or $1,000,000 in the aggregate with respect to Sun remains unpaid,
unstayed on appeal undischarged, unbonded, not fully insured or undismissed for
a period of sixty (60) days; or
     (k) the failure by Borrower or Sun to perform or observe any material term,
covenant, condition or agreement hereunder, other than as contained in
Section 11.01(a) through Section 11.01(j) above, or in any other Loan Document,
within thirty (30) days after receipt of notice from Lender identifying such
failure, provided such period shall be extended for up to thirty (30) additional
days if Borrower, in the reasonable discretion of Lender, is diligently pursuing
a cure of such default within thirty (30) days after receipt of notice from
Lender.
ARTICLE 12
REMEDIES
     Section 12.01. Remedies; Waivers.
     Upon the occurrence of an Event of Default, Lender may do any one or more
of the following (without presentment, protest or notice of protest, all of
which are expressly waived by Borrower), subject, however, to the limitations
set forth in Article 15 hereof:
     (a) Accelerate any Note without the obligation, but the right to accelerate
any other Note (if more than one) and that in the exercise of its rights and
remedies under the Loan Documents, Lender may, except as provided in this
Agreement, exercise and perfect any and all of its rights in and under the Loan
Documents with regard to any Mortgaged Property without the obligation (but with
the right) to exercise and perfect its rights and remedies with respect to any
other Mortgaged Property and that any such exercise shall be without regard to
the Allocable Facility Amount assigned to such Mortgaged Property and that
Lender may recover an amount equal to the full amount Outstanding in respect of
any of the Notes in connection with such exercise and any such amount shall be
applied to the Obligations as determined by Lender.
     (b) By written notice to Borrower, to be effective upon dispatch, terminate
the Commitment and declare the principal of, and interest on, the Advances and
all other sums owing by Borrower to Lender under any of the Loan Documents
forthwith due and payable, whereupon the Commitment will terminate and the
principal of, and interest on, the Advances and all other sums owing by Borrower
to Lender under any of the Loan Documents will become forthwith due and payable.
     (c) Lender shall have the right to pursue any other remedies available to
it under any of the Loan Documents.
     (d) Lender shall have the right to pursue all remedies available to it at
law or in equity, including obtaining specific performance and injunctive
relief.

49



--------------------------------------------------------------------------------



 



     Section 12.02. Waivers; Rescission of Declaration.
     Lender shall have the right, to be exercised in its complete discretion, to
waive any breach hereunder (including the occurrence of an Event of Default), by
a writing setting forth the terms, conditions, and extent of such waiver signed
by Lender and delivered to Borrower. Unless such writing expressly provides to
the contrary, any waiver so granted shall extend only to the specific event or
occurrence which gave rise to the waiver and not to any other similar event or
occurrence which occurs subsequent to the date of such waiver. This provision
shall not be construed to permit the waiver of any condition to a Request
otherwise provided for herein.
     Section 12.03. Lender’s Right to Protect Collateral and Perform Covenants
and Other Obligations.
     If Borrower or Sun fails to perform the covenants and agreements contained
in this Agreement or any of the other Loan Documents, then Lender at Lender’s
option may make such appearances, disburse such sums and take such action as
Lender deems reasonably necessary, in its sole discretion, to protect Lender’s
interest, including (a) disbursement of reasonable attorneys’ fees, (b) entry
upon the Mortgaged Property to make repairs and replacements, (c) procurement of
satisfactory insurance as provided in the Security Instrument encumbering the
Mortgaged Property, and (d) if the Security Instrument is on a leasehold,
exercise of any option to renew or extend the ground lease on behalf of Borrower
and the curing of any default of Borrower in the terms and conditions of the
ground lease. Any amounts disbursed by Lender pursuant to this Section 12.03,
with interest thereon, shall become additional indebtedness of Borrower secured
by the Loan Documents. Unless Borrower and Lender agree to other terms of
payment, such amounts shall be immediately due and payable and shall bear
interest from the date of disbursement at the weighted average, as determined by
Lender, of the interest rates in effect from time to time for each Advance
unless collection from Borrower of interest at such rate would be contrary to
applicable law, in which event such amounts shall bear interest at the highest
rate which may be collected from Borrower under applicable law. Nothing
contained in this Section 12.03 shall require Lender to incur any expense or
take any action hereunder.
     Section 12.04. No Remedy Exclusive.
     Unless otherwise expressly provided, no remedy herein conferred upon or
reserved is intended to be exclusive of any other available remedy, but each
remedy shall be cumulative and shall be in addition to other remedies given
under the Loan Documents or existing at law or in equity.
     Section 12.05. No Waiver.
     No delay or omission to exercise any right or power accruing under any Loan
Document upon the happening of any Event of Default or Potential Event of
Default shall impair any such right or power or shall be construed to be a
waiver thereof, but any such right and power may be exercised from time to time
and as often as may be deemed expedient.

50



--------------------------------------------------------------------------------



 



     Section 12.06. No Notice.
     To entitle Lender to exercise any remedy reserved to Lender in this
Article 12, it shall not be necessary to give any notice, other than such notice
as may be required under the applicable provisions of this Agreement, any of the
other Loan Documents or Applicable Law.
ARTICLE 13
RIGHTS OF FANNIE MAE
     Section 13.01. [INTENTIONALLY DELETED]
     Section 13.02. Assignment of Rights.
     Borrower acknowledges and consents to the assignment to Fannie Mae of all
of the rights of Lender under this Agreement and all other Loan Documents,
including the right and power to make all decisions on the part of Lender to be
made under this Agreement and the other Loan Documents, but Fannie Mae, by
virtue of this assignment, shall not be obligated to perform the obligations of
Lender under this Agreement or the other Loan Documents.
     Section 13.03. Release of Collateral.
     Borrower hereby acknowledges that, after the assignment of Loan Documents
contemplated in Section 13.02, Lender shall not have the right or power to
effect a release of any Collateral pursuant to Article 6. Borrower acknowledges
that the Security Instruments provide for the release of the Collateral under
Article 3 and Article 5. Accordingly, Borrower shall not look to Lender for
performance of any obligations contained in Article 3 and Article 5, but shall
look solely to the party secured by the Collateral to be released for such
performance. Lender represents and warrants to Borrower that the party secured
by the Collateral shall be subject to the release provisions contained in
Article 3 and Article 5 by virtue of the release provisions in each Security
Instrument.
     Section 13.04. Replacement of Lender.
     At the request of Fannie Mae, Borrower and Lender shall agree to the
assumption by another lender designated by Fannie Mae (which lender shall meet
Fannie Mae’s then current standards for lenders for credit facilities of the
type and size of the credit facility evidenced by this Agreement), of all of the
obligations of Lender under this Agreement and the other Loan Documents, and/or
any related servicing obligations, and, at Fannie Mae’s option, the concurrent
release of Lender from its obligations under this Agreement and the other Loan
Documents, and/or any related servicing obligations, and shall execute all
releases, modifications and other documents which Fannie Mae determines are
necessary or desirable to effect such assumption, all without material cost to
Borrower.
     Section 13.05. Fannie Mae and Lender Fees and Expenses.
     Except as provided in Section 10.04, Borrower agrees that any provision
providing for the payment of fees, costs or expenses incurred or charged by
Lender pursuant to this Agreement

51



--------------------------------------------------------------------------------



 



shall be deemed to provide for Borrower’s payment of all reasonable fees, costs
and expenses incurred or charged by Lender or Fannie Mae in connection with the
matter for which fees, costs or expenses are payable.
     Section 13.06. Fannie Mae as Beneficiary.
     Borrower hereby acknowledges and agrees that Fannie Mae is a beneficiary of
all of the representations, warranties and covenants made by Borrower to, and
all rights under this Agreement conferred upon, Lender, and, by virtue of its
status as beneficiary and/or assignee of Lender’s rights under this Agreement,
Fannie Mae shall have the right to enforce all of the provisions of this
Agreement against Borrower.
ARTICLE 14
INSURANCE, REAL ESTATE TAXES AND REPLACEMENT RESERVES
     Section 14.01. Insurance and Real Estate Taxes.
     Borrower shall establish funds for taxes, insurance premiums and certain
other charges for each Mortgaged Property in accordance with Section 7(a) of the
Security Instrument for each Mortgaged Property.
     Section 14.02. Replacement Reserves.
     Borrower shall execute a Replacement Reserve Agreement for the Mortgaged
Property which they own and shall (unless waived by Lender by separate
agreement) make all deposits for replacement reserves in accordance with the
terms of the Replacement Reserve Agreement.
ARTICLE 15
PERSONAL LIABILITY OF BORROWER
     Section 15.01. Personal Liability of Borrower.
     (a) Limits on Personal Liability. Lender’s only recourse for the payment
and performance of the Obligations shall be Lender’s exercise of its rights and
remedies with respect to the Mortgaged Properties and any other Collateral held
by Lender as security for the Obligations. Notwithstanding the foregoing, no
general partner of Borrower shall have personal liability under this
Section 15.01(a) (unless such general partner is a guarantor under the
Guaranty). This limitation on Borrower’s liability shall not impair Lender’s
enforcement of its rights set forth in the Guaranty.
     (b) Exceptions to Limits on Personal Liability. Borrower (but not any
general partner of Borrower unless such general partner is a guarantor under the
Guaranty) shall be personally liable to Lender for an amount equal to any loss
or damage suffered by Lender as a result of (i) failure of Borrower to pay to
Lender upon demand after an Event of Default all Rents to which Lender is
entitled under the Security Instrument encumbering the Mortgaged Property and
the amount of all security deposits collected by Borrower; (ii) failure of
Borrower to apply all insurance proceeds, condemnation proceeds or security
deposits from tenants as required by the

52



--------------------------------------------------------------------------------



 



Security Instrument encumbering the Mortgaged Property; (iii) fraud or written
material misrepresentation (at the time made) by Borrower or any officer,
director, partner, member or employee of Borrower in connection with the
application for or creation of the Obligations or any request for any action or
consent by Lender; (iv) failure to apply Rents, first, to the payment of
reasonable operating expenses and then to amounts (“Debt Service Amounts”)
payable under the Loan Documents, provided that prior to such application, Rents
may be commingled with other funds of Sun or its Affiliates (except that
Borrower will not be personally liable (A) to the extent that Borrower lacks the
legal right to direct the disbursement of such sums because of a bankruptcy,
receivership or similar judicial proceeding, or (B) with respect to Rents of a
Mortgaged Property that are distributed in any Calendar Quarter if Borrower has
paid all operating expenses and Debt Service Amounts for that Calendar Quarter);
(v) a Final Loss with respect to the Obligations upon the filing of a voluntary
petition in a Bankruptcy proceeding by Borrower, Sun or OP or the filing of an
involuntary proceeding in Bankruptcy against Borrower, Sun or OP or an Affiliate
thereof by Borrower, Sun or OP or an Affiliate thereof; (vi) Borrower’s
acquisition of any property or operation of any business not permitted by
Section 33 of any Security Instrument; (vii) a Transfer that is not a Permitted
Transfer of Mortgaged Properties or a Permitted Transfer of Ownership Interests;
or (viii) any and all indemnification obligations contained in Section 18 of any
Security Instrument.
     (c) Miscellaneous. To the extent that Borrower has personal liability under
this Section 15.01, such liability shall be joint and several with that of Sun
under the Guaranty and Lender may exercise its rights against Borrower or Sun
personally without regard to whether Lender has exercised any rights against the
Mortgaged Property or any other security, or pursued any rights against any
guarantor, or pursued any other rights available to Lender under the Loan
Documents or applicable law.
ARTICLE 16
INTEREST RATE PROTECTION
     Section 16.01. Interest Rate Protection.
     (a) The Initial Cap. To protect against fluctuations in interest rates,
Borrower shall make arrangements for a Cap to be in place and maintained at all
times with respect to the Variable Advances Outstanding. Each initial Cap
relating to a Variable Advance Outstanding shall be in place for a period
beginning on the date such Cap is purchased and ending not earlier than the date
which is three (3) years from the purchase of such Cap (the “Initial Cap
Period”). Notwithstanding the foregoing, any Cap in place on the Second Restated
Agreement Closing Date purchased by Borrower pursuant to the Original Agreement
or the First Restated Agreement shall be deemed to meet the requirement of an
initial Cap otherwise required to be purchased under this Agreement, subject to
the provisions of this Article 16.
     (b) Subsequent Caps. Subject to the other terms of Article 16, additional
Caps (each, a “Subsequent Cap”) shall be purchased by Borrower (i) upon the
expiration of the Cap in place for the Initial Cap Period, and (ii) if elected
by Borrower, at the time any additional Variable Advance is made. Any Subsequent
Cap purchased pursuant to the preceding sentence shall be in effect for a period
beginning on the date of the expiration of the initial Cap or Closing Date of

53



--------------------------------------------------------------------------------



 



the Variable Advance, as the case may be, and ending on the maturity date of
such Variable Advance or, if shorter, three (3) years from the Closing Date of
the Future Advance Request. For so long as any Variable Advances remain
Outstanding, Borrower shall obtain Subsequent Caps pursuant to this Article 16
for a period for the shorter of (A) three (3) years and (B) the period ending on
the maturity date of such Variable Advance. It is the intention of the parties,
and a condition of the Variable Facility Commitment, that Borrower shall obtain,
and shall maintain at all times during the term of this Agreement so long as
there are any Variable Advances Outstanding, a Cap or Caps in an aggregate
notional principal amount equal to the portion of the Variable Advances
Outstanding elected by Borrower pursuant to this Article 16 and covering the
entire term of the Variable Advances Outstanding and meeting the conditions set
forth in Section 16.02. If any Variable Advances Outstanding are repaid in whole
or in part, Borrower may amend the Cap or Caps to provide for a decrease in the
notional amount to an amount equal to the reduced amount of such Variable
Advance, provided that Lender gives its prior written approval to the documents
reflecting the amendment (which approval shall not be unreasonably withheld,
delayed or conditioned).
     Section 16.02. Cap Terms.
     Each Cap shall:
     (a) together with all other Caps in place, provide for a notional principal
amount equal at all times to the outstanding principal balance of all Variable
Advances Outstanding;
     (b) be in effect at the time of its purchase for not less than the shorter
of (i) the remaining term of the applicable Variable Advance and (ii) three
(3) years;
     (c) provide for a notional interest rate equal to not less than the lowest
interest rate that would result in an Aggregate Debt Service Coverage Ratio of
not less than 1.0 to 1.0 (the “Cap Interest Rate”), and require the counterparty
to make interest payments on the notional principal amount at a rate equal to
the amount by which Adjustable Rate exceeds the Cap Interest Rate;
     (d) require the counterparty to make such interest payments to an account
pledged to Lender pursuant to the Cap Security Agreement; and
     (e) be evidenced, governed and secured on terms and conditions, and
pursuant to documentation (the “Cap Documents”), in form and content reasonably
acceptable to Fannie Mae, and with a counterparty (a “Counterparty”) reasonably
approved by Fannie Mae.
     Section 16.03. Cap Security Agreement; Delivery of Cap Payments.
     Pursuant to a Cap Security Agreement, Lender shall be granted an
enforceable, perfected, first priority lien on and security interest in each Cap
and payments due under the Cap (including scheduled and termination payments) in
order to secure Borrower’s obligations to Lender under this Agreement. With
respect to each Cap, the Cap Security Agreement must be delivered by Borrower to
Lender no later than the effective date of the Cap.

54



--------------------------------------------------------------------------------



 



     Section 16.04. Termination.
     Borrower shall not terminate, transfer or consent to any transfer of any
existing Cap without Lender’s prior written consent as long as Borrower is
required to maintain a Cap pursuant to this Agreement; provided, however, that
if, and at such time as, any Variable Facility Commitment terminates, Borrower
shall have the right to terminate the existing Cap with respect to such Variable
Facility Commitment. If a Cap unexpectedly and unavoidably terminates or
terminates for any reason on a date other than its scheduled expiration date
without the prior written consent of Lender, Borrower shall, within ten
(10) Business Days of such termination, obtain a new Cap satisfying the
requirements of this Agreement.
     Section 16.05. Performance Under Cap Documents; Rights and Remedies.
     Borrower agrees to comply fully with, and to otherwise perform when due,
its obligations under, all applicable Cap Documents and all other agreements
evidencing, governing and/or securing any Cap arrangement contemplated under
this Article 16. For so long as a Cap is pledged as collateral for the Credit
Facility pursuant to the terms of this Agreement, Borrower shall not exercise
any right or remedy under any Cap Documents without Lender’s prior written
consent and shall exercise its rights and remedies under the Cap Documents as
directed by Lender in writing. Rights and remedies under the Cap Documents
include, but are not limited to, any right to designate an “Early Termination
Date” or otherwise terminate the Interest Rate Cap due to the occurrence of a
“Termination Event,” an “Additional Termination Event” or an “Event of Default.”
All capitalized terms appearing in this paragraph in quotation marks are used as
defined in the Cap Documents.
     Section 16.06. Escrow Provisions.
     (a) Monthly Cap Escrow Payment. Until Borrower obtains a Cap or Caps that
have a term through the latest maturity date of all Variable Advances
Outstanding, Borrower shall, on the first Business Day of each month, deposit
with Lender the Monthly Cap Escrow Payment. The “Monthly Cap Escrow Payment”
means, with respect to the first thirty-six (36) months after the purchase of a
Cap for a term ending earlier than the latest maturity date of all Variable
Advances Outstanding, an amount equal to one thirty-sixth (1/36) of one hundred
twenty-five percent (125%) of the cost, as reasonably estimated quarterly by
Lender, to obtain any required Subsequent Cap plus any amount required to
increase the Cap Escrow Fund to the amount then required to be funded in the Cap
Escrow Fund based on the then current cost estimate.
     In no event shall Borrower be required to make deposits into the Cap Escrow
Fund if the amount in the Cap Escrow Fund equals or exceeds one hundred
twenty-five percent (125%) of the cost, as then reasonably estimated by Lender,
to obtain any required Subsequent Cap.
     In lieu of the Monthly Cap Escrow Payment, Borrower may, on the date any
Cap is purchased, deliver to Lender a Letter of Credit issued by a financial
institution reasonably acceptable to Lender and having terms and conditions
reasonably acceptable to Lender having a face amount equal to one hundred
twenty-five percent (125%) of the cost, as reasonably estimated by Lender, to
obtain any required Subsequent Caps. Lender or Borrower may require,

55



--------------------------------------------------------------------------------



 



not more often than quarterly, an increase or decrease, as the case may be, in
the face amount of the Letter of Credit to increase or decrease, as the case may
be, the face amount of the Letter of Credit to one hundred twenty-five percent
(125%) of the then current estimate of the cost to acquire any required
Subsequent Cap.
     Section 16.07. Cap Escrow Fund.
     Lender shall deposit the Monthly Cap Escrow Payments in an interest-bearing
account (the “Cap Escrow Fund”) which meets the standards for custodial accounts
as required by Lender from time to time. (The Monthly Cap Escrow Payment and all
other funds in the Cap Escrow Fund are referred to collectively as the “Cap
Escrow Fund”). Lender or a designated representative of Lender shall have the
sole right to make withdrawals from such account. All interest earned on funds
in the Cap Escrow Fund shall be added to and become part of the Cap Escrow Fund.
Lender shall not be responsible for any losses resulting from the investment of
the Cap Escrow Fund or for obtaining any specific level or percentage of
earnings on such investment. If applicable law requires and provided that no
Event of Default or Potential Event of Default exists under any of the Loan
Documents, Lender shall pay to Borrower the interest earned on the Cap Escrow
Fund once each year. Borrower assigns to Lender the Cap Escrow Fund as
additional security for all of Borrower’s obligations under the Loan Documents;
provided, however, Lender shall make disbursements from the Cap Escrow Fund in
accordance with the terms of this Agreement. Funds in the Cap Escrow Fund shall
be used by Lender to purchase any required Subsequent Cap. To the extent such
Cap Escrow Funds are insufficient to purchase any required Subsequent Cap,
Borrower shall promptly remit such funds to Lender or the provider of the Cap.
Any amount in the Cap Escrow Fund not used to purchase a Subsequent Cap shall be
returned to Borrower at such time as Lender determines that no additional
Subsequent Caps will be required to be purchased.
ARTICLE 17
MISCELLANEOUS PROVISIONS
     Section 17.01. Counterparts.
     To facilitate execution, this Agreement may be executed in any number of
counterparts. It shall not be necessary that the signatures of, or on behalf of,
each party, or that the signatures of all persons required to bind any party,
appear on each counterpart, but it shall be sufficient that the signature of, or
on behalf of, each party, appear on one or more counterparts. All counterparts
shall collectively constitute a single agreement. It shall not be necessary in
making proof of this Agreement to produce or account for more than the number of
counterparts containing the respective signatures of, or on behalf of, all of
the parties hereto.
     Section 17.02. Amendments, Changes and Modifications.
     This Agreement may be amended, changed, modified, altered or terminated
only by written instrument or written instruments signed by all of the parties
hereto.

56



--------------------------------------------------------------------------------



 



     Section 17.03. Payment of Costs, Fees and Expenses.
     Borrower shall pay, on demand, all reasonable fees, costs, charges or
expenses (including the fees and expenses of attorneys, accountants and other
experts) incurred by Lender in connection with:
     (a) Any amendment, consent or waiver to this Agreement or any of the Loan
Documents (whether or not any such amendments, consents or waivers are entered
into) arising after the Second Restated Agreement Closing Date;
     (b) Defending or participating in any litigation arising from actions by
third parties and brought against or involving Lender with respect to (i) any
Mortgaged Property, (ii) any event, act, condition or circumstance in connection
with any Mortgaged Property or (iii) the relationship between Lender and
Borrower, Sun and OP in connection with this Agreement or any of the
transactions contemplated by this Agreement unless caused by the gross
negligence or willful misconduct of Lender;
     (c) The administration or enforcement of, or preservation of rights or
remedies under, this Agreement or any other Loan Documents or in connection with
the foreclosure upon, sale of or other disposition of any Collateral granted
pursuant to the Loan Documents;
     (d) Any disclosure documents, including fees payable to any rating
agencies, including the reasonable fees and expenses of Lender’s outside
attorneys and accountants.
Borrower shall also pay, on demand, any transfer taxes, documentary taxes,
assessments or charges made by any governmental authority by reason of the
execution, delivery, filing, recordation, performance or enforcement of any of
the Loan Documents or the Advances. However, Borrower will not be obligated to
pay any franchise, excise, estate, inheritance, income, excess profits or
similar tax on Lender. Any attorneys’ fees and expenses payable by Borrower
pursuant to this Section 17.03 shall be recoverable separately from and in
addition to any other amount included in such judgment, and such obligation is
intended to be severable from the other provisions of this Agreement and to
survive and not be merged into any such judgment. Any amounts payable by
Borrower pursuant to this Section 17.03, with interest thereon if not paid when
due, shall become additional indebtedness of Borrower secured by the Loan
Documents. Such amounts shall bear interest from the date such amounts are due
until paid in full at the weighted average, as determined by Lender, of the
interest rates in effect from time to time for each Advance unless collection
from Borrower of interest at such rate would be contrary to applicable law, in
which event such amounts shall bear interest at the highest rate which may be
collected from Borrower under applicable law. The provisions of this
Section 17.03 are cumulative with, and do not exclude the application and
benefit to Lender of, any provision of any other Loan Document relating to any
of the matters covered by this Section 17.03.

57



--------------------------------------------------------------------------------



 



     Section 17.04. Payment Procedure.
     All payments to be made to Lender pursuant to this Agreement or any of the
Loan Documents shall be made in lawful currency of the United States of America
and in immediately available funds by wire transfer to an account designated by
Lender before 2:00 p.m. (Washington, D.C. time) on the date when due.
     Section 17.05. Payments on Business Days.
     In any case in which the date of payment to Lender or the expiration of any
time period hereunder occurs on a day which is not a Business Day, then such
payment or expiration of such time period need not occur on such date but may be
made on the next succeeding Business Day with the same force and effect as if
made on the day of maturity or expiration of such period, except that interest
shall continue to accrue for the period after such date to the next Business
Day.
     Section 17.06. Choice of Law; Consent to Jurisdiction; Waiver of Jury
Trial.
     NOTWITHSTANDING ANYTHING IN THE NOTES, THE SECURITY DOCUMENTS OR ANY OF THE
OTHER LOAN DOCUMENTS TO THE CONTRARY, EACH OF THE TERMS AND PROVISIONS, AND
RIGHTS AND OBLIGATIONS OF BORROWER UNDER THE NOTES, AND BORROWER AND SUN UNDER
THE OTHER LOAN DOCUMENTS, SHALL BE GOVERNED BY, INTERPRETED, CONSTRUED AND
ENFORCED PURSUANT TO AND IN ACCORDANCE WITH THE LAWS OF THE DISTRICT OF COLUMBIA
(EXCLUDING THE LAW APPLICABLE TO CONFLICTS OR CHOICE OF LAW) EXCEPT TO THE
EXTENT OF PROCEDURAL AND SUBSTANTIVE MATTERS RELATING ONLY TO (a) THE CREATION,
PERFECTION AND FORECLOSURE OF LIENS AND SECURITY INTERESTS, AND ENFORCEMENT OF
THE RIGHTS AND REMEDIES, AGAINST THE MORTGAGED PROPERTIES, WHICH MATTERS SHALL
BE GOVERNED BY THE LAWS OF THE JURISDICTION IN WHICH THE MORTGAGED PROPERTY IS
LOCATED, (b) THE PERFECTION, THE EFFECT OF PERFECTION AND NON-PERFECTION AND
FORECLOSURE OF SECURITY INTERESTS ON PERSONAL PROPERTY (OTHER THAN DEPOSIT
ACCOUNTS), WHICH MATTERS SHALL BE GOVERNED BY THE LAWS OF THE JURISDICTION
DETERMINED BY THE CHOICE OF LAW PROVISIONS OF THE DISTRICT OF COLUMBIA UNIFORM
COMMERCIAL CODE AND (c) THE PERFECTION, THE EFFECT OF PERFECTION AND
NON-PERFECTION AND FORECLOSURE OF DEPOSIT ACCOUNTS, WHICH MATTERS SHALL BE
GOVERNED BY THE LAWS OF THE JURISDICTION IN WHICH THE DEPOSIT ACCOUNT IS
LOCATED. BORROWER AND SUN AGREE THAT ANY CONTROVERSY ARISING UNDER OR IN
RELATION TO THE NOTES, THE SECURITY DOCUMENTS OR ANY OTHER LOAN DOCUMENT SHALL
BE, EXCEPT AS OTHERWISE PROVIDED HEREIN, LITIGATED IN DISTRICT OF COLUMBIA. THE
LOCAL AND FEDERAL COURTS AND AUTHORITIES WITH JURISDICTION IN DISTRICT OF
COLUMBIA SHALL, EXCEPT AS OTHERWISE PROVIDED HEREIN, HAVE JURISDICTION OVER ALL
CONTROVERSIES WHICH MAY ARISE UNDER OR IN RELATION TO THE LOAN DOCUMENTS,
INCLUDING

58



--------------------------------------------------------------------------------



 



THOSE CONTROVERSIES RELATING TO THE EXECUTION, JURISDICTION, BREACH, ENFORCEMENT
OR COMPLIANCE WITH THE NOTES, THE SECURITY DOCUMENTS OR ANY OTHER ISSUE ARISING
UNDER, RELATING TO, OR IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS. BORROWER
AND SUN IRREVOCABLY CONSENT TO SERVICE, JURISDICTION, AND VENUE OF SUCH COURTS
FOR ANY LITIGATION ARISING FROM THE NOTES, THE SECURITY DOCUMENTS OR ANY OF THE
OTHER LOAN DOCUMENTS, AND WAIVE ANY OTHER VENUE TO WHICH IT MIGHT BE ENTITLED BY
VIRTUE OF DOMICILE, HABITUAL RESIDENCE OR OTHERWISE. NOTHING CONTAINED HEREIN,
HOWEVER, SHALL PREVENT LENDER FROM BRINGING ANY SUIT, ACTION OR PROCEEDING OR
EXERCISING ANY RIGHTS AGAINST BORROWER AND SUN AND AGAINST THE COLLATERAL IN ANY
OTHER JURISDICTION. INITIATING SUCH SUIT, ACTION OR PROCEEDING OR TAKING SUCH
ACTION IN ANY OTHER JURISDICTION SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE
AGREEMENT CONTAINED HEREIN THAT THE LAWS OF DISTRICT OF COLUMBIA SHALL GOVERN
THE RIGHTS AND OBLIGATIONS OF BORROWER AND SUN AND LENDER AS PROVIDED HEREIN OR
THE SUBMISSION HEREIN BY BORROWER AND SUN TO PERSONAL JURISDICTION WITHIN
DISTRICT OF COLUMBIA BORROWER AND SUN (i) COVENANT AND AGREE NOT TO ELECT A
TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING UNDER ANY OF THE LOAN DOCUMENTS
TRIABLE BY A JURY AND (ii) WAIVES ANY RIGHT TO TRIAL BY JURY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST. THIS WAIVER IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
JURY TRIAL WOULD OTHERWISE ACCRUE. FURTHER, BORROWER AND SUN HEREBY CERTIFY THAT
NO REPRESENTATIVE OR AGENT OF LENDER (INCLUDING, BUT NOT LIMITED TO, LENDER’S
COUNSEL) HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO BORROWER AND SUN THAT
LENDER WILL NOT SEEK TO ENFORCE THE PROVISIONS OF THIS SECTION 17.06. THE
FOREGOING PROVISIONS WERE KNOWINGLY, WILLINGLY AND VOLUNTARILY AGREED TO BY
BORROWER AND SUN UPON CONSULTATION WITH INDEPENDENT LEGAL COUNSEL SELECTED BY
BORROWER’S AND SUN’S FREE WILL.
     Section 17.07. Severability; Entire Agreement.
     In the event any provision of this Agreement or in any other Loan Document
shall be held invalid, illegal or unenforceable in any jurisdiction, such
provision will be severable from the remainder hereof as to such jurisdiction
and the validity, legality and enforceability of the remaining provisions will
not in any way be affected or impaired in any jurisdiction. Except as set forth
in Section 1(b), Section 3 and Section 4 of the Settlement Agreement, this
Agreement contains the complete and entire agreement among the parties as to the
matters covered, rights granted and the obligations assumed in this Agreement,
and supersedes all oral communication and prior writings with respect thereto,
and on the Effective Date, the First Restated Agreement shall be replaced and
superseded by this Agreement.

59



--------------------------------------------------------------------------------



 



     Section 17.08. Notices.
     (a) Manner of Giving Notice. Each notice, direction, certificate or other
communication hereunder (in this Section 17.08 referred to collectively as
“notices” and singly as a “notice”) which any party is required or permitted to
give to the other party pursuant to this Agreement shall be in writing and shall
be deemed to have been duly and sufficiently given if:
     (i) personally delivered with proof of delivery thereof (any notice so
delivered shall be deemed to have been received at the time so delivered);
     (ii) sent by Federal Express (or other similar overnight courier)
designating morning delivery (any notice so delivered shall be deemed to have
been received on the Business Day it is delivered by the courier);
     (iii) sent by telecopier or facsimile machine which automatically generates
a transmission report that states the date and time of the transmission, the
length of the document transmitted, and the telephone number of the recipient’s
telecopier or facsimile machine (to be confirmed with a copy thereof sent in
accordance with Section 17.08(a)(i) or Section 17.08(a)(ii) above within two
(2) Business Days) (any notice so delivered shall be deemed to have been
received (A) on the date of transmission, if so transmitted before 5:00 p.m.
(local time of the recipient) on a Business Day, or (B) on the next Business
Day, if so transmitted on or after 5:00 p.m. (local time of the recipient) on a
Business Day or if transmitted on a day other than a Business Day);
addressed to the parties as follows:

         
 
  As to Borrower:   Sun Communities, Inc.
 
      27777 Franklin Road
 
      The American Center, Suite 200 
 
      Southfield, Michigan 48034 
 
      Attention: Gary A. Shiffman
 
      Telecopy No.: (248) 208-2645 
 
       
 
  with a copy to:   Jaffe, Raitt, Heuer & Weiss Professional Corporation
 
      Attention: Richard A. Zussman, Esq.
 
      The American Center
 
      27777 Franklin Road
 
      Suite 2500 
 
      Southfield, Michigan 48034 
 
      Telecopy No.: (248) 351-3082 
 
       
 
  As to Lender:   PNC Bank, National Association
 
      26901 Agoura Road
 
      Suite 200 
 
      Calabasas Hills, California 91301-9932 
 
      Attention: Loan Administration Department

60



--------------------------------------------------------------------------------



 



         
 
      Telecopy No.: (818) 880-3330 
 
       
 
  As to Fannie Mae:   Fannie Mae
 
      3900 Wisconsin Avenue, N.W.
 
      Washington, D.C. 20016-2899 
 
      Attention: Vice President for Multifamily Asset Management
 
      Telecopy No.: 202-752-0435 
 
       
 
  with a copy to:   Venable LLP
 
      575 7th Street, N.W.
 
      Washington, D.C. 20004 
 
      Attention: Lawrence H. Gesner, Esquire
 
      Telecopy No.: (202) 344-8300 

     (b) Change of Notice Address. Any party may, by notice given pursuant to
this 0, change the person or persons and/or address or addresses, or designate
an additional person or persons or an additional address or addresses, for its
notices, but notice of a change of address shall only be effective upon receipt.
Each party agrees that it shall not refuse or reject delivery of any notice
given hereunder, that it shall acknowledge, in writing, receipt of the same upon
request by the other party and that any notice rejected or refused by it shall
be deemed for all purposes of this Agreement to have been received by the
rejecting party on the date so refused or rejected, as conclusively established
by the records of the U.S. Postal Service, the courier service or facsimile.
     Section 17.09. Further Assurances and Corrective Instruments.
     (a) Further Assurances. To the extent permitted by law, the parties hereto
agree that they shall, from time to time, execute, acknowledge and deliver, or
cause to be executed, acknowledged and delivered, such supplements hereto and
such further instruments as Lender or Borrower may request and as may be
required in opinion of Lender or its counsel to effectuate the intention of or
facilitate the performance of this Agreement or any Loan Document.
     (b) Further Documentation. Without limiting the generality of Section
17.09(a), in the event any further documentation or information is required by
Lender to correct patent mistakes in the Loan Documents, materials relating to
the Title Insurance Policies or the funding of the Advances, Borrower shall
provide, or cause to be provided to Lender, at their cost and expense, such
documentation or information, so long as the obligations of Borrower are not
materially increased thereby or the rights of Borrower are not materially
decreased thereby. Borrower shall execute and deliver to Lender such
documentation, including any amendments, corrections, deletions or additions to
the Notes, the Security Instruments or the other Loan Documents as is reasonably
required by Lender and at reasonable cost to Borrower.
     (c) Compliance with Investor Requirements. Without limiting the generality
of Section 17.09(a), Borrower shall do anything necessary to comply with the
reasonable requirements of Lender to enable Lender to sell any MBS backed by an
Advance.

61



--------------------------------------------------------------------------------



 



     Section 17.10. Term of this Agreement.
     This Agreement shall continue in effect until the Credit Facility
Termination Date.
     Section 17.11. Assignments; Third-Party Rights.
     No Borrower shall assign this Agreement, or delegate any of its obligations
hereunder, without the prior written consent of Lender. Lender may assign its
rights and obligations under this Agreement separately or together, without
Borrower’s consent, only to Fannie Mae, but may not delegate its obligations
under this Agreement unless required to do so pursuant to Section 13.04. Upon
assignment to Fannie Mae, Fannie Mae shall be permitted to further assign its
rights and obligations under this Agreement without Borrower’s consent. Fannie
Mae shall be permitted to hold, sell or securitize Advances made hereunder
without Borrower’s consent.
     Section 17.12. Headings.
     Article and Section headings used herein are for convenience of reference
only, are not part of this Agreement and are not to affect the construction of,
or to be taken into consideration in interpreting, this Agreement.
     Section 17.13. General Interpretive Principles.
     For purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, (a) the terms defined in Appendix I and
elsewhere in this Agreement have the meanings assigned to them in this Agreement
and include the plural as well as the singular, and the use of any gender herein
shall be deemed to include the other genders; (b) accounting terms not otherwise
defined herein have the meanings assigned to them in accordance with GAAP;
(c) references herein to “Articles,” “Sections,” “subsections,” “paragraphs” and
other subdivisions without reference to a document are to designated Articles,
Sections, subsections, paragraphs and other subdivisions of this Agreement;
(d) a reference to a subsection without further reference to a Section is a
reference to such subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to paragraphs and other
subdivisions; (e) a reference to an Exhibit or a Schedule without a further
reference to the document to which the Exhibit or Schedule is attached is a
reference to an Exhibit or Schedule to this Agreement; (f) the words “herein,”
“hereof,” “hereunder” and other words of similar import refer to this Agreement
as a whole and not to any particular provision; and (g) the word “including”
means “including, but not limited to.”
     Section 17.14. Interpretation.
     The parties hereto acknowledge that each party and their respective counsel
have participated in the drafting and revision of this Agreement and the Loan
Documents. Accordingly, the parties agree that any rule of construction which
disfavors the drafting party shall not apply in the interpretation of this
Agreement and the Loan Documents or any amendment or supplement or exhibit
hereto or thereto.

62



--------------------------------------------------------------------------------



 



     Section 17.15. Standards for Decisions, Etc.
     Unless otherwise provided herein, if Lender’s approval is required for any
matter hereunder, such approval may be granted or withheld in Lender’s sole and
absolute discretion. Unless otherwise provided herein, if Lender’s designation,
determination, selection, estimate, action or decision is required, permitted or
contemplated hereunder, such designation, determination, selection, estimate,
action or decision shall be made in Lender’s sole and absolute discretion.
Lender shall not unreasonably withhold, delay or condition any approval or
determination with respect to any matter described in Section 3.04(e) and
Section 17.19.
     Section 17.16. Decisions in Writing.
     Any approval, designation, determination, selection, action or decision of
Lender or Borrower must be in writing to be effective.
     Section 17.17. Requests.
     Borrower may submit up to a total of six Requests (other than Advance
Requests not related to the addition of Mortgaged Property to the Collateral
Pool, which shall not count as Requests for purposes of the limitation in this
Section 17.17) per Calendar Year.
     Section 17.18. Tax Service Contracts.
     Borrower shall, on the Initial Closing Date, reimburse Lender for the cost
of a tax service contract or contracts. The tax service contract provider will
monitor and confirm the accurate and timely payment of real estate taxes during
the Term of this Agreement.
     Section 17.19. Special Provisions Regarding Boulder Ridge.
     Borrower has advised Lender and Lender has hereby acknowledges that a
portion of Tract II of the Mortgaged Property commonly known as Boulder Ridge
(the “Boulder Ridge Property”) comprising the developed portion of Tract II is a
separate parcel from the Expansion Property included within the Boulder Ridge
Property. Borrower has advised Lender that to facilitate future development of
the Expansion Property included within the Boulder Ridge Property, it may seek
to combine the Expansion Property included within the Boulder Ridge Property
with the developed portion of the Boulder Ridge Property resulting in all of
Tract II becoming a single parcel. In such event, Lender shall consent to such
replatting or resubdivision, subordinate to its lien on the Boulder Ridge
Property to any easements and other matters caused by such replatting or
resubdivision and execute and deliver all documents required by the applicable
Governmental Authority in connection therewith, upon the satisfaction of each of
the following conditions:
     (a) Lender shall have reviewed and approved the final form of resubdivision
or replatting of the Boulder Ridge Property and all documents it is required to
execute in connection therewith, and Lender shall have determined that such
resubdivision or replatting or the related documents do not materially interfere
with the continuing operation of the Boulder Ridge Property; and

63



--------------------------------------------------------------------------------



 



     (b) Borrower shall pay all of Lender’s reasonable costs and expenses,
including legal fees and expenses, in connection with the replatting or
resubdivision.
     Section 17.20. Recitals.
     The Recitals set forth in this Agreement are incorporated herein as if
fully set forth in the body of the Agreement.
[Remainder of Page Intentionally Blank]

64



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                          BORROWER:    
 
                        SUN SECURED FINANCING LLC, a Michigan limited        
liability company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:   /s/ Jonathan M. Colman    
 
                   
 
          Name:   Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        ASPEN — FT. COLLINS LIMITED PARTNERSHIP, a Michigan
limited partnership    
 
                        By:   Sun GP L.L.C., a Michigan limited liability
company, its general partner    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its manager    
 
                   
 
          By:   /s/ Jonathan M. Colman    
 
                   
 
          Name:   Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        SUN SECURED FINANCING HOUSTON LIMITED PARTNERSHIP, a
Michigan limited partnership    
 
                        By:   Sun Secured Financing GP, Inc., a Michigan
corporation, its general partner    
 
                   
 
      By:   /s/ Jonathan M. Colman                               Name:  
Jonathan M. Colman             Title:   Executive Vice President — Acquisitions
   

65



--------------------------------------------------------------------------------



 



                          SUN COMMUNITIES FINANCE, LLC, a Michigan limited
liability company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:   /s/ Jonathan M. Colman    
 
                   
 
          Name:   Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        SUN HOLLY FOREST LLC, a Michigan limited liability
company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:   /s/ Jonathan M. Colman    
 
                   
 
          Name:   Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        SUN SADDLE OAK LLC, a Michigan limited liability company
   
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:   /s/ Jonathan M. Colman    
 
                   
 
          Name:   Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    

66



--------------------------------------------------------------------------------



 



                  LENDER    
 
                PNC BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Timothy White    
 
  Name:  
 
Timothy White    
 
  Title:  
 
Executive Vice President    
 
     
 
   

67



--------------------------------------------------------------------------------



 



                  FANNIE MAE    
 
           
 
  By:   /s/ Manuel Menendez    
 
  Name:  
 
Manuel Menendez    
 
  Title:  
 
Vice President    
 
     
 
   

68



--------------------------------------------------------------------------------



 



APPENDIX I
DEFINITIONS
For all purposes of the Agreement, the following terms shall have the respective
meanings set forth below:
“Acquiring Person” means a “person” or “group of persons” within the meaning of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended.
“Addition Loan Documents” means the Security Instrument covering an Additional
Mortgaged Property and any other documents, instruments or certificates required
by Lender in connection with the addition of the Additional Mortgaged Property
to the Collateral Pool pursuant to Article 3.
“Addition Request” means a written request, substantially in the form of
Exhibit M to the Agreement, to add Additional Mortgaged Properties to the
Collateral Pool as set forth in Section 3.02(a).
“Additional Borrower” means the owner of an Additional Mortgaged Property, which
entity becomes a Borrower under the Agreement and the applicable Loan Documents.
“Additional Collateral Due Diligence Fees” means the due diligence fees paid by
Borrower to Lender with respect to each Additional Mortgaged Property.
“Additional Mortgaged Property” means each Manufactured Housing Community owned
by any Borrower or Additional Borrower (either in fee simple or as tenant under
a ground lease meeting all of Lender’s Underwriting Requirements) and added to
the Collateral Pool after the Second Restated Agreement Closing Date pursuant to
Article 3.
“Adjustable Rate” has the meaning set forth in each Variable Facility Note
evidencing a SARM Variable Advance.
“Advance” means a Variable Advance or a Fixed Advance.
“Advance Request” means a written request, substantially in the form of
Exhibit L to the Agreement, for an Advance made pursuant to Section 2.04.
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management
(other than property management) and policies of that Person, whether through
the ownership of voting securities, partnership interests or by contract or
otherwise.
“Aggregate Debt Service Coverage Ratio” means, for any specified date, the ratio
(expressed as a percentage) of—

Appendix-1



--------------------------------------------------------------------------------



 



     (a) the aggregate of the Net Operating Income for the preceding twelve
(12) month period for the Mortgaged Properties
to
     (b) the Facility Debt Service on the specified date.
“Aggregate Loan to Value Ratio” means, for any specified date, the ratio
(expressed as a percentage) of—
     (a) the Advances Outstanding on the specified date,
to
     (b) the aggregate of the Valuations most recently obtained prior to the
specified date for all of the Mortgaged Properties.
“Agreement” means the Second Amended and Restated Master Credit Facility
Agreement, as it may be amended, supplemented or otherwise modified from time to
time, including all Recitals, Appendices and Exhibits to the Agreement, each of
which is hereby incorporated into the Agreement by this reference.
“Allocable Facility Amount” means the portion of the Credit Facility allocated
to a particular Mortgaged Property by Lender in accordance with the Agreement.
The Allocable Facility Amount for each Mortgaged Property shall equal the then
current Aggregate Loan to Value Ratio multiplied by the then current Valuation
of such Mortgaged Property.
“Amortization Period” means the period of thirty (30) years.
“Applicable Law” means (a) all applicable provisions of all constitutions,
statutes, rules, regulations and orders of all governmental bodies, all
Governmental Approvals and all orders, judgments and decrees of all courts and
arbitrators, (b) all zoning, building, environmental and other laws, ordinances,
rules, regulations and restrictions of any Governmental Authority affecting the
ownership, management, use, operation, maintenance or repair of any Mortgaged
Property, including the Americans with Disabilities Act (if applicable), the
Manufactured Home Construction and Safety Standards Act of 1974, the Fair
Housing Amendment Act of 1988 and Hazardous Materials Laws (as defined in the
Security Instrument), (c) any building permits or any conditions, easements,
rights-of-way, covenants, restrictions of record or any recorded or unrecorded
agreement affecting or concerning any Mortgaged Property including planned
development permits, condominium declarations, and reciprocal easement and
regulatory agreements with any Governmental Authority, (d) all laws, ordinances,
rules and regulations, whether in the form of rent control, rent stabilization
or otherwise, that limit or impose conditions on the amount of rent that may be
collected from the units of any Mortgaged Property, and (e) requirements of
insurance companies or similar organizations, affecting operation or use of any
Mortgaged Property or the consummation of the transactions to be effected by the
Agreement or any of the other Loan Documents.

Appendix-2



--------------------------------------------------------------------------------



 



“Appraisal” means an appraisal of a Manufactured Housing Community conforming to
Lender’s Underwriting Requirements and accepted by Lender.
“Appraised Value” means the value set forth in an Appraisal.
“Approved Acquiring Person” means any person, corporation, limited partnership,
limited liability company, limited liability limited partnership, real estate
investment trust or any other entity, or the beneficial owner(s) of any of the
foregoing who (a) has a net worth of at least $250,000,000, (b) owns, directly
or indirectly, manufactured housing communities comprising at least a total of
15,000 manufactured home sites, and (c) within the immediately preceding ten
(10) year period has not been the primary controlling party on a loan acquired
in whole or in part by Fannie Mae where the borrower (i) has defaulted on the
loan or (ii) filed a voluntary bankruptcy or (iii) contested a foreclosure or
forfeiture proceeding initiated by Fannie Mae or (iv) otherwise engaged in
adversarial litigation with Fannie Mae.
“Borrower” means, individually and collectively, Sun Secured Financing LLC, a
Michigan limited liability company, Aspen-Ft. Collins Limited Partnership, a
Michigan limited partnership, Sun Secured Financing Houston Limited Partnership,
a Michigan limited partnership, Sun Communities Finance, LLC, a Michigan limited
liability company, Sun Holly Forest LLC, a Michigan limited liability company,
Sun Saddle Oak LLC, a Michigan limited liability company, and any Additional
Borrower becoming a party to the Agreement and any other Loan Documents, but
excluding any party which was a Borrower and any and all Mortgaged Properties
owned by such Borrower have been released from the Collateral Pool.
“Business Day” means a day on which Fannie Mae is open for business.
“Calendar Quarter” means, with respect to any year, any of the following three
(3) month periods: (a) January-February-March; (b) April-May-June;
(c) July-August-September; and (d) October-November-December.
“Calendar Year” means the twelve (12) month period from the first day of January
to and including the last day of December, and each twelve (12) month period
thereafter.
“Cap” means an interest rate cap provided pursuant to, and satisfying the
requirements of, Article 16.
“Cap Documents” has the meaning set forth in Section 16.02.
“Cap Interest Rate” has the meaning set forth in Section 16.02.
“Cap Rate” means, for each Mortgaged Property, a capitalization rate reasonably
selected by Lender for use in determining the Valuations and based on similar
criteria as the most recent Appraisal of such Mortgage Property as reasonably
modified or supplemented by Lender, as disclosed to Borrower from time to time.
If Borrower elects to challenge the Cap Rate determined by Lender for any
Mortgaged Property, Borrower shall notify Lender of such challenge in writing
not more than five (5) Business Days after Borrower is informed of the Cap Rate
by Lender. Promptly upon receipt of notice of such challenge, Lender shall order
a study of capitalization rates applicable to the relevant Mortgaged Property by
an appraiser reasonably

Appendix-3



--------------------------------------------------------------------------------



 



acceptable to Lender (a “Cap Rate Study”). If Borrower and Lender accept the
results of the Cap Rate Study, the capitalization rate recommended by the Cap
Rate Study shall be the Cap Rate applicable to such Mortgaged Property until the
next Valuation of such Mortgaged Property. If either Borrower or Lender does not
accept the Cap Rate Study, the objecting party shall notify the other party
within five (5) Business Days, whereupon Lender shall promptly order two
additional Cap Rate Studies. The Cap Rate shall be the average capitalization
rate set forth in the two additional Cap Rate Studies. Borrower shall pay the
cost of all Cap Rate Studies.
“Cap Security Agreement” means, with respect to a Cap, the Interest Rate Cap
Security, Pledge and Assignment Agreement between Borrower and Lender, for the
benefit of Lender, in the form attached as Exhibit S to this Agreement as such
agreement may be amended, modified, supplemented or restated from time to time.
“Cash Collateral Account” means the cash collateral account established pursuant
to the Cash Collateral Agreement.
“Cash Collateral Agreement” means a cash collateral, security and custody
agreement by and among Fannie Mae, Borrower and a collateral agent for Fannie
Mae.
“Cash Equivalents” means:
     (a) securities issued or fully guaranteed or insured by the United States
Government or any agency thereof and backed by the full faith and credit of the
United States having maturities of not more than twelve (12) months from the
date of acquisition.
     (b) certificates of deposit, time deposits, demand deposits, eurodollar
time deposits, repurchase agreements, reverse repurchase agreements, or bankers’
acceptances, having in each case a term of not more than twelve (12) months,
issued by any commercial bank having membership in the FDIC, or by any U.S.
commercial lender (or any branch or agency of a non-U.S. bank licensed to
conduct business in the U.S.) having combined capital and surplus of not less
than $100,000,000 whose short-term securities are rated at least A-1 by Standard
& Poor’s Corporation or P-1 by Moody’s Investors Service, Inc.; and
     (c) commercial paper of an issuer rated at least A-1 by Standard & Poor’s
Corporation or P-1 by Moody’s Investors Service, Inc. and in either case having
a term of not more than twelve (12) months.
“Change of Control” means the earliest to occur of: (a) the date on which Sun or
OP ceases for any reason whatsoever to be the sole general partner or managing
member of any Borrower, either directly or indirectly as the sole general
partner or managing member of one or more Affiliates who are members or partners
of any Borrower, unless the successor to Sun or OP is an Approved Acquiring
Person or an Affiliate thereof, or (b) the date on which Sun or OP, or any
combination thereof, shall cease for any reason to be the holder, directly or
indirectly, of at least fifty-one percent (51%) of the voting interest of any
Borrower or to own, directly or indirectly, at least forty percent (40%) of the
equity, profits or other limited partnership interests or membership interests
in, or Voting Equity Capital (or any other Securities or ownership interests) of
any Borrower, unless in either case the successor to Sun or OP is an Approved
Acquiring

Appendix-4



--------------------------------------------------------------------------------



 



Person (other than an Approved Acquiring Person or an Affiliate thereof), or
(c) the date on which an Acquiring Person (other than an Approved Acquiring
Person or an Affiliate thereof) becomes (by acquisition, consolidation or
merger), directly or indirectly, the beneficial owner of more than forty-nine
percent (49%) of the total Voting Equity Capital (or of any other Securities or
ownership interest) of any Borrower, Sun or OP then outstanding.
“Chief Financial Officer” means the chief financial officer of Sun or any other
person with responsibility for any of the functions typically performed in a
corporation by the chief financial officer.
“Closing Date” means the Second Restated Agreement Closing Date and each date,
including the Effective Date, after the Second Restated Agreement Closing Date
on which the funding or other transaction requested in a Request is required to
take place.
“Collateral” means the Mortgaged Properties and other collateral from time to
time or at any time encumbered by the Security Instruments, or any other
property securing Borrower’s obligations under the Loan Documents.
“Collateral Pool” means all of the Collateral.
“Commitment” means, at any time, the sum of the Fixed Facility Commitment and
the Variable Facility Commitment.
“Commitment Amount” means the lesser of (a) the amount that would result in an
Aggregate Loan to Value Ratio of seventy-five percent (75%), or (b) the amount
that would result in (i) an Aggregate Debt Service Coverage Ratio of 1.0 for the
portion of the Commitment that will be the Variable Facility Commitment (using a
prorated portion of the Net Operating Income and using the Facility Debt Service
for only the Variable Facility Commitment in making such determination of Debt
Service Coverage Ratio), provided that such amount shall not exceed one hundred
three percent (103%) of the amount that would result using the calculation set
forth in (ii) below, and (ii) an Aggregate Debt Service Coverage Ratio of 1.30
for the portion of the Commitment that will be the Fixed Facility Commitment
(using a prorated portion of the Net Operating Income and using the Facility
Debt Service for only the Fixed Facility Commitment in making such determination
of Aggregate Debt Service Coverage Ratio).
“Complaint” has the meaning set forth in Section 1.12(b).
“Complete Fixed Facility Termination” shall have the meaning set forth in
Section 5.02(a).
“Complete Variable Facility Termination” shall have the meaning set forth in
Section 5.02(a).
“Compliance Certificate” means a certificate of Borrower substantially in the
form of Exhibit F to the Agreement.
“Consolidated EBITDA” means, for any period, and without double counting any
item, the EBITDA for Sun and its Subsidiaries for such period on a consolidated
basis.

Appendix-5



--------------------------------------------------------------------------------



 



“Consolidated EBITDA to Interest Ratio” means, for any period of determination,
the ratio (expressed as a percentage) of—
     (a) the excess of—
     (i) the Consolidated EBITDA for the period, less
     (ii) the Imputed Capital Expenditures for the period;
to
     (b) the Consolidated Interest Expense for the period.
“Consolidated Interest Expense” means, for any period of determination, and
without double counting any item, the sum of the Interest Expense for Sun for
such period on a consolidated basis.
“Conversion Amendment” means the Master Credit Facility Conversion Amendment,
substantially in the form of Exhibit I to the Agreement, reflecting the
conversion of all or any portion of the Variable Facility Commitment to the
Fixed Facility Commitment as set forth in Section 1.08(b).
“Conversion Availability Period” means, with respect to any Variable Advance,
the period beginning one (1) year following the date of such Advance and ending
on May 1, 2018.
“Conversion Documents” means the Conversion Amendment, together with an
amendment to each Security Document and other applicable Loan Documents, in form
and substance reasonably satisfactory to Lender, reflecting the change in the
Fixed Facility Commitment and the Variable Facility Commitment pursuant to
Section 1.08.
“Conversion Request” means a written request, substantially in the form of
Exhibit H to the Agreement, to convert all or any portion of the Variable
Facility Commitment to the Fixed Facility Commitment pursuant to Section 1.08.
“Coverage and LTV Tests” mean, for any specified date, each of the following
financial tests:
     (a) The Aggregate Debt Service Coverage Ratio is not less than 1.30:1.0.
     (b) The Aggregate Loan to Value Ratio does not exceed seventy-five percent
(75%).
“Credit Facility” means the Fixed Facility and the Variable Facility.
“Credit Facility Termination Documents” means the instruments releasing the
Security Instruments as lien on the Mortgaged Properties, UCC-3 Termination
Statements terminating the UCC-1 Financing Statements on the Mortgaged
Properties, and such other documents and instruments necessary to evidence the
release of the Collateral from any lien securing the Obligations, and the Notes,
all in connection with the termination of the Agreement and the Credit Facility
pursuant to Article 5.

Appendix-6



--------------------------------------------------------------------------------



 



“Credit Facility Termination Request” means a written request, substantially in
the form of Exhibit R to the Agreement, to terminate the Agreement and the
Credit Facility pursuant to Section 5.04(a).
“Current Index” has the meaning set forth in each Variable Facility Note
evidencing a SARM Variable Advance.
“Debt Service Coverage Ratio” means —
     (a) for any Mortgaged Property, for any specified date, the ratio
(expressed as a percentage) of —
     (i) the aggregate of the Net Operating Income for the preceding twelve
(12) month period for the subject Mortgaged Property
to
     (ii) the Facility Debt Service on the specified date, assuming, for the
purpose of calculating the Facility Debt Service for this definition, that
Advances Outstanding shall be the Allocable Facility Amount for the subject
Mortgaged Property;
     (b) for purposes of determining the Commitment Amount, the ratio (expressed
in decimal form) of —
     (i) the applicable portion of Net Operating Income for the preceding twelve
(12) month period
to
     (ii) the applicable Facility Debt Service, as described in the definition
of Commitment Amount.
“EBITDA” means, for any period, the sum determined in accordance with GAAP, of
the following, for any Person on a consolidated basis—
     (a) the net income (or net loss) of such Person during such Period;
     (b) all amounts treated as expenses for real estate depreciation, Interest
Expense and the amortization of intangibles of any kind to the extent included
in the determination of such net income (or loss); and
     (c) all accrued taxes on or measured by income to the extent included in
the determination of such net income (or loss);
provided, however, that net income (or loss) shall be computed for these
purposes without giving effect to extraordinary losses or extraordinary gains.

Appendix-7



--------------------------------------------------------------------------------



 



“Effective Date” means the date the discount mortgage backed security issued
pursuant to the First Restated Agreement is repaid and the Variable Advance
Outstanding on the Second Restated Agreement Closing Date is reissued as a SARM
Variable Advance.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Event of Default” means any event defined to be an “Event of Default” under
Article 11.
“Expansion” means an increase in the Commitment made in accordance with
Article 4.
“Expansion Loan Documents” means a Variable Facility Note or Fixed Facility
Note, as the case may be, in the amount of the increase of the Commitment, as
expanded in accordance with Article 4 and amendments to the Security
Instruments, increasing the amount secured by such Security Instruments to the
amount of the Commitment.
“Expansion Origination Fee” shall have the meaning set forth in
Section 10.02(b).
“Expansion Property” shall have the meaning set forth in Section 3.04(e).
“Expansion Request” means a written request, substantially in the form of
Exhibit O to the Agreement, to obtain an Expansion pursuant to Section 4.02.
“Extension Closing Date” shall have the meaning set forth in Section 1.07(b).
“Extension Documents” means an amendment to this Agreement, together with an
amendment to each Security Document (if required by Lender) and other applicable
Loan Documents, in form and substance reasonably satisfactory to Lender,
reflecting the extension pursuant to Section 1.07.
“Extension Request” shall have the meaning set forth in Section 1.07(a).
“Facility Debt Service” means —
     (a) [Intentionally Deleted]
     (b) for use in determining the additional borrowing capacity created by the
addition of Additional Mortgaged Properties and the amount of any Future Advance
made pursuant to Section 2.06, the sum of:
     (i) the amount of interest and principal amortization, during the twelve
(12) month period immediately succeeding the specified date, with respect to the
Advances Outstanding on the specified date and Advances to be obtained relating
to the Additional Mortgaged Properties, except that, for these purposes:
     (A) each Variable Advance Outstanding or to be obtained relating to the
Additional Mortgaged Properties shall be deemed to require level monthly
payments of principal and interest at a rate equal to the rate that would apply
to

Appendix-8



--------------------------------------------------------------------------------



 



such Variable Advance if the Underwriting Rates were being determined on the
date of calculation, in an amount necessary to fully amortize the original
principal amount of the Variable Advance over the Amortization Period, with such
amortization deemed to commence on the first day of the twelve (12) month
period; and
     (B) each Fixed Advance Outstanding shall require level monthly payments of
principal and interest (at the Interest Rate for the Fixed Advance) in an amount
necessary to fully amortize the original principal amount of the Fixed Advance
over the Amortization Period, with such amortization to commence on the first
day of the twelve (12) month period; and
     (C) each Fixed Advance to be obtained shall be deemed to require level
monthly payments of principal and interest at a rate equal to the estimated
Interest Rate for such Fixed Advance in an amount necessary to fully amortize
the original principal amount of such Fixed Advance over the Amortization
Period, with such amortization deemed to commence on the first day of the twelve
(12) month period; and
     (ii) the amount of the Standby Fees, if any, payable to Lender pursuant to
Section 10.01 during such twelve (12) month period (assuming, for these
purposes, that the Advances Outstanding throughout the twelve (12) month period
are always equal to the amount of Advances Outstanding on the specified date);
     (c) for use in determining the Aggregate Debt Service Coverage Ratio for
purposes of determining Release Prices pursuant to Section 3.04(c) of the
Agreement, for purposes of determining compliance with the Coverage and LTV
Tests, and for other ongoing monitoring purposes, including any conversion
pursuant to Section 1.08 and Section 1.09, as of any specified date, the sum of:
     (i) the amount of interest and principal amortization, during the twelve
(12) month period immediately succeeding the specified date, with respect to the
Advances Outstanding on the specified date, except that, for these purposes:
     (A) each Variable Advance shall be deemed to require level monthly payments
of principal and interest (at the Adjustable Rate for such Variable Advance) in
an amount necessary to fully amortize the original principal amount of the
Variable Advance over the Amortization Period, with such amortization deemed to
commence on the first day of the twelve (12) month period; and
     (B) each Fixed Advance shall require level monthly payments of principal
and interest (at the Interest Rate for such Fixed Advance) in an amount
necessary to fully amortize the original principal amount of the Fixed Advance
over the Amortization Period, with such amortization to commence on the first
day of the twelve (12) month period; and
     (ii) the amount of the Standby Fees, if any, payable to Lender pursuant to
Section 10.01 during such twelve (12) month period (assuming, for these
purposes, that

Appendix-9



--------------------------------------------------------------------------------



 



the Advances Outstanding throughout the twelve (12) month period are always
equal to the amount of Advances Outstanding on the specified date).
“Facility Termination Document” means the Amendment of the Master Credit
Facility Agreement, substantially in the form of Exhibit Q to the Agreement,
evidencing the permanent reduction in the Facility Commitment pursuant to
Section 5.02.
“Facility Termination Request” means a written request, substantially in the
form of Exhibit P to the Agreement, for a permanent reduction in the Variable
Facility Commitment or the Fixed Facility Commitment pursuant to Section 5.02.
“Fannie Mae” means the corporation duly organized under the Federal National
Mortgage Association Charter Act, as amended, 12 U.S.C. §1716 et seq.
“Fee Reimbursement” has the meaning set forth in Section 1.14.
“Fees” means Additional Collateral Due Diligence Fee, Expansion Origination Fee,
Fixed Facility Fee, Standby Fee, Substitution Fee, Variable Facility Fee any and
all other fees specified in the Agreement.
“Final Loss” shall mean, with respect to any Mortgaged Property, the positive
difference, if any, between (a) the Obligations unpaid at the time of
calculation and (b) the sum of the amounts realized from the sale of the
applicable REO Property or the value of the REO Property determined as set forth
below, together with Net Operating Income from the time the applicable property
becomes an REO property, as of the Final Loss Date.
“Final Loss Date” shall mean, with respect to any Mortgaged Property, the later
of the date the REO Property was sold to an unrelated third party or, if the REO
Property has not been sold for a period of twelve (12) months following the date
it became an REO Property, the value of the REO Property determined as provided
in the definition of REO Property.
“First Restated Agreement” has the meaning set forth in Recital B.
“Fixed Advance” means a loan made by Lender to Borrower under the Fixed Facility
Commitment, which Fixed Advance shall be evidenced by a Fixed Facility Note.
“Fixed Facility” means the agreement of Lender to make Fixed Advances to
Borrower pursuant to Section 1.01.
“Fixed Facility Availability Period” means the period beginning on the Effective
Date and ending on May 1, 2018.
“Fixed Facility Commitment” means $212,991,218.54, plus such amount as Borrower
may elect to add to the Fixed Facility Commitment in accordance with
Section 1.08 and Article 4, less such amount as Borrower may elect to extend as
a Variable Advance upon the original maturity date of a Fixed Advance pursuant
to Section 1.07, and less such amount by which Borrower may elect to reduce the
Fixed Facility Commitment in accordance with Article 5.

Appendix-10



--------------------------------------------------------------------------------



 



“Fixed Facility Fee” means:
     (a) 48 basis points per annum (0.48%) for the Fixed Advances Outstanding as
of the Second Restated Agreement Closing Date until the original maturity date
of such Fixed Advances;
     (b) for any Fixed Advance extended pursuant to Section 1.07 upon the
maturity of a Fixed Advance Outstanding as of the Second Restated Agreement
Closing Date, the number of basis points per annum determined at the time of
such Fixed Advance by Fannie Mae using Fannie Mae’s standard terms in place at
the time of the extension as the Fixed Facility Fee for such Fixed Advance
taking into account the type of assets in the Collateral Pool, the Aggregate
Debt Service Coverage Ratio and Aggregate Loan to Value Ratio at the time;
     (c) for any Fixed Advance converted from a Variable Advance pursuant to
Section 1.08, the number of basis points per annum determined at the time of
such Fixed Advance by Fannie Mae using Fannie Mae’s standard terms in place at
the time of the conversion as the Fixed Facility Fee for such Fixed Advance
taking into account the type of assets in the Collateral Pool, the Aggregate
Debt Service Coverage Ratio and Aggregate Loan to Value Ratio at the time; and
     (d) for any Fixed Advance drawn in connection with an Expansion pursuant to
Article 4 or drawn from Unused Capacity, the number of basis points per annum
determined at the time of such Fixed Advance by Fannie Mae using Fannie Mae’s
standard terms in place at the time of such draw as the Fixed Facility Fee for
such Fixed Advance taking into account the type of assets in the Collateral
Pool, the Aggregate Debt Service Coverage Ratio and Aggregate Loan to Value
Ratio at the time.
“Fixed Facility Note” means a promissory note, in the form attached as
Exhibit B, as applicable, to the Agreement, which will be issued by Borrower to
Lender, concurrently with the funding of each Fixed Advance, to evidence
Borrower’s obligation to repay the Fixed Advance.
“Future Advance” means an Advance made after the Initial Closing Date, other
than an Advance extended pursuant to Section 1.07 or converted pursuant to
Section 1.08.
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time, consistently applied.
“General Conditions” shall have the meaning set forth in Article 6.
“Geographical Diversification Requirements” means a requirement that the
Collateral Pool consist of not less than five (5) Mortgaged Properties located
in at least three (3) states.
“Governmental Approval” means an authorization, permit, consent, approval,
license, registration or exemption from registration or filing with, or report
to, any Governmental Authority.

Appendix-11



--------------------------------------------------------------------------------



 



“Governmental Authority” means any court, board, agency, commission, office or
authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether now or hereafter in
existence.
“Gross Revenues” means, for any specified period, with respect to any
Manufactured Housing Community, all income (including, without limitation,
community fees) in respect of such Manufactured Housing Community as reflected
on the certified operating statement for such specified period as adjusted to
exclude unusual income (e.g. temporary or nonrecurring income), income not
allowed under Lender’s Underwriting Requirements (e.g. interest income,
furniture income, etc.), and the value of any unreflected concessions. Any type
of income included in Gross Revenues at the time of the initial underwriting of
any Mortgaged Property shall continue to be included in the calculation of Gross
Revenues thereafter. Gross Revenues shall not include rent paid for the lease of
manufactured homes by residents from Affiliates of Sun.
“Guaranty” means that certain Guaranty to be executed by Sun in the form of
Exhibit E to this Agreement.
“Hazardous Materials”, with respect to any Mortgaged Property, shall have the
meaning given that term in the Security Instrument encumbering the Mortgaged
Property.
“Hazardous Materials Law”, with respect to any Mortgaged Property, shall have
the meaning given that term in the Security Instrument encumbering the Mortgaged
Property.
“Hazardous Substance Activity” means any storage, holding, existence, release,
spill, leaking, pumping, pouring, injection, escaping, deposit, disposal,
dispersal, leaching, migration, use, treatment, emission, discharge, generation,
processing, abatement, removal, disposition, handling or transportation of any
Hazardous Materials from, under, into or on any Mortgaged Property in violation
of Hazardous Materials Laws, including the discharge of any Hazardous Materials
emanating from any Mortgaged Property in violation of Hazardous Materials Laws
through the air, soil, surface water, groundwater or property and also including
the abandonment or disposal of any barrels, containers and other receptacles
containing any Hazardous Materials from or on any Mortgaged Property in
violation of Hazardous Materials Laws, in each case whether sudden or nonsudden,
accidental or nonaccidental.
“Impositions” means, with respect to any Mortgaged Property, all (a) water and
sewer charges which, if not paid, may result in a lien on all or any part of the
Mortgaged Property, (b) premiums for fire and other hazard insurance, rent loss
insurance and such other insurance as Lender may require under any Security
Instrument, (c) Taxes, and (d) amounts for other charges and expenses which
Lender at any time reasonably deems necessary to protect the Mortgaged Property,
to prevent the imposition of liens on the Mortgaged Property, or otherwise to
protect Lender’s interests.
“Imputed Capital Expenditures” means, for any four (4) consecutive quarters, an
amount equal to the average number of manufactured housing sites owned by Sun
during such period multiplied by Seventy-Five Dollars ($75.00) per manufactured
housing site, and for any period of less than four (4) consecutive quarters, an
appropriate proration of such figure.

Appendix-12



--------------------------------------------------------------------------------



 



“Indebtedness” means, with respect to any Person, as of any specified date,
without duplication, all:
     (a) indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than (i) current trade liabilities
incurred in the ordinary course of business and payable in accordance with
customary practices, and (ii) for construction of improvements to property, if
such Person has a non-contingent contract to purchase such property, and
(iii) for the purchase of manufactured homes, in which case such Indebtedness
may be secured by such homes);
     (b) other indebtedness of such Person which is evidenced by a note, bond,
debenture or similar instrument;
     (c) obligations of such Person under any lease of property, real or
personal, the obligations of the lessee in respect of which are required by GAAP
to be capitalized on a balance sheet of the lessee or to be otherwise disclosed
as such in a note to such balance sheet;
     (d) obligations of such Person in respect of acceptances (as defined in
Article 3 of the Uniform Commercial Code of the District of Columbia) issued or
created for the account of such Person;
     (e) liabilities secured by any Lien on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment of such liabilities; and
     (f) as to any Person (“guaranteeing person”), any obligation of (i) the
guaranteeing person or (ii) another Person (including any bank under any letter
of credit) to induce the creation of a primary obligation (as defined below)
with respect to which the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing, or in
effect guaranteeing, any indebtedness, lease, dividend or other obligation
(“primary obligations”) of any third person (“primary obligor”) in any manner,
whether directly or indirectly, including any obligation of the guaranteeing
person, whether or not contingent, to (A) purchase any such primary obligation
or any property constituting direct or indirect security therefor, (B) advance
or supply funds for the purchase or payment of any such primary obligation or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (C) purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, or (D) otherwise assure or hold harmless the
owner of any such primary obligation against loss in respect of the primary
obligation, provided, however, that the term “Contingent Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Contingent Obligation of any guaranteeing
person shall be deemed to be the lesser of (1) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made and (2) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Contingent Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in

Appendix-13



--------------------------------------------------------------------------------



 



which case the amount of such Contingent Obligation shall be such guaranteeing
person’s maximum reasonably anticipated liability in respect thereof as
determined by Owner in good faith.
“Initial Closing Date” means the date of the First Restated Agreement.
“Initial Valuation” means, when used with reference to specified Collateral, the
Valuation initially performed for the Collateral as of the date on which the
Collateral was added to the Collateral Pool. The Initial Valuation for each of
the Mortgaged Properties is as set forth in Exhibit A to the Agreement.
“Insurance Policy” means, with respect to a Mortgaged Property, the insurance
coverage and insurance certificates evidencing such insurance required to be
maintained pursuant to the Security Instrument encumbering the Mortgaged
Property.
“Interest Expense” means, for any period, the sum of—
     (a) gross interest expense for the period (including all commissions,
discounts, fees and other charges in connection with standby letters of credit
and similar instruments) for Sun; and
     (b) the portion of the up-front costs and expenses for Rate Contracts
entered into by Sun (to the extent not included in gross interest expense)
fairly allocated to such Rate Contracts as expenses for such period, reduced by
interest income earned on Rate Contracts not otherwise accounted for, as
determined in accordance with GAAP;
     (c) provided, that, all interest expense accrued by Sun during such period,
even if not payable on or before the Termination Date, shall be included within
“Interest Expense.”
“Interest Rate” means (a) the annual rate of interest set forth in each Fixed
Facility Note evidencing a Fixed Advance or (b) the Adjustable Rate set forth in
each Variable Facility Note evidencing a SARM Variable Advance.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
Each reference to the Internal Revenue Code shall be deemed to include (a) any
successor internal revenue law and (b) the applicable regulations whether final,
temporary or proposed.
“Issuer” shall have the meaning set forth in Section 6.12(a).
“Lease” means any lease, any sublease or subsublease, license, concession or
other agreement (whether written or oral and whether now or hereafter in
effect), excluding leases of manufactured homes by residents from Affiliates of
Sun or recreational vehicles, pursuant to which any Person is granted a
possessory interest in, or right to use or occupy all or any portion of any
space in any Mortgaged Property, and every modification, amendment or other
agreement relating to such lease, sublease, subsublease or other agreement
entered into in connection with such lease, sublease, subsublease or other
agreement, and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.

Appendix-14



--------------------------------------------------------------------------------



 



“Lender” shall have the meaning set forth in the first paragraph of the
Agreement, but shall refer to any replacement Lender if the initial Lender is
replaced pursuant to the terms of Section 13.04.
“Letter of Credit” means a letter of credit issued by a financial institution
satisfactory to Fannie Mae, naming Fannie Mae as beneficiary in form and
substance as reasonably and customarily acceptable to Fannie Mae.
“Lien” means any mortgage, deed of trust, deed to secure debt, security interest
or other lien or encumbrance (including both consensual and non-consensual liens
and encumbrances).
“Liquidity” means, at any time, the amount of cash and Cash Equivalents owned by
a Person.
“Loan Documents” means the Agreement, the Notes, the Guaranty, the Security
Documents, the Conversion Documents, the Extension Documents, all documents
executed by Borrower or Sun pursuant to the General Conditions set forth in
Article 6 of the Agreement and any other documents executed by Borrower, Sun or
OP from time to time in connection with the Agreement or the transactions
contemplated by the Agreement.
“Loan to Value Ratio” means, for a Mortgaged Property, for any specified date,
the ratio (expressed as a percentage) of —
     (a) the Allocable Facility Amount of the subject Mortgaged Property on the
specified date,
to
     (b) the Valuation most recently obtained prior to the specified date for
the subject Mortgaged Property.
“Manufactured Housing Community” means a residential development consisting of
sites for manufactured homes, related amenities, utility services, landscaping,
roads and other infrastructure.
“Material Adverse Effect” means, with respect to any circumstance, act,
condition or event of whatever nature (including any adverse written
determination in any litigation, arbitration, or governmental investigation or
proceeding), whether singly or in conjunction with any other event or events,
act or acts, condition or conditions, or circumstance or circumstances, whether
or not related, a material adverse change in or a materially adverse effect upon
any of (a) the business, operations, property or condition (financial or
otherwise) of Borrower or Sun, (b) the present or future ability of Borrower or
Sun to perform the Obligations for which it is liable, (c) the validity,
priority, perfection or enforceability of the Agreement or any other Loan
Document or the rights or remedies of Lender under any Loan Document, or (d) the
value of, or Lender’s ability to have recourse against, any Mortgaged Property.
“MBS” means a mortgage-backed security issued by Fannie Mae which is “backed” by
an Advance and has an interest in the Notes and the Collateral Pool securing the
Notes, which interest permits the holder of the MBS to participate in the Notes
and the Collateral Pool to the extent of such Advance.

Appendix-15



--------------------------------------------------------------------------------



 



“MBS Commitment” shall have the meaning set forth in Section 2.01(c).
“Mortgaged Property” and “Mortgaged Properties” means, individually and
collectively, the Manufactured Housing Communities described on Exhibit A to
this Agreement and which represent the Manufactured Housing Communities which
comprise the Collateral Pool on the Second Restated Agreement Closing Date, the
Additional Mortgaged Properties, and the Substitute Mortgaged Properties, but
excluding each Release Property from and after the date of its release from the
Collateral Pool.
“Net Operating Income” means, for any specified period, with respect to any
Mortgaged Property, the Gross Revenues during such period less the aggregate
Operating Expenses during such period. If a Mortgaged Property is not in the
Collateral Pool for the entire specified period, the Net Operating Income for
the Mortgaged Property for the time within the specified period during which the
Mortgaged Property was in the Collateral Pool shall be the Mortgaged Property’s
actual Gross Revenues for each full Calendar Quarter the Mortgaged Property was
part of the Collateral Pool and the Mortgaged Property’s pro forma net operating
income determined by Lender in accordance with Lender’s Underwriting
Requirements relating to manufactured housing for each full Calendar Quarter
during the specified period that the Mortgaged Property was not part of the
Collateral Pool.
“Net Worth” means, as of any specified date, for any Person, the excess of the
Person’s assets over the Person’s liabilities, determined in accordance with
GAAP, on a consolidated basis, provided that all real property shall be valued
on an undepreciated basis.
“Note” means any Fixed Facility Note or the Variable Facility Note.
“Obligations” means the aggregate of the obligations of Borrower and Sun under
the Agreement and the other Loan Documents.
“One-Month LIBOR” means the London interbank offered rate for one-month U.S.
dollar deposits, as such rate is reported in The Wall Street Journal. In the
event that a rate is not published for One-Month LIBOR, then the nearest
equivalent duration London interbank offered rate for U.S. Dollar deposits shall
be selected at Lender’s reasonable discretion. If the publication of One-Month
LIBOR is discontinued, Lender shall determine such rate from another equivalent
source selected by Lender in its reasonable discretion.
“OP” means Sun Communities Operating Limited Partnership, a Michigan limited
partnership.
“Operating Expenses” means, for any period, with respect to any Manufactured
Housing Community, all expenses in respect of the Manufactured Housing
Community, as determined by Lender in accordance with the Underwriting
Requirements based on the certified operating statement for such specified
period as adjusted to provide for the following: (a) all appropriate types of
expenses, including a management fee of four percent (4%) or such other amount
as Lender may reasonably determine as prevailing at the time of calculation in
the market in which the Manufactured Housing Commitment is located and deposits
to the Replacement Reserves (whether funded or not), are included in the total
operating expense figure; (b) upward adjustments to individual line item
expenses to reflect market norms or actual costs and correct any unusually low
expense items, which could not be replicated by a different owner or manager

Appendix-16



--------------------------------------------------------------------------------



 



(e.g., a market rate management fee will be included regardless of whether or
not a management fee is charged, market rate payroll will be included regardless
of whether shared payroll provides for economies, etc.); and (c) downward
adjustments to individual line item expenses to reflect unique or aberrant costs
(e.g., non-recurring capital costs, non-operating borrower expenses, etc.).
“Organizational Certificate” means, collectively, certificates from Borrower and
Sun to Lender, in the form of Exhibit G-1 and Exhibit G-2 to the Agreement,
certifying as to certain organizational matters with respect to Borrower and
Sun.
“Organizational Documents” means all certificates, instruments and other
documents pursuant to which an organization is organized or operates, including
but not limited to, (a) with respect to a corporation, its articles of
incorporation and bylaws, (b) with respect to a limited partnership, its limited
partnership certificate and partnership agreement, (c) with respect to a general
partnership or joint venture, its partnership or joint venture agreement and
(d) with respect to a limited liability company, its articles of organization
and operating agreement.
“Outstanding” means, when used in connection with promissory notes, other debt
instruments or Advances, for a specified date, promissory notes or other debt
instruments which have been issued, or Advances which have been made, but have
not been repaid in full as of the specified date.
“Outstanding Allocated Facility Amount” means the allocable facility amount for
any Mortgaged Property on the date such Mortgaged Property became a part of the
collateral pool minus a pro rata portion of all principal payments made by
Borrower pursuant to regularly scheduled monthly amortization in respect of any
Fixed Advance.
“Ownership Interests” means, with respect to any entity, any ownership interests
in the entity and any economic rights (such as a right to distributions, net
cash flow or net income) to which the owner of such ownership interests is
entitled.
“Pass-Through Rate” means the interest rate for a Fixed Advance as determined by
Lender (rounded to three places) as determined in accordance with Section 2.01.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permits” means all permits and accreditations, or similar licenses or approvals
issued and/or required by an applicable Governmental Authority or any Applicable
Law in connection with the ownership, use, occupancy, leasing, management,
operation, repair, maintenance or rehabilitation of any Mortgaged Property or
any Borrower’s business.
“Permitted Liens” means, with respect to a Mortgaged Property, (a) the
exceptions to title to the Mortgaged Property set forth in the Title Insurance
Policy for the Mortgaged Property which are approved by Lender, (b) the Security
Instrument encumbering the Mortgaged Property, (c) a Lien imposed or created by
Applicable Law, (d) Liens reasonably required to permit the development of
property owned by an Affiliate of Borrower which is located adjacent to the

Appendix-17



--------------------------------------------------------------------------------



 



Mortgaged Property, provided such Liens do not have a Material Adverse Effect
and (e) any other Liens approved by Lender.
“Person” means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company or any other organization or entity (whether
governmental or private).
“Potential Event of Default” means any event which, with the giving of notice or
the passage of time, or both, would constitute an Event of Default.
“Property” means any estate or interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.
“Rate Change Date” has the meaning set forth in each Variable Facility Note
evidencing a SARM Variable Advance.
“Rate Contracts” means interest rate and currency swap agreements, cap, floor
and collar agreements, interest rate insurance, currency spot and forward
contracts and other agreements or arrangements designed to provide protection
against fluctuations in interest or currency exchange rates.
“Rate Form” means the completed and executed document from Borrower to Lender
pursuant to Section 2.01(b), substantially in the form of Exhibit J to the
Agreement, specifying the terms and conditions for the requested Advance.
“Rate Setting Date” means (a) any Business Day on which Borrower provides Lender
with an executed Rate Form pursuant to Section 2.01(b) or (b) the date on which
Borrower delivers to Lender an executed early rate lock certificate.
“Release Documents” mean instruments releasing the applicable Security
Instrument as a Lien on the Release Property, and UCC-3 Termination Statements
terminating the UCC-1 Financing Statements, and such other documents and
instruments to evidence the release of the Release Property from the Collateral
Pool.
“Release Price” shall have the meaning set forth in Section 3.04(c).
“Release Property” means the Mortgaged Property to be released pursuant to
Section 3.04.
“Release Request” means a written request, substantially in the form of
Exhibit M to the Agreement, to obtain a release of Collateral from the
Collateral Pool pursuant to Section 3.04(a).
“Rent Roll” means, with respect to any Manufactured Housing Community, a rent
roll prepared and certified by the owner of the Manufactured Housing Community
in accordance with Lender’s Underwriting Requirements.
“REO Property” means a Mortgaged Property securing the Obligations that was
acquired by Lender or a designee of either by foreclosure or deed in lieu of
foreclosure. In the case of a foreclosure, the date the property was acquired
shall be deemed to occur at the expiration of the

Appendix-18



--------------------------------------------------------------------------------



 



applicable redemption period. The value of an REO Property held for twelve
(12) months following the expiration of the redemption period shall be
determined by an Appraisal.
“Replacement Reserve Agreement” means a Replacement Reserve and Security
Agreement, reasonably required by Lender, and completed in accordance with
Lender’s Underwriting Requirements.
“Request” means an Advance Request, an Addition Request, an Expansion Request, a
Substitution Request, a Release Request, a Conversion Request, an Extension
Request, a Credit Facility Termination Request, or a Facility Termination
Request.
“SARM Variable Advance” means a loan made by Lender to Borrower under the
Variable Facility Commitment that is anticipated to be sold to Fannie Mae under
the Fannie Mae Structured Adjustable Rate Mortgage program.
“Second Restated Agreement Closing Date” means July 27, 2011.
“Security” means a “security” as set forth in Section 2(1) of the Securities Act
of 1933, as amended.
“Security Documents” means the Security Instruments, the Replacement Reserve
Agreements and any other documents executed by Borrower and Sun from time to
time to secure any of Borrower’s and Sun’s obligations under the Loan Documents.
“Security Instrument” means, for each Mortgaged Property, a separate Multifamily
Mortgage, Deed of Trust or Deed to Secure Debt, Assignment of Leases and Rents
and Security Agreement given by a Borrower to or for the benefit of Lender to
secure the obligations of Borrower under the Loan Documents. With respect to
each Mortgaged Property owned by a Borrower, the Security Instrument shall be
substantially in the form published by Fannie Mae for use in the state in which
the Mortgaged Property is located. If the Collateral Pool includes any Mortgaged
Properties located in the State of California, “Security Instrument” shall
include any additional Multifamily Mortgage, Deed of Trust or Deed to Secure
Debt, Assignment of Leases and Rents and Security Agreement given by a Borrower
to or for the benefit of Lender to secure the obligations of Borrower under the
Loan Documents deemed desirable by Lender. The amount secured by the Security
Instrument shall be equal to the Commitment in effect from time to time.
“Senior Management” means (a) the Chief Executive Officer, Chairman of the
Board, President, Chief Financial Officer and Chief Operating Officer of Sun,
and (b) any other individuals with responsibility for any of the significant
functions typically performed in a corporation by the officers described in
clause (a).
“Single-Purpose” means, with respect to a Person which is any form of
partnership or corporation or limited liability company, that such Person at all
times from and after the Initial Closing Date (or, in the case of an Additional
Borrower, from and after the date such Additional Borrower becomes a party to
the Master Agreement):
     (a) has been a duly formed and existing partnership, corporation or limited
liability company, as the case may be;

Appendix-19



--------------------------------------------------------------------------------



 



     (b) has been duly qualified in each jurisdiction in which such
qualification was at such time necessary for the conduct of its business;
     (c) has complied with the provisions of its organizational documents and
the laws of its jurisdiction of formation in all respects;
     (d) has observed all customary formalities regarding its partnership or
corporate existence, as the case may be;
     (e) has accurately maintained its financial statements, accounting records
and other partnership or corporate documents separate from those of any other
Person;
     (f) has collected rents from the tenants of its Mortgaged Property and
deposited such rents in such Person’s operating account, before all such cash in
such operating accounts are transferred to a master operating account maintained
by Sun, OP or another Affiliate;
     (g) has identified itself in all dealings with secured creditors (other
than trade creditors in the ordinary course of business and creditors for the
construction of improvements to property on which such Person has a
non-contingent contract to purchase such property) under its own name and as a
separate and distinct entity;
     (h) is and has been adequately capitalized in light of its contemplated
business operations;
     (i) has not assumed, guaranteed or become obligated for the liabilities of
any other Person (except in connection with the Credit Facility or the
endorsement of negotiable instruments in the ordinary course of business) or
held out its credit as being available to satisfy the obligations of any other
Person;
     (j) has not acquired obligations or securities of any other Person;
     (k) in relation to a Borrower, except for loans or advances made in the
ordinary course of business to Affiliates, has not made loans or advances to any
other Person;
     (l) has not entered into and was not a party to any transaction with any
Affiliate of such Person, except in the ordinary course of business and on terms
which are no less favorable to such Person than would be obtained in a
comparable arm’s-length transaction with an unrelated third Party;
     (m) has not engaged in a non-exempt prohibited transaction described in
Section 406 of ERISA or Section 4975 of the Internal Revenue Code;
     (n) shall not acquire any real or personal property other than the
Mortgaged Property and personal property related to operation and maintenance of
the Mortgaged Property; and
     (o) shall not operate any business other than the management and operation
of the Mortgaged Property (in particular and without limiting the foregoing,
Borrower is not and shall not engage in the retail sale or financing of
Manufactured Homes, although this shall not prohibit

Appendix-20



--------------------------------------------------------------------------------



 



any Affiliate of Borrower from engaging in such sale or financing. Borrower
shall not rent Homes under Leases providing that upon payment of the stipulated
rent or a nominal charge, Borrower shall convey title to the Home to the lessee,
although this shall not prohibit any Affiliate of Borrower from engaging in such
practice).
Notwithstanding anything contained in the definition of Single-Purpose to the
contrary, whether express or implied, Lender and Borrower agree that the
following operations and activities of any and all Borrowers and their
Affiliates shall not be considered a violation of any obligation to maintain a
Single-Purpose: (i) preparing and distributing consolidated financial statements
which include operation of Borrowers and their Mortgaged Properties with
operations of Sun, OP and/or other Affiliates; (ii) offering services to
residents of the Mortgaged Property through Affiliates or other third parties
for which fees and charges may be collected by such Borrower or the Affiliate
and paid to such Affiliate or third party, which may include, without
limitation, cable and internet services, landscaping, snow removal, lease or
sale of manufactured homes, and child care; (iii) transferring all Gross
Revenue, whether cash, cash equivalents or similar assets to Sun, OP or any
other Affiliate after collection thereof and depositing such Gross Revenue in
operating bank account maintained for the Mortgaged Property; (iv) having Sun,
OP or any Affiliate pay all payables, debts and other liabilities arising from
or in connection with operation of any Mortgaged Property from commingled funds;
(v) using ancillary assets in connection with operation of the Mortgaged
Properties held in the name of Sun, OP or any Affiliates, such as vehicles and
office and maintenance equipment; (vi) treating the Mortgaged Properties for all
purposes as part of and within the portfolio of manufactured housing communities
owned by OP or any Affiliate, including for marketing, promotion and providing
information and reports to the public or required by Applicable Law; and
(vii) allocating general overhead and administrative costs incurred by Sun, OP
and/or other Affiliates to Borrowers in a fair and equitable manner.
“Standby Fee” means, (a) for any month during the period beginning on the Second
Restated Agreement Closing Date to and including May 1, 2014, an amount equal to
the product obtained by multiplying: (i) one-twelfth (1/12), by (ii) 100 basis
points (1%), by (iii) the Unused Capacity for such month; and (b) for any month
following May 1, 2014, an amount determined at by Fannie Mae using Fannie Mae’s
standard terms in place at the time of Borrower’s election to preserve Unused
Capacity and disclosed to Borrower.
“Subsidiary” means, when used with reference to a specified Person, (a) any
Person that, directly or indirectly, through one or more intermediaries, is
controlled by the specified Person, (b) any Person of which the specified Person
is, directly or indirectly, the owner of more than fifty percent (50%) of any
voting class of Ownership Interests or (c) any Person (i) which is a partnership
and (ii) of which the specified Person is a general partner and owns more than
fifty percent (50%) of the partnership interests.
“Substitute Mortgaged Property” means each Manufactured Housing Community owned
by Borrower (either in fee simple or as tenant under a ground lease meeting all
of Lender’s Underwriting Requirements) and added to the Collateral Pool after
the Initial Closing Date in connection with a substitution of Collateral as
permitted by Section 3.05.

Appendix-21



--------------------------------------------------------------------------------



 



“Substitution Fee” means, with respect to any substitution effected in
accordance with Section 3.05, a fee equal to 30 basis points (.30%) multiplied
by the Allocable Facility Amount of the Substitute Mortgage Property added to
the Collateral Pool.
“Sun” means Sun Communities, Inc., a Maryland corporation.
“Surveys” means the as-built surveys of the Mortgaged Properties prepared in
accordance with Lender’s Underwriting Requirements, or otherwise approved by
Lender.
“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
general, special or otherwise, including all assessments for schools, public
betterments and general or local improvements, which are levied, assessed or
imposed by any public authority or quasi-public authority, and which, if not
paid, will become a lien, on the Mortgaged Properties.
“Term of this Agreement” shall be determined as provided in Section 17.10.
“Termination Date” means the latest maturity date for any Advance Outstanding.
“Three-Month LIBOR” means the London interbank offered rate for three-month U.S.
dollar deposits, as such rate is reported in The Wall Street Journal. In the
event that a rate is not published for Three-Month LIBOR, then the nearest
equivalent duration London interbank offered rate for U.S. Dollar deposits shall
be selected at Lender’s reasonable discretion. If the publication of Three-Month
LIBOR is discontinued, Lender shall determine such rate from another equivalent
source selected by Lender in its reasonable discretion.
“Title Company” means Lawyer’s Title Insurance Company.
“Title Insurance Policies” means the mortgagee’s policies of title insurance
issued by the Title Company from time to time relating to each of the Security
Instruments, conforming to Lender’s Underwriting Requirements, together with
such endorsements, coinsurance, reinsurance and direct access agreements with
respect to such policies as Lender may, from time to time, consider necessary or
appropriate, including variable credit endorsements, if available, and tie-in
Endorsements, if available, and with a limit of liability under the policy
(subject to the limitations contained in Sections 6(a)(i) and 6(a)(iii) of the
Stipulations and Conditions of the policy) equal to the Commitment.
“Transfer” means —
     (a) as used with respect to Ownership Interests in Borrower or Sun means
(i) a sale, assignment, pledge, transfer or other disposition of any ownership
interest in Borrower or Sun, or (ii) the issuance or other creation of new
ownership interests in Borrower or Sun or in any entity that has a direct or
indirect ownership interest in Borrower or Sun, or (iii) a merger or
consolidation of Borrower, as the case may be, into another entity or of another
entity into Borrower as the case may be, or (iv) the reconstitution of Borrower
from one type of entity to another type of entity, or (v) the amendment,
modification or any other change in the governing instrument or instruments of
Borrower or Sun which has the effect of materially changing the relative powers,
rights, privileges, voting rights or economic interests of the ownership
interests in Borrower or Sun, in each case excluding (A) any Transfer to or from
an Affiliate, (B) sales

Appendix-22



--------------------------------------------------------------------------------



 



and purchases of stock of Sun on any public stock exchange, (C) private
placements of ownership interests in Sun or any Affiliate that do not result in
a Change of Control, or (D) any conversion of any ownership interest in OP or an
Affiliate to stock in Sun, provided that any Transfer, sale, purchase or
conversion does not otherwise conflict with or violate the terms and conditions
of this Agreement.
     (b) as used with respect to ownership interests in a Mortgaged Property
means a sale, assignment, lease, pledge, transfer or other disposition (whether
voluntary or by operation of law) of, or the granting or creating of a lien,
encumbrance or security interest in, any estate, rights, title or interest in a
Mortgaged Property, or any portion thereof, excluding the granting of easements,
rights of way, licenses and similar property matters reasonably necessary for
operation of a Mortgaged Property. Transfer does not include a conveyance of a
Mortgaged Property at a judicial or non-judicial foreclosure sale under any
security instrument or the Mortgaged Property becoming part of a bankruptcy
estate by operation of law under the United States Bankruptcy Code.
“Treasury Regulations” means regulations, revenue rulings and other public
interpretations of the Internal Revenue Code by the Internal Revenue Service, as
such regulations, rulings and interpretations may be amended or otherwise
revised from time to time.
“Underwriting Requirements” means Lender’s overall underwriting requirements for
Manufactured Housing Communities in connection with loans anticipated to be sold
to Fannie Mae, pursuant to Fannie Mae’s then current guidelines, including,
without limitation, requirements relating to Appraisals, physical needs
assessments, environmental site assessments, zoning analyses and exit
strategies, as such requirements may be amended, modified, updated, superseded,
supplemented or replaced from time to time.
“Unused Capacity” means, for any month, the sum of the daily average during such
month of the undrawn amount of the Commitment, without regard to any unclosed
Requests or to the fact that a Request must satisfy conditions precedent.
“Valuation” means, for any specified date, with respect to a Manufactured
Housing Community, (a) if an Appraisal of the Manufactured Housing Community was
more recently obtained than a Cap Rate for the Manufactured Housing Community,
the Appraised Value of such Manufactured Housing Community, or (b) if a Cap Rate
for the Manufactured Housing Community was more recently obtained than an
Appraisal of the Manufactured Housing Community, the value derived by dividing—
     (i) the Net Operating Income of such Manufactured Housing Community, by
     (ii) the most recent Cap Rate determined for the Mortgaged Property.
Notwithstanding the foregoing, any Valuation for a Manufactured Housing
Community calculated for a date occurring before the first anniversary of the
date on which the Manufactured Housing Community becomes a part of the
Collateral Pool shall equal the Appraised Value of such Manufactured Housing
Community, unless Lender determines that changed market or property conditions
warrant that the value be determined as set forth in the preceding sentence.

Appendix-23



--------------------------------------------------------------------------------



 



“Variable Advance” means a loan made by Lender to Borrower under the Variable
Facility Commitment, which Variable Advance shall be evidenced by a Variable
Facility Note.
“Variable Facility” means the agreement of Lender to make Variable Advances to
Borrower pursuant to Section 1.01.
“Variable Facility Availability Period” means the period beginning on the Second
Restated Agreement Closing Date and ending on May 1, 2018.
“Variable Facility Commitment” means an aggregate amount of $152,362,500.00,
which shall be evidenced by the Variable Facility Note in the form attached
hereto as Exhibit C, plus such amount as Borrower may elect to add to the
Variable Facility Commitment in accordance with Article 4, plus such amount as
Borrower may elect to convert from the Fixed Facility Commitment to the Variable
Facility Commitment in accordance with Section 1.07, less such amount as
Borrower may elect to convert from the Variable Facility Commitment to the Fixed
Facility Commitment in accordance with Section 1.08, and less such amount by
which Borrower may elect to reduce the Variable Facility Commitment in
accordance with Article 5.
“Variable Facility Fee” means:
     (a) (i) 90 basis points per annum (0.90%) for the SARM Variable Advance
converted from the Variable Advances Outstanding as of the Effective Date;
     (b) for any Variable Advance extended pursuant to Section 1.07 upon the
maturity of a Fixed Advance Outstanding as of the Second Restated Agreement
Closing Date, the number of basis points per annum determined at the time of
such Variable Advance by Fannie Mae using Fannie Mae’s standard terms in place
at the time of the extension as the Variable Facility Fee for such Variable
Advance taking into account the type of assets in the Collateral Pool, the
Aggregate Debt Service Coverage Ratio and Aggregate Loan to Value Ratio at the
time; and
     (c) for any Variable Advance drawn in connection with an Expansion pursuant
to Article 4 or drawn from Unused Capacity, the number of basis points per annum
determined at the time of such Variable Advance by Fannie Mae using Fannie Mae’s
standard terms in place at the time of such draw as the Variable Facility Fee
for such Variable Advance taking into account the type of assets in the
Collateral Pool, the Aggregate Debt Service Coverage Ratio and Aggregate Loan to
Value Ratio at the time.
“Variable Facility Note” means, individually and collectively, promissory notes,
each in the form attached as Exhibit C to the Agreement, which have been issued
by Borrower to Lender to evidence Borrower’s obligation to repay Variable
Advances.
“Voting Equity Capital” means Securities, partnership or member interests of any
class or classes, the holders of which are ordinarily, in the absence of
contingencies, entitled to elect a majority of the board of directors (or
Persons performing similar functions).

Appendix-24



--------------------------------------------------------------------------------



 



EXECUTION VERSION
07/25/2011
EXHIBIT A TO
SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
SCHEDULE OF INITIAL MORTGAGED PROPERTIES
AND INITIAL VALUES

              Property Name   Property Address   Initial Values  
Autumn Ridge
  2050 Four Seasons Drive, Ankeny, IA 50021   $ 15,900,000  
Country Meadows
  3211 Will Carlton Road, Flat Rock, MI 48134   $ 25,500,000  
King’s Court
  2899 Lafranier Road, Traverse City, MI 49686   $ 25,800,000  
Timberline
  260 Pin Oak Drive, Coopersville, MI 49404   $ 10,000,000  
West Point/Academy
  41021 Old Michigan Avenue, Canton, MI 48188   $ 19,400,000  
Allendale
  11400 Boyne Boulevard, Allendale, MI 49401   $ 12,050,000  
Presidential Estates
  5075 Presidential Lane, Hudsonville, MI 49426   $ 14,600,000  
Meadow Lake
  3951 Brentwood Cir. W., White Lake, MI 48383   $ 21,700,000  
White Oak
  4084 West Stanley Road, Mt. Morris, MI 48458   $ 16,000,000  
Brookside Manor
  61108 C.R. 17, Goshen, IN 46526   $ 15,200,000  
Valley Brook
  4620 South High School Road, Indianapolis, IN 46234   $ 27,100,000  
Branch Creek
  12609 Dessau Road, Austin, TX 78754   $ 12,500,000  
Chisolm Point
  900 Broken Feather Trail, Pflugerville, TX 78660   $ 10,758,511  
Pin Oak
  8001 Oakhaven Drive, O’Fallon, MO 63366   $ 15,900,000  
Timber Ridge
  3717 S. Taft Hill Dr., Ft. Collins, CO 80526   $ 24,300,000  
Eagle Crest
  4700 Eagle Crest Blvd., Firestone, CO 80504   $ 12,400,000  
Holly Forest
  1000 Walker St., Holly Hill, FL 32117   $ 14,380,000  
Water Oak Country Club Est.
  106 Evergreen Ln., Lady Lake, FL 32159   $ 35,210,000  
Saddle Oak Club
  6045 S.W. 55th Ct., Ocala, FL 34474   $ 13,130,000  
Holiday Mobile Village
  1350 C.R. 3, Elkhart, IN 46514   $ 11,300,000  

 



--------------------------------------------------------------------------------



 



              Property Name   Property Address   Initial Values  
Roxbury Park
  403 Post Rd., Goshen, IN 46526   $ 12,730,000  
Carrington Pointe
  7211 Carrington Pointe Blvd., Ft. Wayne, IN 46818   $ 9,000,000  
Clearwater Village
  62430 Locust Rd., South Bend, IN 46614   $ 5,500,000  
Windham Hills
  4020 County Farm Rd., Jackson, MI 49201   $ 13,900,000  
Kensington Meadows
  4245 W. Jolly Rd., Lansing, MI 48911   $ 10,800,000  
White Lake
  1415 Fisk Rd., White Lake, MI 48386   $ 13,500,000  
Woodhaven Place
  23601 Van Horn Rd., Woodhaven, MI 48183   $ 9,200,000  
Oakwood Village
  10800 Valette Circle West, Mamisburg, OH 45342   $ 19,500,000  
Woodside Terrace
  7717 Angola Rd., Holland, OH 43528   $ 18,300,000  
Worthington Arms
  4277 Columbus Pike, Lewis Center, OH 43035   $ 8,500,000  
Westbrook Park
  715 South Holland-Sylvania Rd., Toledo, OH 43615   $ 12,450,000  
Westbrook Senior Village
  715 South Holland-Sylvania Rd., Toledo, OH 43615   $ 3,600,000  
Willowbrook
  5001 South Ave., Toledo, OH 43615   $ 9,800,000  
Boulder Ridge
  3300 Killingsworth, Pflugerville, TX 78660   $ 16,500,000  
 
      $ 516,408,511.00  

A-2



--------------------------------------------------------------------------------



 



[ALL NOTES OUTSTANDING WILL REMAIN IN EFFECT ON EXISTING FORMS; NOTES EXECUTED
ON THE SECOND RESTATED AGREEMENT CLOSING DATE SHALL BE IN THE FORM CONTAINED IN
THE EXHIBITS; NOTES EXECUTED IN THE FUTURE WILL BE ON FANNIE MAE FORMS
PROMULGATED AT THE TIME SUBJECT TO THE BUSINESS TERMS SET FORTH IN THE MASTER
AGREEMENT AND THIS NOTE]
EXHIBIT B TO
SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
FIXED FACILITY NOTE
(Standard Maturity)

      US $                                             , 20__

     FOR VALUE RECEIVED, the undersigned (individually and collectively,
“Borrower”) jointly and severally (if more than one) promises to pay to the
order of PNC BANK, NATIONAL ASSOCIATION (“Lender”) the principal sum of
_______________________________ AND NO/100 DOLLARS (US $____________), with
interest accruing on the unpaid principal balance from the Effective Date until
fully paid at the Interest Rate.
     This Note is executed and delivered by Borrower pursuant to that certain
Second Amended and Restated Master Credit Facility Agreement, dated as of
July 27, 2011, by and among Borrower, Lender and Fannie Mae (as amended,
restated or otherwise modified from time to time, the “Master Agreement”), to
evidence the obligation of Borrower to repay a Fixed Advance made by Lender to
Borrower in accordance with the terms of the Master Agreement. This Note is
entitled to the benefit and security of the Loan Documents provided for in the
Master Agreement, to which reference is hereby made for a statement of all of
the terms and conditions under which the Fixed Advance evidenced hereby is made.
     1. Defined Terms. In addition to defined terms found elsewhere in this
Note, as used in this Note, the following definitions shall apply:
Advance: The advance evidenced by this Note.
Advance Term: ______________________ months.
Amortization Period: Three hundred sixty (360) months.
Business Day: Any day other than a Saturday, Sunday or any other day on which
Lender is not open for business.
Debt Service Amounts: Amounts payable under this Note, the Security Instrument
or any other Loan Document.

B-1



--------------------------------------------------------------------------------



 



Default Rate: A rate equal to the lesser of four (4) percentage points above the
Interest Rate or the maximum interest rate which may be collected from Borrower
under applicable law.
Effective Date: The date of this Note.
First [Interest Only] Payment Date: The first day of __________, 20___. [For
example: If the Note date is January 1, then the First Interest Only Payment
Date will be February 1. If the Note date is any day other than January 1, then
the First Interest Only Payment Date will be March 1.]
[First Principal and Interest Payment Date: The first day of _____________,
_________.]
Indebtedness: The principal of, interest on, or any other amounts due at any
time under, this Note, the Security Instrument or any other Loan Document,
including prepayment premiums, late charges, default interest, and advances to
protect the security of the Security Instrument under Section 12 of the Security
Instrument.
Interest Rate: The annual rate of _________________ percent (_____%).
[Last Interest Only Payment Date: The first day of _____________, _________.]
Lender: The holder of this Note.
Maturity Date: The first day of May, 2023, or any earlier date on which the
unpaid principal balance of this Note becomes due and payable by acceleration or
otherwise.
Security Instrument: Individually and collectively, various multifamily
mortgages, deeds to secure debt or deeds of trust described in the Master
Agreement.
Yield Maintenance Period Term or Prepayment Premium Period Term: _______ months.
Yield Maintenance Period End Date or Prepayment Premium Period End Date: The
last day of October, 2022.
Event of Default and other capitalized terms used but not defined in this Note
shall have the meanings given to such terms in the Master Agreement or, if not
defined in the Master Agreement, as defined in the Security Instrument.
     2. Address for Payment. All payments due under this Note shall be payable
at PNC Bank, National Association, 26901 Agoura Road, Suite 200, Calabasas
Hills, California 91301, or such other place as may be designated by written
notice to Borrower from or on behalf of Lender.

B-2



--------------------------------------------------------------------------------



 



     3. Payment of Principal and Interest. Principal and interest shall be paid
as follows:
          (a) Short Month Interest. If disbursement of principal is made by
Lender to Borrower on any day other than the first day of the month, interest
for the period beginning on the Effective Date and ending on and including the
last day of the month in which such disbursement is made shall be payable
simultaneously with the execution of this Note.
          (b) Interest Computation. Interest under this Note shall be computed
on the basis of (check one only):

  o   30/360. A 360-day year consisting of twelve (12) 30-day months.     þ  
Actual/360. A 360-day year. The amount of each monthly payment made by Borrower
pursuant to Section 3(b)(i) below that is allocated to interest will be based on
the actual number of calendar days during such month and shall be calculated by
multiplying the unpaid principal balance of this Note by the per annum Interest
Rate, dividing the product by three hundred sixty (360) and multiplying the
quotient by the actual number of days elapsed during the month. Borrower
understands that the amount of interest for each month will vary depending on
the actual number of calendar days during such month.

                      (i) [If applicable] [Interest Only Period. Commencing on
the First Interest Only Payment Date and on the first day of every month until
and including the Last Interest Only Payment Date, consecutive monthly
installments of interest only shall be payable and in an amount equal to one of
the following (check one only):

  o   30/360. [Select only if 30/360 is selected in Section 3(b) above.] If
interest accrues based on a 30/360 interest computation, then consecutive
monthly installments of interest only, each in the amount of
_______________________________________________ Dollars (US
$__________________________).     þ   Actual/360. [Select only if Actual/360 is
selected in Section 3(b) above.] If interest accrues based on an Actual/360
interest computation, the amount of __________________________ and _____/100
Dollars (US $___________) shall be payable on the First Interest Only Payment
Date and thereafter consecutive monthly installments of interest only, shall be
payable as follows:

                    (A) ______________________________ and _____/100 Dollars (US
$___________), shall be payable on the first day of each month during the term
hereof which follows a twenty-eight (28) day month;
                    (B) ______________________________ and _____/100 Dollars (US
$___________), shall be payable on the first day of each month during the term
hereof which follows a twenty-nine (29) day month,

B-3



--------------------------------------------------------------------------------



 



               (C) ______________________________ and _____/100 Dollars (US
$___________), shall be payable on the first day of each month during the term
hereof which follows a thirty (30) day month, or
               (D) ______________________________ and _____/100 Dollars (US
$___________), shall be payable on the first day of each month during the term
hereof which follows a thirty-one (31) day month,
               until the entire unpaid principal balance evidenced by this Note
is fully paid.]
               (ii) Amortizing Period. Commencing on the First [Principal and
Interest] Payment Date and on the first day of every month thereafter,
consecutive monthly installments of principal and interest, each in the amount
of ______________________________ and _____/100 Dollars (US $___________) until
the entire unpaid principal balance evidenced by this Note is fully paid. Any
remaining principal and interest shall be due and payable on the Maturity Date.
The unpaid principal balance shall continue to bear interest after the Maturity
Date at the Default Rate set forth in this Note until and including the date on
which it is paid in full.
          (c) Payments Before Due Date. Any regularly scheduled monthly
installment [Insert if fully amortizing: of principal and interest] [Insert if
there is a partial I/O period: of interest only (during the interest-only period
set forth in Section 3(b)(i) above) or principal and interest (during the period
in which principal and interest is due as set forth in Section 3(b)(ii) above)]
that is received by Lender before the date it is due shall be deemed to have
been received on the due date solely for the purpose of calculating interest
due.
          (d) Accrued Interest. Any accrued interest remaining past due for
thirty (30) days or more shall be added to and become part of the unpaid
principal balance and shall bear interest at the rate or rates specified in this
Note. Any reference herein to “accrued interest” shall refer to accrued interest
which has not become part of the unpaid principal balance. Any amount added to
principal pursuant to the Loan Documents shall bear interest at the applicable
rate or rates specified in this Note and shall be payable with such interest
upon demand by Lender and absent such demand, as provided in this Note for the
payment of principal and interest.
     4. Application of Payments. If at any time Lender receives, from Borrower
or otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, Lender shall apply that payment in the
manner set forth in the Master Agreement. Borrower agrees that neither Lender’s
acceptance of a payment from Borrower in an amount that is less than all amounts
then due and payable nor Lender’s application of such payment shall constitute
or be deemed to constitute either a waiver of the unpaid amounts or an accord
and satisfaction.
     5. Security. The Indebtedness is secured, among other things, by the
Security Instrument, and reference is made to the Security Instrument for other
rights of Lender concerning the collateral for the Indebtedness.
     6. Acceleration. If an Event of Default has occurred and is continuing, the
entire unpaid principal balance, any accrued interest, the prepayment premium
payable under Section 10,

B-4



--------------------------------------------------------------------------------



 



if any, and all other amounts payable under this Note and any other Loan
Document shall at once become due and payable, at the option of Lender, without
any prior notice to Borrower. Lender may exercise this option to accelerate
regardless of any prior forbearance.
     7. Late Charge. If any monthly installment due hereunder is not received by
Lender on or before the tenth (10th) day of each month or if any other amount
payable under this Note or under the Security Instrument or any other Loan
Document is not received by Lender within ten (10) days after the date such
amount is due, counting from and including the date such amount is due, Borrower
shall pay to Lender, immediately and without demand by Lender, a late charge
equal to five percent (5%) of such monthly installment or other amount due.
Borrower acknowledges that its failure to make timely payments will cause Lender
to incur additional expenses in servicing and processing the Advance and that it
is extremely difficult and impractical to determine those additional expenses.
Borrower agrees that the late charge payable pursuant to this Section represents
a fair and reasonable estimate, taking into account all circumstances existing
on the date of this Note, of the additional expenses Lender will incur by reason
of such late payment. The late charge is payable in addition to, and not in lieu
of, any interest payable at the Default Rate pursuant to Section 8.
     8. Default Rate. So long as any monthly installment or any other payment
due under this Note remains past due for thirty (30) days or more, interest
under this Note shall accrue on the unpaid principal balance from the earlier of
the due date of the first unpaid monthly installment or other payment due, as
applicable, at the Default Rate. If the unpaid principal balance and all accrued
interest are not paid in full on the Maturity Date, the unpaid principal balance
and all accrued interest shall bear interest from the Maturity Date at the
Default Rate. Borrower also acknowledges that its failure to make timely
payments will cause Lender to incur additional expenses in servicing and
processing the Advance, that, during the time that any monthly installment or
payment under this Note is delinquent for more than thirty (30) days, Lender
will incur additional costs and expenses arising from its loss of the use of the
money due and from the adverse impact on Lender’s ability to meet its other
obligations and to take advantage of other investment opportunities, and that it
is extremely difficult and impractical to determine those additional costs and
expenses. Borrower also acknowledges that, during the time that any monthly
installment or other payment due under this Note is delinquent for more than
thirty (30) days, Lender’s risk of nonpayment of this Note will be materially
increased and Lender is entitled to be compensated for such increased risk.
Borrower agrees that the increase in the rate of interest payable under this
Note to the Default Rate represents a fair and reasonable estimate, taking into
account all circumstances existing on the date of this Note, of the additional
costs and expenses Lender will incur by reason of Borrower’s delinquent payment
and the additional compensation Lender is entitled to receive for the increased
risks of nonpayment associated with a delinquent Advance.
     9. Limits on Personal Liability. The provisions of Article 15 of the Master
Agreement (entitled “Personal Liability of Borrower”) concerning the
non-recourse nature of the Indebtedness are hereby incorporated into this Note
by this reference to the fullest extent as if the text of such Article were set
forth in its entirety herein.

B-5



--------------------------------------------------------------------------------



 



     10. Voluntary and Involuntary Prepayments.
          (a) A prepayment premium shall be payable in connection with any
prepayment made under this Note as provided below:
               (i) Subject to the terms of the Master Agreement, Borrower may
voluntarily prepay all (or a portion) of the unpaid principal balance of this
Note only on the last calendar day of a calendar month (the “Last Day of the
Month”) and only if Borrower has complied with all of the following:
               (A) Borrower must give Lender at least thirty (30) days (if given
via U.S. Postal Service) or twenty (20) days (if given via facsimile, email or
overnight courier), but not more than sixty (60) days, prior written notice of
Borrower’s intention to make a prepayment (the “Prepayment Notice”). The
Prepayment Notice shall be given in writing (via facsimile, email, U.S. Postal
Service or overnight courier) and addressed to Lender. The Prepayment Notice
shall include, at a minimum, the Business Day upon which Borrower intends to
make the prepayment (the “Intended Prepayment Date”).
               (B) Borrower acknowledges that Lender is not required to accept
any voluntary prepayment of this Note on any day other than the Last Day of the
Month even if Borrower has given a Prepayment Notice with an Intended Prepayment
Date other than the Last Day of the Month or if the Last Day of the Month is not
a Business Day. Therefore, even if Lender accepts a voluntary prepayment on any
day other than the Last Day of the Month, for all purposes (including the
accrual of interest and the calculation of the prepayment premium), any
prepayment received by Lender on any day other than the Last Day of the Month
shall be deemed to have been received by Lender on the Last Day of the Month and
any prepayment calculation will include interest to and including the Last Day
of the Month in which such prepayment occurs. If the Last Day of the Month is
not a Business Day, then Borrower must make the payment on the Business Day
immediately preceding the Last Day of the Month.
               (C) Any prepayment shall be made by paying (1) the amount of
principal being prepaid, (2) all accrued interest (calculated to the Last Day of
the Month), (3) all other sums due Lender at the time of such prepayment, and
(4) the prepayment premium calculated pursuant to Schedule A.
               (D) If, for any reason, Borrower fails to prepay this Note
(1) within five (5) Business Days after the Intended Prepayment Date or (2) if
the prepayment occurs in a month other than the month stated in the original
Prepayment Notice, then Lender shall have the right, but not the obligation, to
recalculate the prepayment premium based upon the date that Borrower actually
prepays this Note and to make such calculation as described in Schedule A
attached hereto. For purposes of such recalculation, such new prepayment date
shall be deemed the “Intended Prepayment Date.”

B-6



--------------------------------------------------------------------------------



 



               (ii) After receipt of a partial prepayment, Lender shall
re-calculate the scheduled monthly installment of interest only or principal and
interest, as applicable, for each subsequent monthly installment due hereunder
by amortizing the remaining unpaid principal balance of this Note over the
Remaining Amortization Period (as defined below) utilizing the Interest Rate and
the interest computation basis selected in Section 3(b) above. As used herein,
“Remaining Amortization Period” shall mean the Amortization Period minus the
number of scheduled monthly payments that have elapsed since the date of this
Note (excluding scheduled monthly payments of interest only, if any).
Lender shall notify Borrower of the new required monthly installment (which
shall replace the amount(s) set forth in Section 3(c) above) following receipt
of a partial prepayment and Borrower shall execute any amendment to this Note
requested by Lender to evidence such new required monthly installment(s).
               (iii) Upon Lender’s exercise of any right of acceleration under
this Note, Borrower shall pay to Lender, in addition to the entire unpaid
principal balance of this Note outstanding at the time of the acceleration,
(A) all accrued interest and all other sums due Lender under this Note and the
other Loan Documents, and (B) the prepayment premium calculated pursuant to
Schedule A, if due thereunder.
               (iv) Any application by Lender of any collateral or other
security to the repayment of any portion of the unpaid principal balance of this
Note prior to the Maturity Date and in the absence of acceleration shall be
deemed to be a partial prepayment by Borrower, requiring the payment to Lender
by Borrower of a prepayment premium, if due hereunder.
          (b) Notwithstanding the provisions of Section 10(a), no prepayment
premium shall be payable (i) with respect to any prepayment occurring as a
result of the application of any insurance proceeds or condemnation award under
any Security Instrument, or (ii) as provided in subparagraph (c) of Schedule A.
          (c) Schedule A is hereby incorporated by reference into this Note.
          (d) Any required prepayment of less than the entire unpaid principal
balance of this Note shall not extend or postpone the due date of any subsequent
monthly installments or change the amount of such installments, unless Lender
agrees otherwise in writing. Upon the making of any voluntary prepayment of less
than the entire unpaid principal balance of this Note, the required monthly
installments of principal and interest shall be adjusted based on the then
outstanding principal balance of this Note and utilizing the methodology used to
determine the monthly installments of principal and interest payable in respect
of this Note on the closing of this Note.
          (e) Borrower recognizes that any prepayment of the unpaid principal
balance of this Note, whether voluntary or involuntary or resulting from a
default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional expense and frustration or impairment of Lender’s
ability to meet its commitments to third parties. Borrower agrees to pay to
Lender upon demand damages for the detriment caused by any prepayment, and
agrees that it is extremely difficult and impractical to ascertain the extent of
such damages. Borrower

B-7



--------------------------------------------------------------------------------



 



therefore acknowledges and agrees that the formula for calculating prepayment
premiums set forth on Schedule A represents a reasonable estimate of the damages
Lender will incur because of a prepayment.
          (f) Borrower further acknowledges that the prepayment premium
provisions of this Note are a material part of the consideration for the Advance
evidenced by this Note, and acknowledges that the terms of this Note are in
other respects more favorable to Borrower as a result of Borrower’s voluntary
agreement to the prepayment premium provisions.
     11. Costs and Expenses. Borrower shall pay on demand all expenses and
costs, including fees and out-of-pocket expenses of attorneys and expert
witnesses and costs of investigation, incurred by Lender as a result of any
default under this Note or in connection with efforts to collect any amount due
under this Note, or to enforce the provisions of any of the other Loan
Documents, including those incurred in post-judgment collection efforts and in
any bankruptcy proceeding (including any action for relief from the automatic
stay of any bankruptcy proceeding) or judicial or non-judicial foreclosure
proceeding.
     12. Forbearance. Any forbearance by Lender in exercising any right or
remedy under this Note, the Security Instrument, or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of that or any other right or remedy. The acceptance by Lender of any
payment after the due date of such payment, or in an amount which is less than
the required payment, shall not be a waiver of Lender’s right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment. Enforcement by Lender of any
security for Borrower’s obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.
     13. Waivers. Except as expressly provided in the Master Agreement,
presentment, demand, notice of dishonor, protest, notice of acceleration, notice
of intent to demand or accelerate payment or maturity, presentment for payment,
notice of nonpayment, grace, and diligence in collecting the Indebtedness are
waived by Borrower and all endorsers and guarantors of this Note and all other
third party obligors.
     14. Advance Charges. Borrower agrees to pay an effective rate of interest
equal to the sum of the interest rate provided for in this Note and any
additional rate of interest resulting from any other charges of interest or in
the nature of interest paid or to be paid in connection with the Advance
evidenced by this Note and any other fees or amounts to be paid by Borrower
pursuant to any of the other Loan Documents. Neither this Note nor any of the
other Loan Documents shall be construed to create a contract for the use,
forbearance or detention of money requiring payment of interest at a rate
greater than the maximum interest rate permitted to be charged under applicable
law. If any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower in connection with the Advance is
interpreted so that any interest or other charge provided for in any Loan
Document, whether considered separately or together with other charges provided
for in any other Loan Document, violates that law, and Borrower is entitled to
the benefit of that law, that interest or charge is hereby reduced to the extent
necessary to eliminate that violation. The amounts, if any, previously paid to
Lender in excess of the permitted amounts shall be applied by Lender to reduce
the unpaid

B-8



--------------------------------------------------------------------------------



 



principal balance of this Note. For the purpose of determining whether any
applicable law limiting the amount of interest or other charges permitted to be
collected from Borrower has been violated, all Indebtedness that constitutes
interest, as well as all other charges made in connection with the Indebtedness
that constitute interest, shall be deemed to be allocated and spread ratably
over the stated term of the Note. Unless otherwise required by applicable law,
such allocation and spreading shall be effected in such a manner that the rate
of interest so computed is uniform throughout the stated term of the Note.
     15. Commercial Purpose. Borrower represents that the Indebtedness is being
incurred by Borrower solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family or household purposes.
     16. Counting of Days. Except where otherwise specifically provided, any
reference in this Note to a period of “days” means calendar days, not Business
Days.
     17. Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial. The
provisions of Section 17.06 of the Master Agreement (entitled “Choice of Law;
Consent to Jurisdiction; Waiver of Jury Trial”) are hereby incorporated into
this Note by this reference to the fullest extent as if the text of such Section
were set forth in its entirety herein.
     18. Captions. The captions of the paragraphs of this Note are for
convenience only and shall be disregarded in construing this Note.
     19. Notices. All notices, demands and other communications required or
permitted to be given by Lender to Borrower pursuant to this Note shall be given
in accordance with Section 17.08 of the Master Agreement.
     20. Security for this Note. The indebtedness evidenced by this Note is
secured by other Security Documents executed by Borrower or its Affiliates.
Reference is made hereby to the Master Agreement and the Security Documents for
additional rights and remedies of Lender relating to the Indebtedness evidenced
by this Note. Each Security Document shall be released in accordance with the
provisions of the Master Agreement and the Security Documents.
     21. Fixed Facility. This Note is issued as part of the Fixed Facility
established in accordance with the terms of the Master Agreement. Borrower may
not re-borrow any amounts under this Note which it has previously borrowed and
repaid under this Note provided that Borrower may preserve Unused Capacity
pursuant to the terms of the Master Agreement.
     22. Cross-Default with Master Agreement. The occurrence of an Event of
Default under the Master Agreement shall constitute an “Event of Default” under
this Note, and, accordingly, upon the occurrence of an Event of Default under
the Master Agreement, the entire principal amount outstanding hereunder and
accrued interest thereon shall at once become due and payable, at the option of
the holder hereof.
[Remainder of Page Intentionally Blank]

B-9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has signed and delivered this Note under seal
or has caused this Note to be signed and delivered under seal by its duly
authorized representative. Borrower intends that this Note shall be deemed to be
signed and delivered as a sealed instrument.

                          BORROWER:            
 
                        SUN SECURED FINANCING LLC, a Michigan limited liability
company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
          Name:  
 
Jonathan M. Colman    
 
          Title:   Executive Vice President – Acquisitions    

                          ASPEN — FT. COLLINS LIMITED PARTNERSHIP, a Michigan
limited partnership    
 
                        By:   Sun GP L.L.C., a Michigan limited liability
company, its general partner    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its manager    
 
                   
 
          By:        
 
          Name:  
 
Jonathan M. Colman    
 
          Title:   Executive Vice President – Acquisitions    

                      SUN SECURED FINANCING HOUSTON LIMITED PARTNERSHIP, a
Michigan limited partnership    
 
                    By:   Sun Secured Financing GP, Inc., a Michigan
corporation, its general partner    
 
               
 
      By:        
 
      Name:  
 
Jonathan M. Colman    
 
      Title:   Executive Vice President – Acquisitions    

B-10



--------------------------------------------------------------------------------



 



                          SUN COMMUNITIES FINANCE, LLC, a Michigan limited
liability company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
                   
 
          Name:   Jonathan M. Colman    
 
          Title:   Executive Vice President – Acquisitions    
 
                        SUN HOLLY FOREST LLC, a Michigan limited liability
company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
          Name:  
 
Jonathan M. Colman    
 
          Title:   Executive Vice President – Acquisitions    
 
                        SUN SADDLE OAK LLC, a Michigan limited liability company
   
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
          Name:  
 
Jonathan M. Colman    
 
          Title:   Executive Vice President – Acquisitions    

B-11



--------------------------------------------------------------------------------



 



     Pay to the order of ________________________________________, without
recourse.

                  PNC BANK, NATIONAL ASSOCIATION    
 
           
 
  By:    
 
     
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

B-12



--------------------------------------------------------------------------------



 



ATTACHED SCHEDULES. The following Schedules are attached to this Note:
þ Schedule A Prepayment Premium

B-13



--------------------------------------------------------------------------------



 



SCHEDULE A
PREPAYMENT PREMIUM
Any prepayment premium payable under Section 10 of this Note shall be computed
as follows:
     (a) If the prepayment is made at any time after the date of this Note and
before the Yield Maintenance Period End Date, the prepayment premium shall be
the greater of:

  (i)   One percent (1%) of the amount of principal being prepaid; or     (ii)  
The product obtained by multiplying:

  (A)   the amount of principal being prepaid,     by     (B)   the difference
obtained by subtracting from the Interest Rate on this Note the Yield Rate (as
defined below), on the twenty-fifth (25th) Business Day preceding (1) the
Intended Prepayment Date, or (2) the date Lender accelerates the Loan or
otherwise accepts a prepayment pursuant to Section 10(a)(3) of this Note,     by
    (C)   the present value factor calculated using the following formula:

         
 
  1 – (1 + r)-n/12
 
r    

         
 
  [r =   Yield Rate
 
       
 
  n =   the number of months remaining between (1) either of the following:
(A) in the case of a voluntary prepayment, the Last Day of the Month during
which the prepayment is made, or (B) in any other case, the date on which Lender
accelerates the unpaid principal balance of this Note and (2) the Yield
Maintenance Period End Date.

     
 
  For purposes of this clause (ii), the “Yield Rate” means the yield calculated
by interpolating the yields for the immediately shorter and longer term U.S.
“Treasury constant maturities” (as reported in the Federal Reserve Statistical
Release H.15 Selected Interest Rates (the “Fed Release”) under the heading “U.S.
government securities”) closest to the remaining term of the Yield Maintenance
Period Term, as follows (rounded to three decimal places):

B-14



--------------------------------------------------------------------------------



 



         
 
      (FORMULA) [k50606k5060601.gif]
 
       
 
  a =   the yield for the longer U.S. Treasury constant maturity
 
       
 
  b =   the yield for the shorter U.S. Treasury constant maturity
 
       
 
  x =   the term of the longer U.S. Treasury constant maturity
 
       
 
  y =   the term of the shorter U.S. Treasury constant maturity
 
       
 
  z =   “n” (as defined in the present value factor calculation above) divided
by twelve (12).

Notwithstanding any provision to the contrary, if “z” equals a term reported
under the U.S. “Treasury constant maturities” subheading in the Fed Release, the
yield for such term shall be used, and interpolation shall not be necessary. If
publication of the Fed Release is discontinued by the Federal Reserve Board,
Lender shall determine the Yield Rate from another source selected by Lender.
Any determination of the Yield Rate by Lender will be binding absent manifest
error.]
     (b) If the prepayment is made on or after the Yield Maintenance Period End
Date but before the last calendar day of the fourth (4th) month prior to the
month in which the Maturity Date occurs, the prepayment premium shall be in an
amount determined in accordance with the calculation set forth in paragraph
(a)(ii) above.
     (c) Notwithstanding the provisions of Section 10(a) of this Note, no
prepayment premium shall be payable with respect to any prepayment made on or
after the last calendar day of the fourth (4th) month prior to the month in
which the Maturity Date occurs.
[Initial page follows.]

B-15



--------------------------------------------------------------------------------



 



INITIAL PAGE TO SCHEDULE A
TO FIXED FACILITY NOTE
INITIAL(S)
                    

B-16



--------------------------------------------------------------------------------



 



[ALL NOTES OUTSTANDING WILL REMAIN IN EFFECT ON EXISTING FORMS; NOTES EXECUTED
ON THE SECOND RESTATED AGREEMENT CLOSING DATE SHALL BE IN THE FORM CONTAINED IN
THE EXHIBITS; NOTES EXECUTED IN THE FUTURE WILL BE ON FANNIE MAE FORMS
PROMULGATED AT THE TIME SUBJECT TO THE BUSINESS TERMS SET FORTH IN THE MASTER
AGREEMENT AND THIS NOTE]
EXHIBIT C TO
SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
VARIABLE FACILITY NOTE
([1][3]-Month LIBOR Index Structured ARM)

      US $[                    ]   [                    ,                     ]

     FOR VALUE RECEIVED, the undersigned (individually and collectively,
“Borrower”) jointly and severally (if more than one) promises to pay to the
order of PNC BANK, NATIONAL ASSOCIATION (“Lender”), the principal sum of
_________________________________ Dollars (US $____________________), with
interest on the unpaid principal balance from the Effective Date until fully
paid at the rates applicable from time to time set forth in this Variable
Facility Note (“Note”).
     This Note is executed and delivered by Borrower pursuant to that certain
Second Amended and Restated Master Credit Facility Agreement, dated as of
July 27, 2011, by and among Borrower, Lender and Fannie Mae (as amended,
restated or otherwise modified from time to time, the “Master Agreement”), to
evidence the obligation of Borrower to repay a Variable Advance made by Lender
to Borrower in accordance with the terms of the Master Agreement. This Note is
entitled to the benefit and security of the Loan Documents provided for in the
Master Agreement, to which reference is hereby made for a statement of all of
the terms and conditions under which the Variable Advance evidenced hereby is
made.
     1. Defined Terms. In addition to defined terms found elsewhere in this
Note, as used in this Note, the following definitions shall apply:
Adjustable Rate. The Initial Adjustable Rate shall be _______% per annum until
the first Rate Change Date. From and after each Rate Change Date until the next
Rate Change Date, the Adjustable Rate shall be the sum of (a) the Current Index,
and (b) the Margin, which sum is then rounded to three decimal places, subject
to the limitations that the Adjustable Rate shall not be less than the Margin.
Advance: The advance evidenced by this Note.
Amortization Period: Three hundred sixty (360) months.
Business Day: Any day other than a Saturday, Sunday or any other day on which
Lender is not open for business.

C-1



--------------------------------------------------------------------------------



 



Current Index: The published Index that is effective on the Business Day
immediately preceding the applicable Rate Change Date.
Default Rate: A rate equal to the lesser of four (4) percentage points above the
then-applicable Adjustable Rate or the maximum interest rate which may be
collected from Borrower under applicable law.
Effective Date: The date of this Note.
First Payment Date [Or for Partial I/O: First Interest Only Payment Date]: The
first day of __________, _____. [For example, if the Note date is January 1,
then the First Payment Date or First Interest-Only Payment Date will be February
1. If the Note date is any day other than January 1, then the First Payment Date
or First Interest-Only Payment Date will be March 1.]
[First Principal and Interest Payment Date: The first day of _____________,
_________.] [Applicable only for Partial Interest-Only Advances. If the Advance
is a Partial Interest-Only Advance, insert the calendar month and year
immediately following the Last Interest-Only Payment Date. For example: If the
Last Interest-Only Payment Date is January 1, 2012, then the First Principal and
Interest Payment Date is February 1, 2012.]
Indebtedness: The principal of, interest on, or any other amounts due at any
time under, this Note, the Security Instrument or any other Loan Document,
including prepayment premiums, late charges, default interest, and advances to
protect the security of the Security Instrument under Section 12 of the Security
Instrument.
Index: The British Bankers Association fixing of the London Inter-Bank Offered
Rate for [1][3]-month U.S. Dollar-denominated deposits as reported by Reuters
through electronic transmission. If the Index is no longer available, or is no
longer posted through electronic transmission, Lender will choose a new index
that is based upon comparable information and provide notice thereof to
Borrower.
Initial Adjustable Rate: _______% per annum until the first Rate Change Date.
[Last Interest Only Payment Date: The first day of _____________, ________.]
[Applicable only if the Advance is a Partial Interest-Only Advance. Insert the
date that the last interest-only payment is due.]
Lender: The holder of this Note.
Loan Year: The period beginning on the Effective Date and ending on the day
before the [1-mo.: twelfth] [3-mo.: fourth] Rate Change Date and each successive
twelve- (12) month period thereafter.
Margin: ____________ %, which amount includes the Variable Facility Fee.

C-2



--------------------------------------------------------------------------------



 



Master Agreement: The Second Amended and Restated Master Credit Facility
Agreement dated as of July 27, 2011, and executed by (or joined into by) and
among Borrower and Lender, as the same may be amended, modified or supplemented
from time to time.
Maturity Date: The first day of May, 2023, or any earlier date on which the
unpaid principal balance of this Note becomes due and payable by acceleration or
otherwise.
Payment Change Date: The first day of each month following the [First Payment
Date] [or if the Advance is a Partial Interest-Only Advance: First Interest Only
Payment Date] until this Note is repaid in full.
Prepayment Lockout Period: That period of time as may be stated in Schedule A
attached hereto, if any.
Prepayment Premium Term: The period beginning on the Effective Date and ending
on the last calendar day of the fourth (4th) month prior to the month in which
the Maturity Date occurs.
Rate Change Date: [1-month LIBOR: The First Payment Date [or if the Advance is a
Partial Interest-Only Advance: First Interest Only Payment Date] and the first
day of each month thereafter until this Note is repaid in full.] [3-month LIBOR:
The first day of the month which is the second month following the First Payment
Date [or if the Advance is a Partial Interest-Only Advance: First Interest Only
Payment Date] and the first day of every third month thereafter until this Note
is repaid in full]
Security Instrument: Individually and collectively, various multifamily
mortgages, deeds to secure debt or deeds of trust described in the Master
Agreement.
Servicing Payment Date: Two (2) Business Days prior to the date each monthly
payment is due under this Note.
Variable Facility Fee: Has the meaning set forth in the Master Agreement.
Event of Default and other capitalized terms used but not defined in this Note
shall have the meanings given to such terms in the Master Agreement or, if not
defined in the Master Agreement, as defined in the Security Instrument.
     2. Address for Payment. All payments due under this Note shall be payable
at PNC Bank, National Association, 26901 Agoura Road, Suite 200, Calabasas
Hills, California 91301, or such other place as may be designated by written
notice to Borrower from or on behalf of Lender.

C-3



--------------------------------------------------------------------------------



 



     3. Payment of Principal and Interest. This Note will accrue interest on the
outstanding principal balance at the Adjustable Rate. Principal and interest
shall be paid as follows:
          (a) Short Month Interest. If disbursement of principal is made by
Lender to Borrower on any day other than the first day of the month, interest
for the period beginning on the Effective Date and ending on and including the
last day of the month in which such disbursement is made shall be payable
simultaneously with the execution of this Note.
          (b) Interest Accrual. Interest shall accrue on the unpaid principal
balance of this Note at the Adjustable Rate and shall be computed on an
actual/360 basis. The amount of interest payable each month by Borrower pursuant
to Section 3(d) below will be based on the actual number of calendar days during
such month and shall be calculated by multiplying the unpaid principal balance
of this Note by the applicable Adjustable Rate, dividing the product by three
hundred sixty (360) and multiplying the quotient by the actual number of days
elapsed during the month. Borrower understands that the amount of interest
payable each month will vary based on the unpaid principal balance of this Note,
the Adjustable Rate and the actual number of calendar days during such month.
          (c) Adjustable Rate. The Initial Adjustable Rate shall be in effect
until the first Rate Change Date. On the first Rate Change Date and each Rate
Change Date thereafter, the Adjustable Rate shall change until the Loan is
repaid in full. From and after each Rate Change Date until the next Rate Change
Date, the Adjustable Rate shall be the sum of (i) the Current Index, and
(ii) the Margin, which sum is then rounded to three (3) decimal places, subject
to the limitations that the Adjustable Rate shall not be less than the Margin.
Accrued interest on this Note shall be paid in arrears.
          (d) Monthly Payments. Borrower acknowledges and agrees to pay all
payments required each month as set forth below (the “Required Monthly
Payments”) due under this Note to Lender on the Servicing Payment Date even
though such Required Monthly Payments are due on the first day of every month.
Select one (1) only:

  o   Amortizing Advance. If the Advance is an amortizing Advance, consecutive
monthly installments of principal and interest, each in the amount of the
Required Monthly Payment, shall be payable on the First Payment Date and on the
first day of each month thereafter until the entire unpaid principal balance
evidenced by this Note is fully paid. Any remaining principal and accrued but
unpaid interest, if not sooner paid, shall be due and payable on the Maturity
Date. The initial Required Monthly Payment shall be ___________ Dollars (US
$____________). Thereafter, on each Payment Change Date the Required Monthly
Payment shall change based on the then-current unpaid principal balance of this
Note, the then-applicable Adjustable Rate and the actual number of calendar days
during the applicable month, and shall be in an amount equal to the sum of (i) a
principal payment equal to ____________________________________ Dollars (US

C-4



--------------------------------------------------------------------------------



 



      $_____________) plus (ii) an interest payment calculated utilizing the
accrual method stated in Section 3(b) above.     o   Partial Interest Only
Advance. If the Advance is a partial interest only Advance, consecutive monthly
installments of interest only, each in the amount of the Required Monthly
Interest Only Payment (defined below), shall be payable on the First Interest
Only Payment Date and on each Payment Change Date until and including the Last
Interest Only Payment Date. The initial Required Monthly Interest Only Payment
shall be ______________________________ and _____/100 Dollars (US $___________)
(the “Required Monthly Interest Only Payment”). Thereafter, on each Payment
Change Date until and including the Last Interest Only Payment Date, the
Required Monthly Interest Only Payment shall change based on the then-applicable
Adjustable Rate and the actual number of calendar days during the applicable
month. Commencing on the First Principal and Interest Payment Date and on each
Payment Change Date thereafter, consecutive monthly installments of principal
and interest, each in the amount of the Required Monthly Principal and Interest
Payment (defined below, and together with the Required Monthly Interest Only
Payment, the “Required Monthly Payment”), shall be payable until the entire
unpaid principal balance evidenced by this Note is fully paid. Any remaining
principal and accrued but unpaid interest, if not sooner paid, shall be due and
payable on the Maturity Date. The Required Monthly Principal and Interest
Payment shall change based on the then-current unpaid principal balance of this
Note, the then-applicable Adjustable Rate and the actual number of calendar days
during the applicable month, and shall be in an amount equal to the sum of (i) a
principal payment equal to ______________________________ and _____/100 Dollars
(US $___________) plus (ii) an interest payment calculated utilizing the accrual
method stated in Section 3(b) above (the “Requirement Monthly Principal and
Interest Payment”).

          (e) Notice of Change in Required Monthly Payment. Before each Payment
Change Date, Lender shall calculate the Required Monthly Payment due on the next
Payment Change Date and shall notify Borrower (in the manner specified in the
Master Agreement for giving notices) of the Required Monthly Payment next due.
          (f) Correction to Required Monthly Payment. If Lender at any time
determines, in its sole but reasonable discretion, that it has miscalculated the
amount of the Required Monthly Payment (whether because of a miscalculation of
the Adjustable Rate or otherwise), then Lender shall give notice to Borrower of
the corrected amount of the Required Monthly Payment (and the corrected
Adjustable Rate, if applicable) and (i) if the corrected amount of the Required
Monthly Payment represents an increase, then Borrower shall, within thirty
(30) calendar days thereafter, pay to Lender any sums that Borrower would have
otherwise been obligated under this Note to pay to Lender had the amount of the
Required Monthly Payment not been miscalculated, or (ii) if the corrected amount
of the Required Monthly Payment represents a decrease thereof and Borrower is
not otherwise in breach or default under

C-5



--------------------------------------------------------------------------------



 



any of the terms and provisions of the Note, the Security Instrument or any
other loan document evidencing or securing the Note, then Borrower shall
thereafter be paid the sums that Borrower would not have otherwise been
obligated to pay to Lender had the amount of the Required Monthly Payment not
been miscalculated.
          (g) Payments Before Due Date. Any regularly scheduled monthly
installment [Insert if fully amortizing: of principal and interest] [Insert if
there is a partial I/O period: of interest only (during the interest-only period
set forth in Section 3(d) above) or principal and interest (during the period in
which principal and interest is due as also set forth in Section 3(d) above)]
that is received by Lender before the date it is due shall be deemed to have
been received on the due date solely for the purpose of calculating interest
due.
          (h) Accrued Interest. Any accrued interest remaining past due for
thirty (30) days or more shall be added to and become part of the unpaid
principal balance and shall bear interest at the rate or rates specified in this
Note. Any reference herein to “accrued interest” shall refer to accrued interest
which has not become part of the unpaid principal balance. Any amount added to
principal pursuant to the Loan Documents shall bear interest at the applicable
rate or rates specified in this Note and shall be payable with such interest
upon demand by Lender and absent such demand, as provided in this Note for the
payment of principal and interest.
     4. Application of Payments. If at any time Lender receives, from Borrower
or otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, Lender shall apply that payment in the
manner set forth in the Master Agreement. Borrower agrees that neither Lender’s
acceptance of a payment from Borrower in an amount that is less than all amounts
then due and payable nor Lender’s application of such payment shall constitute
or be deemed to constitute either a waiver of the unpaid amounts or an accord
and satisfaction.
     5. Security. The Indebtedness is secured, among other things, by the
Security Instrument, and reference is made to the Security Instrument for other
rights of Lender concerning the collateral for the Indebtedness.
     6. Acceleration. If an Event of Default has occurred and is continuing, the
entire unpaid principal balance, any accrued interest, the prepayment premium
payable under Section 10, if any, and all other amounts payable under this Note
and any other Loan Document shall at once become due and payable, at the option
of Lender, without any prior notice to Borrower. Lender may exercise this option
to accelerate regardless of any prior forbearance.
     7. Late Charge. MONTHLY PAYMENTS UNDER THIS NOTE ARE DUE ON THE FIRST DAY
OF EACH AND EVERY MONTH UNTIL THIS NOTE IS PAID IN FULL. BORROWER HEREBY AGREES
THAT SUCH PAYMENTS SHALL BE MADE TO LENDER ON THE SERVICING PAYMENT DATE. THERE
IS NO “GRACE” PERIOD FOR ANY MONTHLY INSTALLMENTS DUE HEREUNDER. If any monthly
installment due hereunder is not received by Lender on or before the first day
of each month or if any other amount payable under this Note or under the
Security Instrument or any other Loan Document is not received by Lender before
or on the date such amount is due, counting from and including the date such
amount is due, Borrower shall pay to Lender, immediately and without

C-6



--------------------------------------------------------------------------------



 



demand by Lender, a late charge equal to five percent (5%) of such monthly
installment or other amount due. Borrower acknowledges that its failure to make
timely payments will cause Lender to incur additional expenses in servicing and
processing the Advance and that it is extremely difficult and impractical to
determine those additional expenses. Borrower agrees that the late charge
payable pursuant to this Section represents a fair and reasonable estimate,
taking into account all circumstances existing on the date of this Note, of the
additional expenses Lender will incur by reason of such late payment. The late
charge is payable in addition to, and not in lieu of, any interest payable at
the Default Rate pursuant to Section 8.
     8. Default Rate. So long as any monthly installment or any other payment
due under this Note remains past due for thirty (30) days or more, interest
under this Note shall accrue on the unpaid principal balance from the earlier of
the due date of the first unpaid monthly installment or other payment due, as
applicable, at the Default Rate. If the unpaid principal balance and all accrued
interest are not paid in full on the Maturity Date, the unpaid principal balance
and all accrued interest shall bear interest from the Maturity Date at the
Default Rate. Borrower also acknowledges that its failure to make timely
payments will cause Lender to incur additional expenses in servicing and
processing the Advance, that, during the time that any monthly installment or
payment under this Note is delinquent for more than thirty (30) days, Lender
will incur additional costs and expenses arising from its loss of the use of the
money due and from the adverse impact on Lender’s ability to meet its other
obligations and to take advantage of other investment opportunities, and that it
is extremely difficult and impractical to determine those additional costs and
expenses. Borrower also acknowledges that, during the time that any monthly
installment or other payment due under this Note is delinquent for more than
thirty (30) days, Lender’s risk of nonpayment of this Note will be materially
increased and Lender is entitled to be compensated for such increased risk.
Borrower agrees that the increase in the rate of interest payable under this
Note to the Default Rate represents a fair and reasonable estimate, taking into
account all circumstances existing on the date of this Note, of the additional
costs and expenses Lender will incur by reason of Borrower’s delinquent payment
and the additional compensation Lender is entitled to receive for the increased
risks of nonpayment associated with a delinquent Advance.
     9. Limits on Personal Liability. The provisions of Article 15 of the Master
Agreement (entitled “Personal Liability of Borrower”) concerning the
non-recourse nature of the Indebtedness are hereby incorporated into this Note
by this reference to the fullest extent as if the text of such Article were set
forth in its entirety herein.
     10. Lockout; Voluntary and Involuntary Prepayments.
          (a) Subject to the terms of the Master Agreement, Borrower may
voluntarily prepay all or a portion of the indebtedness evidenced hereby subject
to the prepayment provisions and any Prepayment Lockout Period described in
Schedule A.
          (b) A prepayment premium shall be payable in connection with any
prepayment made under this Note as provided below:
               (i) At any time after the expiration of the Prepayment Lockout
Period, Borrower may voluntarily prepay all or a portion of the unpaid principal
balance of this Note

C-7



--------------------------------------------------------------------------------



 



only on the last calendar day of a calendar month (the “Last Day of the Month”)
and only if Borrower has complied with all of the following:
               (A) Borrower must give Lender at least thirty (30) days (if given
via U.S. Postal Service) or twenty (20) days (if given via facsimile, email or
overnight courier), but not more than sixty (60) days, prior written notice of
Borrower’s intention to make a prepayment (the “Prepayment Notice”). The
Prepayment Notice shall be given in writing (via facsimile, email, U.S. Postal
Service or overnight courier) and addressed to Lender. The Prepayment Notice
shall include, at a minimum, the Business Day upon which Borrower intends to
make the prepayment (the “Intended Prepayment Date”).
               (B) Borrower acknowledges that Lender is not required to accept
any voluntary prepayment of this Note on any day other than the Last Day of the
Month even if Borrower has given a Prepayment Notice with an Intended Prepayment
Date other than the Last Day of the Month or if the Last Day of the Month is not
a Business Day. Therefore, even if Lender accepts a voluntary prepayment on any
day other than the Last Day of the Month, for all purposes (including the
accrual of interest and the calculation of the prepayment premium), any
prepayment received by Lender on any day other than the Last Day of the Month
shall be deemed to have been received by Lender on the Last Day of the Month and
any prepayment calculation will include interest to and including the Last Day
of the Month in which such prepayment occurs. If the Last Day of the Month is
not a Business Day, then Borrower must make the payment on the Business Day
immediately preceding the Last Day of the Month.
               (C) Any prepayment shall be made by paying (1) the amount of
principal being prepaid, (2) all accrued interest (calculated to the Last Day of
the Month), (3) all other sums due Lender at the time of such prepayment, and
(4) the prepayment premium calculated pursuant to Schedule A.
               (D) If, for any reason, Borrower fails to prepay this Note within
five (5) Business Days after the Intended Prepayment Date, then Lender shall
have the right, but not the obligation, to recalculate the prepayment premium
pursuant to Schedule A based upon the date that Borrower actually prepays this
Note. Notwithstanding the foregoing, if the delayed prepayment occurs in a month
other than the month stated in the original Prepayment Notice, then Lender shall
(1) have the right, but not the obligation, to recalculate the prepayment
premium pursuant to Schedule A based upon the date that Borrower actually
prepays this Note and (2) recalculate the amount of interest payable. In either
instance, for purposes of recalculation, such new prepayment date shall be
deemed the “Intended Prepayment Date.”
               (ii) After receipt of a partial prepayment, Lender shall
re-calculate the scheduled monthly installment of interest only or principal and
interest, as applicable, for each subsequent monthly installment due hereunder.
The subsequent principal payments shall be calculated by amortizing the
remaining unpaid principal balance of this Note over the Remaining Amortization
Period (as defined below) utilizing the Interest Rate selected in Section 3(c)
above and the interest computation basis selected in Section 3(b) above. As used
herein, “Remaining

C-8



--------------------------------------------------------------------------------



 



Amortization Period” shall mean the Amortization Period minus the number of
scheduled monthly payments that have elapsed since the date of this Note
(excluding scheduled monthly payments of interest only, if any).
               Lender shall notify Borrower of the new required monthly
installment (which shall replace the amount(s) set forth in Section 3(d) above)
following receipt of a partial prepayment and Borrower shall execute any
amendment to this Note requested by Lender to evidence such new required monthly
installment(s).
               (iii) Upon Lender’s exercise of any right of acceleration under
this Note, Borrower shall pay to Lender, in addition to the entire unpaid
principal balance of this Note outstanding at the time of the acceleration,
(A) all accrued interest and all other sums due Lender under this Note and the
other Loan Documents, and (B) the prepayment premium calculated pursuant to
Schedule A.
               (iv) Any application by Lender of any collateral or other
security to the repayment of any portion of the unpaid principal balance of this
Note prior to the Maturity Date and in the absence of acceleration shall be
deemed to be a partial prepayment by Borrower, requiring the payment to Lender
by Borrower of a prepayment premium.
          (c) Notwithstanding the provisions of Section 10(b), no prepayment
premium shall be payable (i) with respect to any prepayment occurring as a
result of the application of any insurance proceeds or condemnation award under
any Security Instrument, (ii) as provided in subparagraph (c) of Schedule A, or
(iii) in connection with a conversion of this Note to a Fixed Facility Note
pursuant to the terms of the Master Agreement.
          (d) Schedule A is hereby incorporated by reference into this Note.
          (e) Any prepayment of less than the unpaid principal balance of this
Note shall not extend or postpone the due date of any subsequent monthly
installments.
          (f) Borrower recognizes that any prepayment of the unpaid principal
balance of this Note, whether voluntary or involuntary or resulting from a
default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional expense and frustration or impairment of Lender’s
ability to meet its commitments to third parties. Borrower agrees to pay to
Lender upon demand damages for the detriment caused by any prepayment, and
agrees that it is extremely difficult and impractical to ascertain the extent of
such damages. Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth on Schedule A represents a reasonable
estimate of the damages Lender will incur because of a prepayment.
          (g) Borrower further acknowledges that the prepayment premium
provisions of this Note are a material part of the consideration for the Advance
evidenced by this Note, and acknowledges that the terms of this Note are in
other respects more favorable to Borrower as a result of Borrower’s voluntary
agreement to the prepayment premium provisions.
     11. Costs and Expenses. Borrower shall pay on demand all expenses and
costs, including fees and out-of-pocket expenses of attorneys and expert
witnesses and costs of

C-9



--------------------------------------------------------------------------------



 



investigation, incurred by Lender as a result of any default under this Note or
in connection with efforts to collect any amount due under this Note, or to
enforce the provisions of any of the other Loan Documents, including those
incurred in post-judgment collection efforts and in any bankruptcy proceeding
(including any action for relief from the automatic stay of any bankruptcy
proceeding) or judicial or non-judicial foreclosure proceeding.
     12. Forbearance. Any forbearance by Lender in exercising any right or
remedy under this Note, the Security Instrument, or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of that or any other right or remedy. The acceptance by Lender of any
payment after the due date of such payment, or in an amount which is less than
the required payment, shall not be a waiver of Lender’s right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment. Enforcement by Lender of any
security for Borrower’s obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.
     13. Waivers. Except as expressly provided in the Master Agreement,
presentment, demand, notice of dishonor, protest, notice of acceleration, notice
of intent to demand or accelerate payment or maturity, presentment for payment,
notice of nonpayment, grace, and diligence in collecting the Indebtedness are
waived by Borrower and all endorsers and guarantors of this Note and all other
third party obligors.
     14. Advance Charges. Borrower agrees to pay an effective rate of interest
equal to the sum of the interest rate provided for in this Note and any
additional rate of interest resulting from any other charges of interest or in
the nature of interest paid or to be paid in connection with the Advance
evidenced by this Note and any other fees or amounts to be paid by Borrower
pursuant to any of the other Loan Documents. Neither this Note nor any of the
other Loan Documents shall be construed to create a contract for the use,
forbearance or detention of money requiring payment of interest at a rate
greater than the maximum interest rate permitted to be charged under applicable
law. If any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower in connection with the Advance is
interpreted so that any interest or other charge provided for in any Loan
Document, whether considered separately or together with other charges provided
for in any other Loan Document, violates that law, and Borrower is entitled to
the benefit of that law, that interest or charge is hereby reduced to the extent
necessary to eliminate that violation. The amounts, if any, previously paid to
Lender in excess of the permitted amounts shall be applied by Lender to reduce
the unpaid principal balance of this Note. For the purpose of determining
whether any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower has been violated, all Indebtedness that
constitutes interest, as well as all other charges made in connection with the
Indebtedness that constitute interest, shall be deemed to be allocated and
spread ratably over the stated term of the Note. Unless otherwise required by
applicable law, such allocation and spreading shall be effected in such a manner
that the rate of interest so computed is uniform throughout the stated term of
the Note.
     15. Commercial Purpose. Borrower represents that the Indebtedness is being
incurred by Borrower solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family or household purposes.

C-10



--------------------------------------------------------------------------------



 



     16. Counting of Days. Except where otherwise specifically provided, any
reference in this Note to a period of “days” means calendar days, not Business
Days.
     17. Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial. The
provisions of Section 17.06 of the Master Agreement (entitled “Choice of Law;
Consent to Jurisdiction; Waiver of Jury Trial”) are hereby incorporated into
this Note by this reference to the fullest extent as if the text of such Section
were set forth in its entirety herein.
     18. Captions. The captions of the paragraphs of this Note are for
convenience only and shall be disregarded in construing this Note.
     19. Notices. All notices, demands and other communications required or
permitted to be given by Lender to Borrower pursuant to this Note shall be given
in accordance with Section 17.08 of the Master Agreement.
     20. Security for this Note. The indebtedness evidenced by this Note is
secured by other Security Documents executed by Borrower or its Affiliates.
Reference is made hereby to the Master Agreement and the Security Documents for
additional rights and remedies of Lender relating to the Indebtedness evidenced
by this Note. Each Security Document shall be released in accordance with the
provisions of the Master Agreement and the Security Documents.
     21. Variable Facility. This Note is issued as part of the Variable Facility
established in accordance with the terms of the Master Agreement. Borrower may
not re-borrow any amounts under this Note which it has previously borrowed and
repaid under this Note provided that Borrower may preserve Unused Capacity
pursuant to the terms of the Master Agreement.
     22. Cross-Default with Master Agreement. The occurrence of an Event of
Default under the Master Agreement shall constitute an “Event of Default” under
this Note, and, accordingly, upon the occurrence of an Event of Default under
the Master Agreement, the entire principal amount outstanding hereunder and
accrued interest thereon shall at once become due and payable, at the option of
the holder hereof.
[Remainder of Page Intentionally Blank]

C-11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has signed and delivered this Note under seal
or has caused this Note to be signed and delivered under seal by its duly
authorized representative. Borrower intends that this Note shall be deemed to be
signed and delivered as a sealed instrument.

                          BORROWER:    
 
                        SUN SECURED FINANCING LLC, a Michigan limited liability
company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
          Name:  
 
Jonathan M. Colman    
 
          Title:   Executive Vice President – Acquisitions    
 
                        ASPEN — FT. COLLINS LIMITED PARTNERSHIP, a Michigan
limited partnership    
 
                        By:   Sun GP L.L.C., a Michigan limited liability
company, its general partner    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its manager    
 
                   
 
          By:        
 
                   
 
          Name:   Jonathan M. Colman    
 
          Title:   Executive Vice President – Acquisitions    
 
                        SUN SECURED FINANCING HOUSTON LIMITED PARTNERSHIP, a
Michigan limited partnership    
 
                        By:   Sun Secured Financing GP, Inc., a Michigan
corporation, its general partner    
 
                   
 
      By:                                       Name:   Jonathan M. Colman      
      Title:   Executive Vice President – Acquisitions    

C-12



--------------------------------------------------------------------------------



 



                          SUN COMMUNITIES FINANCE, LLC, a Michigan limited
liability company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
          Name:  
 
Jonathan M. Colman    
 
          Title:   Executive Vice President – Acquisitions    
 
                        SUN HOLLY FOREST LLC, a Michigan limited liability
company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
          Name:  
 
Jonathan M. Colman    
 
          Title:   Executive Vice President – Acquisitions    
 
                        SUN SADDLE OAK LLC, a Michigan limited liability company
   
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
          Name:  
 
Jonathan M. Colman    
 
          Title:   Executive Vice President – Acquisitions    

C-13



--------------------------------------------------------------------------------



 



     Pay to the order of ________________________________________, without
recourse.

                  PNC BANK, NATIONAL ASSOCIATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

C-14



--------------------------------------------------------------------------------



 



SCHEDULE A
PREPAYMENT PREMIUM
[1% PREPAYMENT PREMIUM]
     Notwithstanding Section 10 of this Note, Borrower shall not have the right
voluntarily to prepay any of the principal of this Note before the first
anniversary of the date of this Note (the “Prepayment Lockout Period”). The
preceding sentence shall not apply to a prepayment occurring as a result of the
application of any insurance proceeds or condemnation award under the Security
Instrument.
     Any prepayment premium payable under Section 10 of this Note shall be
computed as follows:
     (a) Borrower shall have no right to make a voluntary prepayment of this
Note, in whole or in part, during the Prepayment Lockout Period. If, during the
Prepayment Lockout Period, Lender accelerates the unpaid principal balance of
this Note or otherwise applies collateral held by Lender to the repayment of any
portion of the unpaid principal balance as permitted in Section 10(b)(ii) of the
Note (if any), the prepayment premium shall be equal to the following percentage
of the amount of principal being prepaid at the time of such acceleration or
application:
          5.00%
     (b) If, during the second through the [                    
(                    )] Loan Years, Borrower makes a voluntary prepayment of
this Note, Lender accelerates the unpaid principal balance of this Note, or the
Lender applies collateral held by Lender to the repayment of any portion of the
unpaid principal balance as permitted in Section 10(b)(ii) of the Note (if any),
the prepayment premium shall be equal to the following percentage of the amount
of principal being prepaid at the time of such prepayment, acceleration or
application:

         
Second Loan Year
    1.00 %
Third Loan Year
    1.00 %
Fourth Loan Year
    1.00 %
Fifth [through                     ] Loan Year
    1.00 %

     (c) Notwithstanding the foregoing or the provisions of Section 10(b) of
this Note, no prepayment premium shall be payable with respect to any prepayment
made on or after the last calendar day of the fourth (4th) month prior to the
month in which the Maturity Date occurs.
[Initial page follows.]

C-15



--------------------------------------------------------------------------------



 



INITIAL PAGE TO SCHEDULE A
TO VARIABLE FACILITY NOTE

         
 
  INITIAL(S)    
 
       
 
 
 
   

C-16



--------------------------------------------------------------------------------



 



EXHIBIT D TO
SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
CERTIFICATE OF BORROWER
     All Capitalized Terms used in this Certificate of Borrower have the
meanings given to those terms in the Second Amended and Restated Master Credit
Facility Agreement (“Agreement”) dated as of July 27, 2011 among Borrower
(defined below), PNC Bank, National Association and Fannie Mae or elsewhere in
this Certificate of Borrower unless the context or use clearly indicates a
different meaning.
     In addition to all other representations, warranties and covenants made by
SUN SECURED FINANCING LLC, a Michigan limited liability company, ASPEN-FT.
COLLINS LIMITED PARTNERSHIP, a Michigan limited partnership, SUN SECURED
FINANCING HOUSTON LIMITED PARTNERSHIP, a Michigan limited partnership, SUN
COMMUNITIES FINANCE, LLC, a Michigan limited liability company, SUN HOLLY FOREST
LLC, a Michigan limited liability company, and SUN SADDLE OAK LLC, a Michigan
limited liability company (collectively and individually “Borrower”) in
connection with:
     (a) the [increase by Lender of the Credit Facility to the amount of
$                    ][describe transaction] pursuant to the Agreement;
     (b) the securing of the obligations of Borrower and Sun under the Agreement
and the other Loan Documents by the Security Instruments and any other Security
Documents; and
     (c) the issuance by Fannie Mae of mortgaged-backed securities which are
secured by an interest in the Notes and the Collateral Pool securing the Notes.
     [For the purposes of Sections 15, 16, 17, 18, 19 and 21 below, the defined
term “Mortgaged Property” shall refer to each Additional Mortgaged Property
being added to the Collateral Pool on the date herewith.]
     Borrower does hereby represent, warrant and covenant to Lender and Fannie
Mae, as of the _____ day of                     , 20__, with respect to itself,
as follows:
     1. Review of Documents. Borrower has reviewed the Notes, the Security
Instruments, the Agreement, and each of the other Loan Documents and Security
Documents.
     2. Purpose of Certificate. This Certificate is delivered to Lender and
Fannie Mae, in order to induce (a) Lender to enter into the Agreement and to
maintain and modify the Credit Facility in favor of Borrower; and (b) Fannie Mae
to agree to issue mortgage-backed securities which are secured by an interest in
the Notes and the Collateral Pool securing the Notes.
     3. Due Organization; Qualification.
          (a) Borrower is qualified to transact business and is in good standing
in the State in which it is organized and in each other jurisdiction in which
such qualification and/or standing is necessary to the conduct of its business
and where the failure to be so qualified would

D-1



--------------------------------------------------------------------------------



 



adversely affect the validity of, the enforceability of, or the ability of
Borrower to perform the Obligations under the Agreement and the other Loan
Documents. Borrower is qualified to transact business and is in good standing in
each State in which it owns a Mortgaged Property.
     (b) Borrower’s principal place of business, principal office and office
where it keeps its books and records as to the Collateral is located at the
address set out in Section 17.08 of the Agreement.
     4. Power and Authority. Borrower has the requisite power and authority
(a) to own its properties and to carry on their business as now conducted and as
contemplated to be conducted in connection with the performance of the
Obligations under the Agreement and under the other Loan Documents to which it
is a party and (b) to execute and deliver the Agreement and the other Loan
Documents and to carry out the transactions contemplated by the Agreement and
the other Loan Documents to which it is a party.
     5. Due Authorization. The execution, delivery and performance of the
Agreement and the other Loan Documents to which it is a party have been duly
authorized by all necessary action and proceedings by or on behalf of Borrower,
and no further approvals or filings of any kind, including any approval of or
filing with any Governmental Authority, are required by or on behalf of Borrower
as a condition to the valid execution, delivery and performance by Borrower of
the Agreement or any of the other Loan Documents to which it is a party.
     6. Valid and Binding Obligations. The Agreement and the other Loan
Documents to which it is a party have been duly authorized, executed and
delivered by Borrower and constitute the legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
affecting the enforcement of creditors’ rights generally or by equitable
principles or by the exercise of discretion by any court.
     7. Single-Purpose Status. Borrower is a Single-Purpose entity.
     8. No Default. The execution, delivery and performance of the obligations
imposed on Borrower under the Loan Documents to which it is a party and the
Security Documents will not cause Borrower to be in default under the provisions
of any agreement, judgment or order to which Borrower is a party or by which
Borrower is bound.
     9. Financial Statements. The financial statements of Borrower and Sun
furnished to Lender, are, in each case, complete and accurate in all material
respects and present fairly the financial condition of such entities or persons,
as of its date in accordance with GAAP, applied on a consistent basis.
     10. Financial Condition. No material adverse change in the financial
condition of Borrower or Sun has occurred between the respective dates of the
financial statements which were most recently furnished to Lender relating to
such entities.
     11. No Insolvency or Judgment. None of Borrower, any general partner or
managing member of Borrower, Sun or OP is currently as a debtor (a) the subject
of or a party to

D-2



--------------------------------------------------------------------------------



 



any completed or pending bankruptcy, reorganization or insolvency proceeding, or
(b) the subject of any judgment relating to any Mortgaged Property (other than
judgments relating to the zoning or permitted use of a Mortgaged Property)
unsatisfied of record and docketed in any court located in the United States.
     12. Taxes Paid. Borrower has filed all federal, state, county and municipal
tax returns required to have been filed by Borrower (subject to any permitted
extensions), and has paid all taxes which have become due pursuant to such
returns or to any notice of assessment received by Borrower, and Borrower has no
knowledge of any basis for additional assessment with respect to such taxes.
Borrower has no knowledge of any presently pending special assessments against
any Mortgaged Property or any part thereof.
     13. ERISA. Borrower is in compliance in all material respects with all
applicable provisions of ERISA and has not incurred any liability to the PBGC on
a Plan under Title IV of ERISA. None of the assets of Borrower constitute plan
assets (within the meaning of Department of Labor Regulation § 2510.3-101) of
any employee benefit plan subject to Title I of ERISA.
     14. Governmental Approvals; Governmental Orders. No Governmental Approval
not already obtained or made is required for the execution and delivery of the
Agreement or any other Loan Document or the performance of the terms and
provisions thereof by Borrower. Borrower is not presently under any cease or
desist order or other orders of a similar nature, temporary or permanent, of any
Governmental Authority which would have the effect of preventing or hindering
performance of the terms and provisions of the Agreement or any other Loan
Document, nor are there any proceedings presently in progress or to its
knowledge contemplated which would, if successful, lead to the issuance of any
such order.
     15. Impositions. Borrower has paid all of the following items which have
become due and payable regarding any Mortgaged Property: taxes, government
assessments; insurance premiums; water, sewer and municipal charges; leasehold
payments; ground rents; all parties furnishing labor and materials and, except
for such liens or claims insured against by the policy of title insurance to be
issued in connection with the Credit Facility, there are no mechanics’,
laborers’ or materialmen’s liens or claims outstanding for work, labor or
materials affecting any Mortgaged Property, whether prior to, equal with or
subordinate to the lien of any Security Instrument except claims for work being
performed in the ordinary course of business, which shall be paid for as and
when due.
     16. Compliance with Applicable Laws. Each Mortgaged Property complies in
all material respects with all Applicable Laws affecting such Mortgaged
Property. Without limiting the foregoing, all material Permits, including
certificates of occupancy, to the extent issued by the relevant jurisdiction,
have been issued and are in full force and effect. Neither Borrower nor, to the
knowledge of Borrower, any former owner of any Mortgaged Property, has received
any written notification or threat of any actions or proceedings regarding the
noncompliance or nonconformity of any Mortgaged Property with any Applicable
Laws or Permits, nor is Borrower otherwise aware of any such pending actions or
proceedings, except as otherwise disclosed to Lender by Borrower or reflected in
any third party reports furnished to or obtained by Lender in connection with
the Credit Facility.

D-3



--------------------------------------------------------------------------------



 



     17. Leases.
          (a) At the time a Mortgaged Property was added to the Collateral Pool,
Borrower delivered to Lender a true and correct copy of the form Lease for each
Mortgaged Property, and each Lease with respect to such Mortgaged Property is
substantially in the form thereof, with no material modifications thereto,
except as previously disclosed in writing to Lender. Except as set forth in a
Rent Roll or as may be required by Applicable Law, or as may be provided in any
agreements with a group of tenants or a tenant homeowners association, copies of
which have been provided to Lender prior to the date hereof, no Lease for any
site (i) is for a term less than six (6) months or in excess of two (2) years or
is for a term of not more than three (3) years if (A) the Site is vacant at the
time the Lease is entered into and (B) the Home being placed pursuant to the
Lease is less than five (5) years old, (ii) provides for prepayment of more than
one (1) month’s rent, other than community fees, or (iii) was entered into in
other than the ordinary course of business.
          (b) Except for any assignment of leases and rents which is a Permitted
Lien or which is to be released in connection with the consummation of the
transactions contemplated by the Agreement, Borrower is the owner and holder of
the landlord’s interest under each of the Leases and there are no prior
outstanding assignments of any such Lease, or any portion of the rents,
additional rents, charges, issues or profits due and payable or to become due
and payable thereunder.
          (c) Each Lease constitutes the legal, valid and binding obligation of
Borrower and, to the knowledge of Borrower, of each of the other parties
thereto, enforceable in accordance with its terms, subject only to bankruptcy,
insolvency, reorganization or other similar laws relating to creditors’ rights
generally, and equitable principles, and except as disclosed in writing to
Lender or set forth in the Rent Roll, no notice of any default by Borrower which
remains uncured has been sent by any tenant under any such Lease, other than
defaults which do not have, and are not reasonably expected to have, a Material
Adverse Effect on the Mortgaged Property subject to the Lease.
          (d) All Sites demised to tenants under Leases are used by such tenants
as tenants only. No Lease contains any option or right to purchase, right of
first refusal or any other similar provisions, except to the extent provided or
required by Applicable Law.
     18. Condition of the Mortgaged Properties. Except as disclosed in any third
party report delivered to Lender prior to the date on which any Mortgaged
Property is added to the Collateral Pool, or otherwise disclosed in writing by
Borrower to Lender prior to such date, each Mortgaged Property is in good
condition, order and repair, there exist no structural or other material defects
in such Mortgaged Property (whether patent or, to the best knowledge of
Borrower, latent or otherwise), except those matters for which Borrower has
agreed to repair or replace and has escrowed monies (or received a waiver of
such escrows by Lender) in respect thereof as set forth in the Completion/Repair
and Security Agreement related to the Mortgaged Properties and Borrower has not
received notice from any insurance company or bonding company of any defects or
inadequacies in such Mortgaged Property, or any part of it, which would
adversely affect the insurability of such Mortgaged Property or cause the
imposition of extraordinary premiums or charges for insurance or of any
termination or threatened termination

D-4



--------------------------------------------------------------------------------



 



of any policy of insurance or bond. No claims have been made against any
contractor, architect or other party with respect to the condition of any
Mortgaged Property or the existence of any structural or other material defect
therein. No Mortgaged Property has been materially damaged by casualty which has
not been fully repaired or for which insurance proceeds have not been received
or are not expected to be received except as previously disclosed in writing to
Lender. There are no proceedings pending for partial or total condemnation of
any Mortgaged Property except as disclosed in writing to Lender.
     19. Property Characteristics. Except as shown on the Title Insurance
Policies (including any date down endorsements), no part of any Mortgaged
Property is included or assessed under or as part of another tax lot or parcel,
and no part of any other property is included or assessed under or as part of
the tax lot or parcels for any Mortgaged Property.
     On each Mortgaged Property, there is a Manufactured Housing Community owned
and operated by Borrower, consisting of lots for placement of residential
manufactured homes (“Sites”), and related amenities, landscaping, roads, and
infrastructure (“Manufactured Housing Community”).
     Except for the Mortgaged Properties commonly known as Meadowlake, Clear
Water, King’s Court (private water system servicing four hundred sixty-nine
(469) sites; public water system servicing one hundred seventy (170) sites),
Saddle Oak, Water Oak, and Worthington, each Mortgaged Property has public sewer
and water hookups. The Mortgaged Properties commonly known as Meadowlake, Clear
Water, King’s Court (private water system servicing four hundred seventy-nine
(479) sites; public water system servicing one hundred sixty (160) sites),
Saddle Oak, Water Oak, and Worthington, have a septic system or a private
treatment plant system that (a) has passed an inspection by a qualified
engineer, (b) does not have a record of operating violations, (c) has required
licensing, and (d) is not owned by a separate entity.
     Each Manufactured Housing Community has paved roads. Each Manufactured
Housing Community has rolled or concrete curbs except as disclosed in Schedule I
attached hereto. Each Manufactured Housing Community has at least fifty
(50) Sites. If a Manufactured Housing Community has been in existence since
before 2002, there are not more than ten (10) Homes per acre. If a Manufactured
Housing Community has been in existence since 2002, there are not more than
seven (7) Homes per acre. In each Manufactured Housing Community, a minimum of
fifty percent (50%) of existing Sites accommodate double wide Homes in
compliance with local zoning and ordinances.
     20. Operation of the Manufactured Housing Communities. Borrower does not
engage in the retail sale or financing of Homes. Borrower does not rent Homes
under Leases providing that upon payment of the stipulated rent or a nominal
charge, Borrower shall convey title to the Home to the lessee. Each Manufactured
Housing Community has written rules and regulations governing tenant conduct
(“Rules and Regulations”). Each Lease arises from a bona fide lease of a Site to
a tenant who owns or leases a Home located or to be located in the Manufactured
Housing Community (each, a “Home Owner”) or a tenant in possession of a Home
owned by Borrower. Affiliates of Borrower engage in the sale, financing and
lease of Homes at the Manufactured Home Communities.

D-5



--------------------------------------------------------------------------------



 



     21. Working Capital. After any Advance is made, Borrower will have
sufficient working capital, including cash flow from each Mortgaged Property or
other assets, not only to adequately maintain each Mortgaged Property, but also
to pay all of Borrower’s outstanding debts as they come due.
     22. Representations and Warranties True. In the event that any
representation or warranty contained herein becomes untrue, in whole or in part,
in any material respect after the date hereof, Borrower will so advise Lender
and Fannie Mae in writing promptly.
     23. Ratification. Borrower covenants that it shall, promptly upon the
request of Lender or Fannie Mae ratify and affirm this Certificate of Borrower
in writing, as of such date or dates as such Person shall specify.
     24. Survival. The representations, warranties and covenants set forth in
this Certificate of Borrower shall survive the execution and delivery of the
Loan Documents, regardless of any investigation made by Lender or Fannie Mae.
     25. OFAC Requirements.
          (a) Representations and Warranties. Borrower, any general partner of
Borrower or any managing member of Borrower, as applicable, and, to Borrower’s
knowledge, after having made reasonable inquiry, (i) each Person owning a direct
or indirect interest of twenty percent (20%) or more in Borrower, Guarantor, any
general partner of Borrower or any managing member of Borrower, and (ii) each
commercial tenant at the Mortgaged Property: (A) is not currently identified on
OFAC List, and (B) is not a Person with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or
other prohibition of United States law, regulation, or Executive Order of the
President of the United States. Borrower shall confirm this representation and
warranty in writing on an annual basis.
          (b) Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Borrower shall comply with all Requirements of Law relating to
money laundering, anti-terrorism, trade embargos and economic sanctions, now or
hereafter in effect. Without limiting the foregoing, Borrower shall not
knowingly take any action, or knowingly permit any action to be taken, that
would cause Borrower’s representations and warranties, as set forth in
subsection (a) above, to become untrue or inaccurate in any material respect at
any time during the term of the Advance. Borrower shall notify Lender promptly
of Borrower’s actual knowledge that such representations and warranties may no
longer be accurate or that any other violation of the foregoing Requirements of
Law has occurred or is being investigated by Governmental Authorities. In
connection with such an event, Borrower shall comply with all Requirements of
Law and directives of Governmental Authorities and, at Lender’s request, provide
to Lender copies of all notices, reports and other communications exchanged
with, or received from, Governmental Authorities relating to such event.
Borrower shall also reimburse Lender for any expense incurred by Lender in
evaluating the effect of such an event on the Advance and Lender’s interest in
the collateral for the Advance, in obtaining any necessary license from
Governmental Authorities as may be necessary for Lender to enforce its rights
under the Loan Documents, and in complying with all Requirements of Law
applicable to

D-6



--------------------------------------------------------------------------------



 



Lender as the result of the existence of such an event and for any penalties or
fines imposed upon Lender as a result thereof.
          (c) Definitions. As used in thisSection 25, certain defined terms
shall have the following meanings:
               (i) “Governmental Authority” means any nation or government, any
state or other political subdivision thereof, and any Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to such government having jurisdiction over Borrower or the Mortgaged
Properties.
               (ii) “OFAC List” means the list of specially designated nationals
and blocked persons subject to financial sanctions that is maintained by the
U.S. Treasury Department, Office of Foreign Assets Control and any other similar
list maintained by the U.S. Treasury Department, Office of Foreign Assets
Control pursuant to any Requirements of Law, including, without limitation,
trade embargo, economic sanctions, or other prohibitions imposed by Executive
Order of the President of the United States. The OFAC List is currently
accessible through the internet website www.treas.gov/ofac/t11sdn.pdf.
               (iii) “Person” means an individual, partnership, limited
partnership, corporation, limited liability company, business trust, joint stock
company, trust, unincorporated association, joint venture, governmental
authority or other entity of whatever nature.
               (iv) “Requirements of Law” means (A) the organizational documents
of an entity, and (B) any law, regulation, ordinance, code, decree, treaty,
ruling or determination of an arbitrator, court or other Governmental Authority,
or any Executive Order issued by the President of the United States, in each
case applicable to or binding upon such Person or to which such Person, any of
its property or the conduct of its business is subject including, without
limitation, laws, ordinances and regulations pertaining to the zoning, occupancy
and subdivision of real property.
The remainder of this page is intentionally blank.

D-7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has executed this Certificate of Borrower as
of the day and year first above written.

                          BORROWER:    
 
                        SUN SECURED FINANCING LLC, a Michigan limited liability
company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
          Name:  
 
Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        ASPEN — FT. COLLINS LIMITED PARTNERSHIP, a Michigan
limited partnership    
 
                        By:   Sun GP L.L.C., a Michigan limited liability
company, its general partner    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its manager    
 
                   
 
          By:        
 
          Name:  
 
Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        SUN SECURED FINANCING HOUSTON LIMITED PARTNERSHIP, a
Michigan limited partnership    
 
                        By:   Sun Secured Financing GP, Inc., a Michigan
corporation, its general partner    
 
                   
 
      By:                                       Name:   Jonathan M. Colman      
      Title:   Executive Vice President — Acquisitions    

D-8



--------------------------------------------------------------------------------



 



                          SUN COMMUNITIES FINANCE, LLC, a Michigan limited
liability company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
                   
 
          Name:   Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        SUN HOLLY FOREST LLC, a Michigan limited liability
company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
                   
 
          Name:   Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        SUN SADDLE OAK LLC, a Michigan limited liability company
          By:   Sun Communities Operating Limited Partnership, a Michigan
limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
                   
 
          Name:   Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    

D-9



--------------------------------------------------------------------------------



 



SCHEDULE I
Properties Without Rolled or Concrete Curbs

     
Carrington Pointe
  Yes
Windham Hills Estates
  Yes
Westbrook Senior Village
  Yes
Westbrook Village
  Yes
Willowbrook Place
  Yes
Woodside Terrace
  Yes
Eagle Crest
  Yes
White Lake
  Yes
Oakwood Village
  New section only — Yes
Clearwater Mobile Village
  Yes
Woodhaven Place
  Yes
Holly Forest Estates
  Yes
Holiday Mobile Home Village
  Yes
Roxbury Park
  Main road only — Yes
Kensington Meadows
  Yes
Academy/West Point
  Academy only — Yes
Allendale Meadows
  New section only — Yes
Autumn Ridge
  Yes
Brookside Manor
  Yes
Country Meadows
  Yes
Pin Oak Parc
  Yes
Valley Brook
  South 1/2 old — Yes — Expansion — Yes
White Oak
  Yes

D-10



--------------------------------------------------------------------------------



 



EXHIBIT E TO
SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
SECOND AMENDED AND RESTATED GUARANTY
     This SECOND AMENDED AND RESTATED GUARANTY (the “Guaranty”) is made and
entered into as of July 27, 2011 by SUN COMMUNITIES, INC., a Maryland
corporation (the “Guarantor”), for the benefit of PNC BANK, NATIONAL ASSOCIATION
(“Lender”) and FANNIE MAE.
RECITALS
     A. Pursuant to that certain Master Credit Facility Agreement dated as of
May 29, 2002 (the “Original Master Agreement”), Lender agreed to loan to the
borrowers signatory thereto (individually and collectively, the “Original
Borrower”) from time to time Advances (collectively, the “Original Loan”) under
the terms and conditions set forth therein.
     B. Pursuant to that certain Guaranty dated as of May 29, 2002 by Guarantor
for the benefit of Lender (the “Original Guaranty”), Guarantor agreed to
guaranty Original Borrower’s personal liability as provided in Article 15 of the
Original Master Agreement.
     C. The terms and conditions governing the Original Loan and the Original
Master Agreement have been amended and restated in their entirety pursuant to
that certain Amended and Restated Master Credit Agreement dated as of April 28,
2004 (the “First Restated Master Agreement”) by and among Lender and the
borrowers signatory thereto (individually and collectively, the “Borrower”),
pursuant to which Lender has agreed, subject to the terms conditions and
limitations of the Master Agreement, to loan to Borrower from time to time
Advances (the “First Restated Loan”).
     D. Pursuant to that certain Amended and Restated Guaranty dated as of
April 28, 2004 by Guarantor for the benefit of Lender (the “First Restated
Guaranty”), Guarantor agreed to guaranty Borrower’s personal liability as
provided in Article 15 of the First Restated Master Agreement.
     E. The terms and conditions governing the First Restated Loan and the First
Restated Master Agreement have been amended and restated in their entirety
pursuant to that certain Second Amended and Restated Master Credit Facility
Agreement, dated as of even date herewith (as amended, supplemented or otherwise
modified or amended and restated from time to time, the “Master Agreement”),
pursuant to which, inter alia, Lender has agreed, subject to the terms,
conditions and limitations of the Master Agreement, to loan to the Borrower from
time to time Advances (each, an “Advance” and, collectively, the “Advances”) to
be evidenced by various Notes entitled Fixed Facility Note and Variable Facility
Note by Borrower for the benefit of Lender.
     F. This Guaranty amends, replaces and restates the First Restated Guaranty
in its entirety, which, as of the date hereof, is null and void and of no
further force or effect.

E-1



--------------------------------------------------------------------------------



 



     G. The repayment of the Advances and all of the other obligations of
Borrower under the Master Agreement or the other Loan Documents are guaranteed
by this Guaranty to the extent of Borrower’s personal liability as provided in
Article 15 of the Master Agreement, and except for such obligations described in
Article 15 of the Master Agreement, Guarantor shall have no liability in
connection with, or responsibility to perform, under or in accordance with the
Master Agreement or other Loan Documents.
     H. Guarantor owns, directly or indirectly, an ownership interest in
Borrower and will receive a direct and material benefit from the Advances to
Borrower.
     I. Lender is willing to execute the Master Agreement only if Guarantor
agrees to enter into this Guaranty.
     NOW, THEREFORE, in order to induce Lender to execute the Master Agreement
and make the Advances to Borrower, and in consideration thereof, Guarantor
hereby agrees as follows:
     1. Definitions. All capitalized terms used but not defined in this Guaranty
shall have the meanings ascribed to such terms in the Master Agreement. All
references to the “Master Agreement” shall mean the Second Amended and Restated
Master Credit Facility Agreement dated as of July 27, 2011.
     2. Guaranty of Payment. Guarantor irrevocably, absolutely and
unconditionally, jointly and severally guarantees to Lender the due and punctual
payment of all amounts for which Borrower is personally liable under Article 15
of the Master Agreement (the “Guaranteed Obligations”), as the amount of such
Guaranteed Obligations may increase or decrease or be eliminated pursuant to
Article 15 of the Master Agreement.
This Guaranty shall be an unconditional guaranty of payment and performance and
not of collection, and is in no way conditioned upon any attempt by Lender to
pursue or exhaust any remedy against Borrower. This Guaranty is a continuing
guaranty which shall remain in full force and effect until all of the Guaranteed
Obligations have been paid and performed in full; and Guarantor shall not be
released from any obligations to Lender under this Guaranty as long as any
amount payable by Borrower to Lender, or any obligation by Borrower, under the
Loan Documents is not performed, satisfied, settled or paid in full.
     3. Form of Payment. All payments under this Guaranty shall be made to
Lender in immediately available funds, without reduction by any recoupment,
set-off, counterclaim or cross-claim against Lender.
     4. Guarantor’s Obligations are Absolute. The obligations of Guarantor under
this Guaranty shall be absolute and unconditional, shall not be subject to any
counterclaim, set-off, recoupment, deduction, or defense based upon any claim
Guarantor may have against Lender or Borrower and shall remain in full force and
effect without regard to, and shall not be released, discharged or terminated or
in any other way affected by, any circumstance or condition (whether or not
Guarantor shall have any knowledge or notice thereof), including, without
limitation:

E-2



--------------------------------------------------------------------------------



 



          (a) any amendment or modification of, or extension of time for payment
of any of the principal of, interest on or other amounts payable under the Loan
Documents;
          (b) any exercise or non-exercise by Lender of any right, power or
remedy under or in respect of the Loan Documents, or any waiver, consent,
forbearance, indulgence or other action, inaction or omission by Lender under or
in respect of the Loan Documents;
          (c) any assignment, sale or other transfer of Borrower’s interest in
all or any part of the real or personal property which at any time constitutes
collateral for the payment of the Guaranteed Obligations, including, without
limitation, a conveyance of such property by Borrower to Lender by deed in lieu
of foreclosure;
          (d) any bankruptcy, insolvency, reorganization, adjustment,
dissolution, liquidation or other like proceeding involving or affecting
Borrower or Lender or their respective properties or creditors, or any action
taken with respect to the Loan Documents by any trustee or receiver of Borrower
or Lender, or by any court, in any such proceeding;
          (e) any invalidity or unenforceability, in whole or in part, of any
term or provision of the Loan Documents or Borrower’s incapacity or lack of
authority to enter into the Loan Documents;
          (f) any release, compromise, settlement or discharge with respect to
all or any portion of Borrower’s obligations under the Loan Documents;
          (g) any acceptance of additional or substituted collateral for payment
of the Guaranteed Obligations or any release or subordination of any collateral
held at any time by Lender as security for the payment of the Guaranteed
Obligations; or
          (h) any resort to Guarantor for payment of all or any portion of the
Guaranteed Obligations, whether or not Lender shall have resorted to any
collateral securing the Guaranteed Obligations, if any, or shall have proceeded
to pursue or exhaust its remedies against Borrower (or any other Person)
primarily or secondarily liable for the Guaranteed Obligations.
No exercise, delay in exercise or non-exercise by Lender of any right hereby
given it, no dealing by Lender with Borrower, Guarantor or any other Person, no
change, impairment or suspension of any right or remedy of Lender, and no act or
thing which, but for this provision, could act as a release or exoneration of
the liabilities of Guarantor hereunder, shall in any way affect, decrease,
diminish or impair any of the obligations of Guarantor hereunder or give
Guarantor or any other Person any recourse or defense against Lender.
     5. Waiver. Guarantor unconditionally waives the following:
          (a) notice of acceptance of this Guaranty and notice of any of the
matters referred to in Section 4 hereof;
          (b) all notices which may be required by statute, rule of law or
otherwise to preserve intact any rights which Lender may have against Guarantor
under this Guaranty, including, without limitation, any demand, proof or notice
of non-payment of any of the

E-3



--------------------------------------------------------------------------------



 



principal of, interest on or other amounts payable under the Loan Documents, and
notice of any failure on the part of Borrower to perform and comply with any
covenant, agreement, term or condition of the Loan Documents;
          (c) any right to the enforcement, assertion or exercise of any right,
power or remedy conferred upon Lender in the Loan Documents or otherwise;
          (d) any requirement that Lender act with diligence in enforcing its
rights under the Loan Documents or this Guaranty;
          (e) any right to require Lender to proceed against or exhaust its
recourse against Borrower or any security or collateral held by Lender, if any,
at any time for the payment of the Guaranteed Obligations or to pursue any other
remedy in its power before being entitled to payment from Guarantor under this
Guaranty or before proceeding against Guarantor;
          (f) any failure by Lender to file or enforce a claim against the
estate (either in administration, bankruptcy or any other proceeding) of
Borrower or any other Person;
          (g) any defense based upon an election of remedies by Lender which
destroys or otherwise impairs the subrogation rights of Guarantor or the right
of Guarantor (after payment of the Guaranteed Obligations) to proceed against
Borrower for reimbursement, or both;
          (h) any defense based upon any taking, modification or release of any
collateral for the Guaranteed Obligations, if any, or any failure to perfect any
security interest in, or the taking of, or failure to take any other action with
respect to, any collateral securing payment of the Guaranteed Obligations, if
any;
          (i) any defense based upon the addition, substitution or release, in
whole or in part, of any Person(s), including, without limitation, another
guarantor, primarily or secondarily liable for or in respect of the Guaranteed
Obligations;
          (j) any rights or defenses based upon an offset by Guarantor against
any obligation now or hereafter owed to Guarantor by Borrower; and
          (k) all other notices which may or might be lawfully waived by
Guarantor;
it being the intention hereof that Guarantor shall remain liable as principal,
to the extent set forth in this Guaranty, until the payment and performance in
full of the Guaranteed Obligations, notwithstanding any act, omission or thing
which might otherwise operate as a legal or equitable discharge of Guarantor
other than the payment and performance in full of the Guaranteed Obligations. No
delay by Lender in exercising any rights and/or powers hereunder or in taking
any action to enforce Borrower’s obligations under the Loan Documents shall
operate as a waiver as to such rights or powers or in any manner prejudice any
and all of Lender’s rights and powers hereunder against Guarantor. The intention
of Guarantor under this Guaranty is that, so long as any of the Guaranteed
Obligations remains unsatisfied, the obligations of Guarantor hereunder shall
not be discharged except by performance and then only to the extent of such
performance. Guarantor agrees that Guarantor’s obligations hereunder shall not
be affected by

E-4



--------------------------------------------------------------------------------



 



any circumstances, whether or not referred to in this Guaranty, which might
constitute a legal or equitable discharge of a surety or guarantor.
     6. Election of Remedies. This Guaranty may be enforced from time to time,
as often as occasion therefor may arise, and without any requirement that Lender
must first pursue or exhaust any remedies available to it against Borrower under
the Loan Documents or against any other Person or resort to any collateral at
any time held by it for performance of the Guaranteed Obligations, if any, or
any other source or means of obtaining payment of any of the Guaranteed
Obligations.
     7. Representations and Warranties of Guarantor. Each Guarantor hereby
represents and warrants to Lender as follows:
          (a) Due Organization; Qualification. Guarantor is qualified to
transact business and is in good standing in the State in which it is organized
and in each other jurisdiction in which such qualification and/or standing is
necessary to the conduct of its business and where the failure to be so
qualified would adversely affect the validity of, the enforceability of, or the
ability of Guarantor to perform the Guaranteed Obligations.
          (b) Power and Authority. Guarantor has the requisite power and
authority (i) to own its properties and to carry on its business as now
conducted and as contemplated to be conducted in connection with the performance
of the Guaranteed Obligations, and (ii) to execute and deliver this Guaranty and
to carry out the transactions contemplated by this Guaranty.
          (c) Due Authorization. The execution, delivery and performance of this
Guaranty has been duly authorized by all necessary action and proceedings by or
on behalf of Guarantor, and no further approvals or filings of any kind,
including any approval of or filing with any Governmental Authority, are
required by or on behalf of Guarantor as a condition to the valid execution,
delivery and performance by Guarantor of this Guaranty.
          (d) Valid and Binding Obligations. This Guaranty has been duly
authorized, executed and delivered by Guarantor and constitutes the legal, valid
and binding obligations of Guarantor, enforceable against Guarantor in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws or
equitable principles affecting the enforcement of creditors’ rights generally or
by equitable principles or by the exercise of discretion by any court.
          (e) Non-contravention: No Liens. Neither the execution and delivery of
this Guaranty, nor the fulfillment of or compliance with the terms and
conditions of this Guaranty nor the payment or performance of the Guaranteed
Obligations:
               (i) does or will conflict with or result in any breach or
violation of any Applicable Law enacted or issued by any Governmental Authority
or other agency having jurisdiction over Guarantor, any of the Mortgaged
Properties or any other portion of the Collateral or assets of Guarantor, or any
judgment or order applicable to Guarantor or to which Guarantor is subject;

E-5



--------------------------------------------------------------------------------



 



               (ii) does or will conflict with or result in any material breach
or violation of, or constitute a default under, any of the terms, conditions or
provisions of Guarantor’s Organizational Documents, any indenture, existing
agreement or other instrument to which Guarantor is a party or to which
Guarantor, any of the Mortgaged Properties or any other portion of the
Collateral or other assets of Guarantor is subject; or
               (iii) does or will require the consent or approval of any
creditor of Guarantor, any Governmental Authority or any other Person except
such consents or approvals which have already been obtained.
          (f) Pending Litigation or Other Proceedings. There is no pending or,
to the best knowledge of Guarantor, threatened action, suit, proceeding or
investigation, at law or in equity, before any court, board, body or official of
any Governmental Authority or arbitrator which, if decided adversely to
Guarantor, would have, or may reasonably be expected to have, a Material Adverse
Effect on Guarantor. Guarantor is not in default with respect to any order of
any Governmental Authority to any extent which would have, or may reasonably be
expected to have, a Material Adverse Effect on Guarantor.
          (g) Solvency. Guarantor is not insolvent and will not be rendered
insolvent by the transaction contemplated by this Guaranty and after giving
effect to such transaction, Guarantor will not be left with an unreasonably
small amount of capital with which to engage in its business or undertakings,
nor will Guarantor have incurred, have intended to incur, or believe that it has
incurred, debts beyond its ability to pay such debts as they mature. Guarantor
did not receive less than a reasonably equivalent value in exchange for
incurrence of the Guaranteed Obligations. There (i) is no contemplated, pending
or, to the best of Guarantor’s knowledge, threatened bankruptcy, reorganization,
receivership, insolvency or like proceeding, whether voluntary or involuntary,
affecting Guarantor and (ii) has been no assertion or exercise of jurisdiction
over Guarantor by any court empowered to exercise bankruptcy powers.
          (h) No Contractual Defaults. There are no material defaults by
Guarantor or, to the knowledge of Guarantor, by any other Person under any
contract to which Guarantor is a party other than defaults which do not have,
and are not reasonably be expected to have, a Material Adverse Effect on
Guarantor. Neither Guarantor nor, to the knowledge of Guarantor, any other
Person, has received notice or has any knowledge of any existing circumstances
in respect of which it could receive any notice of default or breach in respect
of any contracts, which default would have, or which may reasonably be expected
to have, a Material Adverse Effect on Guarantor.
          (i) Representations True and Correct. The representations and
warranties made by Guarantor in this Guaranty are true, complete and correct in
all material respects as of the Initial Closing Date and do not contain any
untrue statement of material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.
          (j) ERISA. Guarantor is in compliance in all material respects with
all applicable provisions of ERISA and has not incurred any liability to the
PBGC on a Plan under Title LV of ERISA. None of the assets of Guarantor
constitute plan assets (within the meaning

E-6



--------------------------------------------------------------------------------



 



of Department of Labor Regulation § 2510.3-101) of any employee benefit plan
subject to Title I of ERISA.
          (k) Financial Information. The financial statements of Guarantor which
have been furnished to Lender are complete and accurate in all material respects
and present fairly the financial condition of Guarantor, as of its date in
accordance with GAAP, applied on a consistent basis, and since the date of the
most recent of such financial statements no event has occurred which would have,
or may reasonably be expected to have a Material Adverse Effect on Guarantor,
and there has not been any material transaction entered into by Guarantor other
than transactions related to the business of owning, managing and operating real
estate. Guarantor has no material contingent obligations which are not otherwise
disclosed in its most recent financial statements.
               (1) Accuracy of Information. No information, statement or report
furnished in writing to Lender by Guarantor concerning the Guarantor or the
Credit Facility in connection with this Guaranty or any other Loan Document or
in connection with the consummation of the transactions contemplated hereby and
thereby contains any material misstatement of fact or omits to state a material
fact necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading; provided, however, the
foregoing representation and warranty shall not apply to any information,
statement or report prepared by any third party.
          (l) No Conflicts of Interest. To the best knowledge of Guarantor, no
member, officer, agent or employee of Lender has been or is in any manner
interested, directly or indirectly, in that Person’s own name, or in the name of
any other Person, in the Guarantor (other than through the ownership of publicly
traded shares of common stock of the Guarantor), the Loan Documents, or any
Mortgaged Property, in any contract for property or materials to be furnished or
used in connection with such Mortgaged Property or in any aspect of the
transactions contemplated by the Loan Documents.
          (m) Governmental Approvals. To the best of Guarantor’s knowledge, no
Governmental Approval not already obtained or made is required for the execution
and delivery of this Guaranty or the performance of the terms and provisions
hereof by Guarantor.
          (n) Governmental Orders. Guarantor is not presently under any cease or
desist order or other orders of a similar nature, temporary or permanent, of any
Governmental Authority which would have the effect of preventing or hindering
performance of its duties hereunder, nor are there any proceedings presently in
progress or to its knowledge contemplated which would, if successful, lead to
the issuance of any such order.
          (o) No Reliance. Guarantor acknowledges, represents and warrants that
it understands the nature and structure of the transactions contemplated by this
Guaranty and the other Loan Documents; that it is familiar with the provisions
of all of the documents and instruments relating to such transactions; that it
understands the risks inherent in such transactions, including the risk of loss
of all or any of the Mortgaged Properties; and that it has not relied on Lender
or Fannie Mae for any guidance or expertise in analyzing the financial or

E-7



--------------------------------------------------------------------------------



 



other consequences of the transactions contemplated by this Guaranty or any
other Loan Document or otherwise relied on Lender or Fannie Mae in any manner in
connection with interpreting, entering into or otherwise in connection with this
Guaranty, any other Loan Document or any of the matters contemplated hereby or
thereby.
          (p) Compliance with Applicable Law. Guarantor is in compliance with
Applicable Law, including all Governmental Approvals, if any, except for such
items of noncompliance that, singly or in the aggregate, have not had and are
not reasonably expected to cause, a Material Adverse Effect on Guarantor.
          (q) Contracts with Affiliates. Except in the ordinary course of
business and on terms which are no less favorable to the Guarantor than would be
obtained in a corporate arms-length transaction with an unrelated third party,
Guarantor has not entered into and is not a party to any material contract,
lease or other agreement with any Affiliate of Guarantor for the provision of
any service, materials or supplies relating to any Mortgaged Property.
     8. Affirmative Covenants of Guarantor. Each Guarantor agrees and covenants
with Lender that, at all times during the Term of this Guaranty:
          (a) Maintenance of Existence. Guarantor shall maintain its existence
and continue to be a corporation organized under the laws of the state of its
organization. Guarantor shall continue to be duly qualified to do business in
each jurisdiction in which such qualification is necessary to the conduct of its
business and where the failure to be so qualified would adversely affect the
validity of, the enforceability of, or the ability to perform, its obligations
under this Guaranty.
          (b) Financial Statements; Accountants’ Reports: Other Information. The
Guarantor shall keep and maintain at all times complete and accurate books of
accounts and records in sufficient detail to correctly reflect all of the
Guarantor’s financial transactions and assets. In addition, the Guarantor shall
furnish, or cause to be furnished, to Lender the financial statements required
by Section 8.03(a) and (b) of the Master Agreement. In addition, the Guarantor
shall provide Lender with the following:
               (i) Accountants’ Reports. Promptly upon receipt thereof, copies
of any reports or management letters submitted to the Guarantor by its
independent certified public accountants in connection with the examination of
its financial statements made by such accountants (except for reports otherwise
provided pursuant to subsection (a) above).
               (ii) Other Reports. Promptly upon receipt thereof, all schedules,
financial statements or other similar reports delivered by the Guarantor
pursuant to the Loan Documents or reasonably requested by Lender with respect to
the Guarantor’s business affairs or condition (financial or otherwise).
               (iii) Certification. All certifications required to be delivered
pursuant to this Section 8(c) shall run directly to and be for the benefit of
Lender and Fannie Mae.
          (c) Maintain Licenses. Guarantor shall procure and maintain in full
force and effect all licenses, Permits, charters and registrations which are
material to the conduct of its

E-8



--------------------------------------------------------------------------------



 



business and shall abide by and satisfy all terms and conditions of all such
licenses, Permits, charters and registrations.
          (d) Access to Records; Discussions With Senior Management. To the
extent permitted by law, Guarantor shall permit Lender to:
               (i) inspect, make copies and abstracts of, and have reviewed or
audited Guarantor’s books and records;
               (ii) discuss Guarantor’s affairs, finances and accounts with
Guarantor’s Senior Management or property managers and independent public
accountants;
               (iii) discuss the Mortgaged Properties’ conditions, operations or
maintenance with the managers of such Mortgaged Properties and the officers and
employees of Guarantor; and
               (iv) receive any other information that Lender deems reasonably
necessary or relevant in connection with the Guaranty, any Loan Document or the
Guaranteed Obligations.
Notwithstanding the foregoing, prior to an Event of Default or Potential Event
of Default, all inspections shall be conducted at reasonable times during normal
business hours and upon reasonable notice to the Guarantor.
          (e) Inform Lender of Material Events. Guarantor shall promptly, but in
any event within five (5) Business Days, inform Lender in writing of any of the
following (and shall deliver to Lender copies of any related written
communications, complaints, orders, judgments and other documents relating to
the following) of which Guarantor has actual knowledge:
               (i) Defaults. The occurrence of any Event of Default or any
Potential Event of Default under any Loan Document;
               (ii) Regulatory Proceedings. The commencement of any rulemaking
or disciplinary proceeding or the promulgation of any proposed or final rule
which would have, or may reasonably be expected to have, a Material Adverse
Effect on Guarantor;
               (iii) Legal Proceedings. The commencement or threat of, or
amendment to, any proceedings by or against Guarantor in any Federal, state or
local court or before any Governmental Authority, or before any arbitrator,
which, if adversely determined, would have, or at the time of determination may
reasonably be expected to have, a Material Adverse Effect on Guarantor;
               (iv) Bankruptcy Proceedings. The commencement of any proceedings
by or against Guarantor under any applicable bankruptcy, reorganization,
liquidation, insolvency or other similar law now or hereafter in effect or of
any proceeding in which a receiver, liquidator, trustee or other similar
official is sought to be appointed for it;

E-9



--------------------------------------------------------------------------------



 



               (v) Regulatory Supervision or Penalty. The receipt of notice from
any Governmental Authority having jurisdiction over Guarantor that (A) Guarantor
is being placed under regulatory supervision, (B) any license, Permit, charter,
membership or registration material to the conduct of Guarantor’s business or
the Mortgaged Properties has been suspended or revoked if such suspension or
revocation would have or may reasonably be expected to have a Material Adverse
Effect on Guarantor or (C) Guarantor is to cease and desist any practice,
procedure or policy employed by Guarantor, as the case may be, in the conduct of
its business, and such cessation would have, or may reasonably be expected to
have, a Material Adverse Effect on Guarantor;
               (vi) Material Adverse Effect. The occurrence of any act,
omission, change or event which has a Material Adverse Effect on Guarantor
subsequent to the date of the most recent audited financial statements delivered
to Lender pursuant to Section 8.03 of the Master Agreement;
               (vii) Accounting Changes. Any material change in Guarantor’s
accounting policies or financial reporting practices;
               (viii) Legal and Regulatory Status. The occurrence of any act,
omission, change or event, including any Governmental Approval, the result of
which is to materially change or alter in any way the legal or regulatory status
of Guarantor, if such act, omission, change or event has or may reasonably be
expected to have, a Material Adverse Effect on Guarantor; and
               (ix) Default on Indebtedness. The occurrence of any event that
results in or, with the giving of notice, if applicable, or the passing of time,
or both, would result in (A) any imminent default, default or waiver of default
in respect of any Indebtedness of the Guarantor, (B) the failure of the
Guarantor to pay when due or within any applicable grace period any Indebtedness
of the Guarantor, or (C) any Indebtedness of the Guarantor becoming due and
payable before its normal maturity by reason of a default or event of default,
however described, or any other event of default shall occur and continue after
the applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness if any such event would, or reasonably could be
expected to, result in a Material Adverse Effect on the Guarantor.
               (x) Restructuring of Guarantor. Any restructuring or
reorganization of any Guarantor.
          (f) ERISA. Guarantor shall at all times remain in compliance in all
material respects with all applicable provisions of ERISA and similar
requirements of the PBGC.
          (g) Further Assurances. Guarantor, at the request of Lender, but
without incurring any liability beyond the Guaranteed Obligations, shall execute
and deliver and, if necessary, file or record such statements, documents,
agreements, UCC financing and continuation statements and such other instruments
and take such further action as Lender from time to time may request as
reasonably necessary, desirable or proper to carry out more effectively the
purposes of this Guaranty or any of the other Loan Documents or to subject the

E-10



--------------------------------------------------------------------------------



 



Collateral to the lien and security interests of the Loan Documents or to
evidence, perfect or otherwise implement, to assure the lien and security
interests intended by the terms of the Loan Documents or in order to exercise or
enforce its rights under the Loan Documents.
          (h) Monitoring Compliance. Upon the request of Lender, but without
incurring any liability beyond the Guaranteed Obligations, from time to time,
Guarantor shall promptly provide to Lender such documents, certificates and
other information as may be deemed reasonably necessary to enable Lender to
perform its functions under the Servicing Agreement as the same relates to the
Guarantor.
     9. Negative Covenants of Guarantor.
          (a) Other Activities. Guarantor shall not:
               (i) amend its Organizational Documents in any respect which would
have a Material Adverse Effect on Guarantor’s ability to fulfill its obligations
under this Guaranty or any of the Other Loan Documents without the prior written
consent of Lender; or
               (ii) dissolve or liquidate in whole or in part; or
               (iii) except as otherwise provided in Section 8.12 of the Master
Agreement, merge or consolidate with any Person if Guarantor is not the
surviving entity.
          (b) Material Adverse Effect. Guarantor shall not take or permit any
action which could reasonably be expected to have any Material Adverse Effect on
Guarantor.
          (c) Principal Place of Business. Guarantor shall not change its
principal place of business or the location of its books and records without
first giving ten (10) days’ prior written notice to Lender.
     10. Expenses. Guarantor agrees to pay all reasonable costs and
out-of-pocket expenses, including court costs and expenses and the reasonable
fees and disbursements of legal counsel, incurred by or on behalf of Lender in
connection with the enforcement of Guarantor’s obligations under this Guaranty
or the protection of Lender’s rights under this Guaranty. The covenants
contained in this Section shall survive the payment of the Guaranteed
Obligations.
     11. Condition of Borrower. Guarantor is fully aware of the financial
condition of Borrower and is executing and delivering this Guaranty based solely
upon Guarantor’s own independent investigation of all matters pertinent hereto
and is not relying in any manner upon any representation or statement made by
Lender. Guarantor represents and warrants that Guarantor is in a position to
obtain, and Guarantor hereby assumes full responsibility for obtaining, any
additional information concerning Borrower’s financial condition and any other
matters pertinent hereto as Guarantor may desire and Guarantor is not relying
upon or expecting Lender to furnish to Guarantor any information now or
hereafter in Lender’s possession concerning the same or any other matter. By
executing this Guaranty, Guarantor knowingly accepts the full range of risks
encompassed within a contract of this type, which risks Guarantor acknowledges.

E-11



--------------------------------------------------------------------------------



 



     12. Further Assurances. Guarantor agrees at any time and from time to time
upon request by Lender to take, or cause to be taken, any action and to execute
and deliver any additional documents which, in the reasonable opinion of Lender,
may be necessary in order to assure to Lender the full benefits of this
Guaranty, so long as any such action does not materially increase Guarantor’s
obligations hereunder or materially decrease its rights hereunder.
     13. Subordination. Guarantor hereby irrevocably and unconditionally agrees
that any claims, direct or indirect, Guarantor may have by subrogation or other
form of reimbursement, against Borrower or to any security or any interest
therein, by virtue of this Guaranty or as a consequence of any payment made by
Guarantor pursuant to this Guaranty, shall be fully subordinated in time and
right of payment to the payment in full of the Guaranteed Obligations and all
other obligations of Guarantor to Lender under this Guaranty.
     14. No Subrogation. Guarantor shall not have any right of subrogation
against Borrower by reason of any payment by Guarantor under this Guaranty until
such time as all of the Guaranteed Obligations have been satisfied in full.
Nothing in the foregoing shall affect any claim which any Guarantor has against
Borrower under the terms of the Organizational Documents of Borrower.
     15. Insolvency and Liability of Borrower. So long as any of the Guaranteed
Obligations is unpaid and this Guaranty is in effect, and to the extent not
prohibited by the applicable bankruptcy court, Guarantor agrees to file all
claims against Borrower in any bankruptcy or other proceeding in which the
filing of claims is required by law in connection with indebtedness owed by
Borrower to Guarantor and to assign to Lender all rights of Guarantor thereunder
up to the lesser of (a) the amount of such indebtedness or (b) the amount of the
Guaranteed Obligations. In all such cases the Person or Persons authorized to
pay such claims shall pay to Lender the full amount thereof to the full extent
necessary to pay the Guaranteed Obligations, and Guarantor hereby assigns to
Lender all of Guarantor’s rights to all such payments to which Guarantor would
otherwise be entitled. Notwithstanding the foregoing, and except to the extent
that any sums owed by Borrower to Lender under the Loan Documents shall have
been fully satisfied thereby, the liability of Guarantor hereunder shall in no
way be affected by
               (i) the release or discharge of Borrower in any creditors’,
receivership, bankruptcy or other proceedings; or
               (ii) the impairment, limitation or modification of the liability
of Borrower or the estate of Borrower in bankruptcy resulting from the operation
of any present or future provisions of the Bankruptcy Code or other statute or
from the decision in any court.
     16. Preferences, Fraudulent Conveyances, Etc. If Lender is required to
refund, or voluntarily refunds, any payment received from Borrower because such
payment is or may be avoided, invalidated, declared fraudulent, set aside or
determined to be void or voidable as a preference, fraudulent conveyance,
impermissible setoff or a diversion of trust funds under the bankruptcy laws or
for any similar reason, including, without limitation, any judgment, order or
decree of any court or administrative body having jurisdiction over Lender or
any of its property, or any settlement or compromise of any claim effected by
Lender with Borrower or other

E-12



--------------------------------------------------------------------------------



 



claimant (a “Rescinded Payment”), then Guarantor’s liability to Lender shall
continue in full force and effect, or Guarantor’s liability to Lender shall be
reinstated, as the case may be, with the same effect and to the same extent as
if the Rescinded Payment had not been received by Lender (but only to the extent
such Rescinded Payment was part of the Guaranteed Obligations hereunder),
notwithstanding the cancellation or termination of any Note or any of the other
Loan Documents. In addition, Guarantor shall pay, or reimburse Lender for, all
expenses (including all reasonable attorneys’ fees, court costs and related
disbursements) incurred by Lender in the defense of any claim that a payment
received by Lender in respect of all or any part of the Guaranteed Obligations
from Guarantor must be refunded. The provisions of this Section shall survive
the termination of this Guaranty and any satisfaction and discharge of Borrower
by virtue of any payment, court order or any federal or state law.
     17. Waiver. Neither this Guaranty nor any term hereof may be changed,
waived, discharged or terminated except by an instrument in writing signed by
Lender and Guarantor expressly referring to this Guaranty and to the provisions
so changed or limited. No such waiver shall extend to or affect any obligation
not expressly waived or impair any right consequent thereon. No course of
dealing or delay or omission on the part of Lender in exercising any right under
this Guaranty shall operate as a waiver thereof or otherwise by prejudice
thereto.
     18. Notices. All notices or other communications hereunder shall be
sufficiently given and shall be deemed given when sent in the manner prescribed
by the Master Agreement addressed to the parties as follows:
     As to the Guarantor:
Sun Communities, Inc.
2777 Franklin Road
The American Center
Suite 200
Southfield, Michigan 48034
Attention: Gary A. Shiffman
Telecopy No.: (248) 208-2645
     with a copy to:
Jaffe, Raitt, Heuer & Weiss, P.C.
The American Center
27777 Franklin Road
Suite 2500
Southfield, Michigan 48034
Attention: Richard A. Zussman, Esq.

E-13



--------------------------------------------------------------------------------



 



Telecopy No.: (248) 351-3082
     If to Lender or Fannie Mae:
As provided in the Master Agreement.
     19. Assignability by Lender. Lender may, without notice to Guarantor,
assign or transfer the Advances and the Loan Documents, in whole or in part. In
such event, each and every immediate and successive assignee, transferee or
holder of all or any part of the Advances and the Loan Documents shall have the
right to enforce this Guaranty, by legal action or otherwise, as fully as if
such assignee, transferee, or holder were by name specifically given such right
and power in this Guaranty. Lender shall have an unimpaired right to enforce
this Guaranty for its benefit as to so much of the Advances and the Loan
Documents as Lender has not sold, assigned or transferred.
     20. Guarantor Bound by Judgment Against Borrower. Guarantor shall be
conclusively bound, in any jurisdiction, by the judgment in any action by Lender
against Borrower in connection with the Loan Documents (wherever instituted) as
if Guarantor were a party to such action even if not so joined as a party.
     21. Governing Law. The provisions of Section 17.06 of the Master Agreement
(entitled Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial) are
hereby incorporated into this Agreement by this reference to the fullest extent
as if the text of such Section were set forth in its entirety herein.
     22. Invalid Provisions. If any provision of this Guaranty or the
application thereof to Guarantor or any circumstance in any jurisdiction whose
laws govern this Guaranty shall, to any extent, be invalid or unenforceable
under any applicable statute, regulation or rule of law, then such provision
shall be deemed inoperative to the extent of such invalidity or unenforceability
and shall be deemed modified to conform to such statute, regulation or rule or
law. The remainder of this Guaranty and the application of any such invalid or
unenforceable provision to parties, jurisdictions or circumstances other than
those to whom or to which it is held invalid or unenforceable, shall not be
affected by such invalidity or unenforceability nor shall such invalidity or
unenforceability affect the validity or enforceability of any other provision of
this Guaranty.
     23. General Provisions. This Guaranty shall be binding upon the respective
successors and assigns of Guarantor, and shall inure to the benefit of Lender
and its successors and assigns, including, without limitation, each successive
holder of the Notes. The descriptive headings of the Sections of the Guaranty
have been inserted herein for convenience of reference only and shall not define
or limit the provisions hereof.
[The rest of this page has been intentionally left blank.]

E-14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Guarantor has signed this Guaranty under seal as of the
day and year first above written.

                  SUN COMMUNITIES, INC., a Maryland corporation    
 
           
 
  By:        
 
  Name:  
 
Jonathan M. Colman    
 
  Title:   Executive Vice President — Acquisitions    

E-15



--------------------------------------------------------------------------------



 



EXHIBIT F TO
SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
COMPLIANCE CERTIFICATE
     The undersigned (“Borrower”) hereby certifies to PNC BANK, NATIONAL
ASSOCIATION (“Lender”) and Fannie Mae as follows:
          1. Master Agreement. Borrower is a party to that certain Second
Amended and Restated Master Credit Facility Agreement, dated as of July 27, 2011
by and among Borrower, Lender and Fannie Mae (as amended from time to time, the
“Master Agreement”). The rights of Lender under the Master Agreement have been
assigned to Fannie Mae. This Certificate is issued pursuant to the terms of the
Master Agreement.
          2. Satisfaction of Conditions. Borrower hereby represents, warrants
and covenants to Lender that all conditions to the Request with respect to which
this Certificate is issued have been satisfied in all material respects.
          3. Capitalized Terms. All capitalized terms used but not defined in
this Certificate shall have the meanings ascribed to such terms in the Master
Agreement.
Dated: _______________
[Remainder of Page Intentionally Blank]

F-1



--------------------------------------------------------------------------------



 



                          BORROWER:    
 
                        SUN SECURED FINANCING LLC, a Michigan limited liability
company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
          Name:  
 
Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        ASPEN — FT. COLLINS LIMITED PARTNERSHIP, a Michigan
limited partnership    
 
                        By:   Sun GP L.L.C., a Michigan limited liability
company, its general partner    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its manager    
 
                   
 
          By:        
 
          Name:  
 
Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        SUN SECURED FINANCING HOUSTON LIMITED PARTNERSHIP, a
Michigan limited partnership    
 
                        By:   Sun Secured Financing GP, Inc., a Michigan
corporation, its general partner    
 
                   
 
      By:                                       Name:   Jonathan M. Colman      
      Title:   Executive Vice President — Acquisitions    

F-2



--------------------------------------------------------------------------------



 



                          SUN COMMUNITIES FINANCE, LLC, a Michigan limited
liability company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
          Name:  
 
Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        SUN HOLLY FOREST LLC, a Michigan limited liability
company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
          Name:  
 
Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        SUN SADDLE OAK LLC, a Michigan limited liability company
   
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
          Name:  
 
Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    

F-3



--------------------------------------------------------------------------------



 



EXHIBIT G-1 TO
SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
ORGANIZATIONAL CERTIFICATE
(Sun Secured Financing LLC, Sun Communities Finance, LLC,
Sun Holly Forest LLC and Sun Saddle Oak LLC)
     I, the undersigned, __________________, hereby certify as follows:
     1. Position. I am the ___________________ of Sun Communities, Inc., a
Maryland corporation, which is the general partner of Sun Communities Operating
Limited Partnership, a Michigan limited partnership, which is (a) sole member of
Sun Secured Financing LLC and (b) the managing member of Sun Communities
Finance, LLC, Sun Holly Forest LLC, and Sun Saddle Oak LLC, each a Michigan
limited liability company (individually and collectively the “Borrower”), and I
am authorized to deliver this Certificate on behalf of Borrower.
     2. Master Agreement. Borrower entered into that certain Second Amended and
Restated Master Credit Facility Agreement, dated as of July 27, 2011, by and
among Borrower and PNC BANK, NATIONAL ASSOCIATION (“Lender”) and Fannie Mae (as
amended from time to time, the “Master Agreement”). The rights of Lender under
the Master Agreement have been assigned to Fannie Mae. This Certificate is
issued pursuant to the terms of the Master Agreement.
     3. Due Authorization of Request. I hereby certify that no action by the
members, shareholders or partners, as the case may be, of Borrower or Borrower’s
general partner or sole member is necessary to duly authorize the execution and
delivery of, and the consummation of the transaction contemplated by the Request
with respect to which this Certificate is delivered, or, if necessary, that
attached as Exhibit A to this Certificate is a true copy of resolutions duly
adopted at a meeting of the board of directors, partners or members, as the case
may be, that authorize the action. Any such resolutions are in full force and
effect and are unmodified as of the date of this Certificate.
     4. No Changes. Since the date of the most recent Organizational Certificate
delivered to Lender, or, if there are none, since the date of the Master
Agreement, there have been no changes in any of the Organizational Documents of
Borrower, except as set forth in Exhibit B to this Certificate, and Borrower
remains in good standing or are duly qualified in the jurisdictions in which it
is required to be in good standing or duly qualified under the terms of the
Master Agreement.
     5. Incumbency Certificate. One or more of the persons authorized to execute
and deliver any documents required to be delivered in connection with the
Request are set forth on the attached Schedule.
     6. Capitalized Terms. All capitalized terms used but not defined in this
Certificate shall have the meanings ascribed to such terms in the Master
Agreement.
Dated: _______________
[Remainder of Page Intentionally Blank]

G-1-1



--------------------------------------------------------------------------------



 



             
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
                [officer other than person signing loan documents]    

G-1-2



--------------------------------------------------------------------------------



 



Exhibit A
Resolutions

G-1-3



--------------------------------------------------------------------------------



 



Exhibit B
(Changes to Documents)

G-1-4



--------------------------------------------------------------------------------



 



Exhibit C
Schedule
Authorized Signatories

G-1-5



--------------------------------------------------------------------------------



 



EXHIBIT G-2 TO
SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
ORGANIZATIONAL CERTIFICATE
(Aspen-Ft. Collins Limited Partnership)
     I, the undersigned, _____________________, hereby certify as follows:
     1. Position. I am the ___________________ of Sun Communities, Inc., a
Maryland corporation, which is the manager of Sun GP L.L.C., a Michigan limited
liability company, general partner of Aspen-Ft. Collins Limited Partnership, a
Michigan limited partnership (the “Borrower”), and I am authorized to deliver
this Certificate on behalf of Borrower.
     2. Master Agreement. Borrower entered into that certain Second Amended and
Restated Master Credit Facility Agreement, dated as of July 27, 2011, by and
among Borrower and PNC BANK, NATIONAL ASSOCIATION (“Lender”) and Fannie Mae (as
amended from time to time, the “Master Agreement”). The rights of Lender under
the Master Agreement have been assigned to Fannie Mae. This Certificate is
issued pursuant to the terms of the Master Agreement.
     3. Due Authorization of Request. I hereby certify that no action by the
members, shareholders or partners, as the case may be, of Borrower or Borrower’s
general partner or sole member is necessary to duly authorize the execution and
delivery of, and the consummation of the transaction contemplated by the Request
with respect to which this Certificate is delivered, or, if necessary, that
attached as Exhibit A to this Certificate is a true copy of resolutions duly
adopted at a meeting of the board of directors, partners or members, as the case
may be, that authorize the action. Any such resolutions are in full force and
effect and are unmodified as of the date of this Certificate.
     4. No Changes. Since the date of the most recent Organizational Certificate
delivered to Lender, or, if there are none, since the date of the Master
Agreement, there have been no changes in any of the Organizational Documents of
Borrower, except as set forth in Exhibit B to this Certificate, and Borrower
remains in good standing or are duly qualified in the jurisdictions in which it
is required to be in good standing or duly qualified under the terms of the
Master Agreement.
     5. Incumbency Certificate. One or more of the persons authorized to execute
and deliver any documents required to be delivered in connection with the
Request are set forth on the attached Schedule.
     6. Capitalized Terms. All capitalized terms used but not defined in this
Certificate shall have the meanings ascribed to such terms in the Master
Agreement.
Dated: _______________
[Remainder of Page Intentionally Blank]

G-2-1



--------------------------------------------------------------------------------



 



             
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
                [officer other than person signing loan documents]    



G-2-2



--------------------------------------------------------------------------------



 



Exhibit A
Resolutions

G-2-3



--------------------------------------------------------------------------------



 



Exhibit B
(Changes to Documents)

G-2-4



--------------------------------------------------------------------------------



 



Exhibit C
Schedule
Authorized Signatories

G-2-5



--------------------------------------------------------------------------------



 



EXHIBIT G-3 TO
SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
ORGANIZATIONAL CERTIFICATE
(Sun Secured Financing Houston Limited Partnership
     I, the undersigned, ______________________, hereby certify as follows:
     1. Position. I am the ______________________ of Sun Secured Financing GP,
Inc., a Michigan corporation, general partner of Sun Secured Financing Houston
Limited Partnership, a Michigan limited partnership (the “Borrower”), and I am
authorized to deliver this Certificate on behalf of Borrower.
     2. Master Agreement. Borrower entered into that certain Second Amended and
Restated Master Credit Facility Agreement, dated as of July 27, 2011, by and
among Borrower, PNC BANK, NATIONAL ASSOCIATION (“Lender”) and Fannie Mae (as
amended from time to time, the “Master Agreement”). The rights of Lender under
the Master Agreement have been assigned to Fannie Mae. This Certificate is
issued pursuant to the terms of the Master Agreement.
     3. Due Authorization of Request. I hereby certify that no action by the
members, shareholders or partners, as the case may be, of Borrower or Borrower’s
general partner or sole member is necessary to duly authorize the execution and
delivery of, and the consummation of the transaction contemplated by the Request
with respect to which this Certificate is delivered, or, if necessary, that
attached as Exhibit A to this Certificate is a true copy of resolutions duly
adopted at a meeting of the board of directors, partners or members, as the case
may be, that authorize the action. Any such resolutions are in full force and
effect and are unmodified as of the date of this Certificate.
     4. No Changes. Since the date of the most recent Organizational Certificate
delivered to Lender, or, if there are none, since the date of the Master
Agreement, there have been no changes in any of the Organizational Documents of
Borrower, except as set forth in Exhibit B to this Certificate, and Borrower
remains in good standing or are duly qualified in the jurisdictions in which it
is required to be in good standing or duly qualified under the terms of the
Master Agreement.
     5. Incumbency Certificate. One or more of the persons authorized to execute
and deliver any documents required to be delivered in connection with the
Request are set forth on the attached Schedule.
     6. Capitalized Terms. All capitalized terms used but not defined in this
Certificate shall have the meanings ascribed to such terms in the Master
Agreement.
Dated: _______________
[Remainder of Page Intentionally Blank]

G-3-1



--------------------------------------------------------------------------------



 



             
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
                [officer other than person signing loan documents]    



G-3-2



--------------------------------------------------------------------------------



 



Exhibit A
Resolutions

G-3-3



--------------------------------------------------------------------------------



 



Exhibit B
(Changes to Documents)

G-3-4



--------------------------------------------------------------------------------



 



Exhibit C
Schedule
Authorized Signatories
·

G-3-5



--------------------------------------------------------------------------------



 



EXHIBIT G-4 TO
SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
ORGANIZATIONAL CERTIFICATE
(Sun)
     I, the undersigned, ________________, hereby certify as follows:
     1. Position. I am the _____________________ of Sun Communities, Inc., a
Maryland corporation (“Sun”) and I am authorized to deliver this Certificate on
behalf of Sun.
     2. Guaranty. Sun entered into that certain Second Amended and Restated
Guaranty, dated as of July 27, 2011, by Sun for the benefit of PNC BANK,
NATIONAL ASSOCIATION (“Lender”) and Fannie Mae (as amended from time to time,
the “Guaranty”). The rights of Lender under the Guaranty have been assigned to
Fannie Mae. This Certificate is issued pursuant to the terms of the Guaranty.
     3. Due Authorization of Request. I hereby certify that no further action by
the board of directors of Sun is necessary to duly authorize the execution and
delivery of, and the consummation of the transaction contemplated by the Request
with respect to which this Certificate is delivered, or, if necessary, that
attached as Exhibit A to this Certificate is a true copy of resolutions duly
adopted at a meeting of the board of directors, partners or members, as the case
may be, that authorize the action. Any such resolutions are in full force and
effect and are unmodified as of the date of this Certificate.
     4. No Changes. Since the date of the most recent Organizational Certificate
delivered to Lender, or, if there are none, since the date of the Guaranty,
there have been no changes in any of the Organizational Documents of Sun, except
as set forth in Exhibit B to this Certificate, and Sun remains in good standing
or are duly qualified in the jurisdictions in which it is required to be in good
standing or duly qualified under the terms of the Guaranty.
     5. Section 5. Incumbency Certificate. One or more of the persons authorized
to execute and deliver any documents required to be delivered by Sun in
connection with the Request are set forth on the attached Schedule.
     6. Capitalized Terms. All capitalized terms used but not defined in this
Certificate shall have the meanings ascribed to such terms in the Second Amended
and Restated Master Credit Facility Agreement among Sun Secured Financing LLC, a
Michigan limited liability company, Aspen-Ft. Collins Limited Partnership, a
Michigan limited partnership, Sun Secured Financing Houston Limited Partnership,
a Michigan limited partnership, Sun Communities Finance, LLC, a Michigan limited
liability company, Sun Holly Forest LLC, a Michigan limited liability company,
Sun Saddle Oak LLC, a Michigan limited liability company, Lender and Fannie Mae
dated as of July 27, 2011.
Dated: _______________
[Remainder of Page Intentionally Blank]

G-4-1



--------------------------------------------------------------------------------



 



             
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
                [officer other than person signing loan documents]    



G-4-2



--------------------------------------------------------------------------------



 



Exhibit A
Resolutions

G-4-3



--------------------------------------------------------------------------------



 



Exhibit B
(Changes to Documents)

G-4-4



--------------------------------------------------------------------------------



 



Exhibit C
Schedule
Authorized Signatories

G-4-5



--------------------------------------------------------------------------------



 



EXHIBIT H TO
SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
CONVERSION REQUEST
     THE MASTER AGREEMENT REQUIRES THERE TO OCCUR AT A CLOSING TO BE HELD AT
OFFICES DESIGNATED BY YOU ON A CLOSING DATE SELECTED BY YOU, AND OCCURRING
WITHIN THIRTY (30) BUSINESS DAYS AFTER YOUR RECEIPT OF THE CONVERSION REQUEST
(OR ON SUCH OTHER DATE TO WHICH WE MAY AGREE), AS LONG AS NONE OF THE
LIMITATIONS CONTAINED IN SECTION 1.09 OF THE MASTER AGREEMENT IS VIOLATED, AND
ALL CONDITIONS CONTAINED IN SECTION 1.10 OF THE MASTER AGREEMENT ARE SATISFIED.
                              ,           
VIA:                                         
PNC BANK, NATIONAL ASSOCIATION (“Lender”)
26901 Agoura Road, Suite 200
Calabasas Hills, California 91301-9932
Attention:      Servicing
[Note: Subject to change in the event Lender or its address changes]

Re:   CONVERSION REQUEST issued pursuant to that Second Amended and Restated
Master Credit Facility Agreement, dated as of July 27, 2011, by and among the
undersigned (“Borrower”), Lender and Fannie Mae (as amended from time to time,
the “Master Agreement”).

Ladies and Gentlemen:
This constitutes a Conversion Request pursuant to the terms of the
above-referenced Master Agreement.
     1. Request. Borrower hereby requests that there occur a conversion of all
or a portion of the Variable Facility Commitment to the Fixed Facility
Commitment in accordance with the terms of the Master Agreement. Following is
the information required by the Master Agreement with respect to this Request:
          (a) Designation of Amount of Conversion. The amount of the conversion
shall be $________________________.
          (b) Designation of Maturity Date of Fixed Advance. The maturity date
of the Fixed Advance shall be May 1, 2023.

H-1



--------------------------------------------------------------------------------



 



          (c) Designation of Yield Maintenance Period for Fixed Advance. The
Yield Maintenance Period End Date for the Fixed Advance shall be the last day of
November, 2022.
          (d) Prepayment of Variable Advances. (If necessary) The Variable
Advances Outstanding which will be prepaid on the Closing Date for the
conversion are as follows:

         
Closing Date of Variable Advance:
       
 
 
 
   
Maturity Date of Variable Advance:
       
 
 
 
   
Amount of Advance:
       
 
 
 
   

(Note: Any Fixed Advances made in conjunction with a conversion of all or a
portion of the Variable Facility Commitment to the Fixed Facility Commitment
must be accompanied by an Advance Request and shall be reviewed in accordance
with the terms of the Master Agreement.)
          (e) Accompanying Documents. All documents, instruments and
certificates required to be delivered pursuant to the conditions contained in
Section 1.10 of the Master Agreement, including (i) the Conversion Documents, as
well as (ii) a Compliance Certificate and (iii) an Organizational Certificate
will be delivered on or before the Closing Date.
     2. Capitalized Terms. All capitalized terms used but not defined in this
Request shall have the meanings ascribed to such terms in the Master Agreement.
[Remainder of Page Intentionally Blank]

H-2



--------------------------------------------------------------------------------



 



                          Sincerely,    
 
                        SUN SECURED FINANCING LLC, a Michigan limited liability
company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
          Name:  
 
Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        ASPEN — FT. COLLINS LIMITED PARTNERSHIP, a Michigan
limited partnership    
 
                        By:   Sun GP L.L.C., a Michigan limited liability
company, its general partner    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its manager    
 
                   
 
          By:        
 
          Name:  
 
Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        SUN SECURED FINANCING HOUSTON LIMITED PARTNERSHIP, a
Michigan limited partnership    
 
                        By:   Sun Secured Financing GP, Inc., a Michigan
corporation, its general partner    
 
                   
 
      By:                                       Name:   Jonathan M. Colman      
      Title:   Executive Vice President — Acquisitions    

H-3



--------------------------------------------------------------------------------



 



                          SUN COMMUNITIES FINANCE, LLC, a Michigan limited
liability company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
          Name:  
 
Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        SUN HOLLY FOREST LLC, a Michigan limited liability
company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
          Name:  
 
Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        SUN SADDLE OAK LLC, a Michigan limited liability company
   
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
          Name:  
 
Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    

H-4



--------------------------------------------------------------------------------



 



EXHIBIT I TO
SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
MASTER CREDIT FACILITY AGREEMENT CONVERSION AMENDMENT
     This ____ AMENDMENT TO SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY
AGREEMENT (the “Amendment”) is made as of the ____ day of _______________,
_____, by and among (i) SUN SECURED FINANCING LLC, a Michigan limited liability
company, ASPEN-FT. COLLINS LIMITED PARTNERSHIP, a Michigan limited partnership,
SUN SECURED FINANCING HOUSTON LIMITED PARTNERSHIP, a Michigan limited
partnership, SUN COMMUNITIES FINANCE, LLC, a Michigan limited liability company,
SUN HOLLY FOREST LLC, a Michigan limited liability company, and SUN SADDLE OAK
LLC, a Michigan limited liability company (individually and collectively,
“Borrower”), (ii) PNC BANK, NATIONAL ASSOCIATION (“Lender”) and (iii) FANNIE
MAE, the corporation duly organized under the Federal National Mortgage
Association Charter Act, as amended, 12 U.S.C. §1716 et seq. and duly organized
and existing under the laws of the United States.
RECITALS
     A. Borrower, Lender and Fannie Mae are parties to that certain Second
Amended and Restated Master Credit Facility Agreement, dated as of July 27, 2011
(as amended from time to time, the “Master Agreement”).
     B. All of Lender’s right, title and interest in the Master Agreement and
the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to those certain Assignments of Collateral Agreements, dated as of
May 29, 2002 and April 28, 2004 (together, the “Assignment”). Fannie Mae is the
current holder of all Advances made by Lender pursuant to the Fixed Facility
Commitment and the Variable Facility Commitment under the Master Agreement,
however Fannie Mae has not assumed (i) the obligations of the Lender under the
Master Agreement to make Future Advances, or (ii) any of the obligations of the
Lender which are servicing obligations delegated to Lender as servicer of the
Advances. Fannie Mae has designated the Lender as the servicer of the Advances
contemplated by the Master Agreement.
     C. The parties are executing this Amendment pursuant to the Master
Agreement to reflect a conversion of all or a portion of the Variable Facility
Commitment to the Fixed Facility Commitment.
     NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
and agreements contained in this Amendment and the Master Agreement, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:
     1. Conversion. The Variable Facility Commitment shall be reduced by, and
the Fixed Facility Commitment shall be increased by, $____________________, and
the definitions

I-1



--------------------------------------------------------------------------------



 



of “Variable Facility Commitment” and “Fixed Facility Commitment” are hereby
replaced in their entirety by the following new definitions:
“Fixed Facility Commitment” means [$_______________] plus such amount as
Borrower may elect to add to the Fixed Facility Commitment in accordance with
Section 1.08 and Article 4, less such amount as Borrower may elect to extend as
a Variable Advance upon the original maturity date of a Fixed Advance pursuant
to Section 1.07.
“Variable Facility Commitment” means an aggregate amount of [$_____________],
which shall be evidenced by the Variable Facility Note in the form attached
hereto as Exhibit C, plus such amount as Borrower may elect to add to the
Variable Facility Commitment in accordance with Article 4, less such amount as
Borrower may elect to convert from the Variable Facility Commitment to the Fixed
Facility Commitment in accordance with Section 1.08, and less such amount by
which Borrower may elect to reduce the Variable Facility Commitment in
accordance with Article 5.
     2. Capitalized Terms. All capitalized terms used in this Amendment which
are not specifically defined herein shall have the respective meanings set forth
in the Master Agreement.
     3. Full Force and Effect. Except as expressly modified by this Amendment,
all terms and conditions of the Master Agreement shall continue in full force
and effect.
     4. Counterparts. This Amendment may be executed in counterparts by the
parties hereto, and each such counterpart shall be considered an original and
all such counterparts shall constitute one and the same instrument.
[Remainder of Page Intentionally Blank]

I-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed the Master Agreement
as an instrument under seal as of the day and year first above written.

                      BORROWER:
 
                    SUN SECURED FINANCING LLC, a Michigan limited liability
company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    ASPEN — FT. COLLINS LIMITED PARTNERSHIP, a Michigan limited
partnership
 
                    By:   Sun GP L.L.C., a Michigan limited liability company,
its general partner
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
manager
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    SUN SECURED FINANCING HOUSTON LIMITED PARTNERSHIP, a
Michigan limited partnership
 
                    By:   Sun Secured Financing GP, Inc., a Michigan
corporation, its general partner
 
               
 
      By:        
 
     
 
 
      Name: Jonathan M. Colman
 
      Title:   Executive Vice President — Acquisitions

I-3



--------------------------------------------------------------------------------



 



                      SUN COMMUNITIES FINANCE, LLC, a Michigan limited liability
company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    SUN HOLLY FOREST LLC, a Michigan limited liability company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    SUN SADDLE OAK LLC, a Michigan limited liability company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions

I-4



--------------------------------------------------------------------------------



 



              FANNIE MAE:
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

I-5



--------------------------------------------------------------------------------



 



EXHIBIT J TO
SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
RATE FORM
     Pursuant to Section 2.01(b) of that certain Second Amended and Restated
Master Credit Facility Agreement dated as of July 27, 2011 (as amended from time
to time, the “Master Agreement”) by and among PNC BANK, NATIONAL ASSOCIATION
(“Lender”), the undersigned (the “Borrower”), Borrower hereby requests that
Lender issue to it an advance with the following terms:

     
Designation of Advance
  _____ Variable Advance
(Check One)
  _____ Fixed Advance

     FOR SARM VARIABLE ADVANCE ONLY:

     
Proposed Initial Adjustable Rate
  ________ %
 
   
Advance Amount
  $______________________
 
   
Interest Only Period (if applicable)
  _______________________
 
   
Term
  _______ months
 
   
Initial 1-/3-Month LIBOR (Current Index)
  _______________________
 
   
[Breakage Fee Deposit
  _______________________]
 
   
Variable Facility Fee
  ___________________ bps
 
   
Prepayment Premium Type
  _______________________
 
   
Closing Date no later than
  _______________, _______
 
   
MBS Settlement Date
  _______________, _______

J-1



--------------------------------------------------------------------------------



 



     FOR FIXED ADVANCE ONLY:

     
Proposed Pass-Through Rate
  ________ %
 
   
Note Rate
  ________ %
 
   
Advance Amount
  $                                        
 
   
Term
                       months
 
   
Interest Only Period [if applicable]
                       months
 
   
Fixed Facility Fee
                       bps
 
   
MBS Issue Date
                                          
 
   
MBS Settlement Date
                                          
 
   
Maximum Annual Coupon Rate
                       %
 
   
Yield Maintenance Period
                      
 
   
Amortization Period
                       months
 
   
Closing Date no later than
                                          

     Lender will provide Borrower with written confirmation when and if it has
obtained a commitment for the purchase of a Fannie Mae MBS having the
characteristics described above or better. In the event that the lowest
available Initial Adjustable Rate or Proposed Pass-Through Rate, as applicable,
is greater than that specified above, Lender will not proceed without the prior
written authorization of Borrower.
     Borrower certifies that all conditions contained in Article 2 of the Master
Agreement that are required to be satisfied will be satisfied on or before the
Closing Date.
     Defined terms used herein shall have the same meaning as set forth in the
Master Agreement.
Dated: ____________________, ____

                      BORROWER:
 
                    SUN SECURED FINANCING LLC, a Michigan limited liability
company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member

J-2



--------------------------------------------------------------------------------



 



                          By:   Sun Communities, Inc., a Maryland Corporation,
its general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    ASPEN — FT. COLLINS LIMITED PARTNERSHIP, a Michigan limited
partnership
 
                    By:   Sun GP L.L.C., a Michigan limited liability company,
its general partner
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
manager
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    SUN SECURED FINANCING HOUSTON LIMITED PARTNERSHIP, a
Michigan limited partnership
 
                    By:   Sun Secured Financing GP, Inc., a Michigan
corporation, its general partner
 
               
 
      By:                               Name:   Jonathan M. Colman        
Title:   Executive Vice President — Acquisitions

J-3



--------------------------------------------------------------------------------



 



                      SUN COMMUNITIES FINANCE, LLC, a Michigan limited liability
company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    SUN HOLLY FOREST LLC, a Michigan limited liability company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    SUN SADDLE OAK LLC, a Michigan limited liability company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions

J-4



--------------------------------------------------------------------------------



 



     Pursuant to Section 2.01(c) of the Master Agreement, Lender hereby confirms
that it has obtained a commitment for the purchase of a Fannie Mae MBS in
conformance with the terms noted above except for the following:
Dated: __________________________

              PNC BANK, NATIONAL ASSOCIATION
 
       
 
  By:    
 
     
 
  Name:    
 
     
 
  Title:    
 
     

Rate Setting Date: ____________________, ______, ___:___ AM/PM Eastern Time

J-5



--------------------------------------------------------------------------------



 



EXHIBIT K TO
SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
[INTENTIONALLY DELETED]

K-1



--------------------------------------------------------------------------------



 



EXHIBIT L TO
SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
ADVANCE REQUEST
THE MASTER AGREEMENT REQUIRES YOU TO MAKE THE REQUESTED FUTURE ADVANCE, IF ALL
CONDITIONS CONTAINED IN SECTION 2.04(b) OF THE MASTER AGREEMENT ARE SATISFIED,
AT A CLOSING TO BE HELD AT OFFICES DESIGNATED BY YOU ON A CLOSING DATE SELECTED
BY YOU, WHICH DATE SHALL BE NOT MORE THAN THREE (3) BUSINESS DAYS AFTER OUR
RECEIPT OF THE CONFIRMED RATE FORM (OR ON SUCH OTHER DATE AS WE MAY AGREE).
LENDER RESERVES THE RIGHT TO REQUIRE THAT WE POST A DEPOSIT AT THE TIME THE MBS
COMMITMENT IS OBTAINED AS AN ADDITIONAL CONDITION TO YOUR OBLIGATION TO MAKE THE
FUTURE ADVANCE.
____________________, ______
VIA: _______________________
PNC BANK, NATIONAL ASSOCIATION (“Lender”)
26901 Agoura Road, Suite 200
Calabasas Hills, California 91301-9932
Attention: Servicing
[Note: Subject to change in the event Lender or its address changes]

Re:   ADVANCE REQUEST issued pursuant to that Second Amended and Restated Master
Credit Facility Agreement, dated as of July 27, 2011 by and among the
undersigned (“Borrower”), Lender and Fannie Mae (as amended from time to time,
the “Master Agreement”)

Ladies and Gentlemen:
This constitutes an Advance Request pursuant to the terms of the
above-referenced Master Agreement.
     1. Request. Borrower hereby requests that Lender make an Advance in
accordance with the terms of the Master Agreement. Following is the information
required by the Master Agreement with respect to this Request:

  (a)   Amount. The amount of the Future Advance shall be $____________.     (b)
  Designation of Facility. The Future Advance is a: [Check one]

  (i)   _____ Fixed Advance

L-1



--------------------------------------------------------------------------------



 



  (ii)   _____ Variable Advance

  (c)   Maturity Date. The Maturity Date of the Advance is as follows:
____________.     (d)   Amortization Period.

  (i)   I/O Term ____________________.     (ii)   Amortizing Term
______________.

          (e) Yield Maintenance Period. The Yield Maintenance Period shall be
_________________.
          (f) Accompanying Documents. All documents, instruments and
certificates required to be delivered pursuant to the conditions contained in
Article 6 of the Master Agreement, including (i) a confirmed Rate Form, (ii) a
Variable Facility Note (for Variable Advances only), (iii) a Fixed Facility Note
(for Fixed Advances only), (iv) a Compliance Certificate, and (v) an
Organizational Certificate, will be delivered on or before the Closing Date.
     2. Available Commitment. The information contained in the following table
is true, correct and complete, to the undersigned’s knowledge. The undersigned
acknowledges and agrees that the final determination of the information shall be
made by Lender, in accordance with the terms of the Master Agreement.
Currently Available Fixed Facility Commitment
Currently Available Variable Facility Commitment
Proposed Amount Drawn on Fixed Facility Commitment
Remaining Fixed Facility Commitment after Proposed Draw
Proposed Amount Drawn on Variable Facility Commitment
Remaining Variable Facility Commitment after Proposed Draw
     For these purposes, the terms
          (a) “Available Fixed Facility Commitment” means, at any time, the
maximum amount of Fixed Facility Advances which could be issued and outstanding
without causing: (i) the Aggregate Debt Service Coverage Ratio to be less than
1.30:1.0, or (ii) the Aggregate Loan to Value Ratio to be greater than
seventy-five percent (75%); and
          (b) “Available Variable Facility Commitment” means, at any time, the
maximum amount of Variable Advances which could be issued and outstanding
without causing: (i) the Aggregate Debt Service Coverage Ratio to be less than
1.30:1.0, or (ii) the Aggregate Loan to Value Ratio to be greater than
seventy-five percent (75%).

L-2



--------------------------------------------------------------------------------



 



     3. Capitalized Terms. All capitalized terms used but not defined in this
Request shall have the meanings ascribed to such terms in the Master Agreement.
[Remainder of Page Intentionally Blank]

L-3



--------------------------------------------------------------------------------



 



                          Sincerely,    
 
                        BORROWER:    
 
                        SUN SECURED FINANCING LLC, a Michigan limited liability
company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
          Name:  
 
Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        ASPEN — FT. COLLINS LIMITED PARTNERSHIP, a Michigan
limited partnership    
 
                        By:   Sun GP L.L.C., a Michigan limited liability
company, its general partner    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its manager    
 
                   
 
          By:        
 
                   
 
          Name:   Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        SUN SECURED FINANCING HOUSTON LIMITED PARTNERSHIP, a
Michigan limited partnership    
 
                        By:   Sun Secured Financing GP, Inc., a Michigan
corporation, its general partner    
 
                   
 
      By:                                       Name:   Jonathan M. Colman      
      Title:   Executive Vice President — Acquisitions    

L-4



--------------------------------------------------------------------------------



 



                          SUN COMMUNITIES FINANCE, LLC, a Michigan limited
liability company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
                   
 
          Name:   Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        SUN HOLLY FOREST LLC, a Michigan limited liability
company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
                   
 
          Name:   Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        SUN SADDLE OAK LLC, a Michigan limited liability company
   
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
                   
 
          Name:   Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    

L-5



--------------------------------------------------------------------------------



 



EXHIBIT M TO
SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
REQUEST
____________________, ______
VIA: _______________________
PNC BANK, NATIONAL ASSOCIATION (“Lender”)
26901 Agoura Road, Suite 200
Calabasas Hills, California 91301-9932
Attention:      Servicing
[Note: Subject to change in the event Lender or its address changes]

Re:   REQUEST issued pursuant to that Second Amended and Restated Master Credit
Facility Agreement, dated as of July 27, 2011, by and among the undersigned
(“Borrower”), Lender and Fannie Mae (as amended from time to time, the “Master
Agreement”)

Ladies and Gentlemen:
This constitutes [an Addition] [a Release] [a Substitution] Request pursuant to
the terms of the above-referenced Master Agreement.
[SELECT APPROPRIATE SECTIONS]
     [1. Addition Request. Borrower hereby requests that the Multifamily
Residential Property described in this Request be added to the Collateral Pool
in accordance with the terms of the Master Agreement. Following is the
information required by the Master Agreement with respect to this Request:
          (a) Property Description Package. Attached to this Request is the
information and documents relating to the proposed Additional Mortgaged Property
required by Lender’s Underwriting Requirements;
          (b) Due Diligence Fees. Enclosed with this Request is a check in
payment of all Additional Collateral Due Diligence Fees required to be submitted
with this Request pursuant to Section 10.03(b) of the Master Agreement; and
          (c) Accompanying Documents. All reports, certificates and documents
required to be delivered pursuant to the conditions contained in Section 6.05 of
the Master Agreement will be delivered on or before the Closing Date.
     [1. Release Request. Borrower hereby requests that the Release Property
described in this Request be released from the Collateral Pool in accordance
with the terms of the Master

M-1



--------------------------------------------------------------------------------



 



Agreement. Following is the information required by the Master Agreement with
respect to this Request:
          (a) Description of Release Property. The name, address and location
(county and state) of the Mortgaged Property, or other designation of the
proposed Release Property is as follows:

             
 
  Name:        
 
     
 
   
 
  Address:        
 
           
 
             
 
           
 
           
 
  Location:        
 
           

          (b) Accompanying Documents. All documents, instruments and
certificates required to be delivered pursuant to the conditions contained in
Section 6.06 of the Master Agreement will be delivered on or before the Closing
Date.
     2. Release Price. Borrower shall pay the Release Price as a condition to
the closing of the release of the Release Property from the Collateral Pool.]
     [1. Substitution Request. Borrower hereby requests that the Multifamily
Residential Property described in this Request be added to the Collateral Pool
and that the Release Property described in this Request be released from the
Collateral Pool all in accordance with the terms of the Master Agreement.
Following is the information required by the Master Agreement with respect to
this Request:
          (a) Property Description Package. Attached to this Request is the
information and documents relating to the proposed Substitute Mortgaged Property
required by Lender’s Underwriting Requirements.
          (b) Description of Proposed Release Property. The name, owner, address
and location (county and state) of the proposed Release Property is as follows:

     
Name:
   
 
   

     
Record Owner:
   
 
   

     
Beneficial Owner:
   
 
   

     
Address:
   
 
     
 
   
 
   

     
Location:
   
 
   

M-2



--------------------------------------------------------------------------------



 



          (c) Accompanying Documents. All reports, certificates and documents
required to be delivered pursuant to the conditions contained in Article 6 of
the Master Agreement will be delivered on or before the Closing Date.
     2. Substitution Fee. If Lender consents to the addition of the proposed
Substitute Mortgaged Property to the Collateral Pool and the release of the
proposed Release Property from the Collateral Pool, and Borrower elects to add
the Substitute Mortgaged Property to the Collateral Pool and release the
proposed Release Property from the Collateral Pool, Borrower shall pay the
Substitution Fee and all legal fees and expenses payable by Borrower pursuant to
Section 10.04 as one of the conditions to the closing of the addition of the
Substitute Mortgaged Property to the Collateral Pool and the release of the
proposed Release Property from the Collateral Pool.]
     3. Capitalized Terms. All capitalized terms used but not defined in this
Request shall have the meanings ascribed to such terms in the Master Agreement.
[Remainder of Page Intentionally Blank]

M-3



--------------------------------------------------------------------------------



 



                          Sincerely,    
 
                        BORROWER:    
 
                        SUN SECURED FINANCING LLC, a Michigan limited liability
company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
                   
 
          Name:   Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        ASPEN — FT. COLLINS LIMITED PARTNERSHIP, a Michigan
limited partnership    
 
                        By:   Sun GP L.L.C., a Michigan limited liability
company, its general partner    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its manager    
 
                   
 
          By:        
 
                   
 
          Name:   Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        SUN SECURED FINANCING HOUSTON LIMITED PARTNERSHIP, a
Michigan limited partnership    
 
                        By:   Sun Secured Financing GP, Inc., a Michigan
corporation, its general partner    
 
                   
 
      By:                                       Name:   Jonathan M. Colman      
      Title:   Executive Vice President — Acquisitions    

M-4



--------------------------------------------------------------------------------



 



                          SUN COMMUNITIES FINANCE, LLC, a Michigan limited
liability company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
                   
 
          Name:   Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        SUN HOLLY FOREST LLC, a Michigan limited liability
company    
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
          Name:  
 
Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    
 
                        SUN SADDLE OAK LLC, a Michigan limited liability company
   
 
                        By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member    
 
                            By:   Sun Communities, Inc., a Maryland Corporation,
its general partner    
 
                   
 
          By:        
 
                   
 
          Name:   Jonathan M. Colman    
 
          Title:   Executive Vice President — Acquisitions    

M-5



--------------------------------------------------------------------------------



 



EXHIBIT N TO
SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
CONFIRMATION OF OBLIGATIONS
     THIS CONFIRMATION OF OBLIGATIONS (the “Confirmation of Obligations”) is
made as of the ____ day of __________, ____, by and among SUN SECURED FINANCING
LLC, a Michigan limited liability company, ASPEN-FT. COLLINS LIMITED
PARTNERSHIP, a Michigan limited partnership, SUN SECURED FINANCING HOUSTON
LIMITED PARTNERSHIP, a Michigan limited partnership, SUN COMMUNITIES FINANCE,
LLC, a Michigan limited liability company, SUN HOLLY FOREST LLC, a Michigan
limited liability company, and SUN SADDLE OAK LLC, a Michigan limited liability
company (individually and collectively, “Borrower”), for the benefit of PNC
BANK, NATIONAL ASSOCIATION (“Lender”) and FANNIE MAE.
RECITALS
     A. Borrower and Lender are parties to that certain Second Amended and
Restated Master Credit Facility Agreement, dated as of July 27, 2011 (as amended
from time to time, the “Master Agreement”).
     B. All of Lender’s right, title and interest in the Master Agreement and
the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to those certain Assignments of Collateral Agreements and other
Loan Documents, dated as of May 29, 2002 and April 28, 2004 (the “Assignments”).
Fannie Mae is the current holder of all Advances made by Lender pursuant to the
Fixed Facility Commitment and the Variable Facility Commitment under the Master
Agreement, however Fannie Mae has not assumed (i) the obligations of the Lender
under the Master Agreement to make Future Advances, or (ii) any of the
obligations of the Lender which are servicing obligations delegated to Lender as
servicer of the Advances. Fannie Mae has designated the Lender as the servicer
of the Advances contemplated by the Master Agreement.
     C. Borrower has delivered to Lender a Release Request pursuant to the
Master Agreement to release a Release Property from the Collateral Pool.
     D. Lender has consented to the Release Request.
     E. The parties are executing this Confirmation of Obligations pursuant to
the Master Agreement to confirm that each remains liable for all of its
obligations under the Master Agreement and the other Loan Documents
notwithstanding the release of the Release Property from the Collateral Pool.
     NOW, THEREFORE, Borrower, in consideration of Lender’s consent to the
release of the Release Property from the Collateral Pool and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:

N-1



--------------------------------------------------------------------------------



 



     1. Confirmation of Obligations. Borrower confirms that, except with respect
to the Release Property, none of its respective obligations under the Master
Agreement and the Loan Documents is affected by the release of the Release
Property from the Collateral Pool, and each of its respective obligations under
the Master Agreement and the Loan Documents shall remain in full force and
effect, and it shall be fully liable for the observance of all such obligations,
notwithstanding the release of the Release Property from the Collateral Pool.
     2. Beneficiaries. This Confirmation of Obligations is made for the express
benefit of both Lender and Fannie Mae.
     3. Capitalized Terms. All capitalized terms used in this Confirmation of
Obligations which are not specifically defined herein shall have the respective
meanings set forth in the Master Agreement.
     4. Counterparts. This Confirmation of Obligations may be executed in
counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.
[Remainder of Page Intentionally Blank]

N-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed the Master Agreement
as an instrument under seal as of the day and year first above written.

                      BORROWER:
 
                    SUN SECURED FINANCING LLC, a Michigan limited liability
company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    ASPEN — FT. COLLINS LIMITED PARTNERSHIP, a Michigan limited
partnership
 
                    By:   Sun GP L.L.C., a Michigan limited liability company,
its general partner
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
manager
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    SUN SECURED FINANCING HOUSTON LIMITED PARTNERSHIP, a
Michigan limited partnership
 
                    By:   Sun Secured Financing GP, Inc., a Michigan
corporation, its general partner
 
               
 
      By:                               Name:   Jonathan M. Colman        
Title:   Executive Vice President — Acquisitions

N-3



--------------------------------------------------------------------------------



 



                      SUN COMMUNITIES FINANCE, LLC, a Michigan limited liability
company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    SUN HOLLY FOREST LLC, a Michigan limited liability company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    SUN SADDLE OAK LLC, a Michigan limited liability company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions

N-4



--------------------------------------------------------------------------------



 



              PNC BANK, NATIONAL ASSOCIATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

N-5



--------------------------------------------------------------------------------



 



EXHIBIT O TO
SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
EXPANSION REQUEST
     THE MASTER AGREEMENT REQUIRES YOU TO PERMIT THE REQUESTED INCREASE IN THE
COMMITMENT, AT A CLOSING TO BE HELD AT OFFICES DESIGNATED BY YOU ON A CLOSING
DATE SELECTED BY YOU, AND OCCURRING WITHIN FIFTEEN (15) BUSINESS DAYS AFTER YOUR
RECEIPT OF THE EXPANSION REQUEST (OR ON SUCH OTHER DATE AS WE AGREE), AS LONG AS
ALL CONDITIONS CONTAINED IN SECTION 6.08 OF THE MASTER AGREEMENT ARE SATISFIED.
REFERENCE IS MADE TO THE MASTER AGREEMENT FOR THE SCOPE OF LENDER’S OBLIGATIONS
WITH RESPECT TO THIS REQUEST.
____________________, ______
VIA: _______________________
PNC BANK, NATIONAL ASSOCIATION (“Lender”)
26901 Agoura Road, Suite 200
Calabasas Hills, California 91301-9932
Attention: Servicing
[Note: Subject to change in the event Lender or its address changes]

Re:   EXPANSION REQUEST issued pursuant to that Second Amended and Restated
Master Credit Facility Agreement, dated as of July 27, 2011, by and among the
undersigned (“Borrower”), Lender and Fannie Mae (as amended from time to time,
the “Master Agreement”)

Ladies and Gentlemen:
This constitutes an Expansion Request pursuant to the terms of the
above-referenced Master Agreement.
     1. Request. Borrower hereby requests an increase in the maximum credit
commitment in accordance with the terms of the Master Agreement. Following is
the information required by the Master Agreement with respect to this Request:
          (a) Amount of Increase. The amount of the increase in the maximum
credit commitment and the amount of the increases in the Fixed Facility
Commitment or the Variable Facility Commitment are as follows:

O-1



--------------------------------------------------------------------------------



 



                  RESULTING AMOUNT OF NAME   INCREASE   COMMITMENT
MAXIMUM CREDIT COMMITMENT:
       
FIXED FACILITY COMMITMENT:
       
VARIABLE FACILITY COMMITMENT:
       

[Note: Section 4.01 of the Master Agreement limits the maximum amount by which
the Commitment may be increased to $10,000,000 for a maximum total increase to
$____________ and the increase in the Commitment must be in the minimum amount
of $5,000,000.]
          (b) Geographical Diversification Requirements. Borrower hereby
requests Lender inform Borrower of any change in the Geographical
Diversification Requirements.
          (c) Accompanying Documents. All documents, instruments and
certificates required to be delivered pursuant to the conditions contained in
Section 6.08 of the Master Agreement will be delivered on or before the Closing
Date.
     2. Capitalized Terms. All capitalized terms used but not defined in this
Request shall have the meanings ascribed to such terms in the Master Agreement.
[Remainder of Page Intentionally Blank]

O-2



--------------------------------------------------------------------------------



 



                      Sincerely,
 
                    BORROWER:
 
                    SUN SECURED FINANCING LLC, a Michigan limited liability
company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    ASPEN — FT. COLLINS LIMITED PARTNERSHIP, a Michigan limited
partnership
 
                    By:   Sun GP L.L.C., a Michigan limited liability company,
its general partner
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
manager
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    SUN SECURED FINANCING HOUSTON LIMITED PARTNERSHIP, a
Michigan limited partnership
 
                    By:   Sun Secured Financing GP, Inc., a Michigan
corporation, its general partner
 
               
 
      By:                               Name:   Jonathan M. Colman        
Title:   Executive Vice President — Acquisitions

O-3



--------------------------------------------------------------------------------



 



                      SUN COMMUNITIES FINANCE, LLC, a Michigan limited liability
company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    SUN HOLLY FOREST LLC, a Michigan limited liability company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    SUN SADDLE OAK LLC, a Michigan limited liability company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions

O-4



--------------------------------------------------------------------------------



 



EXHIBIT P TO
SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
FACILITY TERMINATION REQUEST
     THE MASTER AGREEMENT REQUIRES YOU TO PERMIT THE [VARIABLE] [FIXED] FACILITY
COMMITMENT TO BE REDUCED TO THE AMOUNT DESIGNATED BY US, AT A CLOSING TO BE HELD
AT OFFICES DESIGNATED BY YOU ON A CLOSING DATE SELECTED BY YOU, WITHIN THIRTY
(30) BUSINESS DAYS AFTER THE YOUR RECEIPT OF THE FACILITY TERMINATION REQUEST
(OR ON SUCH OTHER DATE AS WE MAY AGREE), IF ALL CONDITIONS CONTAINED IN SECTION
6.10 ARE SATISFIED. REFERENCE IS MADE TO THE MASTER AGREEMENT FOR THE SCOPE OF
LENDER’S OBLIGATIONS WITH RESPECT TO THIS REQUEST.
____________________, ______
VIA: _______________________
PNC BANK, NATIONAL ASSOCIATION (“Lender”)
26901 Agoura Road, Suite 200
Calabasas Hills, California 91301-9932
Attention: Servicing
[Note: Subject to change in the event Lender or its address changes]

Re:   FACILITY TERMINATION REQUEST issued pursuant to that Second Amended and
Restated Master Credit Facility Agreement, dated as of July 27, 2011, by and
among the undersigned (“Borrower”), Lender and Fannie Mae (as amended from time
to time, the “Master Agreement”)

Ladies and Gentlemen:
This constitutes a Facility Termination Request pursuant to the terms of the
above-referenced Master Agreement.
     1. Request. Borrower hereby requests a permanent reduction in the amount of
the [Variable] [Fixed] Facility Commitment in accordance with the terms of the
Master Agreement. Following is the information required by the Master Agreement
with respect to this Request:
          (a) Amount of Reduction. The amount of the permanent reduction in the
[Variable] [Fixed] Facility is as follows:

         
Amount of Reduction:
  $                                            
Resulting Amount of
[Variable] [Fixed] Facility:
  $                                            

P-1



--------------------------------------------------------------------------------



 



          (b) Required Prepayments. Following are any [Variable] [Fixed]
Advances that shall be prepaid in connection with the permanent reduction in the
[Variable] [Fixed] Facility:

         
Closing Date of Advance:
    ___________________________  
 
       
Maturity Date of Advance:
    ___________________________  
 
       
Amount of Advance:
    ___________________________  

          (c) Accompanying Documents. All documents, instruments and
certificates required to be delivered pursuant to the conditions contained in
Section 6.10 of the Master Agreement will be delivered on or before the Closing
Date.
     2. Prepayments. Borrower shall pay the required amount of the prepayment
for any [Variable] [Fixed] Advances required to be prepaid as a condition to the
permanent reduction in the [Variable] [Fixed] Facility Commitment.
     3. Capitalized Terms. All capitalized terms used but not defined in this
Request shall have the meanings ascribed to such terms in the Master Agreement.
[Remainder of Page Intentionally Blank]

P-2



--------------------------------------------------------------------------------



 



                      Sincerely,
 
                    BORROWER:
 
                    SUN SECURED FINANCING LLC, a Michigan limited liability
company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    ASPEN — FT. COLLINS LIMITED PARTNERSHIP, a Michigan limited
partnership
 
                    By:   Sun GP L.L.C., a Michigan limited liability company,
its general partner
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
manager
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    SUN SECURED FINANCING HOUSTON LIMITED PARTNERSHIP, a
Michigan limited partnership
 
                    By:   Sun Secured Financing GP, Inc., a Michigan
corporation, its general partner
 
               
 
      By:                               Name:   Jonathan M. Colman        
Title:   Executive Vice President — Acquisitions

P-3



--------------------------------------------------------------------------------



 



                      SUN COMMUNITIES FINANCE, LLC, a Michigan limited liability
company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    SUN HOLLY FOREST LLC, a Michigan limited liability company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    SUN SADDLE OAK LLC, a Michigan limited liability company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions

P-4



--------------------------------------------------------------------------------



 



EXHIBIT Q TO
SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
AMENDMENT TO SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
     This ____ AMENDMENT TO SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY
AGREEMENT (the “Amendment”) is made as of the ____ day of _______________,
_____, by and among (i) SUN SECURED FINANCING LLC, a Michigan limited liability
company, ASPEN-FT. COLLINS LIMITED PARTNERSHIP, a Michigan limited partnership,
SUN SECURED FINANCING HOUSTON LIMITED PARTNERSHIP, a Michigan limited
partnership, SUN COMMUNITIES FINANCE, LLC, a Michigan limited liability company,
SUN HOLLY FOREST LLC, a Michigan limited liability company, and SUN SADDLE OAK
LLC, a Michigan limited liability company (individually and collectively,
“Borrower”), (ii) PNC BANK, NATIONAL ASSOCIATION (“Lender”) and (iii) FANNIE
MAE.
RECITALS
     A. Borrower, Lender and Fannie Mae are parties to that certain Second
Amended and Restated Master Credit Facility Agreement, dated as of July 27, 2011
(as amended from time to time, the “Master Agreement”).
     B. All of Lender’s right, title and interest in the Master Agreement and
the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to those certain Assignments of Collateral Agreements, dated as of
May 29, 2002 and April 28, 2004 (together, the “Assignment”). Fannie Mae is the
current holder of all Advances made by Lender pursuant to the Fixed Facility
Commitment and the Variable Facility Commitment under the Master Agreement,
however Fannie Mae has not assumed (i) the obligations of the Lender under the
Master Agreement to make Future Advances, or (ii) any of the obligations of the
Lender which are servicing obligations delegated to Lender as servicer of the
Advances. Fannie Mae has designated the Lender as the servicer of the Advances
contemplated by the Master Agreement.
     C. The parties are executing this Amendment pursuant to the Master
Agreement to reflect a permanent reduction of all or a portion of the [Variable]
[Fixed] Facility Commitment.
     NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
and agreements contained in this Amendment and the Master Agreement, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:
     1. Reduction of [Fixed] [Variable] Facility Commitment. The [Fixed]
[Variable] Facility Commitment shall be reduced by $____________________, and
the definition of “[Fixed] [Variable] Facility Commitment” is hereby replaced in
its entirety by the following new definition:

Q-1



--------------------------------------------------------------------------------



 



“Fixed Facility Commitment” means [$_______________] plus such amount as
Borrower may elect to add to the Fixed Facility Commitment in accordance with
Section 1.08 and Article 4, less such amount as Borrower may elect to extend as
a Variable Advance upon the original maturity date of a Fixed Advance pursuant
to Section 1.07.
“Variable Facility Commitment” means an aggregate amount of [$_____________],
which shall be evidenced by the Variable Facility Note in the form attached
hereto as Exhibit C, plus such amount as Borrower may elect to add to the
Variable Facility Commitment in accordance with Article 4, less such amount as
Borrower may elect to convert from the Variable Facility Commitment to the Fixed
Facility Commitment in accordance with Section 1.08, and less such amount by
which Borrower may elect to reduce the Variable Facility Commitment in
accordance with Article 5.
     2. Capitalized Terms. All capitalized terms used in this Amendment which
are not specifically defined herein shall have the respective meanings set forth
in the Master Agreement.
     3. Full Force and Effect. Except as expressly modified by this Amendment,
all terms and conditions of the Master Agreement shall continue in full force
and effect.
     4. Counterparts. This Amendment may be executed in counterparts by the
parties hereto, and each such counterpart shall be considered an original and
all such counterparts shall constitute one and the same instrument.
[Remainder of Page Intentionally Blank]

Q-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as an
instrument under seal as of the day and year first above written.

                      BORROWER:
 
                    SUN SECURED FINANCING LLC, a Michigan limited liability
company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions

                      ASPEN — FT. COLLINS LIMITED PARTNERSHIP, a Michigan
limited partnership
 
                    By:   Sun GP L.L.C., a Michigan limited liability company,
its general partner
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
manager
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions

                      SUN SECURED FINANCING HOUSTON LIMITED PARTNERSHIP, a
Michigan limited partnership
 
                    By:   Sun Secured Financing GP, Inc., a Michigan
corporation, its general partner
 
               
 
      By:                               Name:   Jonathan M. Colman        
Title:   Executive Vice President — Acquisitions

Q-3



--------------------------------------------------------------------------------



 



                      SUN COMMUNITIES FINANCE, LLC, a Michigan limited liability
company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    SUN HOLLY FOREST LLC, a Michigan limited liability company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    SUN SADDLE OAK LLC, a Michigan limited liability company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions

Q-4



--------------------------------------------------------------------------------



 



              PNC BANK, NATIONAL ASSOCIATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Q-5



--------------------------------------------------------------------------------



 



              FANNIE MAE:
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Q-6



--------------------------------------------------------------------------------



 



EXHIBIT R TO
SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
CREDIT FACILITY TERMINATION REQUEST
     THE MASTER AGREEMENT THAT THIS AGREEMENT SHALL TERMINATE, AND YOU SHALL
CAUSE ALL OF THE COLLATERAL TO BE RELEASED FROM THE COLLATERAL POOL, AT A
CLOSING TO BE HELD AT OFFICES DESIGNATED BY YOU ON A CLOSING DATE SELECTED BY
YOU, WITHIN TWENTY (20) BUSINESS DAYS AFTER THE YOUR RECEIPT OF THE CREDIT
FACILITY TERMINATION REQUEST (OR ON SUCH OTHER DATE AS WE MAY AGREE), AS LONG AS
ALL CONDITIONS CONTAINED IN SECTION 6.11 OF THE MASTER AGREEMENT ARE SATISFIED.
REFERENCE IS MADE TO THE MASTER AGREEMENT FOR THE SCOPE OF LENDER’S OBLIGATIONS
WITH RESPECT TO THIS REQUEST.
____________________, ___
VIA: ______________________
PNC BANK, NATIONAL ASSOCIATION (“Lender”)
26901 Agoura Road, Suite 200
Calabasas Hills, California 91301-9932
Attention: Servicing
[Note: Subject to change in the event Lender or its address changes]

     
Re:
  CREDIT FACILITY TERMINATION REQUEST issued pursuant to Second Amended and
Restated Master Credit Facility Agreement, dated as of July 27, 2011, by and
among the undersigned (“Borrower”), Lender and Fannie Mae (as amended from time
to time, the “Master Agreement”)

Ladies and Gentlemen:
This constitutes a Credit Facility Termination Request pursuant to the terms of
the above-referenced Master Agreement.
     1. Request. Borrower hereby requests a termination of the Master Agreement
and the Credit Facility in accordance with the terms of the Master Agreement.
All documents, instruments and certificates required to be delivered pursuant to
the conditions contained in Section 6.11 of the Master Agreement will be
delivered on or before the Closing Date.
     2. Prepayment Premium. Borrower shall pay in full all Notes Outstanding and
any required prepayment premiums due under the Notes as a condition to the
termination of the Master Agreement and the Credit Facility.

R-1



--------------------------------------------------------------------------------



 



     3. Capitalized Terms. All capitalized terms used but not defined in this
Request shall have the meanings ascribed to such terms in the Master Agreement.
[Remainder of Page Intentionally Blank]

R-2



--------------------------------------------------------------------------------



 



                      Sincerely,
 
                    BORROWER:
 
                    SUN SECURED FINANCING LLC, a Michigan limited liability
company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    ASPEN — FT. COLLINS LIMITED PARTNERSHIP, a Michigan limited
partnership
 
                    By:   Sun GP L.L.C., a Michigan limited liability company,
its general partner
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
manager
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    SUN SECURED FINANCING HOUSTON LIMITED PARTNERSHIP, a
Michigan limited partnership
 
                    By:   Sun Secured Financing GP, Inc., a Michigan
corporation, its general partner
 
               
 
      By:                               Name:   Jonathan M. Colman        
Title:   Executive Vice President — Acquisitions

R-3



--------------------------------------------------------------------------------



 



                      SUN COMMUNITIES FINANCE, LLC, a Michigan limited liability
company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    SUN HOLLY FOREST LLC, a Michigan limited liability company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    SUN SADDLE OAK LLC, a Michigan limited liability company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions

R-4



--------------------------------------------------------------------------------



 



EXHIBIT S TO
SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
INTEREST RATE CAP SECURITY, PLEDGE AND ASSIGNMENT AGREEMENT
     This INTEREST RATE CAP SECURITY, PLEDGE AND ASSIGNMENT AGREEMENT (this
“Agreement”), dated as of ____________, ______, is by and among (i) SUN SECURED
FINANCING LLC, a Michigan limited liability company, ASPEN-FT. COLLINS LIMITED
PARTNERSHIP, a Michigan limited partnership, SUN SECURED FINANCING HOUSING
LIMITED PARTNERSHIP, a Michigan limited partnership, SUN COMMUNITIES FINANCE,
LLC, a Michigan limited liability company, SUN HOLLY FOREST LLC, a Michigan
limited liability company, and SUN SADDLE OAK LLC, a Michigan limited liability
company (individually and collectively the “Grantor”), and (ii) PNC BANK,
NATIONAL ASSOCIATION (“Lender”).
RECITALS:
     A. Grantor, certain other borrowers signatory thereto, and Lender are party
to that certain Second Amended and Restated Master Credit Facility Agreement
dated as of July 27, 2011 (such agreement, as the same may be amended,
supplemented or otherwise modified or amended and restated, from time to time,
the “Master Agreement”), pursuant to which Lender has agreed to provide Loans in
accordance with and subject to the terms of the Master Agreement. As set forth
in Section 1.2 of this Agreement, all capitalized terms not otherwise defined
herein shall have their respective meanings set forth in the Master Agreement.
     B. As permitted by the Master Agreement, grantor has made arrangements for
the acquisition of a Cap or Caps pursuant to certain documents attached as
Exhibit A to this Agreement (the “Cap Documents”).
     C. As security for grantor’s obligations under the Master Agreement and the
Note, grantor and Lender are entering into this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and undertakings
set forth in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, grantor and Lender
agree as follows:
     1. Incorporation of Recitals; Definitions; Interpretation; Reference
Materials.
          1.1 Incorporation of Recitals. The recitals set forth in this
Agreement are, by this reference, incorporated into and deemed a part of this
Agreement.
          1.2 Definitions. Capitalized terms used in this Agreement shall have
the meanings given to those terms in this Agreement. Capitalized terms used in
this Agreement and not defined in this Agreement, but defined in the Master
Agreement, shall have the meanings given to those terms in the Master Agreement.

S-1



--------------------------------------------------------------------------------



 



          1.3 Interpretation. Words importing any gender include all genders.
The singular form of any word used in this Agreement shall include the plural,
and vice versa, unless the context otherwise requires. Words importing persons
include natural persons, firms, associations, partnerships and corporations. The
parties hereto acknowledge that each party and their respective counsel have
participated in the drafting and revision of this Agreement. Accordingly, the
parties agree that any rule of construction which disfavors the drafting party
shall not apply in the interpretation of this Agreement or any statement or
supplement or exhibit hereto.
          1.4 Reference Materials. Sections mentioned by number only are the
respective sections of this Agreement so numbered. Reference to “this section”
or “this subsection” shall refer to the particular section or subsection in
which such reference appears. Any captions, titles or headings preceding the
text of any section and any table of contents or index attached to this
Agreement are solely for convenience of reference and shall not constitute part
of this Agreement or affect its meaning, construction or effect.
     2. Collateral and Obligations; Further Assurances.
          2.1 Security Interest in Collateral. To secure grantor’s obligations
under the Master Agreement, the Note and the other Loan Documents (the
“Obligations”), grantor hereby assigns, pledges and grants a security interest
to Lender in and to all of grantor’s right, title and interest in and to the
following (collectively, the “Collateral”):
               (a) the Cap and the Cap Documents;
               (b) any and all moneys (collectively, “Payments”) payable to
grantor, from time to time, pursuant to the Cap Documents by the counterparty
under the Cap Documents (the “Counterparty”);
               (c) all rights of grantor under any of the foregoing, including
all rights of grantor to the Payments, contract rights and general intangibles
now existing or hereafter arising with respect to any or all of the foregoing;
               (d) all rights, liens and security interests or guarantees now
existing or hereafter granted by the Counterparty or any other person to secure
or guaranty payment of the Payments due pursuant to the Cap Documents;
               (e) all documents, writings, books, files, records and other
documents arising from or relating to any of the foregoing, whether now existing
or hereafter arising;
               (f) all extensions, renewals and replacements of the foregoing;
and
               (g) all cash and non-cash proceeds and products of any of the
foregoing, including, without limitation, interest, dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed or distributable in respect of or in exchange for any or all of the
other Collateral.

S-2



--------------------------------------------------------------------------------



 



     3. Delivery of Cap Documents.
          3.1 Acquisition of Cap; Delivery of Cap Documents. Grantor has, on or
before the date of this Agreement, executed and delivered the Cap Documents to
the Counterparty and has delivered to Lender fully executed originals of such
Cap Documents. True, complete and correct copies of the Cap Documents and all
amendments thereto, fully executed by all parties, are attached as Exhibit A
hereto. Grantor hereby represents and warrants to Lender that there is no
additional security for or any other arrangements or agreements relating to the
Cap Documents.
          3.2 Obligations Remain Absolute. Nothing contained herein shall
relieve grantor of its primary obligation to pay all amounts due in respect of
its obligations under the Master Agreement, the Note or the Other Loan
Documents.
     4. Representations and Warranties.
          4.1 Representations and Warranties of grantor. Grantor represents and
warrants to Lender on the Closing Date that:
               (a) it has all requisite power and authority to enter into this
Agreement and to carry out its obligations under this Agreement; the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated by this Agreement have been duly authorized by all
necessary action on the part of grantor; this Agreement has been duly executed
and delivered by it and is the valid and binding obligation of grantor,
enforceable against it in accordance with its terms; and
               (b) it is the legal and beneficial owner of, and has good and
marketable title to (and full right and authority to assign), the Collateral,
free and clear of all Liens.
     5. Maintenance, Administration of Cap.
          5.1 Compliance with Master Agreement. Grantor agrees to comply with
the provisions of the Master Agreement related to obtaining and maintaining at
all applicable times a Cap which satisfies the requirements of the Master
Agreement.
          5.2 Event of Default. Upon the occurrence and during the continuance
of any “Event of Default” under the Master Agreement, Lender shall have and may
exercise the same rights, powers, and remedies with respect to the Collateral
that grantor may exercise, which rights, powers, and remedies are incorporated
herein by this reference for all purposes. In furtherance and not in limitation
of the foregoing, Lender shall have all rights, remedies and recourses with
respect to the Collateral granted in the Master Agreement and any other
instrument executed in connection therewith, or existing at common law or equity
(including specifically those granted by the Uniform Commercial Code as adopted
in the District of Columbia), the right of offset, the right to sell the
Collateral at public or private sale, and the right to receive distributions to
Grantor, and such rights and remedies (a) shall be cumulative and concurrent,
(b) may be pursued separately, successively or concurrently against grantor and
any other party obligated under the Obligations, or against the Collateral, or
any other security for the

S-3



--------------------------------------------------------------------------------



 



Obligations, at the sole discretion of Lender, (c) may be exercised as often as
occasion therefor shall arise, it being agreed by Grantor that the exercise or
failure to exercise any of same shall in no event be construed as a waiver or
release thereof or of any other right, remedy or recourse, and (d) are intended
to be and shall be, non-exclusive.
     If the proceeds of sale, collection or other realization of or upon the
Collateral are insufficient to cover the costs and expenses of such realization
and the payment in full of the Obligations, grantor shall remain liable for any
deficiency (subject to the applicable non-recourse provisions of the Master
Agreement).
     Upon the occurrence and continuance of an “Event of Default” under the
Master Agreement, in case of any sale by Lender of any of the Collateral, which
may be elected at the option and in the complete discretion of Lender, the
Collateral so sold may be retained by Lender until the selling price is paid by
the purchaser, but Lender shall not incur any liability in case of failure of
the purchaser to take up and pay for the Collateral so sold. In case of any such
failure, such Collateral so sold may be again similarly sold. After deducting
all costs or expenses of every kind (including, without limitation, the
reasonable attorneys’ fees and legal expenses incurred by Lender), Lender shall
apply the residue of the proceeds of any sale or sales in such manner as Lender
may deem advisable.
     6. Miscellaneous Provisions.
          6.1 Termination. This Agreement shall terminate upon the date which is
ninety-one (91) days after the date on which all amounts due under the Master
Agreement, the Note and the other Loan Documents have been paid in full,
provided that during such ninety-one (91) day period no Act of Bankruptcy (as
defined below) shall have occurred. “Act of Bankruptcy” means the filing of a
petition in bankruptcy or other commencement of a bankruptcy or similar
proceeding by or against grantor under any applicable bankruptcy, insolvency,
reorganization or similar law now in effect or any such proceeding by or against
grantor under any applicable bankruptcy, insolvency, reorganization or similar
law in effect after the date of this Agreement. Upon termination of this
Agreement, all Collateral shall be reassigned to grantor without recourse,
representation or warranty.
          6.2 Attorney-In-Fact. Without limiting any rights or powers granted by
this Agreement to Lender, upon the occurrence and during the continuance of any
“Event of Default” under the Master Agreement, Lender is hereby appointed the
attorney-in-fact of grantor for the purpose of carrying out the provisions of
this Agreement and taking any action and executing any instruments which Lender
may deem necessary or advisable to accomplish the purposes hereof, which
appointment as attorney-in-fact is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, Lender shall have the right
and power to receive, endorse and collect all checks made payable to the order
of grantor representing any dividend, payment or other distribution in respect
of the Collateral or any part thereof and to give full discharge for the same.
          6.3 Further Assurances. At any time and from time to time, at the
expense of grantor, grantor shall promptly execute and deliver to Lender all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that Lender may

S-4



--------------------------------------------------------------------------------



 



request, in order to carry out the intent and purposes of this Agreement or to
enable Lender to exercise and enforce its rights and remedies under this
Agreement all at the sole expense of grantor and so long as the obligations of
grantor are not materially increased or the rights of Grantor are not materially
decreased thereby.
          6.4 Expenses. Grantor agrees to pay to Lender all reasonable
out-of-pocket expenses (including reasonable expenses for legal services of
every kind) of, or incident to, the preservation of rights under or enforcement
of any of the provisions of this Agreement or performance by Lender of any
obligations of grantor in respect of the Collateral which Grantor has failed or
refused to perform, or any actual or attempted sale, or any exchange,
enforcement, collection, compromise or settlement in Collateral and defending or
asserting rights and claims of Lender in respect thereof, by litigation or
otherwise, including expenses of insurance, and all such expenses shall be
Obligations hereby secured.
          6.5 No Deemed Waiver. No failure on the part of Lender or any of its
agents to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by Lender or any of its agents
of any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The remedies herein
are cumulative and are not exclusive of any remedies provided by law.
          6.6 Entire Agreement. This Agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
between the parties to this Agreement with respect to the subject matter of this
Agreement. This Agreement may not be amended, changed, waived or modified except
by a writing executed by each party hereto.
          6.7 Successors and Assigns. This Agreement shall inure to the benefit
of, and be enforceable by, grantor and Lender and their respective successors
and permitted assigns, and nothing herein expressed or implied shall be
construed to give any other person any legal or equitable rights under this
Agreement.
          6.8 Notices. The provisions of Section 17.08 of the Master Agreement
(entitled “Notices”) are hereby incorporated into this Agreement by this
reference to the fullest extent as if the text of such provisions were set forth
in their entirety herein.
          6.9 Governing Law. The provisions of Section 17.06 of the Master
Agreement (entitled “Choice of Law; Consent to Jurisdiction; Waiver of Jury
Trial”) are hereby incorporated into this Agreement by this reference to the
fullest extent as if the text of such provisions were set forth in their
entirety herein.
          6.10 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party.

S-5



--------------------------------------------------------------------------------



 



          6.11 Multiple Counterparts. This Agreement may be simultaneously
executed in multiple counterparts, all of which shall constitute one and the
same instrument and each of which shall be, and shall be deemed to be, an
original.
          6.12 Grantor’s Liability. Grantor’s liability and the liability of any
general partner of Grantor hereunder shall be limited to the extent provided in
Section 15.01 of the Master Agreement (entitled “Personal Liability of
Borrower”).
[Remainder of Page Intentionally Blank]

S-6



--------------------------------------------------------------------------------



 



     Grantor and Lender have caused this Agreement to be signed as an instrument
under seal, on the date first written above, by their respective officers duly
authorized.

                      GRANTOR
 
                    SUN SECURED FINANCING LLC, a Michigan limited liability
company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    ASPEN — FT. COLLINS LIMITED PARTNERSHIP, a Michigan limited
partnership
 
                    By:   Sun GP L.L.C., a Michigan limited liability company,
its general partner
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
manager
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    SUN SECURED FINANCING HOUSTON LIMITED PARTNERSHIP, a
Michigan limited partnership
 
                    By:   Sun Secured Financing GP, Inc., a Michigan
corporation, its general partner
 
               
 
      By:                               Name:   Jonathan M. Colman        
Title:   Executive Vice President — Acquisitions

S-7



--------------------------------------------------------------------------------



 



                      SUN COMMUNITIES FINANCE, LLC, a Michigan limited liability
company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    SUN HOLLY FOREST LLC, a Michigan limited liability company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
                    SUN SADDLE OAK LLC, a Michigan limited liability company
 
                    By:   Sun Communities Operating Limited Partnership, a
Michigan limited partnership, its managing member
 
                        By:   Sun Communities, Inc., a Maryland Corporation, its
general partner
 
               
 
          By:    
 
               
 
          Name:   Jonathan M. Colman
 
          Title:   Executive Vice President — Acquisitions
 
               

S-8



--------------------------------------------------------------------------------



 



              LENDER:
 
            PNC BANK, NATIONAL ASSOCIATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

S-9



--------------------------------------------------------------------------------



 



EXHIBIT A
Cap Documents
(See Attached)

S-10